Exhibit 10.1

EXECUTION VERSION

 

 

 

TERM LOAN CREDIT AGREEMENT

Dated as of August 19, 2015

Among

PC INTERMEDIATE HOLDINGS, INC.,

PARTY CITY HOLDINGS INC.,

PARTY CITY CORPORATION,

THE SUBSIDIARIES OF THE BORROWERS

FROM TIME TO TIME PARTY HERETO,

THE FINANCIAL INSTITUTIONS AND OTHER PERSONS PARTY HERETO,

as the Lenders,

and

DEUTSCHE BANK AG NEW YORK BRANCH,

as the Administrative Agent

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

as Syndication Agent,

BARCLAYS BANK PLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

GOLDMAN SACHS BANK USA,

MACQUARIE CAPITAL (USA) INC.,

MIZUHO BANK LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

SUMITOMO MITSUI BANKING CORPORATION

and

WELLS FARGO SECURITIES, LLC,

as Co-Documentation Agents

DEUTSCHE BANK SECURITIES INC.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

BARCLAYS BANK PLC,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

GOLDMAN SACHS BANK USA,

MACQUARIE CAPITAL (USA) INC.,

MIZUHO BANK LTD.,

MORGAN STANLEY SENIOR FUNDING, INC.,

SUMITOMO MITSUI BANKING CORPORATION

and

WELLS FARGO SECURITIES, LLC,

as Joint Bookrunners and Joint Lead Arrangers



--------------------------------------------------------------------------------

TABLE OF CONTENT

 

         Page   ARTICLE 1    DEFINITIONS      1   

Section 1.01.

 

Defined Terms.

     1   

Section 1.02.

 

Classification of Loans and Borrowings.

     49   

Section 1.03.

 

Terms Generally.

     50   

Section 1.04.

 

Accounting Terms; GAAP.

     50   

Section 1.05.

 

Effectuation of Transactions.

     51   

Section 1.06.

 

Timing of Payment of Performance.

     51   

Section 1.07.

 

Limited Condition Transactions.

     52   

Section 1.08.

 

Pro Forma Calculations.

     53   

Section 1.09.

 

Cashless Settlement.

     55   

Section 1.10.

 

Times of Day.

     55   

Section 1.11.

 

Rounding.

     55   

Section 1.12.

 

Currency Generally.

     55    ARTICLE 2    THE CREDITS      55   

Section 2.01.

 

Commitments.

     55   

Section 2.02.

 

Loans and Borrowings.

     55   

Section 2.03.

 

Requests for Borrowings.

     56   

Section 2.04.

 

[Reserved.]

     57   

Section 2.05.

 

[Reserved.]

     57   

Section 2.06.

 

[Reserved.]

     57   

Section 2.07.

 

Funding of Borrowings.

     57   

Section 2.08.

 

Type; Interest Elections.

     58   

Section 2.09.

 

Termination of Commitments.

     59   

Section 2.10.

 

Repayment of Loans; Evidence of Debt.

     59   

Section 2.11.

 

Prepayment of Loans.

     60   

Section 2.12.

 

Fees.

     65   

Section 2.13.

 

Interest.

     65   

Section 2.14.

 

Alternate Rate of Interest.

     66   

Section 2.15.

 

Increased Costs.

     67   

Section 2.16.

 

Break Funding Payments.

     68   

Section 2.17.

 

Taxes.

     68   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 2.18.

 

Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

     72   

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders.

     74   

Section 2.20.

 

Illegality.

     75   

Section 2.21.

 

[Reserved.]

     76   

Section 2.22.

 

Refinancing Amendments.

     76   

Section 2.23.

 

Incremental Credit Extensions.

     83   

Section 2.24.

 

Joint and Several Liability of Borrowers.

     87   

Section 2.25.

 

Extensions of Loans and Incremental Revolving Commitments.

     89   

ARTICLE 3    REPRESENTATIONS AND WARRANTIES

     92   

Section 3.01.

 

Organization; Powers.

     92   

Section 3.02.

 

Authorization; Enforceability.

     92   

Section 3.03.

 

Governmental Approvals; No Conflicts.

     92   

Section 3.04.

 

Financial Condition; No Material Adverse Effect.

     93   

Section 3.05.

 

Properties.

     93   

Section 3.06.

 

Litigation and Environmental Matters.

     94   

Section 3.07.

 

Compliance with Laws.

     94   

Section 3.08.

 

Investment Company Status.

     94   

Section 3.09.

 

Taxes.

     94   

Section 3.10.

 

ERISA.

     95   

Section 3.11.

 

Disclosure.

     95   

Section 3.12.

 

[Reserved.]

     95   

Section 3.13.

 

Solvency.

     95   

Section 3.14.

 

[Reserved.]

     96   

Section 3.15.

 

Capitalization and Subsidiaries.

     96   

Section 3.16.

 

Security Interest in Collateral.

     96   

Section 3.17.

 

Labor Disputes.

     96   

Section 3.18.

 

Federal Reserve Regulations.

     97   

Section 3.19.

 

[Reserved.]

     97   

Section 3.20.

 

Anti-Terrorism Laws.

     97   

ARTICLE 4    CONDITIONS

     98   

Section 4.01.

 

Closing Date.

     98   

ARTICLE 5    AFFIRMATIVE COVENANTS

     100   

Section 5.01.

 

Financial Statements and Other Reports.

     100   

Section 5.02.

 

Existence.

     104   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 5.03.

 

Payment of Taxes.

     104   

Section 5.04.

 

Maintenance of Properties.

     105   

Section 5.05.

 

Insurance.

     105   

Section 5.06.

 

Inspections.

     105   

Section 5.07.

 

Maintenance of Book and Records.

     106   

Section 5.08.

 

Compliance with Laws.

     106   

Section 5.09.

 

Environmental.

     106   

Section 5.10.

 

Designation of Subsidiaries.

     107   

Section 5.11.

 

Use of Proceeds.

     108   

Section 5.12.

 

Additional Collateral; Further Assurances.

     108   

Section 5.13.

 

Maintenance of Ratings.

     110   

Section 5.14.

 

Post-Closing Items.

     110   

Section 5.15.

 

Term Proceeds Account.

     110   

ARTICLE 6    NEGATIVE COVENANTS

     111   

Section 6.01.

 

Indebtedness.

     111   

Section 6.02.

 

Liens.

     117   

Section 6.03.

 

[Reserved].

     121   

Section 6.04.

 

No Further Negative Pledges.

     121   

Section 6.05.

 

Restricted Payments; Certain Payments of Indebtedness.

     123   

Section 6.06.

 

Restrictions on Subsidiary Distributions.

     127   

Section 6.07.

 

Investments.

     128   

Section 6.08.

 

Fundamental Changes; Disposition of Assets.

     131   

Section 6.09.

 

[Reserved].

     134   

Section 6.10.

 

Sales and Lease-Backs.

     134   

Section 6.11.

 

Transactions with Affiliates.

     135   

Section 6.12.

 

Conduct of Business.

     136   

Section 6.13.

 

Amendments or Waivers of Organizational Documents.

     137   

Section 6.14.

 

Amendments of or Waivers with Respect to Certain Indebtedness and Other
Documents.

     137   

ARTICLE 7    EVENTS OF DEFAULT

     138   

Section 7.01.

 

Events of Default.

     138    ARTICLE 8    THE ADMINISTRATIVE AGENT      141    ARTICLE
9    MISCELLANEOUS      149   

Section 9.01.

 

Notices.

     149   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section 9.02.

 

Waivers; Amendments.

     150   

Section 9.03.

 

Expenses; Indemnity; Damage Waiver.

     153   

Section 9.04.

 

Waiver of Claim.

     155   

Section 9.05.

 

Successors and Assigns.

     155   

Section 9.06.

 

Survival.

     165   

Section 9.07.

 

Counterparts; Integration; Effectiveness.

     165   

Section 9.08.

 

Severability.

     166   

Section 9.09.

 

Right of Setoff.

     166   

Section 9.10.

 

Governing Law; Jurisdiction; Consent to Service of Process.

     167   

Section 9.11.

 

Waiver of Jury Trial.

     168   

Section 9.12.

 

Headings.

     168   

Section 9.13.

 

Confidentiality.

     168   

Section 9.14.

 

No Fiduciary Duty.

     170   

Section 9.15.

 

Several Obligations.

     170   

Section 9.16.

 

USA PATRIOT Act.

     170   

Section 9.17.

 

Disclosure.

     170   

Section 9.18.

 

Appointment for Perfection.

     171   

Section 9.19.

 

Interest Rate Limitation.

     171   

Section 9.20.

 

Intercreditor Agreement.

     171   

Section 9.21.

 

Conflicts.

     171   

Section 9.22.

 

NY Mortgage Excluded Obligations.

     172    ARTICLE 10    LOAN GUARANTY      172   

Section 10.01.

 

Guaranty.

     172   

Section 10.02.

 

Guaranty of Payment.

     172   

Section 10.03.

 

No Discharge or Diminishment of Loan Guaranty.

     173   

Section 10.04.

 

Defenses Waived.

     174   

Section 10.05.

 

Authorization.

     174   

Section 10.06.

 

Rights of Subrogation.

     175   

Section 10.07.

 

Reinstatement; Stay of Acceleration.

     176   

Section 10.08.

 

Information.

     176   

Section 10.09.

 

[Reserved.]

     176   

Section 10.10.

 

Maximum Liability.

     176   

Section 10.11.

 

Contribution.

     176   

Section 10.12.

 

Liability Cumulative.

     177   

Section 10.13.

 

Release of Loan Guarantors.

     177   

Section 10.14.

 

Keepwell.

     178   

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01(a) - Commitment Schedule

Schedule 1.01(b) - Existing Letters of Credit

Schedule 1.01(c) - Mortgaged Properties

Schedule 1.01(d) - Adjustments to Consolidated Adjusted EBITDA

Schedule 3.05 - Real Property

Schedule 3.15 - Capitalization and Subsidiaries

Schedule 5.14(b) – Post-Closing Obligations

Schedule 6.01(i) - Existing Indebtedness

Schedule 6.01(t) - Corporate Leases Assigned/Sold/Transferred

Schedule 6.02 - Existing Liens

Schedule 6.04 – Negative Pledges

Schedule 6.06 – Restrictive Agreements

Schedule 6.07 - Existing Investments

Schedule 6.11 - Transactions with Affiliates

Schedule 9.01 - Borrowers’ Website Address for Electronic Delivery

EXHIBITS:

Exhibit A - [Reserved]

Exhibit B - Form of Assignment and Assumption

Exhibit C - Form of Compliance Certificate

Exhibit D - Joinder Agreement

Exhibit E - Form of Borrowing Request

Exhibit F - Form of Promissory Note

Exhibit G - Form of Interest Election Request

Exhibit H - Form of Solvency Certificate

Exhibit I-1 - Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-2 - Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Not Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-3 - Form of U.S. Tax Compliance Certificate (For Foreign Participants
That Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit I-4 - Form of U.S. Tax Compliance Certificate (For Foreign Lenders That
Are Partnerships For U.S. Federal Income Tax Purposes)

Exhibit J – Form of Intercompany Note

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

CREDIT AGREEMENT, dated as of August 19, 2015 (this “Agreement”), by and among
PARTY CITY CORPORATION, a Delaware corporation (the “Subsidiary Borrower”),
PARTY CITY HOLDINGS INC., a Delaware corporation (the “Company” or the “Borrower
Agent” and, together with the Subsidiary Borrower, each a “Borrower” and
collectively, the “Borrowers”), PC INTERMEDIATE HOLDINGS, INC., a Delaware
corporation (“Holdings”), the subsidiaries of the Borrowers from time to time
party hereto, the Lenders (as defined in Article 1) and DEUTSCHE BANK AG NEW
YORK BRANCH (“DB”), as administrative agent and collateral agent for the Lenders
(in its capacity as administrative and collateral agent, the “Administrative
Agent”).

RECITALS

A. The Borrowers have requested that the Lenders extend credit in the form of
Term Loans on the Closing Date in an aggregate principal amount of
$1,340,000,000, subject to increase as provided herein.

B. The Lenders are willing to extend such credit to the Borrowers on the terms
and subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:

ARTICLE 1 DEFINITIONS

Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABL Facility” means the credit facilities pursuant to the ABL Credit Agreement
and one or more debt facilities or other financing arrangements (including,
without limitation indentures) providing for loans or other long-term
indebtedness that replace or refinance such credit facility, including any such
replacement or refinancing facility or indenture that increases or decreases the
amount permitted to be borrowed thereunder or alters the maturity thereof and
whether by the same or any other agent, lender or group of lenders, and any
amendments, supplements, modifications, extensions, renewals, restatements,
amendments and restatements or refundings thereof or any such indentures or
credit facilities that replace or refinance such credit facility.

“ABL Agent” has the meaning set forth in the Intercreditor Agreement.

“ABL Credit Agreement” means the ABL Credit Agreement, dated as of August 19,
2015, among the Borrowers, JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent, and the lenders from time to time party thereto, as the
same may be amended, restated, amended and restated, modified, refinanced,
replaced, extended, renewed or supplemented from time to time.

“ABL Facility First Lien Collateral” has the meaning set forth in the
Intercreditor Agreement.



--------------------------------------------------------------------------------

“ABL Facility Security Documents” has the meaning set forth in the Intercreditor
Agreement.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

“ACH” means automated clearing house transfers.

“Additional Lender” means any Person that is not an existing Lender and has
agreed to provide Incremental Commitments pursuant to Section 2.23 or
Refinancing Commitments pursuant to Section 2.22.

“Administrative Agent” has the meaning assigned to such term in the preamble to
this Agreement.

“Administrative Questionnaire” has the meaning assigned to such term in Section
2.23(d).

“Advent” means Advent International Corporation and shall include any fund
affiliated with Advent International Corporation.

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of either Borrower or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Claims), whether pending or, to the knowledge of
either Borrower or any of its Subsidiaries, threatened in writing against or
affecting either Borrower or any of its Subsidiaries or any property of either
Borrower or any of its Subsidiaries.

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly Controlling, Controlled by, or under common Control with, that
Person. No Person shall be an “Affiliate” solely because it is an unrelated
portfolio company of a Sponsor and none of the Administrative Agent, any Lender
(other than an Affiliated Lender or a Debt Fund Affiliate) or any of their
respective Affiliates shall be considered an Affiliate of Holdings or any
Subsidiary thereof.

“Affiliated Lender” means any Non-Debt Fund Affiliate, Holdings, the Borrowers
and/or any subsidiary of the Borrowers.

“Agreement” has the meaning assigned to such term in the preamble hereof.

“Alternate Base Rate” means, for any day, a rate per annum equal to the highest
of (a) the Federal Funds Effective Rate in effect on such day plus 0.50%,
(b) the LIBO Rate (which rate shall be calculated based upon an Interest Period
of one month and shall be determined on a daily basis) plus 1.00%, (c) the Prime
Rate and (d) 2.00%; provided that if such rate is less than zero, the Alternate
Base Rate shall be deemed to be zero. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBO
Rate, as the case may be, shall be effective from and including the effective
date of such change in the Prime Rate, the Federal Funds Effective Rate or the
LIBO Rate, as the case may be.

 

-2-



--------------------------------------------------------------------------------

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction from time to time concerning or relating to bribery or corruption
applicable to Holdings or its Subsidiaries by virtue of such Person being
organized or operating in such jurisdiction.

“Applicable Percentage” means, with respect to any Lender for any Class, a
percentage equal to a fraction the numerator of which is the aggregate
outstanding principal amount of the Loans or unused commitments added pursuant
to Sections 2.22, 2.23, 2.25 or 9.02(c) of such Lender under the applicable
Class and the denominator of which is the aggregate outstanding principal amount
of the Loans and unused commitments added pursuant to Sections 2.22, 2.23, 2.25
or 9.02(c) under the applicable Class of all Lenders under such Class.

“Applicable Price” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Applicable Rate” means, for any day, with respect to any ABR Term Loan, 2.25%,
and with respect to any LIBO Rate Term Loan, 3.25%.

“Applicable Reserve Requirement” means, at any time, for any LIBO Rate Loans,
the maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D of the Board) under regulations issued from time to
time by the Board or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable LIBO Rate or any other interest rate of a Loan is to be
determined, or (b) any category of extensions of credit or other assets which
include LIBO Rate Loans. LIBO Rate Loans shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBO Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its activities and that is administered,
advised or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.

“Arrangers” means Deutsche Bank Securities Inc., Merrill Lynch, Pierce, Fenner &
Smith Incorporated, Barclays Bank PLC, The Bank of Tokyo-Mitsubishi UFJ, Ltd.,
Goldman Sachs Bank USA, Macquarie Capital (USA) Inc., Mizuho Bank Ltd., Morgan
Stanley Senior Funding, Inc., Sumitomo Mitsui Banking Corporation and Wells
Fargo Securities, LLC.

 

-3-



--------------------------------------------------------------------------------

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.05), and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent and the
Borrower Agent.

“Auction” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Auction Agent” means (a) the Administrative Agent or any of its Affiliates or
(b) any other financial institution or advisor employed by the Borrower Agent
(whether or not an Affiliate of the Administrative Agent) to act as an arranger
in connection with any Auction pursuant to the definition of “Dutch Auction”
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed).

“Auction Notice” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Party” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Auction Response Date” has the meaning assigned to such term in the definition
of “Dutch Auction”.

“Available Amount” means, at any time, an amount equal to, without duplication:

(a) the sum of:

(i) $20,000,000; plus

(ii) 50.0% of the amount of Consolidated Net Income (determined as provided
below) for the period (taken as one accounting period) beginning on July 1, 2012
to the end of the most recently ended Fiscal Quarter for which financial
statements have been delivered pursuant to Section 5.01, or, in the case such
Consolidated Net Income for such period is a deficit, minus 100% of such deficit
(provided that (x) solely for purposes of determining the amount under this
clause (ii), Consolidated Net Income (and any component definitions used in the
determination thereof) shall be as defined in (I) with respect to the period on
and from July 1, 2012 until the Closing Date, the Existing Senior Notes
Indenture (as in effect on February 19, 2013, without giving effect to any
subsequent amendment, restatement, amendment and restatement, supplement or
other modification thereto (and regardless of whether subsequently terminated))
and (II) on and from the Closing Date and thereafter, the Senior Notes Indenture
(as in effect on the Closing Date, without giving effect to any subsequent
amendment, restatement, amendment and restatement, supplement or other
modification thereto (and regardless of whether subsequently terminated)) and,
for this purpose, (1) treating the reference to a section of the Existing Senior
Notes Indenture or Senior Notes Indenture (as applicable) in clause (6) of such
definition as a reference instead to the “Available Amount”, (2) giving effect
to the exclusions contemplated by the last paragraph of such definition for
purposes of Section 6.05 and the definition of “Available Amount” (instead of
the applicable provisions of Section 4.04 of the Existing Senior Notes Indenture
or Senior

 

-4-



--------------------------------------------------------------------------------

Notes Indenture (as applicable)), to the extent the amounts referred to therein
otherwise increase the Available Amount pursuant to any of the applicable
provisions of this clause (a) (as opposed to the restricted payments permitted
under clause 3(D) of Section 4.04(a) of the Existing Senior Notes Indenture or
the Senior Notes Indenture (as applicable)) and (3) giving effect to such other
appropriate conforming adjustments therein as may be agreed between the Borrower
Agent and the Administrative Agent in order to give effect to the intent that
such definition as used herein matches the definition used in the Existing
Senior Notes Indenture or the Senior Notes Indenture (as applicable) and
(y) such amount shall not be available for Restricted Payments pursuant to
Section 6.05(a)(iii)(A) at any time when the Total Leverage Ratio as determined
on a Pro Forma Basis as of the last day of the most recently ended Test Period
for which financial statements have been delivered pursuant to Section 5.01 is
greater than 6.00 to 1.00); plus

(iii) to the extent not included in clause (ii) above, the amount of any capital
contributions or other proceeds of issuances of Capital Stock (other than any
amounts constituting a Cure Amount or an Available Excluded Contribution Amount
or proceeds of issuances of Disqualified Capital Stock) received as cash equity
by the Borrower Agent, plus the fair market value, as determined in good faith
by the Borrower Agent, of marketable securities or other property received by
the Borrower Agent as a capital contribution or in return for issuances of
Capital Stock (other than any amounts constituting a Cure Amount or an Available
Excluded Contribution Amount or proceeds of issuances of Disqualified Capital
Stock), in each case, during the period from and including July 30, 2012 through
and including such time; provided that, with respect to the period on and from
July 30, 2012 until the Closing Date, such amounts shall only be included in the
calculation of this clause (iii) if they were included in the calculation of
clause (iii) of the “Available Amount” under (and as defined in) the Existing
Term Loan Agreement; plus

(iv) to the extent not included in clause (ii) above, the aggregate principal
amount of any Indebtedness or Disqualified Capital Stock, in each case, of the
Borrower Agent issued after July 27, 2012 (other than Indebtedness or such
Disqualified Capital Stock issued to the Borrower Agent or a Subsidiary), which
has been converted into or exchanged for Capital Stock of the Borrower Agent or
any Parent Company that does not constitute Disqualified Capital Stock, together
with the fair market value of any Cash Equivalents and the fair market value (as
reasonably determined by the Borrower Agent) of any property or assets received
by the Borrower Agent upon such exchange or conversion, in each case, during the
period from and including July 30, 2012 through and including such time;
provided that, with respect to the period on and from July 30, 2012 until the
Closing Date, such amounts shall only be included in the calculation of this
clause (iv) if they were included in the calculation of clause (iv) of the
“Available Amount” under (and as defined in) the Existing Term Loan Agreement;
plus

(v) to the extent not included in clause (ii) above, the net proceeds received
by the Borrower Agent or any Subsidiary during the period from and including
July 30, 2012 through and including such time in connection with the sale or
other disposition to a Person (other than the Borrower Agent or any Subsidiary)
of any Investment made pursuant to (x) with respect to the period on and from
July 30, 2012

 

-5-



--------------------------------------------------------------------------------

until the Closing Date, Section 6.07(r)(i) of the Existing Term Loan Agreement
and (y) on and from the Closing Date, Section 6.07(r)(i) (in each case, in an
amount not to exceed the original amount of such Investment); plus

(vi) to the extent not (A) included in clause (ii) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the proceeds received by the Borrower
Agent or any Subsidiary during the period from and including July 30, 2012
through and including such time in connection with cash returns, cash profits,
cash distributions and similar cash amounts, including cash principal repayments
of loans, in each case received in respect of any Investment made pursuant to
(x) with respect to the period on and from July 30, 2012 until the Closing Date,
Section 6.07(r)(i) of the Existing Term Loan Agreement and (y) on and from the
Closing Date, Section 6.07(r)(i) (in each case, in an amount not to exceed the
original amount of such investment); plus

(vii) to the extent not included in clause (ii) above, an amount equal to the
sum of (A) the amount of any Investments by the Borrower Agent or any Subsidiary
pursuant to (x) with respect to the period on and from July 30, 2012 until the
Closing Date, Section 6.07(r)(i) of the Existing Term Loan Agreement and (y) on
and from the Closing Date, Section 6.07(r)(i), in each case, in any Unrestricted
Subsidiary (in each case, in an amount not to exceed the original amount of such
investment) that has been redesignated as a Subsidiary or has been merged,
consolidated or amalgamated with or into, or is liquidated into, the Borrower
Agent or any Subsidiary and (B) the fair market value (as reasonably determined
by the Borrower Agent) of the property or assets of any Unrestricted Subsidiary
representing Investments made pursuant to (x) with respect to the period on and
from July 30, 2012 until the Closing Date, Section 6.07(r)(i) of the Existing
Term Loan Agreement and (y) on and from the Closing Date, Section 6.07(r)(i), in
each case, that have been transferred, conveyed or otherwise distributed (in an
amount not to exceed the original amount of the investment in such Unrestricted
Subsidiary) to the Borrower Agent or any Subsidiary, in each case, during the
period from and including July 30, 2012 through and including such time;
provided that, with respect to the period on and from July 30, 2012 until the
Closing Date, such amounts shall only be included in the calculation of this
clause (vii) if they were included in the calculation of clause (vii) of the
“Available Amount” under (and as defined in) the Existing Term Loan Agreement;
plus

(viii) the amount of any Declined Proceeds; minus

(b) an amount equal to the sum of (i) Restricted Payments made pursuant to
Section 6.05(a)(iii)(A) (or if prior to the Closing Date,
Section 6.05(a)(iii)(A) of the Existing Term Loan Agreement), plus
(ii) Restricted Debt Payments made pursuant to Section 6.05(b)(vii)(A) (or if
prior to the Closing Date, Section 6.05(b)(vii)(A) of the Existing Term Loan
Agreement), plus (iii) Investments made pursuant to Section 6.07(r)(i) (or if
prior to the Closing Date, Section 6.07(r)(i) of the Existing Term Loan
Agreement), in each case, made after July 27, 2012 and prior to such time.

 

-6-



--------------------------------------------------------------------------------

“Available Excluded Contribution Amount” means the Cash or Cash Equivalents or
the fair market value of other assets or property (as reasonably determined by
the Borrower Agent, but excluding any Cure Amount) received by the Borrower
Agent after the Closing Date from:

(1) contributions in respect of Qualified Capital Stock, and

(2) the sale (other than to any Subsidiary of the Borrower Agent or pursuant to
any management equity plan or stock option plan or any other management or
employee benefit plan) of Qualified Capital Stock of the Borrower Agent,

in each case, designated as Available Excluded Contribution Amounts pursuant to
a certificate of a Responsible Officer on or promptly after the date such
capital contributions are made or proceeds are received, as the case may be, and
which are excluded from the calculation of the Available Amount.

“Banking Services” means each and any of the following bank services provided to
any Loan Party (a) under any arrangement that is in effect on the Closing Date
between either Borrower and a counterparty that is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender (as each such
term is defined in the ABL Credit Agreement) as of the Closing Date or (b) under
any arrangement that is entered into after the Closing Date by either Borrower
with any counterparty that is the Administrative Agent or a Lender or an
Affiliate of the Administrative Agent or a Lender (as each such term is defined
in the ABL Credit Agreement) at the time such arrangement is entered into:
(i) commercial credit cards, (ii) stored value cards, (iii) purchasing cards and
(iv) treasury management services (including, without limitation, controlled
disbursement, ACH transactions, return items and interstate depository network
services).

“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and however and whenever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), in connection with Banking
Services, for which either Borrower agrees to provide security pursuant to the
documentation governing such Banking Services.

“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et
seq.).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower Agent” means the Company.

“Borrowers” means (a) the Borrower Agent and (b) the Subsidiary Borrower.

“Borrowing” means any Loans of the same Type and Class made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect.

 

-7-



--------------------------------------------------------------------------------

“Borrowing Request” means a request by either Borrower (or the Borrower Agent on
behalf of such Borrower) for a Borrowing in accordance with Section 2.03 and
substantially in the form attached hereto as Exhibit E, as such form, subject to
the terms hereof, may from time to time be modified as agreed by the Borrower
Agent and the Administrative Agent or such other form as shall be reasonably
acceptable to the Administrative Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a LIBO Rate Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights or options to purchase or other arrangements or
rights to acquire any of the foregoing, but excluding for the avoidance of doubt
any Indebtedness convertible into or exchangeable for any of the foregoing.

“Captive Insurance Subsidiary” means any Subsidiary of the Borrower Agent that
is subject to regulation as an insurance company (or any Subsidiary thereof).

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Equivalents” means, as at any date of determination, (a) readily
marketable securities (i) issued or directly and unconditionally guaranteed as
to interest and principal by the United States Government or (ii) issued by any
agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one year
after such date; (b) readily marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A-2 from S&P or at least P-2 from Moody’s; (c) commercial paper
maturing no more than one year from the date of creation thereof and having, at
the time of the acquisition thereof, a rating of at least A-1 from S&P or at
least P-1 from Moody’s; (d) certificates of deposit or bankers’ acceptances
maturing within one year after such date and issued or accepted by any Lender or
by any commercial bank organized under the laws of the United States of America
or any state thereof or the District of Columbia that has a capital surplus of
not less than $500,000,000 (each Lender and each commercial bank referred to
herein as a “Cash Equivalent Bank”); (e) shares of any money market mutual fund
(i) whose investment guidelines restrict 95% of such fund’s investments to the
types of investments referred to in clauses (a) and (b) above, (ii) has net
assets of not less than $250,000,000, and (iii) has the highest rating
obtainable from either S&P or Moody’s; and (f) with respect to Foreign
Subsidiaries, investments of the types described in clause (d) above issued by a
Cash Equivalent

 

-8-



--------------------------------------------------------------------------------

Bank or any commercial bank of recognized international standing chartered in
the country where such Foreign Subsidiary is domiciled having unimpaired capital
and surplus of at least $500,000,000. In the case of Investments by any Foreign
Subsidiary that is a Subsidiary or Investments made in a country outside the
United States, Cash and Cash Equivalents shall also include (x) investments of
the type and maturity described in clauses (a) through (e) above of foreign
obligors, which Investments or obligors (or the parents of such obligors) have
ratings described in such clauses or equivalent ratings from comparable foreign
rating agencies and (y) other short-term investments utilized by Foreign
Subsidiaries that are Subsidiaries in accordance with normal investment
practices for cash management in investments analogous to the foregoing
investments described in clauses (a) through (e) of the first sentence of this
definition of “Cash Equivalents”.

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement (other than any such request, guideline or directive
to comply with any law, rule or regulation that was in effect on the date of
this Agreement). For purposes of this definition and Section 2.15, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof; provided that increased costs
as a result of any Change in Law pursuant to this clause (x) shall only be
reimbursable by the Borrowers to the extent the applicable Lender is requiring
reimbursement therefor from similarly situated borrowers under comparable
syndicated credit facilities, and (y) all requests, rules, guidelines,
requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case described in clauses (x) and
(y) above, be deemed to be a Change in Law, regardless of the date enacted,
adopted, issued or implemented.

“Change of Control” means the earliest to occur of:

(a) the acquisition by any Person or group (with-in the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than one or more Permitted Holders, in a single transaction
or in a related series of transactions, by way of merger, amalgamation,
consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act, or any successor
provision) of Capital Stock representing more than the greater of (x) 35.0% of
the total voting power of all of the outstanding voting stock of Holdings and
(y) the percentage of the total voting power of all of the outstanding voting
stock of Holdings owned, directly or indirectly, beneficially by the Permitted
Holders;

 

-9-



--------------------------------------------------------------------------------

(b) the Borrowers ceasing to be directly or indirectly wholly-owned Subsidiaries
of Holdings; or

(c) any “Change of Control” (or any comparable term) in any document pertaining
to the Senior Notes, the ABL Facility, any Incremental Equivalent Debt, any
Refinancing Equivalent Debt or any other Junior Indebtedness (or any Refinancing
Indebtedness in respect of any of the foregoing) with an aggregate outstanding
principal amount in excess of the Threshold Amount.

“Charges” has the meaning assigned to such term in Section 9.19.

“Class”, when used with respect to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are term loans made pursuant
to Section 2.01 or other loans or commitments of any series established as a
separate tranche or class pursuant to Sections 2.22, 2.23, 2.25 or 9.02(c), and
(b) any Lender, refers to whether such Lender has a Loan or Commitment of a
particular Class.

“Closing Date” means August 19, 2015, which is the date on which the conditions
specified in Section 4.01 are satisfied (or waived in accordance with
Section 9.02).

“Co-Documentation Agents” means Barclays Bank PLC, The Bank of Tokyo-Mitsubishi
UFJ, Ltd., Goldman Sachs Bank USA, Macquarie Capital (USA) Inc., Mizuho Bank
Ltd., Morgan Stanley Senior Funding, Inc., Sumitomo Mitsui Banking Corporation
and Wells Fargo Securities, LLC, in their capacity as Co-Documentation Agents.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property of a Loan Party subject to a Lien under
the Collateral Documents and any and all other property of any Loan Party, now
existing or hereafter acquired, that is or becomes subject to a Lien pursuant to
the Collateral Documents in favor of the Administrative Agent, on behalf of
itself and the Lenders, to secure the Secured Obligations.

“Collateral Documents” means, collectively, the Pledge and Security Agreement,
the Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make the Term Loans hereunder in an aggregate amount not to exceed the amount
set forth opposite such Lender’s name on the Commitment Schedule as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate amount of the Lenders’ Commitments on the Closing Date (immediately
prior to the incurrence of Term Loans on such date) is $1,340,000,000.

“Commitment Schedule” means the Schedule attached hereto as Schedule 1.01(a).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

-10-



--------------------------------------------------------------------------------

“Company” has the meaning assigned to such term in the preamble to this
Agreement.

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

“Confidential Information” has the meaning assigned to such term in Section
9.13.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
the Borrower Agent and its Subsidiaries on a consolidated basis equal to the
total of (a) Consolidated Net Income for such period plus (b) the sum, without
duplication, of (to the extent deducted in calculating Consolidated Net Income,
other than in respect of clauses (x), (xi), (xii) and (xiv)) the amounts of:

(i) consolidated interest expense (including (i) fees and expenses paid to the
Administrative Agent in connection with its services hereunder, (ii) other bank,
administrative agency (or trustee) and financing fees, (iii) costs of surety
bonds in connection with financing activities and (iv) commissions, discounts
and other fees and charges owed with respect to letters of credit, bankers’
acceptance or any similar facilities or financing and hedging agreements);

(ii) taxes paid and provisions for taxes based on income, profits or capital of
the Borrower Agent and its Subsidiaries, including, in each case federal, state,
provincial, local, foreign, unitary, franchise, excise, property, withholding
and similar taxes, including any penalties and interest;

(iii) Consolidated Depreciation and Amortization Expense for such period;

(iv) other non-Cash charges, including the excess of GAAP rent expense over
actual Cash rent paid, including the benefit of lease incentives (in the case of
a charge) or the excess of actual Cash rent paid, including the benefit of lease
incentives, over GAAP rent expense (in the case of a gain) during such period
due to the use of straight line rent for GAAP purposes; provided that if any
such non-Cash charge represents an accrual or reserve for potential Cash items
in any future period, (i) the Borrower Agent may determine not to add back such
non-Cash charge in the current period and (ii) to the extent the Borrower Agent
does decide to add back such non-Cash charge, the Cash payment in respect
thereof in such future period shall be subtracted from Consolidated Adjusted
EBITDA in the period in which such payment is made;

(v) (A) Transaction Costs and (B) transaction fees, costs and expenses incurred
(1) in connection with the consummation of any transaction (or any transaction
proposed and not consummated) permitted under this Agreement, including the
issuance of Capital Stock, Investments, acquisitions, dispositions,
recapitalizations, mergers, option buyouts or the incurrence or repayment of
Indebtedness or similar transactions, (2) in connection with an underwritten
public offering or (3) to the extent reimbursable by third parties pursuant to
indemnification provisions or similar agreements or insurance; provided that in
respect of any fees, costs and expenses incurred pursuant to clause (3)

 

-11-



--------------------------------------------------------------------------------

above, the Borrower Agent in good faith expects to receive reimbursement for
such fees, costs and expenses within the next four Fiscal Quarters (it being
understood that to the extent not actually received within such Fiscal Quarters,
such reimbursement amounts shall be deducted in calculating Consolidated
Adjusted EBITDA for such Fiscal Quarters);

(vi) the amount of any expense or deduction associated with any Subsidiary
attributable to non-controlling interests or minority interests of third
parties;

(vii) any portion of management, monitoring, consulting, transaction and
advisory fees and related expenses (including, for the avoidance of doubt, any
termination payments in connection therewith) actually paid by or on behalf of,
or accrued by, the Borrower Agent or any of its Subsidiaries to the Sponsors (or
their Affiliates or management companies) (A) to the extent permitted under this
Agreement or (B) to the extent paid or accrued prior to the Closing Date, as
permitted by the Existing Term Loan Agreement;

(viii) the amount of any one-time restructuring charge or reserve, including in
connection with (A) acquisitions permitted hereunder after the Closing Date and
(B) the consolidation or closing of facilities, stores or distribution centers
during such period;

(ix) earn-out obligations incurred in connection with any Permitted Acquisition
or other Investment permitted pursuant to Section 6.07 and paid or accrued
during such period and on similar acquisitions and Investments completed prior
to the Closing Date;

(x) pro forma “run rate” cost savings, product margin synergies (including
increased share of shelf), operating expense reductions and product cost
(including sourcing) and other synergies (net of the amount of actual amounts
realized) reasonably identifiable and factually supportable (in the good faith
determination of the Borrower Agent) related to and projected by the Borrower
Agent in good faith to result from actions taken or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of the Borrower Agent) within 18 months after the occurrence of,
(A) the Transactions and (B) after the Closing Date, permitted asset sales,
acquisitions, Investments, dispositions, operating improvements, restructurings,
cost saving initiatives and certain other similar initiatives and specified
transactions; provided that the aggregate amount of such costs savings,
operating expense reductions and synergies under this clause (x) (other than the
adjustments set forth in Schedule 1.01(d) and other than in connection with any
mergers, business combinations, acquisitions or divestures) shall not exceed,
together with any amounts added back pursuant to clause (xi) and pursuant to any
pro forma adjustment in accordance with Section 1.08, 25.0% of Consolidated
Adjusted EBITDA in any four-Fiscal Quarter period (calculated before giving
effect to any such add-backs and adjustments);

(xi) costs, charges, accruals, reserves or expenses attributable to the
undertaking and/or implementation of cost savings initiatives, operating expense

 

-12-



--------------------------------------------------------------------------------

reductions, integration, transition, facilities opening and pre-opening,
business optimization and other restructuring costs, charges, accruals, reserves
and expenses (including, without limitation, inventory optimization programs,
software development costs and costs related to the closure or consolidation of
facilities, stores or distribution centers (without duplication of amounts in
clause (ix) above) and curtailments, costs related to entry into new markets,
consulting fees, signing costs, retention or completion bonuses, relocation
expenses, severance payments, modifications to pension and post-retirement
employee benefit plans, new systems design and implementation costs and project
startup costs); provided that the aggregate amount of any such costs, charges,
accruals, reserves or expenses (other than in connection with any mergers,
business combinations, acquisitions or divestures) shall not exceed, together
with any amounts added back pursuant to clause (x) and pursuant to any pro forma
adjustment in accordance with Section 1.08, 25.0% of Consolidated Adjusted
EBITDA in any four-Fiscal Quarter period (calculated before giving effect to any
such add-backs and adjustments);

(xii) business interruption insurance in an amount representing the earnings for
the applicable period that such proceeds are intended to replace (whether or not
received so long as the Borrower Agent in good faith expects to receive the same
within the next four Fiscal Quarters (it being understood that to the extent not
actually received within such Fiscal Quarters, such proceeds shall be deducted
in calculating Consolidated Adjusted EBITDA for such Fiscal Quarters));

(xiii) unrealized net losses in the fair market value of any arrangements under
Hedge Agreements; and

(xiv) Cash actually received (or any netting arrangements resulting in reduced
Cash expenditures) during such period, and not included in Consolidated Net
Income in any period, to the extent that the non-Cash gain relating to such Cash
receipt or netting arrangement was deducted in the calculation of Consolidated
Adjusted EBITDA pursuant to clause (c)(i) below for any previous period and not
added back;

minus (c) to the extent such amounts increase Consolidated Net Income:

(i) other non-Cash items (excluding any such non-Cash item to the extent it
represents the reversal of an accrual or reserve for a potential Cash item in
any prior period);

(ii) unrealized net gains in the fair market value of any arrangements under
Hedge Agreements; and

(iii) the amount added back to Consolidated Adjusted EBITDA pursuant to clause
(b)(xii) above to the extent such business interruption proceeds were not
received within the time period required by such clause.

Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Total Leverage Ratio, the First Lien Leverage Ratio and the
Senior Secured

 

-13-



--------------------------------------------------------------------------------

Leverage Ratio for any period that includes the Fiscal Quarter ended on or about
March 31, 2015, the Fiscal Quarter ended on or about December 31, 2014, the
Fiscal Quarter ended on or about September 30, 2014 or the Fiscal Quarter ended
on or about June 30, 2014, Consolidated Adjusted EBITDA for the Fiscal Quarter
ended on or about March 31, 2015 shall be deemed to be $49,495,000, Consolidated
Adjusted EBITDA for the Fiscal Quarter ended on December 31, 2014 shall be
deemed to be $191,036,000, Consolidated Adjusted EBITDA for the Fiscal Quarter
ended on September 30, 2014 shall be deemed to be $56,961,000 and Consolidated
Adjusted EBITDA for the Fiscal Quarter ended on or about June 30, 2014, shall be
deemed to be $69,293,000.

“Consolidated Depreciation and Amortization Expense” means, with respect to any
Person, for any period, the total amount of depreciation and amortization
expense, including the amortization of deferred financing fees and amortization
of unrecognized prior service costs and actuarial gains and losses related to
pensions and other post-employment benefits, of such Person and its Subsidiaries
for such period on a consolidated basis and otherwise determined in accordance
with GAAP.

“Consolidated First Lien Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a first priority Lien on any asset or property of the
Borrowers or their Subsidiaries.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower Agent and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP; provided
that there shall be excluded, without duplication,

(a) the income (or loss) of any Person (other than a Subsidiary of the Borrower
Agent) in which any other Person (other than the Borrower Agent or any of its
Subsidiaries) has a joint interest, except, with respect to any income, to the
extent of the amount of dividends or distributions or other payments (including
any ordinary course dividend, distribution or other payment) paid in Cash (or to
the extent converted into Cash) to the Borrower Agent or any of its Subsidiaries
by such Person during such period,

(b) gains or losses (less all fees and expenses chargeable thereto) attributable
to asset sales or dispositions (including asset retirement costs) or returned
surplus assets of any Plan outside of the ordinary course of business,

(c) gains or losses from (i) extraordinary items and (ii) nonrecurring or
unusual items (including costs of and payments of legal settlements, fines,
judgments or orders),

(d) any unrealized or realized net foreign currency translation or transaction
gains or losses impacting net income (including currency remeasurements of
Indebtedness and any net gains or losses resulting from Hedge Agreements for
currency exchange risk associated with the above or any other currency related
risk),

 

-14-



--------------------------------------------------------------------------------

(e) any net gains, charges or losses with respect to (i) disposed, abandoned and
discontinued operations (other than assets held for sale) and any accretion or
accrual of discounted liabilities in connection with store closures or asset
retirement obligations and (ii) facilities, stores or distribution centers that
have been closed during such period,

(f) any net income or loss (less all fees and expenses or charges related
thereto) attributable to the early extinguishment of Indebtedness,

(g) (i) any charges or expenses incurred pursuant to any management equity plan
or stock option plan or any other management or employee benefit plan or
agreement, pension plan, any stock subscription or shareholder agreement or any
distributor equity plan or agreement and (ii) any charges, costs, expenses,
accruals or reserves in connection with the rollover, acceleration or payout of
Capital Stock held by management of any Parent Company, either Borrower or any
of their Subsidiaries, in each case, to the extent that (in the case of any Cash
charges, costs and expenses) such charges, costs or expenses are funded with Net
Proceeds contributed to the common equity of the Borrower Agent as a capital
contribution or as a result of the sale or issuance of Capital Stock (other than
Disqualified Capital Stock) of the Borrower Agent,

(h) accruals and reserves that are established within 12 months after the
Closing Date that are so required to be established as a result of the
Transactions in accordance with GAAP,

(i) any (A) write-off or amortization made in such period of deferred financing
costs and premiums paid or other expenses incurred directly in connection with
any early extinguishment of Indebtedness or (B) good will or other asset
impairment charges, write-offs or write-downs,

(j) (i) effects of adjustments (including, without limitation, the effects of
such adjustments pushed down to the Borrower Agent and its Subsidiaries) in such
Person’s consolidated financial statements pursuant to GAAP (including in the
inventory, property and equipment, software, goodwill, intangible assets,
in-process research and development, deferred revenue and debt line items
thereof) resulting from the application of recapitalization accounting or
purchase accounting, as the case may be, in relation to the Transactions or any
consummated acquisition or the amortization or write-off of any amounts thereof
and (ii) the cumulative effect of changes in accounting principles, and

(k) solely for the purpose of determining the Available Amount, the net income
for such period of any Subsidiary (other than any Subsidiary Guarantor), to the
extent the declaration or payment of dividends or similar distributions by that
Subsidiary of its net income is not at the date of determination permitted
without any prior governmental approval (which has not been obtained) or,
directly or indirectly, by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule, or governmental
regulation applicable to that Subsidiary or its stockholders, unless such
restriction with respect to the payment of dividends or similar distributions
has been legally waived; provided that Consolidated Net Income will be increased
by the amount of dividends or other distributions or other payments actually
paid in cash (or to the extent converted into cash) to the Borrower Agent or a
Subsidiary thereof in respect of such period, to the extent not already included
therein.

 

-15-



--------------------------------------------------------------------------------

“Consolidated Senior Secured Debt” means, as at any date of determination, the
aggregate principal amount of Consolidated Total Debt outstanding on such date
that is secured by a Lien on any asset or property of the Borrowers or their
Subsidiaries.

“Consolidated Total Assets” means, at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on a consolidated balance sheet of the Borrower Agent and its
Subsidiaries at such date.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
principal amount of all funded Indebtedness described in clauses (a), (b), (c),
(d) and (f) (with respect to amounts drawn and not reimbursed for a period in
excess of five Business Days) of the definition of “Indebtedness” of the
Borrower Agent and its Subsidiaries.

“Consolidated Working Capital” means, as at any date of determination, the
excess of Current Assets over Current Liabilities.

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period; provided
that there shall be excluded the effect of any disposition or acquisition during
such period, and the application of purchase accounting.

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow”.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Facility” means the Loans provided to or for the benefit of the
Borrowers pursuant to the terms of this Agreement.

“Cure Amount” shall have the meaning assigned to such term (or any substantially
equivalent term) in the ABL Credit Agreement.

“Current Assets” means, at any time, the consolidated current assets (other than
Cash, the current portion of current and deferred income Taxes, permitted loans
made to third parties, assets held for sale, pension assets, deferred bank fees,
derivative financial instruments and Cash Equivalents) of the Borrower Agent and
its Subsidiaries.

 

-16-



--------------------------------------------------------------------------------

“Current Liabilities” means, at any time, the consolidated current liabilities
of the Borrower Agent and its Subsidiaries at such time, but excluding, without
duplication, (a) the current portion of any long-term Indebtedness,
(b) outstanding revolving loans, (c) accruals of consolidated interest expense
(excluding consolidated interest expense that is due and unpaid), (d) the
current portion of Indebtedness attributable to any Capital Leases, (e) the
current portion of current and deferred income Taxes, (f) accruals relating to
restructuring reserves to the extent permitted to be included in the definition
of “Consolidated Adjusted EBITDA” pursuant to clause (xii) of such definition
and (g) liabilities in respect of funds of third parties on deposit with the
Borrowers or any of their Subsidiaries.

“DB” has the meaning assigned to such term in the preamble to this Agreement.

“Debt Fund Affiliate” means any Affiliate of the Investors (other than a natural
person) that is primarily engaged in, or advises funds or other investment
vehicles that are engaged in, making, purchasing, holding or otherwise investing
in commercial loans, bonds and similar extensions of credit in the ordinary
course and for which no personnel making investment decisions in respect of any
equity fund which has a direct or indirect equity investment in Holdings, the
Borrowers or their Subsidiaries has the right to make any investment decisions.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.

“Declined Proceeds” has the meaning assigned to such term in Section 2.11(b)(v).

“Default” means any event or condition which upon notice, lapse of time or both
would, unless cured or waived, become an Event of Default.

“Deposit Account” means a demand, time, savings, passbook or like account with a
bank, savings and loan association, credit union or like organization, other
than an account evidenced by a negotiable certificate of deposit.

“Derivative Transaction” means (a) any interest-rate transaction, including any
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap collar and floor), and any other instrument linked to interest
rates that gives rise to similar credit risks (including when-issued securities
and forward deposits accepted), (b) any exchange-rate transaction, including any
cross-currency interest-rate swap, any forward foreign-exchange contract, any
currency option, and any other instrument linked to exchange rates that gives
rise to similar credit risks, (c) any equity derivative transaction, including
any equity-linked swap, any equity-linked option, any forward equity-linked
contract, and any other instrument linked to equities that gives rise to similar
credit risk and (d) any commodity (including precious metal) derivative
transaction, including any commodity-linked swap, any commodity-linked option,
any forward commodity- linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided, that, no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
Holdings or its subsidiaries shall be a Derivative Transaction.

 

-17-



--------------------------------------------------------------------------------

“Designated Non-Cash Consideration” shall mean the fair market value (as
determined by the Borrower Agent in good faith) of non-Cash consideration
received by the Borrower Agent or a Subsidiary in connection with a sale or
disposition pursuant to Section 6.08(h) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower Agent, setting forth the basis of such valuation (which amount will be
reduced by the fair market value of the portion of the non-Cash consideration
converted to Cash or Cash Equivalents).

“Disqualified Capital Stock” means any Capital Stock which, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (i) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, on
or prior to 91 days following the Latest Maturity Date at the time such Capital
Stock is issued, (ii) is or becomes convertible into or exchangeable (unless at
the sole option of the issuer thereof) for (a) debt securities or (b) any
Capital Stock that would constitute Disqualified Capital Stock, in each case at
any time on or prior to 91 days following the Latest Maturity Date at the time
such Capital Stock is issued, (iii) contains any repurchase obligation which may
come into effect prior to payment in full in Cash of all Obligations or
(iv) provides for the scheduled payments of dividends in Cash on or prior to 91
days following the Latest Maturity Date at the time such Capital Stock is
issued; provided that any Capital Stock that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Capital Stock is convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
such Capital Stock upon the occurrence of a change in control or an asset sale
occurring prior to 91 days following the Latest Maturity Date at the time such
Capital Stock is issued shall not constitute Disqualified Capital Stock if such
Capital Stock provides that the issuer thereof will not redeem any such Capital
Stock pursuant to such provisions prior to the Termination Date.

Notwithstanding the preceding sentence, (A) if such Capital Stock is issued to
any plan for the benefit of employees or by any such plan to such employees, in
each case in the ordinary course of business of the Borrower Agent or any
Subsidiary, such Capital Stock shall not constitute Disqualified Capital Stock
solely because it may be required to be repurchased by the issuer thereof in
order to satisfy applicable statutory or regulatory obligations and (B) no
Capital Stock held by any future, present or former employee, director, officer
or consultant (or their respective Affiliates or Immediate Family Members) of
the Borrower Agent (or any Parent Company or any Subsidiary) shall be considered
Disqualified Capital Stock because such stock is redeemable or subject to
repurchase pursuant to any management equity subscription agreement, stock
option, stock appreciation right or other stock award agreement, stock ownership
plan, put agreement, stockholder agreement or similar agreement that may be in
effect from time to time.

 

-18-



--------------------------------------------------------------------------------

“Disqualified Institutions” means those Persons (the list of all such Persons,
the “Disqualified Institutions List”) that are (i) identified in writing by the
Borrower Agent to the Administrative Agent on August 3, 2015, (ii) competitors
of the Borrower Agent and its subsidiaries (other than bona fide fixed income
investors or debt funds) that are identified in writing by the Borrower Agent
from time to time or (iii) Affiliates of such Persons set forth in clauses
(i) and (ii) above (in the case of Affiliates of such Persons set forth in
clause (ii) above, other than bona fide fixed income investors or debt funds)
that are either (a) identified in writing by the Borrower Agent or a Sponsor
from time to time or (b) clearly identifiable on the basis of such Affiliate’s
name; provided, that, to the extent Persons are identified as Disqualified
Institutions in writing by the Borrower Agent to the Administrative Agent after
August 3, 2015 pursuant to clauses (ii) or (iii)(a), the inclusion of such
Persons as Disqualified Institutions shall not retroactively apply to prior
assignments or participations in respect of any Loan under this Agreement.
Notwithstanding the foregoing, the Borrower Agent, by written notice to the
Administrative Agent, may from time to time in its sole discretion remove any
entity from the Disqualified Institutions List (or otherwise modify such list to
exclude any particular entity), and such entity removed or excluded from the
Disqualified Institutions List shall no longer be a Disqualified Institution for
any purpose under this Agreement or any other Loan Document.

“Disqualified Institutions List” has the meaning as set forth in the definition
of Disqualified Institutions.

“Disqualified Person” has the meaning as set forth in Section 9.05.

“Disregarded Domestic Subsidiary” means any Subsidiary incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia that is treated as a disregarded entity for U.S. federal
income tax purposes that holds directly, or indirectly through one or more
disregarded entities, the equity and/or indebtedness treated as equity for U.S.
federal income tax purposes, of one or more Foreign Subsidiaries or one or more
FSHCO Subsidiaries.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiaries” means all Subsidiaries incorporated or organized under
the laws of the United States of America, any State thereof or the District of
Columbia.

“Dutch Auction” mean an auction (an “Auction”) conducted by an Affiliated Lender
or a Debt Fund Affiliate (any such Person, the “Auction Party”) in order to
purchase Term Loans (or any Incremental Term Loans, Refinancing Term Loans,
Extended Term Loans or Replacement Term Loans, which for purposes of this
definition, shall be deemed to be Term Loans (and the holders thereof, Lenders))
in accordance with the following procedures; provided that no Auction Party
shall initiate any Auction unless (I) at least five Business Days shall have
passed since the consummation of the most recent purchase of Term Loans pursuant
to an Auction conducted hereunder; or (II) at least three Business Days shall
have passed since the date of the last Failed Auction which was withdrawn
pursuant to clause (c)(i) below:

(a) Notice Procedures. In connection with an Auction, the Auction Party will
provide notification to the Auction Agent (for distribution to the relevant
Lenders) of the

 

-19-



--------------------------------------------------------------------------------

Term Loans that will be the subject of the Auction (an “Auction Notice”). Each
Auction Notice shall be in a form reasonably acceptable to the Auction Agent and
shall (i) specify the maximum aggregate principal amount of the Term Loans
subject to the Auction, in a minimum amount of $10,000,000 and whole increments
of $1,000,000 in excess thereof (the “Auction Amount”), (ii) specify the
discount to par, which shall be a range (the “Discount Range”) of percentages of
the par principal amount of the Term Loans subject to such Auction, that
represents the range of purchase prices that the Auction Party would be willing
to accept in the Auction, (iii) be extended, at the sole discretion of the
Auction Party, to (x) each Lender and/or (y) each Lender with respect to any
Term Loans on an individual Class basis and (iv) shall remain outstanding
through the Auction Response Date. The Auction Agent will promptly provide each
appropriate Lender with a copy of such Auction Notice and a form of the Return
Bid to be submitted by a responding Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York City time, on the date specified
in such Auction Notice (or such later date as the Auction Party may agree to
extend with the reasonable consent of the Auction Agent) (the “Auction Response
Date”).

(b) Reply Procedures. In connection with any Auction, each Lender holding the
relevant Term Loans subject to such Auction may, in its sole discretion,
participate in such Auction and may provide the Auction Agent with a notice of
participation (the “Return Bid”) which shall be in a form reasonably acceptable
to the Auction Agent, and shall specify (i) a discount to par (that must be
expressed as a price at which it is willing to sell all or any portion of such
Term Loans) (the “Reply Price”), which (when expressed as a percentage of the
par principal amount of such Term Loans) must be within the Discount Range, and
(ii) a principal amount of such Term Loans, which must be in whole increments of
$1,000,000 (the “Reply Amount”). A Lender may avoid the minimum amount condition
specified in clause (ii) of the preceding sentence solely when submitting a
Reply Amount equal to the Lender’s entire remaining amount of such Term Loans.
Lenders may only submit one Return Bid per Auction but each Return Bid may
contain up to three bids only one of which can result in a Qualifying Bid (as
defined below). In addition to the Return Bid, the participating Lender must
execute and deliver, to be held in escrow by the Auction Agent, an Assignment
and Assumption with the dollar amount of the Term Loans to be assigned to be
left in blank, which amount shall be completed by the Auction Agent in
accordance with the final determination of such Lender’s Qualifying Bid pursuant
to subclause (c) below. Any Lender whose Return Bid is not received by the
Auction Agent by the Auction Response Date shall be deemed to have declined to
participate in the relevant Auction with respect to all of its Term Loans.

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Agent prior to the applicable Auction Response Date, the Auction
Agent, in consultation with the Auction Party, will determine the applicable
price (the “Applicable Price”) for the Auction, which will be the lowest Reply
Price for which the Auction Party can complete the Auction at the Auction
Amount; provided that, in the event that the Reply Amounts are insufficient to
allow the Auction Party to complete a purchase of the entire Auction Amount (any
such Auction, a “Failed Auction”), the Auction Party shall either, at its
election, (i) withdraw the Auction or (ii) complete the Auction at an Applicable
Price equal to the highest Reply Price. The

 

-20-



--------------------------------------------------------------------------------

Auction Party shall purchase the relevant Term Loans (or the respective portions
thereof) from each Lender with a Reply Price that is equal to or lower than the
Applicable Price (“Qualifying Bids”) at the Applicable Price; provided that if
the aggregate proceeds required to purchase all Term Loans subject to Qualifying
Bids would exceed the Auction Amount for such Auction, the Auction Party shall
purchase such Term Loans at the Applicable Price ratably based on the principal
amounts of such Qualifying Bids (subject to rounding requirements specified by
the Auction Agent in its discretion). If a Lender has submitted a Return Bid
containing multiple bids at different Reply Prices, only the bid with the lowest
Reply Price that is equal to or less than the Applicable Price will be deemed
the Qualifying Bid of such Lender (e.g., a Reply Price of $100 with a discount
to par of 2.0%, when compared to an Applicable Price of $100 with a 1.0%
discount to par, will not be deemed to be a Qualifying Bid, while a Reply Price
of $100 with a discount to par of 2.5% would be deemed to be a Qualifying Bid).
The Auction Agent shall promptly, and in any case within five Business Days
following the Auction Response Date with respect to an Auction, notify (I) the
Borrower Agent of the respective Lenders’ responses to such solicitation, the
effective date of the purchase of Term Loans pursuant to such Auction, the
Applicable Price, and the aggregate principal amount of the Term Loans and the
tranches thereof to be purchased pursuant to such Auction, (II) each
participating Lender of the effective date of the purchase of Term Loans
pursuant to such Auction, the Applicable Price, and the aggregate principal
amount and tranches of Term Loans to be purchased at the Applicable Price on
such date, (III) each participating Lender of the aggregate principal amount and
tranches of the Term Loans of such Lender to be purchased at the Applicable
Price on such date, and (IV) if applicable, each participating Lender of any
proration pursuant to the second preceding sentence. Each determination by the
Auction Agent of the amounts stated in the foregoing notices to the Borrower
Agent and Lenders shall be conclusive and binding for all purposes absent
manifest error.

(d) Additional Procedures.

(i) Once initiated by an Auction Notice, the Auction Party may not withdraw an
Auction other than a Failed Auction. Furthermore, in connection with any
Auction, upon submission by a Lender of a Qualifying Bid, such Lender (each, a
“Qualifying Lender”) will be obligated to sell the entirety or its allocable
portion of the Reply Amount, as the case may be, at the Applicable Price.

(ii) To the extent not expressly provided for herein, each purchase of Term
Loans pursuant to an Auction shall be consummated pursuant to procedures
consistent with the provisions in this definition, established by the Auction
Agent acting in its reasonable discretion and as reasonably agreed by the
Borrower Agent.

(iii) In connection with any Auction, the Borrowers and the Lenders acknowledge
and agree that the Auction Agent may require as a condition to any Auction, the
payment of customary fees and expenses from the Auction Party in connection
therewith as agreed between the Auction Party and the Auction Agent.

 

-21-



--------------------------------------------------------------------------------

(iv) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this definition, each notice or other communication required to be delivered
or otherwise provided to the Auction Agent (or its delegate) shall be deemed to
have been given upon the Auction Agent’s (or its delegate’s) actual receipt
during normal business hours of such notice or communication; provided that any
notice or communication actually received outside of normal business hours shall
be deemed to have been given as of the opening of business on the next Business
Day.

(v) The Borrowers and the Lenders acknowledge and agree that the Auction Agent
may perform any and all of its duties under this definition by itself or through
any Affiliate of the Auction Agent and expressly consent to any such delegation
of duties by the Auction Agent to such Affiliate and the performance of such
delegated duties by such Affiliate. The exculpatory provisions pursuant to this
Agreement shall apply to each Affiliate of the Auction Agent and its respective
activities in connection with any purchase of Term Loans provided for in this
definition as well as activities of the Auction Agent.

“Effect” means any effect, change, event, occurrence, development or
circumstance.

“Eligible Assignee” means (a) a Lender, (b) a commercial bank, insurance
company, finance company, financial institution, any fund that invests in loans
or any other “accredited investor” (as defined in Regulation D of the Securities
Act), (c) any Affiliate of a Lender, (d) an Approved Fund of a Lender or (e) to
the extent permitted under Section 9.05(g), any Affiliated Lender or any Debt
Fund Affiliate; provided that in any event, “Eligible Assignee” shall not
include (i) any natural person, (ii) any Disqualified Institution or
(iii) except as permitted under Section 9.05(g), (A) Holdings or either Borrower
or any Subsidiary thereof or (B) any Sponsor or any of its Affiliates.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained or contributed to
by, or required to be contributed by, the Borrower Agent, any of its
Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (a) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (b) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (c) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities and the common law relating to
(a) environmental matters, including those relating to any Hazardous Materials
Activity; (b) the generation, use, storage, transportation or disposal of
Hazardous Materials; or (c) occupational safety and health, industrial hygiene,
land use or the protection of human, plant or animal health or welfare, in any
manner applicable to either Borrower or any of its Subsidiaries or any Facility.

 

-22-



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of either Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; and (b) any trade
or business (whether or not incorporated) which is a member of a group of trades
or businesses under common control within the meaning of Section 414(c) of the
Code of which that Person is a member.

“ERISA Event” means (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the 30-day notice period has been waived); (b) the
failure to meet the minimum funding standard of Section 412 of the Code, (c) the
provision by the administrator of any Pension Plan pursuant to
Section 4041(a)(2) or Section 302 of ERISA of a notice of intent to terminate
such plan in a distress termination described in Section 4041(c) of ERISA;
(d) the withdrawal by the Borrower Agent, any of its Subsidiaries or any of
their respective ERISA Affiliates from any Pension Plan with two or more
contributing sponsors or the termination of any such Pension Plan resulting in
liability to the Borrower Agent, any of its Subsidiaries or any of their
respective Affiliates pursuant to Section 4063 or 4064 of ERISA; (e) the
institution by the PBGC of proceedings to terminate any Pension Plan, or the
occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the imposition of liability on the
Borrower Agent, any of its Subsidiaries or any of their respective ERISA
Affiliates pursuant to Section 4062(e) or 4069 of ERISA or by reason of the
application of Section 4212(c) of ERISA; (g) the withdrawal of the Borrower
Agent, any of its Subsidiaries or any of their respective ERISA Affiliates in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any potential liability therefor,
or the receipt by the Borrower Agent, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA, or that it is in reorganization or insolvency pursuant to Section 4241 or
4245 of ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA; (h) the occurrence of an act or omission which
could reasonably be expected to give rise to the imposition on the Borrower
Agent, any of its Subsidiaries or any of their respective ERISA Affiliates of
fines, penalties, taxes or related charges under Chapter 43 of the Code or under
Section 409, Section 502(c), (i)

 

-23-



--------------------------------------------------------------------------------

or (l), or Section 4071 of ERISA in respect of any Pension Plan; (i) the
incurrence of liability or the imposition of a Lien pursuant to Section 436 or
430(k) of the Code or pursuant to ERISA with respect to any Pension Plan; or
(j) a determination that any Pension Plan is, or is expected to be, considered
an at-risk plan within the meaning of Section 430 of the Code or Section 303 of
ERISA.

“Event of Default” has the meaning assigned to such term in Article 7.

“Excess Cash Flow” means, for any Test Period ending on the last day of a Fiscal
Year, an amount (if positive) equal to

(a) the sum, without duplication, of the amounts for such period of the
following:

(i) Consolidated Adjusted EBITDA for such period without giving effect to
clause (b)(x) of the definition thereof, plus

(ii) the Consolidated Working Capital Adjustment for such period, plus

(iii) cash gains of the type described in clauses (b), (c), (d), (e) and (f) of
the definition of “Consolidated Net Income”, to the extent not otherwise
included in calculating Consolidated Adjusted EBITDA (but excluding gains from
Prepayment Asset Sales to the extent an amount equal to the Net Proceeds
therefrom was applied to the prepayment of Indebtedness pursuant to
Section 2.11(b)(ii)), minus

(b) the sum, without duplication, of the amounts for such period of the
following:

(i) permanent repayments of long-term Indebtedness (including (x) payments under
Section 2.10 and Section 2.11(a) (other than prepayments of Term Loans deducted
pursuant to Section 2.11(b)(i)(B)) and (y) prepayments of Term Loans to the
extent (and only to the extent) made with the Net Proceeds of a Prepayment Asset
Sale that resulted in an increase to Consolidated Net Income and not in excess
of the amount of such increase, but excluding (A) the principal amount of all
Indebtedness deducted pursuant to Section 2.11(b)(i)(B), (B) all other
repayments of the Term Loans and (C) repayments of any revolving credit facility
or arrangement except to the extent a corresponding amount of the commitments
under such revolving credit facility or arrangement are permanently reduced in
connection with such repayments),

(ii) without duplication of amounts deducted pursuant to this clause (ii) or
(xi) below in respect of a prior period, all Cash payments in respect of capital
expenditures as would be reported in the Borrower Agent’s consolidated statement
of cash flows made during such period and, at the option of the Borrowers, any
Cash payments in respect of any such capital expenditures made after such period
and prior to the date of the applicable Excess Cash Flow payment (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)),

 

-24-



--------------------------------------------------------------------------------

(iii) consolidated interest expense added back pursuant to clause (b)(i) of the
definition of “Consolidated Adjusted EBITDA” to the extent paid in Cash,

(iv) taxes paid and provisions for taxes, to the extent payable in Cash with
respect to such period and added back pursuant to clause (b)(ii) of the
definition of “Consolidated Adjusted EBITDA”,

(v) without duplication of amounts deducted pursuant to this clause (v) or
(xi) below in respect of a prior period, Cash payments made during such period
in respect of Permitted Acquisitions and other Investments permitted by
Section 6.07 or otherwise consented to by the Required Lenders (other than
Investments in (x) Cash and Cash Equivalents and (y) the Borrower Agent or any
of its Subsidiaries), and, at the option of the Borrowers, any Cash payments in
respect of Permitted Acquisitions and other Investments permitted by
Section 6.07 or otherwise consented to by the Required Lenders (other than
Investments in (x) Cash and Cash Equivalents and (y) the Borrower Agent or any
of its Subsidiaries) made after such period and prior to the date of the
applicable Excess Cash Flow payment (except, in each case, to the extent
financed with long-term Indebtedness (other than revolving Indebtedness)),

(vi) the aggregate amount of all Restricted Payments made under Sections
6.05(a)(i), (ii) and (x), or otherwise consented to by the Required Lenders in
each case to the extent actually paid in Cash during such period (except, in
each case, to the extent financed with long-term Indebtedness (other than
revolving Indebtedness)),

(vii) [Reserved],

(viii) amounts added back under clause (b)(xii) of the definition of
“Consolidated Adjusted EBITDA” to the extent such amounts have not yet been
received by the Borrower Agent or its Subsidiaries,

(ix) [Reserved],

(x) an amount equal to all expenses, charges and losses either (a) excluded in
calculating Consolidated Net Income pursuant to clauses (b), (c), (d), (e) or
(f) of the definition thereof or (b) added back in calculating Consolidated
Adjusted EBITDA pursuant to clauses (v), (vii), (viii), (ix) and (xi) of the
definition thereof, in each case, to the extent paid or payable in Cash,

(xi) without duplication of amounts deducted from Excess Cash Flow in respect of
a prior period, at the option of the Borrower Agent, the aggregate consideration
required to be paid in Cash by the Borrower Agent or its Subsidiaries pursuant
to binding contracts (the “Contract Consideration”) entered into prior to or
during such period relating to capital expenditures, acquisitions or Investments
permitted by Section 6.07 (other than Investments in (x) Cash and Cash
Equivalents and (y) the Borrower Agent or any of its Subsidiaries) to be
consummated or made during the period of four consecutive Fiscal Quarters of the
Borrower Agent following the end of such period (except, in each case, to the
extent financed with long-term Indebtedness (other

 

-25-



--------------------------------------------------------------------------------

than revolving Indebtedness)); provided that to the extent the aggregate amount
actually utilized to finance such capital expenditures, acquisitions or
Investments during such period of four consecutive Fiscal Quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
Fiscal Quarters, and

(xii) to the extent not expensed during such period or not deducted in
calculating Consolidated Net Income, the aggregate amount of expenditures, fees,
costs and expenses paid in Cash by the Borrower Agent and its Subsidiaries
during such period, other than if financed with long-term Indebtedness (other
than revolving Indebtedness).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is not a
Wholly-Owned Subsidiary, (b) any Immaterial Subsidiary, (c) any Domestic
Subsidiary that is prohibited by law, regulation or contractual obligations (to
the extent existing on the Closing Date or on the date such Person becomes a
Subsidiary (and not created in contemplation of such Person becoming a
Subsidiary or for the primary purpose of being classified as an Excluded
Subsidiary hereunder)) from providing a Loan Guaranty or that would require a
governmental (including regulatory) consent, approval, license or authorization
to provide such Loan Guaranty; (d) any not-for-profit Subsidiary, (e) any
Captive Insurance Subsidiaries, (f) any special purpose entities used for
securitization facilities, (g) any Foreign Subsidiary, (h) any FSHCO Subsidiary,
(i) any Disregarded Domestic Subsidiary, (j) any direct or indirect Domestic
Subsidiary of a Foreign Subsidiary, FSHCO Subsidiary or Disregarded Domestic
Subsidiary and (k) any other Domestic Subsidiary with respect to which, in the
reasonable judgment of the Administrative Agent and the Borrower Agent, the
burden or cost of providing a Loan Guaranty or a Lien to secure such Loan
Guaranty shall outweigh the benefits to be afforded thereby.

“Excluded Swap Obligation” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Loan Guaranty of
such Loan Guarantor of, or the grant by such Loan Guarantor of a security
interest to secure, such Swap Obligation (or any Loan Guaranty thereof) is or
becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act at the time the Loan Guaranty of such Loan
Guarantor becomes effective with respect to such related Swap Obligation.

“Excluded Taxes” means, with respect to Administrative Agent, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
either Borrower or any other Loan Party hereunder, (a) Taxes imposed on (or
measured by) its income (however denominated) or franchise Taxes (i) by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of the Administrative Agent or any
Lender, in which its applicable lending office is located (or relevant office
for receiving payments from or on account of the Borrower or making funds
available to or for the benefit of the Borrower) or (ii) that are Other
Connection Taxes, (b) any branch profits taxes imposed by

 

-26-



--------------------------------------------------------------------------------

the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a), (c) in the case of a Foreign Lender, any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from either Borrower or any other
Loan Party with respect to such withholding tax pursuant to Section 2.17(a),
(d) any tax imposed as a result of a Lender’s failure to comply with
Section 2.17(e) and (e) any U.S. withholding tax under FATCA.

“Existing ABL Agreement” means the ABL Credit Agreement, dated as of July 27,
2012, among, inter alia, Holdings, the Borrowers, certain subsidiaries of the
Borrowers, as guarantors, the lenders from time to time party thereto and
Deutsche Bank Trust Company Americas, as administrative agent and collateral
agent.

“Existing Debt Refinancing” means the repayment, redemption, defeasance,
discharge, refinancing or termination in full of (or, with respect to clause
(b), irrevocable notices for such repayment, redemption, defeasance, discharge,
refinancing or termination to the extent accompanied by any prepayments or
deposits required to defease, terminate and satisfy in full such Indebtedness)
(a) all amounts, if any, due or owing under the Existing ABL Agreement (except
to the extent of any Existing Letters of Credit) and the Existing Term Loan
Agreement and the termination of all commitments thereunder and (b) the Existing
Senior Notes.

“Existing Letter of Credit” means any letter of credit previously issued for the
account of either Borrower or any other Loan Party by a Lender or an Affiliate
of a Lender that is (a) outstanding on the Closing Date and (b) listed on
Schedule 1.01(b).

“Existing Senior Notes” means the 8.875% Senior Notes due 2020 issued by Party
City Holdings Inc., in an original aggregate principal amount of $700,000,000.

“Existing Senior Notes Indenture” means the Indenture for the Existing Senior
Notes, dated July 27, 2012, between the Borrower Agent, as the issuer, and
Wilmington Trust, National Association, as trustee.

“Existing Term Loan Agreement” means the Term Loan Credit Agreement, dated as of
July 27, 2012, among, inter alia, Holdings, the Borrowers, certain subsidiaries
of the Borrowers, as guarantors, the lenders from time to time party thereto and
Deutsche Bank Trust Company Americas, as administrative agent and collateral
agent.

“Extended Revolving Credit Commitment” shall have the meaning assigned to such
term in Section 2.25(a).

“Extended Revolving Loans” shall have the meaning assigned to such term in
Section 2.25(a).

“Extended Term Loans” shall have the meaning assigned to such term in
Section 2.25(a).

“Extension” shall have the meaning assigned to such term in Section 2.25(a).

 

-27-



--------------------------------------------------------------------------------

“Extension Offer” shall have the meaning assigned to such term in Section
2.25(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or, except with respect to Articles
5 and 6, heretofore owned, leased, operated or used by either Borrower or any of
its Subsidiaries or any of their respective predecessors or Affiliates.

“Failed Auction” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant thereto, including any intergovernmental agreements and any rules or
guidance implementing such intergovernmental agreements.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by Administrative Agent
from three Federal funds brokers of recognized standing selected by it; provided
that, if such rate is less than zero, the Federal Funds Effective Rate shall be
deemed to be zero for the purposes of this Agreement.

“Fee Letter” means that certain Agency Fee Letter dated as of July 28, 2015, by
and among, inter alia, the Borrower Agent and the Administrative Agent.

“Financial Officer” of any Person means the chief financial officer, treasurer,
assistant treasurer, vice president of finance or controller of such Person.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of a
Financial Officer of the Borrower Agent that such financial statements fairly
present, in all material respects, in accordance with GAAP, the financial
condition of the Borrower Agent and its Subsidiaries as at the dates indicated
and the results of their operations and their Cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.

“Financial Plan” has the meaning assigned to such term in Section 5.01(i).

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated First Lien Debt as of the last day of such Test Period (net of
the Unrestricted Cash Amount as of such date) to (b) Consolidated Adjusted
EBITDA for such Test Period, in each case for the Borrower Agent and its
Subsidiaries.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that, subject to the
Intercreditor Agreement, such Lien is

 

-28-



--------------------------------------------------------------------------------

senior in priority to any other Lien to which such Collateral is subject, other
than any Permitted Lien (except for Permitted Liens securing any Indebtedness
secured by a Lien which is, or is required to be, expressly subordinated to the
Liens securing the Secured Obligations).

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year, such fiscal quarter
ending on the later of the retail fiscal quarter and the calendar quarter.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year or the Saturday closest to December 31 of each
calendar year.

“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage and
located in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards.

“Foreign Lender” means a Lender that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any subsidiary that is not a Domestic Subsidiary.

“FSHCO Subsidiary” means any direct or indirect Domestic Subsidiary
substantially all of the assets of which consist of the equity and/or
indebtedness treated as equity for U.S. federal income tax purposes, of one or
more Foreign Subsidiaries.

“Funding Account” has the meaning assigned to such term in Section 2.03(v).

“GAAP” means generally accepted accounting principles in the United States of
America in effect and applicable to that accounting period in respect of which
reference to GAAP is being made, subject to the provisions of Section 1.04.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state or locality of the United States, the United States, or
a foreign government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” has the meaning assigned to such term in Section 9.05(e).

“Guarantee” of or by any Person (the “Guarantor”) means any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation of any
other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, and including any obligation of the Guarantor, direct or indirect,
(a) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other monetary obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or

 

-29-



--------------------------------------------------------------------------------

services for the purpose of assuring the owner of such Indebtedness or other
monetary obligation of the payment thereof, (c) to maintain working capital,
equity capital or any other financial statement condition or liquidity of the
Primary Obligor so as to enable the Primary Obligor to pay such Indebtedness or
other monetary obligation, (d) as an account party in respect of any letter of
credit or letter of guaranty issued to support such Indebtedness or monetary
obligation, (e) entered into for the purpose of assuring in any other manner the
obligee in respect of such Indebtedness or other monetary obligation of the
payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (f) any Lien on any assets of such
Guarantor securing any Indebtedness or other monetary obligation of any other
Person, whether or not such Indebtedness or monetary other obligation is assumed
by such Guarantor (or any right, contingent or otherwise, of any holder of such
Indebtedness to obtain any such Lien); provided that the term Guarantee shall
not include endorsements for collection or deposit in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Closing Date or entered into in connection with any acquisition or disposition
of assets permitted under this Agreement (other than such obligations with
respect to Indebtedness). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01
(excluding, for the avoidance of doubt, any Excluded Swap Obligations).

“Guarantor Percentage” has the meaning assigned to such term in Section 10.11.

“Hazardous Materials” means any chemical, material, substance or waste, or any
constituent thereof, exposure to which is prohibited, limited or regulated by
any Environmental Law or any Governmental Authority or which may or could pose a
hazard to the health and safety or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Material, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Material, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between either Borrower or any Subsidiary and any other Person.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any Hedge Agreement.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“IFRS” means international accounting standards within the meaning of the IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements.

 

-30-



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means, as of any date, any Subsidiary of the Borrower
Agent (a) having Consolidated Total Assets in an amount of less than 4.0% of
Consolidated Total Assets of the Borrower Agent and its Subsidiaries and
(b) contributing less than 4.0% to consolidated revenues of the Borrower Agent
and its Subsidiaries, in each case, for the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01(b) or
(c); provided that the Consolidated Total Assets (as so determined) and revenue
(as so determined) of all Immaterial Subsidiaries shall not exceed 5.0% of
Consolidated Total Assets of the Borrower Agent and its Subsidiaries or 5.0% of
the consolidated revenues of the Borrower Agent and its Subsidiaries for the
relevant Test Period, as the case may be.

“Immediate Family Member” means with respect to any individual, such
individual’s child, stepchild, grandchild or more remote descendant, parent,
stepparent, grandparent, spouse, former spouse, qualified domestic partner,
sibling, mother-in-law, father-in-law, son-in-law and daughter-in-law (including
adoptive relationships) and any trust, partnership or other bona fide
estate-planning vehicle the only beneficiaries of which are any of the foregoing
individuals or any private foundation or fund that is controlled by any of the
foregoing individuals or any donor-advised fund of which any such individual is
the donor.

“Incremental Cap” has the meaning assigned to such term in Section 2.23(a).

“Incremental Commitment” means any commitment made by a lender to provide all or
any portion of an Incremental Facility or Incremental Loans.

“Incremental Equivalent Debt” has the meaning assigned to such term in
Section 6.01(y).

“Incremental Facilities” has the meaning assigned to such term in Section
2.23(a).

“Incremental Loans” has the meaning assigned to such term in Section 2.23(a).

“Incremental Revolving Commitment” means any commitment made by a lender to
provide all or any portion of an Incremental Revolving Facility or Incremental
Revolving Loans.

“Incremental Revolving Facility” has the meaning assigned to such term in
Section 2.23(a).

“Incremental Revolving Loans” has the meaning assigned to such term in
Section 2.23(a).

“Incremental Term Facility” has the meaning assigned to such term in
Section 2.23(a).

“Incremental Term Loans” has the meaning assigned to such term in
Section 2.23(a).

“Indebtedness”, as applied to any Person, means, without duplication, (a) all
indebtedness for borrowed money; (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP; (c) all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments to the extent the same would appear as
a liability on a balance sheet prepared in accordance with

 

-31-



--------------------------------------------------------------------------------

GAAP; (d) any obligation owed for all or any part of the deferred purchase price
of property or services (excluding (w) any earn out obligation or purchase price
adjustment until such obligation becomes a liability on the balance sheet in
accordance with GAAP, (x) other than for purposes of Section 7.01, any such
obligations incurred under ERISA, (y) trade accounts payable in the ordinary
course of business (including on an inter-company basis) and (z) liabilities
associated with customer prepayments and deposits), which purchase price is
(i) due more than six months from the date of incurrence of the obligation in
respect thereof or (ii) evidenced by a note or similar written instrument;
(e) all Indebtedness of others secured by any Lien on any property or asset
owned or held by that Person regardless of whether the indebtedness secured
thereby shall have been assumed by that Person or is non-recourse to the credit
of that Person; (f) the face amount of any letter of credit issued for the
account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings; (g) the Guarantee by such Person of the Indebtedness
of another; (h) all obligations of such Person in respect of any Disqualified
Capital Stock and (i) all net obligations of such Person in respect of any
Derivative Transaction, including, without limitation, any Hedge Agreement,
whether or not entered into for hedging or speculative purposes; provided that
(i) in no event shall obligations under any Derivative Transaction be deemed
“Indebtedness” for any calculation of the Total Leverage Ratio, the First Lien
Leverage Ratio, the Senior Secured Leverage Ratio or any other financial ratio
under this Agreement except to the extent of any accrued interest in respect of
unpaid termination or settlement amounts thereunder and (ii) the amount of
Indebtedness of any Person for purposes of clause (e) shall be deemed to be
equal to the lesser of (A) the aggregate unpaid amount of such Indebtedness and
(B) the fair market value of the property encumbered thereby as determined by
such Person in good faith. For all purposes hereof, the Indebtedness of any
Person shall include the Indebtedness of any partnership or joint venture (other
than a joint venture that is itself a corporation or limited liability company)
in which such Person is a general partner or a joint venturer, except to the
extent such Person’s liability for such Indebtedness is otherwise limited and
only to the extent such Indebtedness would otherwise be included in the
calculation of Consolidated Total Debt; provided that notwithstanding anything
herein to the contrary, Indebtedness shall not include, and shall be calculated
without giving effect to, the effects of Accounting Standards Codification Topic
815 and related interpretations to the extent such effects would otherwise
increase or decrease an amount of Indebtedness for any purpose hereunder as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness; and any such amounts that would have constituted Indebtedness
hereunder but for the application of this proviso shall not be deemed an
incurrence of Indebtedness hereunder.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Loan Document or (b) Other Taxes.

“Information” has the meaning set forth in Section 3.11(a).

“Intercompany Note” means a promissory note substantially in the form of
Exhibit J.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
date hereof, among the ABL Agent, as agent for the ABL Facility Secured Parties
referred to therein, the Administrative Agent, as agent for the Term Loan
Secured Parties referred to therein, Holdings, the Borrowers and the
Subsidiaries of the Borrowers from time to time party thereto.

 

-32-



--------------------------------------------------------------------------------

“Interest Election Request” means a request by the Borrower Agent in the form of
Exhibit G hereto or such other form reasonably acceptable to the Administrative
Agent to convert or continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each January, April, July and October and the Maturity Date or
the maturity date applicable to such Loan or commitment added pursuant to
Sections 2.22, 2.23, 2.25, or 9.02(c) and (b) with respect to any LIBO Rate
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a LIBO Rate Borrowing with an Interest
Period of more than three months’ duration, each day that would have been an
Interest Payment Date had successive Interest Periods of three months’ duration
been applicable to such Borrowing.

“Interest Period” means (a) with respect to any LIBO Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, (x) to the extent available to all relevant affected Lenders, twelve months
or (y) if acceptable to the Administrative Agent in its sole discretion, periods
shorter than one month) thereafter, as the Borrowers may elect; provided that
(i) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Inventory” has the meaning assigned to such term in the Pledge and Security
Agreement.

“Investment” means (a) any purchase or other acquisition by the Borrower Agent
or any of its Subsidiaries of, or of a beneficial interest in, any of the
Securities of any other Person (other than either Borrower or a Subsidiary
Guarantor), (b) the acquisition by purchase or otherwise (other than purchases
or other acquisitions of inventory, materials, supplies and equipment in the
ordinary course of business) of all or a substantial portion of the business,
property or fixed assets of any Person or any division or line of business or
other business unit of any Person, and (c) any loan, advance (other than
(i) advances to current or former employees, officers, directors and consultants
of the Borrowers or their Subsidiaries or any Parent Company for moving,
entertainment and travel expenses, drawing accounts and similar expenditures in
the ordinary course of business and (ii) advances made on an inter-company basis
in the ordinary course of business for the purchase of inventory) or capital
contribution by the Borrower Agent or any of its Subsidiaries to any other
Person (other than either Borrower or any Subsidiary Guarantor). Subject to
Section 5.10, the amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write-ups, write-downs or write-offs with
respect to such Investment, but (except in the case of Investments made in
reliance on the Available Amount) giving effect to

 

-33-



--------------------------------------------------------------------------------

any repayments of principal in the case of Investments in the form of loans and
any return of capital or return on Investment in the case of equity Investments
(whether as a distribution, dividend, redemption or sale but not in excess of
the amount of the initial Investment).

“Investors” means (i) the Sponsors and (ii) the Management Investors.

“Joinder Agreement” has the meaning assigned to such term in Section 5.12(a).

“Junior Indebtedness” means any Subordinated Indebtedness and any Indebtedness
secured by Liens junior to the Lien of the Administrative Agent with respect to
the Collateral (other than, for the avoidance of doubt, Indebtedness under the
ABL Facility).

“Latest Maturity Date” means, as of any date of determination, the latest
maturity or expiration date applicable to any Loan or commitment hereunder at
such time, including the latest maturity or expiration date of any Term Loan,
Incremental Term Loan, Incremental Revolving Loan, Refinancing Term Loan,
Refinancing Revolving Loan, Replacement Term Loan, Replacement Revolving
Facility, Extended Term Loan or Extended Revolving Loan.

“LCT Election” has the meaning set forth in Section 1.07.

“LCT Test Date” has the meaning set forth in Section 1.07.

“Lenders” means the Persons listed on the Commitment Schedule, any Additional
Lender and any other Person that shall have become a party hereto pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.

“LIBO Rate” means, with respect to any Interest Period when used in reference to
any Loan or Borrowing, the rate per annum obtained by dividing (and rounding
upward to the next whole multiple of 1/100 of 1%) (a) the rate per annum equal
to the rate determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays an average ICE
Benchmark Administration Interest Settlement Rate (or successor thereto) (such
page currently being the LIBOR01 page) for deposits (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period in
Dollars, determined as of approximately 11:00 a.m. (London, England time) on the
date which is two Business Days prior to the commencement of such Interest
Period, or (ii) in the event the rate referenced in the preceding sub-clause (i)
does not appear on such page or service or if such page or service shall cease
to be available, the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average ICE Benchmark Administration Interest Settlement Rate
(or successor thereto) for deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on the date
which is two Business Days prior to the commencement of such Interest Period or
(iii) in the event the rates referenced in the preceding sub-clauses (i) and
(ii) are not available, the rate per annum at which the Administrative Agent
could borrow funds in the London interbank market on the date which is two
Business Days prior to the commencement of such Interest Period, were it to do
so by asking for and then accepting offers in Dollars of amounts in same day
funds comparable to

 

-34-



--------------------------------------------------------------------------------

the principal amount of the applicable Loans for which the LIBO Rate is then
being determined and with maturities comparable to such Interest Period, by
(b) an amount equal to (i) one minus (ii) the Applicable Reserve Requirement;
provided that (x) in no event shall the LIBO Rate be less than 1.00% per annum
and (y) if such rate is less than zero, the LIBO Rate shall be deemed to be
zero.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to real
property, and any capitalized lease having substantially the same economic
effect as any of the foregoing), in each case, in the nature of security;
provided that in no event shall an operating lease in and of itself be deemed a
Lien.

“Limited Condition Acquisition” means any acquisition or similar Investment
whose consummation is not conditioned on the availability of, or on obtaining,
financing.

“Limited Condition Transaction” means (i) any Limited Condition Acquisition
and/or (ii) any redemption or repayment of Indebtedness requiring irrevocable
advance notice or any irrevocable offer to purchase Indebtedness that is not
subject to obtaining financing.

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Collateral Documents, the Intercreditor Agreement, any
Refinancing Amendment, any amendment to this Agreement pursuant to
Section 2.23(a) and any amendment to this Agreement pursuant to Section 2.25(c).
Any reference in this Agreement or any other Loan Document to a Loan Document
shall include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto.

“Loan Guarantor” means (i) Holdings, (ii) each Subsidiary Guarantor and
(iii) each Borrower but solely with respect to Secured Hedging Obligations under
Hedge Agreements to which the other Borrower is (and such Borrower is not) a
party.

“Loan Guaranty” means Article 10 of this Agreement.

“Loan Installment Date” has the meaning assigned to such term in Section
2.10(a).

“Loan Parties” means Holdings, each Borrower, each Subsidiary Guarantor and any
other Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement, and their respective successors and assigns.

“Loans” means any Term Loan, any Incremental Loan, any Refinancing Loan, any
Extended Revolving Loan or Extended Term Loan, or any Replacement Term Loans or
loans under any Replacement Revolving Facility.

“Management Investors” means the officers, directors, employees and other
members of the management of the Company and its Subsidiaries.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

-35-



--------------------------------------------------------------------------------

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common equity interests of the Ultimate Parent on the
date of the declaration of a Restricted Payment permitted pursuant to
Section 6.05(a)(vii) multiplied by (ii) the arithmetic mean of the closing
prices per share of such common equity interests on the principal securities
exchange on which such common equity interests are traded for the 30 consecutive
trading days immediately preceding the date of declaration of such Restricted
Payment.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations, in each case, of Holdings,
the Borrower Agent and its Subsidiaries, taken as a whole, (ii) the rights and
remedies (taken as a whole) of the Administrative Agent under the applicable
Loan Documents or (iii) the ability of the Borrowers and the Loan Guarantors
(taken as a whole) to perform their payment obligations under the Loan
Documents.

“Material Real Estate Asset” means (a) any fee-owned Real Estate Asset having a
fair market value (as reasonably estimated by the Borrower Agent) in excess of
$5,000,000 as of such date and (b) any fee-owned Real Estate Asset acquired by
any Loan Party after the Closing Date having a fair market value (as reasonably
estimated by the Borrower Agent) in excess of $5,000,000 as of the date of
acquisition thereof shall be a “Material Real Estate Asset”; provided, in each
of clauses (a) and (b) above, that the property located at or around 2800 Purple
Sage Road NW, Village of Los Lunas, New Mexico shall not at any time be a
“Material Real Estate Asset”.

“Maturity Date” means August 19, 2022.

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

“Maximum Rate” has the meaning assigned to such term in Section 9.19.

“Minimum Extension Condition” shall have the meaning assigned to such term in
Section 2.25(b).

“MNPI” shall have the meaning assigned to such term in Section 9.05(g).

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(c), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
required to be granted pursuant to Section 5.12.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, on owned real property of a
Loan Party.

 

-36-



--------------------------------------------------------------------------------

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of the Borrower Agent and its Subsidiaries in the form prepared for presentation
to senior management thereof for the applicable Fiscal Quarter or Fiscal Year
and for the period from the beginning of the then current Fiscal Year to the end
of such period to which such financial statements relate.

“Net Insurance/Condemnation Proceeds” means an amount equal to: (a) any Cash
payments or proceeds (including Cash Equivalents) received by the Borrower Agent
or any of its Subsidiaries (x) under any casualty insurance policy in respect of
a covered loss thereunder of any assets of the Borrower Agent or any of its
Subsidiaries or (y) as a result of the taking of any assets of the Borrower
Agent or any of its Subsidiaries by any Person pursuant to the power of eminent
domain, condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (b) (i) any
actual out-of-pocket costs incurred by the Borrower Agent or any of its
Subsidiaries in connection with the adjustment, settlement or collection of any
claims of the Borrower Agent or such Subsidiary in respect thereof, (ii) payment
of the outstanding principal amount of, premium or penalty, if any, and interest
on any Indebtedness (other than the Loans, Indebtedness under the ABL Facility
and any Indebtedness secured by a Lien that is pari passu or junior to the Lien
on the Collateral securing the Secured Obligations) that is secured by a Lien on
the assets in question and that is required to be repaid under the terms thereof
as a result of such loss, taking or sale, (iii) amounts required to be prepaid
pursuant to Section 2.11(b) of the ABL Credit Agreement as the result of such
loss, taking or sale, (iv) in the case of a taking, the reasonable out-of-pocket
costs of putting any affected property in a safe and secure position, (v) any
selling costs and out-of-pocket expenses (including reasonable broker’s fees or
commissions, legal fees, transfer and similar taxes and the Borrowers’ good
faith estimate of income taxes paid or payable) in connection with any sale of
such assets as referred to in clause (a)(y) of this definition and (vi) any
amounts provided as a reserve, in accordance with GAAP, against any liabilities
under any indemnification obligations or purchase price adjustments associated
with any sale of such assets as referred to in clause (a)(y) of this definition
(provided that to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Insurance/Condemnation
Proceeds).

“Net Proceeds” means (a) with respect to any asset sale or Prepayment Asset
Sale, the Cash proceeds (including Cash Equivalents and Cash proceeds
subsequently received (as and when received) in respect of noncash consideration
initially received), net of (i) selling costs and out-of-pocket expenses
(including reasonable broker’s fees or commissions, legal fees, transfer and
similar taxes and the Borrowers’ good faith estimate of income taxes paid or
payable in connection with such sale), (ii) amounts provided as a reserve, in
accordance with GAAP, against any liabilities under any indemnification
obligations or purchase price adjustment associated with such asset sale
(provided that to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Proceeds), (iii) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money (other than the Loans, Indebtedness under the
ABL Facility and any Indebtedness secured by a Lien that is pari passu or junior
to the Lien on the Collateral securing

 

-37-



--------------------------------------------------------------------------------

the Secured Obligations) which is secured by the asset sold in such asset sale
and which is required to be repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such asset), (iv) Cash escrows (until
released from escrow to the Borrowers or any of their Subsidiaries) from the
sale price for such asset sale and (v) amounts required to be prepaid pursuant
to Section 2.11(b) of the ABL Credit Agreement as the result of such asset sale;
and (b) with respect to any issuance or incurrence of Indebtedness, the Cash
proceeds thereof, net of all taxes and customary fees, commissions, costs,
underwriting discounts and other expenses incurred in connection therewith.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19(b).

“Non-Debt Fund Affiliate” means any Investor and any Affiliate of any Investor
other than any Debt Fund Affiliate.

“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“Obligated Party” has the meaning assigned to such term in Section 10.02.

“Obligations” means all unpaid principal of and accrued and unpaid interest
(including interest and fees accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Loans, all accrued and unpaid
fees and all expenses, reimbursements, indemnities and all other advances to,
debts, liabilities and obligations of the Loan Parties to the Lenders or to any
Lender, the Administrative Agent or any indemnified party arising under the Loan
Documents in respect of any Loan, whether direct or indirect (including those
acquired by assumption), absolute, contingent, due or to become due, now
existing or hereafter arising.

“OFAC” has the meaning assigned to such term in Section 3.20.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, (b) with respect to any limited partnership, its certificate of limited
partnership, and its partnership agreement, (c) with respect to any general
partnership, its partnership agreement, and (d) with respect to any limited
liability company, its articles of organization or certificate of formation, and
its operating agreement. In the event any term or condition of this Agreement or
any other Loan Document requires any Organizational Document to be certified by
a secretary of state or similar governmental official, the reference to any such
“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Applicable Indebtedness” has the meaning assigned to such term in
Section 2.11(b)(ii).

“Other Connection Taxes” means, with respect to any Lender or Administrative
Agent, Taxes imposed as a result of a present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
solely from (and that would not have existed but for) such recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under, or
engaged in any other transaction pursuant to or enforced any Loan Document).

 

-38-



--------------------------------------------------------------------------------

“Other Taxes” means any and all present or future stamp, court or documentary,
recording, filing or other similar taxes, charges or similar levies arising from
any payment made hereunder, from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement, but not including, for the avoidance
of doubt, Excluded Taxes, Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
2.19(b)).

“Parent Company” means (a) the Ultimate Parent, (b) Holdings and (c) any other
Person of which the Borrower Agent is an indirect Wholly-Owned Subsidiary.

“Participant” has the meaning assigned to such term in Section 9.05(c).

“Participant Register” has the meaning assigned to such term in Section 9.05(c).

“Paying Guarantor” has the meaning assigned to such term in Section 10.11.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any employee pension benefit plan, as defined in
Section 3(2) of ERISA (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which the Borrower Agent or any of its Subsidiaries, or
any of their respective ERISA Affiliates, is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

“Perfection Certificate” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Perfection Certificate Supplement” has the meaning assigned to such term in the
Pledge and Security Agreement.

“Permitted Acquisition” means any acquisition by the Borrower Agent or any of
its Subsidiaries, whether by purchase, merger or otherwise, of all or
substantially all of the assets of or any business line, unit, division or any
operating stores of, any Person or of a majority of the outstanding Capital
Stock of any Person (but in any event including any Investment in a Subsidiary
which serves to increase either Borrower’s or any Subsidiary’s respective equity
ownership in such Subsidiary), or any acquisition of or Investment in any joint
venture; provided that:

(a) on the date of execution of the purchase agreement in respect of such
acquisition, no Event of Default pursuant to Section 7.01(a), Section 7.01(f) or
Section 7.01(g) shall have occurred and be continuing or would result therefrom;

(b) the Borrower Agent shall take or cause to be taken with respect to the
acquisition of any new Subsidiary of the Borrower Agent, each of the actions
required to be taken under Section 5.12, as applicable; and

 

-39-



--------------------------------------------------------------------------------

(c) the total consideration paid for by the Loan Parties for (i) the
acquisition, directly or indirectly, of any Person that does not become a
Guarantor and (ii) if an asset acquisition, assets that are not acquired by
either Borrower or a Guarantor, when taken together with the total consideration
for all such acquired Persons and assets acquired after the Closing Date, shall
not exceed the sum of (A) the greater of (1) $175,000,000 and (2) 5.25% of the
Consolidated Total Assets as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 5.01 at such time
and (B) amounts available under clauses (d), (q) and (r) of Section 6.07 (it
being understood and agreed that any utilization of this clause (B) shall be
treated as a utilization of clauses (d), (q) and/or (r) of Section 6.07, as
applicable, for all purposes of this Agreement); provided that the limitation
under this clause (c) shall not apply to any acquisition to the extent (x) such
acquisition is made with the proceeds of sales of the Qualified Capital Stock
of, or common equity capital contributions to, the Borrower Agent or (y) the
Person so acquired (or the Person owning the assets so acquired) becomes a
Subsidiary Guarantor even though such Subsidiary Guarantor owns Capital Stock in
Persons that are not otherwise required to become Subsidiary Guarantors, if, in
the case of this clause (y) for such acquisition, not less than 80.0% of the
Consolidated Adjusted EBITDA of the Person(s) acquired for such acquisition (for
this purpose and for the component definitions used therein, determined on a
consolidated basis for such Persons and their Subsidiaries) is directly
generated by Person(s) that become Subsidiary Guarantors (i.e., disregarding all
such Consolidated Adjusted EBITDA generated by Subsidiaries of such Subsidiary
Guarantors that are not Subsidiary Guarantors).

“Permitted Holders” means (a) the Investors and (b) any Person with which the
Persons described in clause (a) form a “group” (within the meaning of the
federal securities laws) so long as, in the case of this clause (b), such
Persons described in clause (a) beneficially own more than 50.0% of the relevant
voting stock beneficially owned by the group.

“Permitted Junior Secured Refinancing Debt” has the meaning set forth in
Section 2.22(h)(i).

“Permitted Liens” means each Lien permitted pursuant to Section 6.02.

“Permitted Pari Passu Secured Refinancing Debt” has the meaning set forth in
Section 2.22(h)(i).

“Permitted Unsecured Refinancing Debt” has the meaning set forth in
Section 2.22(h)(i).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or any other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower Agent or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

-40-



--------------------------------------------------------------------------------

“Pledge and Security Agreement” means that certain Pledge and Security
Agreement, dated as of the date hereof, between the Loan Parties and the
Administrative Agent, for the benefit of the Administrative Agent and the other
Secured Parties.

“Prepayment Asset Sale” means any sale or disposition by the Borrower Agent or
its Subsidiaries made pursuant to Section 6.08 (h), Section 6.08(j),
Section 6.08(p), Section 6.08(q), Section 6.08(r) (to the extent provided
therein) and Section 6.08(v).

“Prime Rate” means the rate of interest announced, from time to time, by the
Administrative Agent at its principal office in New York City as its “prime
rate”, with the understanding that the “prime rate” is one of the Administrative
Agent’s base rates (not necessarily the lowest of such rates) and serves as the
basis upon which effective rates of interest are calculated for those loans
making reference thereto and is evidenced by the recording thereof after its
announcement in such internal publications as the Administrative Agent may
designate.

“Pro Forma Basis” or “pro forma effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Subject Transactions) in accordance with Section 1.08.

“Projections” means the projections of the Borrower Agent and the Subsidiaries
included in the Lender Presentation dated as of July 29, 2015 (or a supplement
thereto).

“Promissory Note” means a promissory note of the Borrowers payable to any Lender
or its registered assigns, in substantially the form of Exhibit F hereto,
evidencing the aggregate Indebtedness of the Borrowers to such Lender resulting
from the Loans made by such Lender.

“Public Company Costs” means costs relating to compliance with the provisions of
the Securities Act and the Exchange Act, in each case as applicable to companies
with registered equity or debt securities held by the public, the rules of
national securities exchange companies with listed equity or debt securities,
directors’ compensation, fees and expense reimbursement, costs relating to
investor relations, shareholder meetings and reports to shareholders or
debtholders, directors’ and officers’ insurance, listing fees and all executive,
legal and professional fees related to the foregoing.

“Qualified Capital Stock” of any Person means any Capital Stock of such Person
that is not Disqualified Capital Stock.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other person as constitutes an “ECP” under the
Commodity Exchange Act or any regulations promulgated thereunder.

“Qualified Holding Company Debt” means unsecured Indebtedness of Holdings
(A) that is not subject to any Guarantee by any subsidiary of Holdings, (B) that
will not mature prior to the date that is six (6) months after the Latest
Maturity Date in effect on the date of issuance or incurrence thereof, (C) that
has no scheduled amortization or scheduled payments of principal and is not
subject to mandatory redemption, repurchase, prepayment or sinking fund
obligation

 

-41-



--------------------------------------------------------------------------------

(it being understood that such Indebtedness may have mandatory prepayment,
repurchase or redemption provisions satisfying the requirements of clause
(D) below), and (D) that has mandatory prepayment, repurchase or redemption,
covenant, default and remedy provisions customary for senior discount notes of
an issuer that is the parent of a borrower under senior secured credit
facilities, and in any event, with respect to covenant, default and remedy
provisions, no more restrictive (taken as a whole) than those set forth in the
Senior Notes Indenture (other than provisions customary for senior discount
notes of a holding company); provided that the Borrower Agent shall have
delivered a certificate of a Responsible Officer to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower Agent has reasonably determined in good faith that
such terms and conditions satisfy the foregoing requirement (and such
certificate shall be conclusive evidence that such terms and conditions satisfy
the foregoing requirement unless the Administrative Agent notifies the Borrower
Agent within such five (5) Business Day period that it disagrees with such
determination (including a reasonably detailed description of the basis upon
which it disagrees)); provided, further, that any such Indebtedness shall
constitute Qualified Holding Company Debt only if immediately after giving
effect to the issuance or incurrence thereof and the use of proceeds thereof, no
Event of Default shall have occurred and be continuing.

“Qualifying Bid” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Qualifying Lender” has the meaning assigned to such term in the definition of
“Dutch Auction”.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) in real property then owned by any Loan Party.

“Refinanced Debt” has the meaning set forth in Section 2.22(a).

“Refinanced Term Loans” has the meaning set forth in Section 2.22(h)(i).

“Refinancing Amendment” has the meaning set forth in Section 2.22(f).

“Refinancing Commitments” has the meaning set forth in Section 2.22(a).

“Refinancing Equivalent Debt” has the meaning set forth in Section 2.22(h)(i).

“Refinancing Facility Closing Date” has the meaning set forth in Section
2.22(d).

“Refinancing Indebtedness” has the meaning assigned to such term in
Section 6.01(p).

“Refinancing Lender” has the meaning set forth in Section 2.22(c).

“Refinancing Loan” has the meaning set forth in Section 2.22(b).

“Refinancing Loan Request” has the meaning set forth in Section 2.22(a).

 

-42-



--------------------------------------------------------------------------------

“Refinancing Revolving Credit Commitments” has the meaning set forth in Section
2.22(a).

“Refinancing Revolving Credit Lender” has the meaning set forth in
Section 2.22(c).

“Refinancing Revolving Loan” has the meaning set forth in Section 2.22(b).

“Refinancing Term Commitments” has the meaning set forth in Section 2.22(a).

“Refinancing Term Lender” has the meaning set forth in Section 2.22(c).

“Refinancing Term Loan” has the meaning set forth in Section 2.22(b).

“Refunding Capital Stock” has the meaning assigned to such term in Section
6.05(a).

“Register” has the meaning assigned to such term in Section 9.05(b).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act,
substantially identical notes (having the same guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, trustees, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replaced Term Loans” has the meaning assigned to such term in Section 9.02(c).

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c).

“Reply Amount” has the meaning assigned to such term in the definition of “Dutch
Auction”.

 

-43-



--------------------------------------------------------------------------------

“Reply Price” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Repricing Transaction” means each of (a) the prepayment, repayment,
refinancing, substitution or replacement of all or a portion of the Term Loans
substantially concurrently with the incurrence by any Loan Party of any secured
term loans (including any Refinancing Term Loans or Replacement Term Loans)
having an effective interest cost or weighted average yield (with the
comparative determinations to be made by the Administrative Agent consistent
with generally accepted financial practices, and in any event consistent with
the second proviso to Section 2.23(a)(iv)) that is less than the effective
interest cost or weighted average yield (as determined by the Administrative
Agent on the same basis) applicable to the Term Loans and (b) any amendment,
waiver or other modification to this Agreement that would have the effect of
reducing the effective interest cost of, or weighted average yield (to be
determined by the Administrative Agent on the same basis) of, the Term Loans;
provided that the primary purpose of such prepayment, repayment, refinancing,
substitution, replacement, amendment, waiver or other modification was to reduce
the effective interest cost or weighted average yield of the Term Loans;
provided, further, that in no event shall any prepayment, repayment,
refinancing, substitution, replacement, amendment, waiver or other modification
of Term Loans in connection with a Change of Control, Permitted Acquisition or
other permitted Investment constitute a Repricing Transaction. Any such
determination by the Administrative Agent as contemplated by preceding clauses
(a) and (b) shall be conclusive and binding on all Lenders, and the
Administrative Agent shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct.

“Required Lenders” means, at any time, Lenders having Loans or unused
commitments added pursuant to Sections 2.22, 2.23, 2.25 or 9.02(c) representing
more than 50.0% of the sum of the total Loans and such unused commitments at
such time.

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of any Governmental Authority, in each case
whether or not having the force of law and that are applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Closing Date (but
subject to the express requirements set forth in Article 4), shall include any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

-44-



--------------------------------------------------------------------------------

“Restricted Amount” has the meaning set forth in Section 2.11(b)(iv).

“Restricted Debt Payment” has the meaning set forth in Section 6.05(b).

“Restricted Payment” means (a) any dividend or other distribution on account of
any shares of any class of the Capital Stock of the Borrower Agent now or
hereafter outstanding, except a dividend payable solely in shares of that class
of the Capital Stock to the holders of that class; (b) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value of any shares of any class of the Capital Stock of the Borrower Agent now
or hereafter outstanding and (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options or other rights to acquire
shares of any class of the Capital Stock of the Borrower Agent now or hereafter
outstanding.

“Return Bid” has the meaning assigned to such term in the definition of “Dutch
Auction”.

“Revolving Credit Loans” means, collectively, Incremental Revolving Loans and
Refinancing Revolving Loans.

“Revolving Credit Commitments” means, collectively, Incremental Revolving
Commitments and Refinancing Revolving Credit Commitments.

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“Sale and Lease-Back Transaction” has the meaning assigned to such term in
Section 6.10.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Hedging Obligations” means all Hedging Obligations under each Hedge
Agreement that (a) is in effect on the Closing Date between either Borrower or
any other Loan Party and a counterparty that is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender as of the Closing
Date or (b) is entered into after the Closing Date between either Borrower or
any other Loan Party and any counterparty that is the Administrative Agent or a
Lender or an Affiliate of the Administrative Agent or a Lender at the time such
Hedge Agreement is entered into, for which such Borrower or Loan Party (as
applicable) agrees to provide security, in each case that has been designated to
the Administrative Agent in writing by the Borrower Agent as being a Secured
Hedging Obligation for the purposes of the Loan Documents; provided that the
obligations of the applicable Borrower or Loan Party under such Secured Hedging
Obligations have not been designated as ABL Facility Obligations (as such term
is defined in the ABL Facility Security Documents) pursuant to the terms
thereof; provided, further, that in no circumstances shall Excluded Swap
Obligations constitute Secured Hedging Obligations.

 

-45-



--------------------------------------------------------------------------------

“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations; provided that in no circumstances shall Excluded Swap Obligations
constitute Secured Obligations.

“Secured Parties” has the meaning assigned to such term in the Pledge and
Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing; provided that “Securities” shall not
include any earnout agreement or obligation or any employee bonus or other
incentive compensation plan or agreement.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
of the SEC promulgated thereunder.

“Senior Notes” means the 6.125% Senior Notes due 2023 issued by Party City
Holdings Inc., in an aggregate principal amount of $350,000,000.

“Senior Notes Indenture” means the Indenture for the Senior Notes, dated
August 19, 2015, between the Borrower Agent, as the issuer, and Wilmington
Trust, National Association, as trustee.

“Senior Representative” means, with respect to any series of Permitted Pari
Passu Secured Refinancing Debt, Permitted Junior Secured Refinancing Debt,
Incremental Equivalent Debt, Refinancing Equivalent Debt or subordinated
Permitted Unsecured Refinancing Debt, the trustee, administrative agent,
collateral agent, security agent or similar agent under the indenture or
agreement pursuant to which such Indebtedness is issued, incurred or otherwise
obtained, as the case may be, and each of their successors in such capacities.

“Senior Secured Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated Senior Secured Debt as of the last day of such Test
Period (net of the Unrestricted Cash Amount as of such date) to (b) Consolidated
Adjusted EBITDA for such Test Period, in each case for the Borrower Agent and
its Subsidiaries.

“SPC” has the meaning assigned to such term in Section 9.05(e).

“Sponsors” means collectively THL and Advent.

“Store Exchange” means the substantially concurrent purchase and sale or
exchange of one or more stores, distribution centers and/or other locations
(including any inventory, equipment and other assets used or useful at such
location) or a combination of the foregoing and Cash and/or Cash Equivalents
between either Borrower and/or any of its Subsidiaries on the one hand, and any
Person on the other hand; provided that any Net Proceeds received in connection
therewith shall be subject to Section 2.11(b)(ii).

 

-46-



--------------------------------------------------------------------------------

“Subject Transaction” means, with respect to any period, (a) the Transactions,
(b) any Permitted Acquisition or the making of other Investments permitted by
this Agreement, (c) any disposition of all or substantially all of the assets or
stock of a subsidiary (or any business unit, line of business or division of
either Borrower or a Subsidiary) permitted by this Agreement, (d) the
designation of a subsidiary as an Unrestricted Subsidiary or an Unrestricted
Subsidiary as a Subsidiary in accordance with Section 5.10 hereof or (e) any
other event that by the terms of the Loan Documents requires pro forma
compliance with a test or covenant hereunder or requires such test or covenant
to be calculated on a pro forma basis.

“Subordinated Indebtedness” means any Indebtedness of the Borrower Agent or any
of its Subsidiaries that is expressly subordinated in right of payment to the
Obligations.

“Subordination Agreement” means a customary subordination agreement among the
Administrative Agent and one or more Senior Representatives for the holders of
Indebtedness subordinated to the Obligations, in form and substance reasonably
acceptable to the Administrative Agent and the Borrower Agent. Wherever in this
Agreement a Senior Representative is required to become party to the
Subordination Agreement, if the related Indebtedness is the initial Indebtedness
incurred by the Borrower Agent or any Subsidiary to be subordinated to the
Obligations, then the Borrower Agent, Holdings, the Subsidiary Guarantors, the
Administrative Agent and the Senior Representative for such Indebtedness shall
execute and deliver the Subordination Agreement (so long as such Subordination
Agreement complies with the requirements of the immediately preceding sentence)
and the Administrative Agent shall be authorized to execute and deliver the
Subordination Agreement.

“subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50.0% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other subsidiaries of that Person of a combination
thereof; provided that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

“Subsidiary” means any subsidiary of the Borrower Agent other than an
Unrestricted Subsidiary.

“Subsidiary Borrower” has the meaning assigned to such term in the preamble to
this Agreement.

“Subsidiary Guarantor” means (x) on the Closing Date, each Subsidiary of the
Borrower Agent (other than (i) the Subsidiary Borrower (except to the extent
comprising a Loan Guarantor by operation of clause (iii) of the definition
thereof) or (ii) any Excluded Subsidiary) and (y) thereafter, each Subsidiary of
either Borrower that thereafter guarantees the Secured Obligations pursuant to
the terms of this Agreement (which, for the avoidance of doubt, shall not
include any Subsidiary that is an Excluded Subsidiary), in each case, until such
time as the respective Subsidiary is released from its obligations under the
Loan Guaranty in accordance with the terms and provisions hereof.

 

-47-



--------------------------------------------------------------------------------

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Syndication Agent” means, Merrill Lynch, Pierce, Fenner & Smith Incorporated,
in its capacity as Syndication Agent.

“Taxes” means any and all present and future taxes, levies, imposts, duties,
deductions, assessments, fees, withholdings (including backup withholding) or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Tax Group” has the meaning to such term in Section 6.05(a)(i)(B).

“Termination Date” has the meaning assigned to such term in the lead-in to
Article 5.

“Term Loan” means a Loan made pursuant to Section 2.01; provided, that on and
after the incurrence of any Incremental Term Loans, Refinancing Term Loans,
Extended Term Loans and Replacement Term Loans, the term “Term Loans” as used in
Section 9.05(g) shall include all such Incremental Term Loans, Refinancing Term
Loans, Extended Term Loans and Replacement Term Loans, as the case may be.

“Term Loan First Lien Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Test Period” means a period of four consecutive Fiscal Quarters.

“Term Proceeds Account” means one or more deposit accounts or securities
accounts maintained with the Administrative Agent holding the proceeds of any
sale or other disposition of any Term Loan First Lien Collateral (and only such
Collateral).

“THL” means Thomas H. Lee Partners L.P. and shall include any fund affiliated
with Thomas H. Lee Partners L.P.

“Threshold Amount” means $50,000,000.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Debt as of the last day of such Test Period (net of the
Unrestricted Cash Amount as of such date) to (b) Consolidated Adjusted EBITDA
for such Test Period, in each case for the Borrower Agent and its Subsidiaries.

“Transaction Costs” means fees, premiums, expenses and other transaction costs
(including original issue discount) payable or otherwise borne by Holdings, the
Borrower Agent and its subsidiaries in connection with the Transactions and the
transactions contemplated thereby.

 

-48-



--------------------------------------------------------------------------------

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowing of Term Loans hereunder, (b) the Existing Debt
Refinancing, (c) the issuance of the Senior Notes and the execution and delivery
of, and the incurrence of Indebtedness under, the ABL Credit Agreement and
(d) the payment of the Transaction Costs.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue or perfection of security interests.

“Ultimate Parent” means Party City Holdco Inc., a Delaware corporation.

“Unrestricted Cash Amount” means, as of any date of determination, the amount of
(a) unrestricted Cash and Cash Equivalents of the Borrower Agent and its
Subsidiaries whether or not held in an account pledged to the Administrative
Agent and (b) Cash and Cash Equivalents restricted in favor of the Credit
Facility (which may also include Cash and Cash Equivalents securing other
Indebtedness secured by a pari passu or junior Lien on the Collateral along with
the Credit Facility); provided that the Unrestricted Cash Amount shall not
exceed $150,000,000.

“Unrestricted Subsidiary” means any subsidiary of either Borrower designated by
such Borrower as an Unrestricted Subsidiary pursuant to Section 5.10 subsequent
to the Closing Date.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
or modified from time to time.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

“Wholly-Owned Subsidiary” of any Person shall mean a subsidiary of such Person,
100.0% of the Capital Stock of which (other than directors’ qualifying shares or
shares required by law to be owned by a resident of that jurisdiction) shall be
owned by such Person or by one or more Wholly-Owned Subsidiaries of such Person.

Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Term
Loan”) or by Type (e.g., a “LIBO Rate Loan”) or by Class and Type (e.g., a “LIBO
Rate Term Loan”). Borrowings also may be classified and referred to by Class
(e.g., a “Term Borrowing”) or by Type (e.g., a “LIBO Rate Borrowing”) or by
Class and Type (e.g., a “LIBO Rate Term Borrowing”).

 

-49-



--------------------------------------------------------------------------------

Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, amended and restated, supplemented or otherwise modified (subject to
any restrictions or qualifications on such amendments, restatements, amendment
and restatements, supplements or modifications set forth herein), (b) any
reference to any law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such law,
(c) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (f) in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including”, the words
“to” and “until” mean “to but excluding” and the word “through” means “to and
including” and (g) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including Cash, securities, accounts and contract rights.
For purposes of determining compliance at any time with Sections 6.01, 6.02,
6.04, 6.05, 6.06, 6.07, 6.08 and 6.11, in the event that any Indebtedness, Lien,
Restricted Payment, Restricted Debt Payment, contractual restriction,
Investment, disposition or affiliate transaction, as applicable, meets the
criteria of more than one of the categories of transactions or items permitted
pursuant to any clause of such Sections 6.01 (other than Sections 6.01(a), (c),
(w) and (y)), 6.02 (other than Sections 6.02(a) and (t)), 6.04, 6.05), 6.06,
6.07, 6.08 and 6.11, the Borrower, in its sole discretion, may classify or
reclassify such transaction or item (or portion thereof) and will only be
required to include the amount and type of such transaction (or portion thereof)
in any one category.

Section 1.04. Accounting Terms; GAAP.

(a) Except as otherwise expressly provided herein, all financial statements to
be delivered pursuant to this Agreement shall be prepared in accordance with
GAAP as in effect from time to time and all terms of an accounting or financial
nature that are used in calculating the Total Leverage Ratio, the First Lien
Leverage Ratio, the Senior Secured Leverage Ratio or Consolidated Total Assets
shall be construed and interpreted in accordance with GAAP, as in effect on the
Closing Date unless otherwise agreed to by the Borrower Agent and the Required
Lenders; provided that if the Borrower Agent notifies the Administrative Agent
that the Borrower Agent requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the Closing Date in GAAP or
in the application thereof (including the conversion to IFRS as described below)
on the operation of such provision (or if the Administrative Agent notifies the
Borrower Agent that the Required Lenders request an amendment to any provision
hereof for such purpose), regardless of whether any such notice is given before
or after such change in GAAP or in the application thereof, then such provision
shall be interpreted on

 

-50-



--------------------------------------------------------------------------------

the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith; provided further that if an amendment
is requested by the Borrower Agent or the Required Lenders, then the Borrower
Agent and the Administrative Agent shall negotiate in good faith to enter into
an amendment of such affected provisions (without the payment of any amendment
or similar fees to the Lenders) to preserve the original intent thereof in light
of such change in GAAP or the application thereof subject to the approval of the
Required Lenders (not to be unreasonably withheld, conditioned or delayed);
provided further that all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made without giving effect to (i) any election under Accounting
Standards Codification 825-10-25 (previously referred to as Statement of
Financial Accounting Standards 159) (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrowers or any
subsidiary at “fair value,” as defined therein and (ii) any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. If the Borrower Agent notifies the Administrative Agent that it
is required to report under IFRS or has elected to do so through an early
adoption policy, upon the execution of an amendment hereof in accordance
herewith to accommodate such change, “GAAP” shall mean international financial
reporting standards pursuant to IFRS (provided that after such conversion, the
Borrower Agent cannot elect to report under GAAP).

(b) [Reserved].

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
the definition of Capital Lease, in the event of an accounting change requiring
all leases to be capitalized, only those leases (assuming for purposes hereof
that they were in existence on the date hereof) that would constitute Capital
Leases on the date hereof shall be considered Capital Leases and all
calculations and deliverables under this Agreement or any other Loan Document
shall be made in accordance therewith (provided that all financial statements
delivered to the Administrative Agent in accordance with the terms of this
Agreement after the date of such accounting change shall contain a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change).

Section 1.05. Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

Section 1.06. Timing of Payment of Performance. When payment of any obligation
or the performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as described in the

 

-51-



--------------------------------------------------------------------------------

definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension.

Section 1.07. Limited Condition Transactions. When calculating the availability
under any basket or ratio under this Agreement or compliance with any provision
of this Agreement (including, without limitation, Section 2.23 and Article VI of
this Agreement) in connection with any Limited Condition Transaction and any
actions or transactions related thereto, in each case, at the option of the
Borrower Agent (the Borrower Agent’s election to exercise such option, an “LCT
Election”), the date of determination for availability under any such basket or
ratio and whether any such action or transaction is permitted (or any
requirement or condition therefor is complied with or satisfied (including as to
the absence of any continuing Default or Event of Default)) hereunder shall be
deemed to be the date (the “LCT Test Date”) the definitive agreements for such
Limited Condition Transaction are entered into (which in the case of any
prepayment, redemption or offer to purchase Indebtedness may be the date of the
irrevocable notice of prepayment or redemption or transmittal of irrevocable
offer to purchase), and if, after giving pro forma effect to the Limited
Condition Transaction and any actions or transactions related thereto (including
any incurrence of Indebtedness and the use of proceeds thereof) and any related
pro forma adjustments, the Borrower Agent or any of its Subsidiaries would have
been permitted to take such actions or consummate such transactions on the
relevant LCT Test Date in compliance with such ratio, test or basket (and any
related requirements and conditions), such ratio, test or basket (and any
related requirements and conditions) shall be deemed to have been complied with
(or satisfied) for all purposes (in the case of Indebtedness, for example,
whether such Indebtedness is committed, issued or incurred at the LCT Test Date
or at any time thereafter); provided, that compliance with such ratios, tests or
baskets (an any related requirements and conditions) shall not be determined or
tested at any time after the applicable LCT Test Date.

For the avoidance of doubt, if the Borrower Agent has made an LCT Election,
(1) if any of the ratios, tests or baskets for which compliance was determined
or tested as of the LCT Test Date would at any time after the LCT Test Date have
been exceeded or otherwise failed to have been complied with as a result of
fluctuations in any such ratio, test or basket, including due to fluctuations in
Consolidated Adjusted EBITDA or Consolidated Total Assets of the Borrower Agent
or the Person subject to such Limited Condition Transaction, such baskets, tests
or ratios will not be deemed to have been exceeded or failed to have been
complied with as a result of such fluctuations, (2) if any related requirements
and conditions (including as to the absence of any continuing Default or Event
of Default) for which compliance or satisfaction was determined or tested as of
the LCT Test Date would at any time after the LCT Test Date not have been
complied with or satisfied (including due to the occurrence or continuation of
an Default or Event of Default), such requirements and conditions will not be
deemed to have been failed to be complied with or satisfied (and such Default or
Event of Default shall be deemed not to have occurred or be continuing, solely
for purposes of determining whether the applicable Limited Condition Transaction
and any actions or transactions related thereto (including any incurrence of
Indebtedness and the use of proceeds thereof) are permitted hereunder), and
(3) in calculating the availability under any ratio, test or basket in
connection with any action or transaction unrelated to such Limited Condition
Transaction following the relevant LCT Test Date and prior to the date on which
such Limited Condition Transaction is consummated, any such ratio, test or

 

-52-



--------------------------------------------------------------------------------

basket shall be determined or tested giving pro forma effect to such Limited
Condition Transaction and any actions or transactions related thereto (including
any incurrence of Indebtedness and the use of proceeds thereof) and any related
pro forma adjustments unless the definitive agreement (or notice) for such
Limited Condition Transaction is terminated or expires (or is rescinded) without
consummation of such Limited Condition Transaction; provided that in the case of
clause (3) above, for the purposes of Sections 6.05 and 6.07 only, Consolidated
Net Income shall not include any Consolidated Net Income of or attributed to the
target company or assets associated with any such Limited Condition Transaction
unless and until the closing of such Limited Condition Transaction shall have
actually occurred.

Section 1.08. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests,
including the Total Leverage Ratio, the Senior Secured Leverage Ratio and the
First Lien Leverage Ratio and compliance with covenants determined by reference
to Consolidated Adjusted EBITDA (including any component definitions thereof) or
Consolidated Total Assets, shall be calculated in the manner prescribed by this
Section 1.08; provided that notwithstanding anything to the contrary in clauses
(b), (c) or (d) of this Section 1.08, (A) when calculating any such ratio or
test for purposes of (i) the definition of “Applicable Rate” and
(ii) Section 2.11(b)(i), the events described in this Section 1.08 that occurred
subsequent to the end of the applicable Test Period shall not be given pro forma
effect and (B) when calculating any such ratio or test for purposes of the
incurrence of any Indebtedness, cash and Cash Equivalents resulting from the
incurrence of any such Indebtedness shall be excluded from the pro forma
calculation of any applicable ratio or test. In addition, whenever a financial
ratio or test is to be calculated on a pro forma basis, the reference to the
“Test Period” for purposes of calculating such financial ratio or test shall be
deemed to be a reference to, and shall be based on, the most recently ended Test
Period for which internal financial statements of the Borrower Agent and its
Subsidiaries are available (as determined in good faith by the Borrower). For
the avoidance of doubt, the provisions of the foregoing sentence shall not apply
for purposes of calculating any financial ratio or test for purposes of (i) the
definition of “Applicable Rate” and (ii) Section 2.11(b)(i), each of which shall
be based on the financial statements delivered pursuant to Section 5.01(b) or
(c), as applicable, for the relevant Test Period.

(b) For purposes of calculating any financial ratio or test or compliance with
any covenant determined by reference to Consolidated Adjusted EBITDA or
Consolidated Total Assets, Subject Transactions (with any incurrence or
repayment of any Indebtedness in connection therewith to be subject to clause
(d) of this Section 1.08) that (i) have been made during the applicable Test
Period or (ii) if applicable as described in clause (a) above, have been made
subsequent to such Test Period and prior to or substantially concurrently with
the event for which the calculation of any such ratio is made shall be
calculated on a pro forma basis assuming that all such Subject Transactions (and
any increase or decrease in Consolidated Adjusted EBITDA, Consolidated Total
Assets and the component financial definitions used therein attributable to any
Subject Transaction) had occurred on the first day of the applicable Test Period
(or, in the case of Consolidated Total Assets, on the last day of the applicable
Test Period). If since the beginning of any applicable Test Period any Person
that subsequently became a

 

-53-



--------------------------------------------------------------------------------

Subsidiary or was merged, amalgamated or consolidated with or into a Borrower or
any of its Subsidiaries since the beginning of such Test Period shall have made
any Subject Transaction that would have required adjustment pursuant to this
Section 1.08, then such financial ratio or test (or Consolidated Total Assets)
shall be calculated to give pro forma effect thereto in accordance with this
Section 1.08.

(c) Whenever pro forma effect is to be given to a Subject Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower Agent and, in the case of any “Test Period”
determined by reference to internal financial statements of the Borrower Agent
(as opposed to the financial statements most recently delivered pursuant to
Section 5.01(b) or Section 5.01(c), as set forth in a certificate of a
responsible financial or accounting officer of the Borrower Agent (with
supporting calculations), and may include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
resulting from or relating to, any Subject Transaction (including the
Transactions) which is being given pro forma effect that have been realized or
are projected in good faith to result (in the good faith determination of the
Borrower Agent) (calculated on a pro forma basis as though such cost savings,
operating expense reductions and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions and
synergies were realized during the entirety of such period and “run-rate” means
the full recurring projected benefit (including any savings or other benefits
expected to result from the elimination of a public target’s Public Company
Costs) net of the amount of actual savings or other benefits realized during
such period from such actions, and any such adjustments shall be included in the
initial pro forma calculations of any financial ratios or tests (and in respect
of any subsequent pro forma calculations in which such Subject Transaction is
given pro forma effect) and during any applicable subsequent Test Period in
which the effects thereof are expected to be realized) relating to such Subject
Transaction; provided that (A) such amounts are reasonably identifiable and
factually supportable in the good faith judgment of the Borrower Agent, (B) such
amounts result from actions taken or actions with respect to which substantial
steps have been taken or are expected to be taken (in the good faith
determination of the Borrower Agent) no later than eighteen (18) months after
the date of such Subject Transaction, (C) no amounts shall be added pursuant to
this clause (c) to the extent duplicative of any amounts that are otherwise
added back in computing Consolidated Adjusted EBITDA (or any other components
thereof), whether through a pro forma adjustment or otherwise, with respect to
such period and (D) the aggregate amount of any such amounts added back pursuant
to this clause (c) (other than in connection with any mergers, business
combinations, acquisitions or divestures) shall not exceed, together with any
amounts added back pursuant to clauses (x) and (xi) of the definition of
Consolidated Adjusted EBITDA, 25.0% of Consolidated Adjusted EBITDA in any
four-Fiscal Quarter period (calculated before giving effect to any such
add-backs and adjustments).

(d) In the event that a Borrower or any Subsidiary incurs (including by
assumption or guarantees) or repays (including by purchase, redemption,
repayment, retirement or extinguishment) any Indebtedness (other than
Indebtedness incurred or repaid (other than any repayment from the proceeds of
other Indebtedness) under any revolving credit facility unless such Indebtedness
has been permanently repaid (and

 

-54-



--------------------------------------------------------------------------------

related commitments terminated) and not replaced), (i) during the applicable
Test Period or (ii) subject to paragraph (a), subsequent to the end of the
applicable Test Period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then such financial ratio or test
shall be calculated giving pro forma effect to such incurrence (including the
intended use of proceeds) or repayment of Indebtedness, in each case to the
extent required, as if the same had occurred on the last day of the applicable
Test Period.

Section 1.09. Cashless Settlement

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower Agent, the Administrative Agent and such
Lender.

Section 1.10. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

Section 1.11. Rounding. Any financial ratios required to be satisfied in order
for a specific action to be permitted under this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying to result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

Section 1.12. Currency Generally. For purposes of determining compliance with
Sections 6.01, 6.02 and 6.05 with respect to any amount of Indebtedness or
Investment in a currency other than Dollars, no Default shall be deemed to have
occurred solely as a result of changes in rates of currency exchange occurring
after the time such Indebtedness or Investment is incurred (so long as such
Indebtedness or Investment, at the time incurred, made or acquired, was
permitted hereunder).

ARTICLE 2 THE CREDITS

Section 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees, severally and not jointly, to make Term Loans to the
Borrowers on the Closing Date in an aggregate principal amount requested by a
Borrower (or the Borrower Agent on behalf of such Borrower) not to exceed such
Lender’s Commitment. Amounts paid or prepaid in respect of the Term Loans may
not be reborrowed.

Section 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans of the
same Class and Type made by the Lenders ratably in accordance with their
respective Commitments of the applicable Class.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or LIBO Rate Loans as either Borrower (or the Borrower Agent on behalf of

 

-55-



--------------------------------------------------------------------------------

such Borrower) may request in accordance herewith. Each Lender at its option may
make any LIBO Rate Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that (i) any exercise of such option
shall not affect the obligation of the Borrowers to repay such Loan in
accordance with the terms of this Agreement, (ii) such LIBO Rate Loan shall be
deemed to have been made and held by such Lender, and the obligation of the
Borrowers to repay such LIBO Rate Loan shall nevertheless be to such Lender for
the account of such domestic or foreign branch or Affiliate of such Lender and
(iii) in exercising such option, such Lender shall use reasonable efforts to
minimize increased costs to the Borrowers resulting therefrom (which obligation
of such Lender shall not require it to take, or refrain from taking, actions
that it determines would result in increased costs for which it will not be
compensated hereunder or that it otherwise determines would be disadvantageous
to it and in the event of such request for costs for which compensation is
provided under this Agreement, the provisions of Section 2.15 shall apply);
provided, further, that any such domestic or foreign branch or Affiliate of such
Lender shall not be entitled to any greater indemnification under Section 2.17
with respect to such LIBO Rate Loan than that which the applicable Lender was
entitled on the date on which such Loan was made (except in connection with any
indemnification entitlement arising as a result of a Change in Law after the
date on which such Loan was made).

(c) At the commencement of each Interest Period for any LIBO Rate Borrowing,
such Borrowing shall comprise an aggregate principal amount that is an integral
multiple of $100,000 and not less than $1,000,000. Each ABR Borrowing when made
shall be in a minimum principal amount of $100,000. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of ten different Interest Periods in effect
for LIBO Rate Borrowings at any time outstanding.

(d) Notwithstanding any other provision of this Agreement, no Borrower (or the
Borrower Agent on behalf of either Borrower) shall or shall be entitled to,
request, or to elect to convert or continue, any Borrowing if the Interest
Period requested with respect thereto would end after the maturity date
applicable to such Loans.

Section 2.03. Requests for Borrowings. To request a Borrowing, a Borrower (or
the Borrower Agent on behalf of either Borrower) shall notify the Administrative
Agent of such request either in writing by delivery of a Borrowing Request (by
hand delivery, fax or other electronic transmission (including “.pdf” or
“.tif”)) signed by such Borrower (or the Borrower Agent on behalf of either
Borrower) or by telephone (a) in the case of a LIBO Rate Borrowing, not later
than 12:00 noon, New York City time, three Business Days (or, in the case of a
LIBO Rate Borrowing to be made on the Closing Date, two Business Days) before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than 12:00 noon, New York City time, on the date of the proposed Borrowing
(or, in each case, such later time as shall be acceptable to the Administrative
Agent). Each such telephonic Borrowing Request shall be irrevocable and shall be
confirmed promptly by hand delivery, fax or other electronic transmission
(including “.pdf” or “.tif”) to the Administrative Agent of a written Borrowing
Request signed by such Borrower (or the Borrower Agent on behalf of either
Borrower). Each such telephonic and written Borrowing Request shall specify the
following information in compliance with Section 2.01:

(i) the aggregate amount of the requested Borrowing;

 

-56-



--------------------------------------------------------------------------------

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a LIBO Rate Borrowing;

(iv) in the case of a LIBO Rate Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrowers’ account or any other designated
account(s) to which funds are to be disbursed (the “Funding Account”).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested LIBO Rate Borrowing, then the Borrowers shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

Section 2.04. [Reserved.]

Section 2.05. [Reserved.]

Section 2.06. [Reserved.]

Section 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 2:30 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders in an amount equal to
such Lender’s respective Applicable Percentage. The Administrative Agent will
make such Loans available to the Borrowers by promptly crediting the amounts so
received, in like funds, to the Funding Account.

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrowers a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrowers severally agree to pay to the

 

-57-



--------------------------------------------------------------------------------

Administrative Agent forthwith on demand (without duplication) such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrowers to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrowers, the interest rate applicable
to Loans comprising such Borrowing at such time. If such Lender pays such amount
to the Administrative Agent, then such amount shall constitute such Lender’s
Loan included in such Borrowing and the Borrowers’ obligation to repay the
Administrative Agent such corresponding amount pursuant to this Section 2.07(b)
shall cease. If the Borrowers pay such amount to the Administrative Agent, the
amount so paid shall constitute a repayment of such Borrowing by such amount.
Nothing herein shall be deemed to relieve any Lender from its obligation to
fulfill its Commitment or to prejudice any rights which the Administrative Agent
or either Borrower or any other Loan Party may have against any Lender as a
result of any default by such Lender hereunder.

Section 2.08. Type; Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a LIBO Rate Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrowers may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a LIBO Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrowers may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders,
based upon their Applicable Percentages and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrowers (or the Borrower
Agent on behalf of Borrowers) shall notify the Administrative Agent of such
election either delivered in writing (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) or by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrowers were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery,
fax or other electronic transmission (including “.pdf” or “.tif”) to the
Administrative Agent of a written Interest Election Request signed by the
Borrower Agent.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

-58-



--------------------------------------------------------------------------------

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a LIBO Rate
Borrowing; and

(iv) if the resulting Borrowing is a LIBO Rate Borrowing, the Interest Period to
be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a LIBO Rate Borrowing but does
not specify an Interest Period, then the Borrowers shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower Agent fails to deliver a timely Interest Election Request
with respect to a LIBO Rate Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to a LIBO Rate
Borrowing with an Interest Period of one month. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower Agent, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a LIBO Rate Borrowing
and (ii) unless repaid, each LIBO Rate Borrowing shall be converted to an ABR
Borrowing at the end of the then-current Interest Period applicable thereto.

Section 2.09. Termination of Commitments. The Commitments shall automatically
terminate in their entirety upon the making of the Term Loans on the Closing
Date.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) Commencing on the last day of the Fiscal Quarter ending December 31, 2015,
the Borrowers hereby unconditionally promise to repay (on a joint and several
basis) the Term Loans to the Administrative Agent for the account of each Lender
(i) on the last Business Day of each March, June, September and December prior
to the Maturity Date (each such date being referred to as a “Loan Installment
Date”), in each case in an amount equal to 0.25% of the original principal
amount of the Term Loans (as such payments may be reduced from time to time as a
result of the application of prepayments in accordance with Section 2.11 and
Section 9.05(g)), and (ii) on the Maturity Date, the remainder of the principal
amount of the Term Loans outstanding on such date, together in each case with
accrued and unpaid interest on the principal amount to be paid to but excluding
the date of such payment.

 

-59-



--------------------------------------------------------------------------------

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain the Register pursuant to
Section 9.05(b)(iv) in which it shall record (i) the amount of each Loan made
hereunder, the Class and Type thereof and the Interest Period (if any)
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder for
the account of the Lenders and each Lender’s share thereof.

(d) Subject to Section 9.05(b)(iv), the entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein (absent
manifest error); provided that, the failure of any Lender or the Administrative
Agent to maintain such accounts or any manifest error therein shall not in any
manner affect the obligation of the Borrowers to repay the Loans in accordance
with the terms of this Agreement; provided, further, that in the event of any
inconsistency between the accounts maintained by the Administrative Agent
pursuant to paragraph (c) of this Section and any Lender’s records, the accounts
of the Administrative Agent shall govern.

(e) Any Lender may request that Loans made by it be evidenced by a Promissory
Note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a Promissory Note payable to such Lender and its registered assigns.
Thereafter, the Loans evidenced by such Promissory Note and interest thereon
shall at all times (including after assignment pursuant to Section 9.05) be
represented by one or more Promissory Notes in such form payable to the payee
named therein and its registered assigns.

Section 2.11. Prepayment of Loans.

(a) Optional Prepayments.

(i) Upon prior notice in accordance with paragraph (a)(ii) of this Section, the
Borrowers shall have the right at any time and from time to time to prepay any
Borrowing of Term Loans in whole or in part without premium or penalty (but
subject to Section 2.12(c) and Section 2.16). Each such prepayment shall be paid
to the Lenders in accordance with their respective Applicable Percentages.

(ii) The Borrower Agent shall notify the Administrative Agent by telephone
(confirmed in writing) of any prepayment hereunder (i) in the case of prepayment
of a LIBO Rate Borrowing, not later than 12:00 p.m., New York City time, three
Business Days before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 12:00 p.m., New York City time, on the day of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or

 

-60-



--------------------------------------------------------------------------------

portion thereof to be prepaid; provided that a notice of prepayment delivered by
the Borrower Agent may state that such notice is conditioned upon the
effectiveness of other transactions, in which case such notice may be revoked by
the Borrower Agent (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Promptly following
receipt of any such notice relating to a Borrowing, the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of a
Borrowing of the same Type as provided in Section 2.02(c). Each prepayment of
Term Loans made pursuant to this Section 2.11(a) shall be applied against the
remaining scheduled installments of principal due in respect of the Term Loans
in the manner specified by the Borrower Agent or, if not so specified on or
prior to the date of such optional prepayment, in direct order of maturity.

(b) Mandatory Prepayments.

(i) No later than five Business Days after the date on which the financial
statements with respect to each Fiscal Year of the Borrower Agent are required
to be delivered pursuant to Section 5.01(c), commencing with the Fiscal Year
ending on or about December 31, 2015, the Borrowers shall prepay outstanding
Term Loans in an aggregate principal amount equal to (A) 50.0% of Excess Cash
Flow for the Fiscal Year then ended, minus (B) at the option of the Borrowers,
(x) (1) the aggregate principal amount of any Term Loans prepaid pursuant to
Section 2.11(a) and (2) the aggregate principal amount of any Incremental
Equivalent Debt and Refinancing Equivalent Debt (in each case that is secured by
the Collateral on a pari passu basis, and pari passu in right of payment, with
the Obligations under Term Loans and Revolving Credit Loans secured on a first
lien basis) prepaid pursuant to the terms of the instrument governing or
evidencing such Indebtedness (and limited to the discounted amount actually
prepaid in the case of any such prepayment at less than the par amount thereof)
and (y) the aggregate principal amount of any loans or incremental loans under
the ABL Facility prepaid pursuant to Section 2.11 of the ABL Credit Agreement
(in the case of any such revolving loans prepaid as described under clauses
(x) or (y), to the extent accompanied by a permanent reduction in the relevant
commitment, and in the case of all such prepayments described under clauses
(x) or (y), to the extent that such prepayments were not financed with the
proceeds of other Indebtedness (other than revolving Indebtedness) of the
Borrowers or their Subsidiaries); provided that with respect to any prepayment
pursuant to this Section 2.11(b)(i) to be made on or after January 1, 2017,
(1) such percentage of Excess Cash Flow shall be reduced to 25.0% of Excess Cash
Flow if the First Lien Leverage Ratio calculated on a Pro Forma Basis as of the
last day of such Fiscal Year (but without giving effect to the payment required
hereby) shall be less than or equal to 3.50 to 1.00, but greater than 2.50 to
1.00 and (2) such prepayment shall not be required if the First Lien Leverage
Ratio calculated on a Pro Forma Basis as of the last day of such Fiscal Year
(but without giving effect to the payment required hereby) shall be less than or
equal to 2.50 to 1.00.

(ii) No later than the fifth Business Day following the receipt of Net Proceeds
in respect of any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds,
in each case, in excess of (x) $15,000,000 in a single transaction or series of
related transactions and (y) $25,000,000 in any Fiscal Year, the Borrowers shall
apply an amount equal to 100% of the Net Proceeds or Net Insurance/Condemnation
Proceeds received with respect thereto in excess of such thresholds to prepay
outstanding Term Loans; provided that if prior to the date

 

-61-



--------------------------------------------------------------------------------

any such prepayment is required to be made, the Borrower Agent notifies the
Administrative Agent of its intention to reinvest such Net Proceeds or Net
Insurance/Condemnation Proceeds in assets used or useful in the business of the
Borrower Agent or any of its Subsidiaries (other than current assets, except to
the extent acquired in connection with a Permitted Acquisition or another
Investment in another Person under Section 6.07), then so long as no Event of
Default then exists, the Borrowers shall not be required to make a mandatory
prepayment under this clause (ii) in respect of such Net Proceeds or Net
Insurance/Condemnation Proceeds to the extent such Net Proceeds or Net
Insurance/Condemnation Proceeds are reinvested within 12 months following
receipt thereof, or if the Borrower Agent or any of its Subsidiaries has entered
into a binding contract to so reinvest such Net Proceeds or Net
Insurance/Condemnation Proceeds during such 12-month period and such Net
Proceeds or Net Insurance/Condemnation Proceeds are so reinvested within six
months after the expiration of such 12-month period; provided, however, that if
any Net Proceeds or Net Insurance/Condemnation Proceeds have not been so
reinvested prior to the expiration of the applicable period, the Borrowers shall
promptly prepay the Term Loans with the Net Proceeds or Net
Insurance/Condemnation Proceeds not so reinvested as set forth above (without
regard to the immediately preceding proviso); provided, further, that if at the
time that any such prepayment would be required hereunder, either Borrower is
required to offer to repurchase any other Indebtedness secured on a pari passu
basis (or any Refinancing Indebtedness in respect thereof that is secured on a
pari passu basis with the Obligations) pursuant to the terms of the
documentation governing such Indebtedness with Net Proceeds (such Indebtedness
(or Refinancing Indebtedness in respect thereof) required to be offered to be so
repurchased, the “Other Applicable Indebtedness”), then such Borrower may apply
such Net Proceeds or Net Insurance/Condemnation Proceeds on a pro rata basis to
the prepayment of the Term Loans and to the repurchase or prepayment of the
Other Applicable Indebtedness (determined on the basis of the aggregate
outstanding principal amount of the Term Loans and Other Applicable Indebtedness
at such time; provided that the portion of such Net Proceeds or Net
Insurance/Condemnation Proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such Net Proceeds or Net Insurance/Condemnation
Proceeds required to be allocated to the Other Applicable Indebtedness pursuant
to the terms thereof, and the remaining amount, if any, of such Net Proceeds or
Net Insurance/Condemnation Proceeds shall be allocated to the Term Loans in
accordance with the terms hereof), and the amount of prepayment of the Term
Loans that would have otherwise been required pursuant to this
Section 2.11(b)(ii) shall be reduced accordingly; provided, further, that to the
extent the holders of the Other Applicable Indebtedness decline to have such
Indebtedness repurchased, the declined amount shall promptly (and in any event
within ten Business Days after the date of such rejection) be applied to prepay
the Term Loans in accordance with the terms hereof. Notwithstanding anything to
the contrary contained above in this Section 2.11(b)(ii), (I) if, as a result of
any Prepayment Asset Sale or any event giving rise to Net Insurance/Condemnation
Proceeds, either Borrower or any of its Subsidiaries would be required to make
an “offer to purchase” any Indebtedness in excess of the Threshold Amount (other
than Other Applicable Indebtedness) pursuant to the terms thereof with (or on
account of) any Net Proceeds or Net Insurance/Condemnation Proceeds to be
reinvested as provided above prior to the expiry of the applicable reinvestment
period above, the Borrowers shall apply an amount equal to such Net Proceeds or
Net Insurance/Condemnation Proceeds to prepay Term Loans as otherwise required
above in this Section 2.11(b)(ii) on the day immediately preceding the date of
such required “offer to purchase” (without regard to the first proviso in the
immediately preceding sentence)

 

-62-



--------------------------------------------------------------------------------

and (II) if, as a result of any Prepayment Asset Sale or any event giving rise
to Net Insurance/Condemnation Proceeds, either Borrower or any of its
Subsidiaries would be required to make an “offer to purchase” any Other
Applicable Indebtedness pursuant to the terms of the documentation governing
such Other Applicable Indebtedness with (or on account of) any Net Proceeds or
Net Insurance/Condemnation Proceeds to be reinvested as provided above prior to
the expiry of the applicable reinvestment period above, the Borrowers shall
apply an amount equal to the Net Proceeds or Net Insurance/Condemnation Proceeds
therefrom to repay or repurchase, as applicable, on a ratable basis, the Other
Applicable Indebtedness and the Term Loans on the date of the consummation of
any such “offer to purchase”.

(iii) In the event that the Borrower Agent or any of its Subsidiaries (A) shall
receive Net Proceeds from the issuance or incurrence of Indebtedness of the
Borrower Agent or any of its Subsidiaries (other than with respect to
Indebtedness permitted under Section 6.01, except to the extent constituting
Refinancing Indebtedness incurred to refinance all or a portion of the Term
Loans pursuant to Section 6.01(p) or Replacement Term Loans incurred to
refinance Term Loans in accordance with the requirements of Section 9.02(c)),
the Borrowers shall, substantially simultaneously with (and in any event not
later than the Business Day immediately following) the receipt of such Net
Proceeds by such Borrower or such Subsidiary, apply an amount equal to 100% of
such Net Proceeds to prepay outstanding Term Loans or (B) incurs or issues any
Refinancing Loans (or Refinancing Equivalent Debt) resulting in Net Proceeds (as
opposed to such Refinancing Loans or Refinancing Equivalent Debt arising out of
an exchange of existing Term Loans for such Refinancing Loans or Refinancing
Equivalent Debt), the Borrowers shall cause to be prepaid an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by the Borrowers of such Net Proceeds.

(iv) Notwithstanding any provision under this Section 2.11(b) to the contrary,
(A) any amounts that would otherwise be required to be paid by the Borrowers
pursuant to Section 2.11(b)(i), (ii) or (iii) above shall not be required to be
so prepaid to the extent any such Excess Cash Flow is generated by a Foreign
Subsidiary, such Prepayment Asset Sale is consummated by a Foreign Subsidiary,
such Net Insurance/Condemnation Proceeds are received by a Foreign Subsidiary or
such Indebtedness is incurred by a Foreign Subsidiary, as the case may be, for
so long as the repatriation to the United States of any such amounts would be
prohibited under any Requirement of Law (the Borrower Agent hereby agreeing to
cause the applicable Foreign Subsidiary to promptly take all actions
commercially reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds,
Net Insurance/Condemnation Proceeds or Excess Cash Flow is permitted under the
applicable Requirement of Law, such repatriation will be immediately effected
and such repatriated Net Proceeds, Net Insurance/Condemnation Proceeds or Excess
Cash Flow will be promptly (and in any event not later than two Business Days
after such repatriation) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.11(b) to the extent provided herein; and (B) if the Borrowers and the
Subsidiaries determine in good faith that the repatriation to the United States
of any amounts required to mandatorily prepay the Term Loans pursuant to
Section 2.11(b)(i), (ii) or (iii) above would result in materially adverse tax
consequences, taking into account any foreign tax credit or benefit actually
realized in connection with such repatriation (such amount, a “Restricted
Amount”), as reasonably determined by the Borrower Agent, the amount the

 

-63-



--------------------------------------------------------------------------------

Borrowers shall be required to mandatorily prepay pursuant to
Section 2.11(b)(i), (ii) or (iii) above, as applicable, shall be reduced by the
Restricted Amount until such time as it may repatriate to the United States such
Restricted Amount without incurring such materially adverse tax liability;
provided that, in the case of this clause (B), on or before the date on which
any Net Proceeds or Net Insurance/Condemnation Proceeds so retained would
otherwise have been required to be applied to reinvestments or prepayments
pursuant to this Section 2.11(b), (x) the Borrowers shall apply an amount equal
to such Net Proceeds or Net Insurance/Condemnation Proceeds to such
reinvestments or prepayments as if such Net Proceeds or Net
Insurance/Condemnation Proceeds had been received by the Borrower Agent rather
than such Foreign Subsidiary, less the amount of additional taxes that would
have been payable or reserved against it if such Net Proceeds or Net
Insurance/Condemnation Proceeds had been repatriated to the United States by
such Foreign Subsidiary or (y) such Net Proceeds or Net Insurance/Condemnation
Proceeds are applied to the repayment of Indebtedness of a Foreign Subsidiary;
provided, further, that to the extent that the repatriation of any Net Proceeds,
Net Insurance/Condemnation Proceeds or Excess Cash Flow from such Foreign
Subsidiary would no longer have a materially adverse tax consequence, an amount
equal to the Net Proceeds, Net Insurance/Condemnation Proceeds or Excess Cash
Flow, as applicable, not previously applied pursuant to preceding clauses
(x) and (y), shall be promptly applied to the repayment of the Term Loans
pursuant to Section 2.11(b) as otherwise required above (without regard to this
clause (iv)).

(v) Each Lender may elect, by notice to the Administrative Agent at or prior to
the time and in the manner specified by the Administrative Agent, prior to any
prepayment of Term Loans required to be made by the Borrowers pursuant to this
Section 2.11(b), to decline all (but not a portion) of its Applicable Percentage
of such prepayment (such declined amounts, the “Declined Proceeds”) in which
case such Declined Proceeds may be retained by the Borrowers and shall be added
to the calculation of the Available Amount; provided that, for the avoidance of
doubt, no Lender may reject any prepayment made under Section 2.11(b)(iii)
above. If a Lender fails to deliver a notice of election declining receipt of
its Applicable Percentage of such mandatory prepayment to the Administrative
Agent within the time frame specified above, any such failure will be deemed to
constitute an acceptance of such Lender’s Applicable Percentage of the total
amount of such mandatory prepayment of Term Loans.

(vi) All accepted prepayments under this Section 2.11(b) shall be applied
against the remaining scheduled installments of principal due in respect of the
Term Loans as directed by the Borrower Agent (or, in the absence of direction
from the Borrower Agent, to the remaining scheduled amortization payments in
respect of the Term Loans in direct order of maturity), and each such prepayment
shall be paid to the Lenders in accordance with their respective Applicable
Percentage.

(vii) The Borrower Agent shall deliver to the Administrative Agent, at the time
of each prepayment required under this Section 2.11(b), a certificate signed by
a Responsible Officer of the Borrower Agent setting forth in reasonable detail
the calculation of the amount of such prepayment. Each such certificate shall
specify the Borrowings being prepaid and the principal amount of each Borrowing
(or portion thereof) to be prepaid. Prepayments shall be accompanied by accrued
interest as required by Section 2.13. All prepayments of Borrowings under this
Section 2.11(b) shall be subject to Section 2.16, but shall otherwise be without
premium or penalty (unless required by Section 2.12(c)).

 

-64-



--------------------------------------------------------------------------------

Section 2.12. Fees.

(a) The Borrowers jointly and severally agree to pay to the Administrative
Agent, for its own account, the agency and administration fees set forth in the
Fee Letter, payable in the amounts and at the times specified therein or as so
otherwise agreed upon by the Borrowers and the Administrative Agent, or such
agency fees as may otherwise be separately agreed upon by the Borrowers and the
Administrative Agent in writing.

(b) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent. Fees paid shall not be refundable
under any circumstances except as otherwise provided in the Fee Letter.

(c) In the event that, on or prior to that date that is 6 months after the
Closing Date, a Borrower (x) prepays, repays, refinances, substitutes or
replaces any Term Loans in connection with a Repricing Transaction (including,
for avoidance of doubt, any prepayment made pursuant to Section 2.11(b)(iii)
that constitutes a Repricing Transaction), or (y) effects any amendment,
modification or waiver of, or consent under, this Agreement resulting in a
Repricing Transaction, the Borrowers shall pay (on a joint and several basis) to
the Administrative Agent, for the ratable account of each of the applicable
Lenders (including, if applicable any Non-Consenting Lender), (I) in the case of
clause (x), a premium of 1.00% of the aggregate principal amount of the Term
Loans so prepaid, repaid, refinanced, substituted or replaced and (II) in the
case of clause (y), a fee equal to 1.00% of the aggregate principal amount of
the applicable Term Loans outstanding immediately prior to such amendment. If,
on or prior to that date that is 6 months after the Closing Date, all or any
portion of the Term Loans held by any Lender are prepaid, repaid, refinanced,
substituted or replaced pursuant to Section 2.19 as a result of, or in
connection with, such Lender not agreeing or otherwise consenting to any waiver,
consent or amendment referred to in clause (y) above (or otherwise in connection
with a Repricing Transaction), such prepayment, repayment, refinancing,
substitution or replacement will be made at 101.0% of the principal amount so
prepaid, repaid, refinanced, substituted or replaced. All such amounts shall be
due and payable on the date of effectiveness of such Repricing Transaction.

Section 2.13. Interest.

(a) The Term Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate.

(b) The Term Loans comprising each LIBO Rate Borrowing shall bear interest at
the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

(c) Notwithstanding the foregoing, if any principal of or interest on any Term
Loan or any fee payable by the Borrowers hereunder is not paid when due, whether
at

 

-65-



--------------------------------------------------------------------------------

stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, to the fullest extent permitted by law, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal or
interest of any Term Loan, 2.0% plus the rate otherwise applicable to such Term
Loan as provided in the preceding paragraphs of this Section, or (ii) in the
case of any other amount, 2.0% plus the rate applicable to Term Loans that are
ABR Loans as provided in paragraph (a) of this Section.

(d) Accrued interest on each Term Loan shall be payable in arrears on each
Interest Payment Date for such Term Loan and upon the Maturity Date; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Term
Loan, accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any LIBO Rate Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a LIBO Rate Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the LIBO Rate, as applicable, for such Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall promptly give notice thereof to the Borrower
Agent and the Lenders by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower Agent and
the Lenders that the circumstances giving rise to such notice no longer exist,
which the Administrative Agent agrees promptly to do, (i) any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a LIBO Rate Borrowing shall be ineffective and such Borrowing
shall be converted to an ABR Borrowing on the last day of the Interest Period
applicable thereof, and (ii) if any Borrowing Request requests a LIBO Rate
Borrowing, such Borrowing shall be made as an ABR Borrowing.

 

-66-



--------------------------------------------------------------------------------

Section 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or LIBO Rate Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBO Rate Loan or to reduce the amount of
any sum received or receivable by such Lender hereunder (whether of principal,
interest or otherwise) in an amount deemed by such Lender to be material, then,
within 30 days after the Borrower’s receipt of the certificate contemplated by
paragraph (c) of this Section, the Borrowers will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered (except for any Taxes, which shall be dealt
exclusively pursuant to Section 2.17); provided that the Borrowers shall not be
liable for such compensation if (x) the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto, (y) the Lender invokes
Section 2.20 or (z) such circumstances in clause (ii) above resulting from a
market disruption are not generally affecting the banking market.

(b) If any Lender determines that any Change in Law regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law other than due to Taxes, which shall be
dealt exclusively pursuant to Section 2.17 (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then within 30 days of receipt by the Borrowers of the
certificate contemplated by paragraph (c) of this Section the Borrowers will pay
to such Lender, such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) of this Section and setting forth in reasonable detail the
manner in which such amount or amounts was determined shall be delivered to the
Borrowers and shall be conclusive absent manifest error.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of the Change in Law

 

-67-



--------------------------------------------------------------------------------

giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided, further, that if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the conversion or
prepayment of any principal of any LIBO Rate Loan other than on the last day of
an Interest Period applicable thereto (whether voluntary, mandatory, automatic,
by reason of acceleration or otherwise), (b) the failure to borrow, convert,
continue or prepay any LIBO Rate Loan on the date or in the amount specified in
any notice delivered pursuant hereto or (c) the assignment of any LIBO Rate Loan
of any Lender other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrowers pursuant to Section 2.19,
then, in any such event, the Borrowers shall compensate each Lender for the
loss, cost and expense attributable to such event (other than loss of profit). A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section and the basis therefor and
setting forth in reasonable detail the manner in which such amount or amounts
was determined shall be delivered to the Borrowers and shall be conclusive
absent manifest error. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.

Section 2.17. Taxes.

(a) Any and all payments by or on account of any obligation of any Loan Party
hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if any withholding agent shall
be required to deduct any Taxes from such payments, then (i) if such Taxes are
Indemnified Taxes or Other Taxes, the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.17) the
Administrative Agent or any Lender (as applicable) receives an amount equal to
the sum it would have received had no such deductions or withholding for
Indemnified Taxes or Other Taxes been made, (ii) such withholding agent shall
make such deductions or withholding and (iii) such withholding agent shall
timely pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law. If at any time a Loan Party is
required by applicable law to make any deduction or withholding from any sum
payable hereunder, such Loan Party shall promptly notify the relevant Lender or
Administrative Agent upon becoming aware of the same. In addition, each Lender
or the Administrative Agent shall promptly notify a Loan Party upon becoming
aware of any circumstances as a result of which a Loan Party is or would be
required to make any deduction or withholding from any sum payable hereunder.

(b) Without duplication of other amounts paid by the Borrower under this
Section 2.17, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Each Loan Party shall indemnify Administrative Agent and each Lender within
ten days after written demand therefor, for the full amount of any Indemnified

 

-68-



--------------------------------------------------------------------------------

Taxes or Other Taxes paid by Administrative Agent or such Lender, as applicable,
on or with respect to any payment by or on account of any obligation of such
Loan Party hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest payable or paid by such and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority; provided that if the Loan Party reasonably believes that
such Taxes were not correctly or legally asserted, the Administrative Agent or
Lender, as applicable, will use reasonable efforts to cooperate with the Loan
Party to obtain a refund of such Taxes (which shall be repaid to the Loan Party
in accordance with Section 2.17(f) so long as such efforts would not, in the
sole determination of Administrative Agent or such Lender result in any
additional costs, expenses or risks or be otherwise disadvantageous to it);
provided, further, that, the Loan Party shall not be required to compensate
Administrative Agent or any Lender pursuant to this Section 2.17 for any amounts
incurred in any fiscal year for which Administrative Agent or such Lender does
not furnish notice of such claim within six months from the end of such fiscal
year; provided, further, that if the circumstances giving rise to such claim
have a retroactive effect (e.g., in connection with the audit of a prior tax
year), then the beginning of such six month period shall be extended to include
such period of retroactive effect. A certificate as to the amount of such
payment or liability delivered to the Borrowers by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by a Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. (i) Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower Agent and the Administrative Agent, at
the time or times reasonably requested by the Borrower Agent or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Agent or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower
Agent or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower Agent or
the Administrative Agent as will enable the Borrower Agent or the Administrative
Agent to determine whether or not such Lender is subject to backup withholding
or information reporting requirements.

 

-69-



--------------------------------------------------------------------------------

(i) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to the Borrower Agent and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower Agent or the Administrative Agent), two
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit I-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower Agent or the Subsidiary Borrower within the
meaning of Section 871(h)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit I-2 or
Exhibit I-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more partners of such Foreign Lender are claiming the
portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate substantially in the form of Exhibit I-4 on behalf of
each such partner;

 

-70-



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower Agent or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower
Agent or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Agent and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower Agent or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower Agent and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(E) On or before the date the Administrative Agent becomes a party to this
Agreement, the Administrative Agent shall provide to the Borrower Agent, two
duly-signed, properly completed copies of the documentation prescribed in clause
(i) or (ii) below, as applicable (together with all required attachments
thereto): (i) IRS Form W-9 or any successor thereto, or (ii) (A) IRS Form W-8ECI
or any successor thereto, and (B) with respect to payments received on account
of any Lender, a U.S. branch withholding certificate on IRS Form W-8IMY or any
successor thereto evidencing its agreement with the Borrower Agent to be treated
as a U.S. Person for U.S. federal withholding purposes. At any time thereafter,
the Administrative Agent shall provide updated documentation previously provided
(or a successor form thereto) when any documentation previously delivered has
expired or become obsolete or invalid or otherwise upon the reasonable request
of the Borrower Agent.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification, provide such successor form, or promptly notify the
Borrower Agent and the Administrative Agent in writing of its legal inability to
do so.

(f) If the Administrative Agent or a Lender determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified by a Loan Party or with
respect to which such

 

-71-



--------------------------------------------------------------------------------

Loan Party has paid additional amounts pursuant to this Section 2.17, it shall
pay over such refund to such Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 2.17 with respect to the Taxes or Other Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender (including any Taxes imposed with respect to such refund) as is
determined by the Administrative Agent or such Lender in good faith in its
reasonable discretion, and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that
such Loan Party, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to such Loan Party (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent or a Lender be required to pay any amount to a Loan
Party pursuant to this paragraph (f) to the extent that the payment of which
would place the Administrative Agent or Lender in a less favorable net after Tax
position than the Administrative Agent or Lender would have been in if the Tax
subject to indemnification had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to such
Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.

(a) Unless otherwise specified, the Borrowers shall make each payment required
to be made by it hereunder (whether of principal, interest or fees, or of
amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:30
p.m., New York City time, on the date when due, in immediately available funds,
without set-off (except as otherwise provided in Section 2.17) or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account designated
to the Borrowers by the Administrative Agent, except that payments pursuant to
Sections 2.15, 2.16 or 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. Except as provided in Section 2.20, each
Borrowing, each payment or prepayment of principal of any Borrowing, each
payment of interest on the Loans of a given Class and each conversion of any
Borrowing to or continuation of any Borrowing as a Borrowing of any Type (and of
the same Class) shall be allocated pro rata among the Lenders in accordance with
their respective Applicable Percentages. Each Lender

 

-72-



--------------------------------------------------------------------------------

agrees that in computing such Lender’s portion of any Borrowing to be made
hereunder, the Administrative Agent may, in its discretion, round each Lender’s
percentage of such Borrowing to the next higher or lower whole dollar amount.
All payments hereunder shall be made in Dollars. Any payment required to be made
by the Administrative Agent hereunder shall be deemed to have been made by the
time required if the Administrative Agent shall, at or before such time, have
taken the necessary steps to make such payment in accordance with the
regulations or operating procedures of the clearing or settlement system used by
the Administrative Agent to make such payment.

(b) Subject in all respects to the provisions of the Intercreditor Agreement,
all proceeds of Collateral received by the Administrative Agent after an Event
of Default has occurred and is continuing and all or any portion of the Loans
shall have been accelerated hereunder pursuant to Section 7.01, shall, upon
election by the Administrative Agent or at the direction of the Required
Lenders, be applied, first, on a pro rata basis, to pay any fees, indemnities,
or expense reimbursements then due to the Administrative Agent from the
Borrowers constituting Obligations, second, on a pro rata basis, to pay any fees
or expense reimbursements then due to the Lenders from the Borrowers
constituting Obligations, third, to pay interest due and payable in respect of
any Loans, on a pro rata basis, fourth, to prepay principal on the Loans and to
pay all Secured Hedging Obligations on a pro rata basis among the Secured
Parties, fifth, to the payment of any other Secured Obligation due to the
Administrative Agent or any Lender by the Borrowers on a pro rata basis, sixth,
as provided for under the Intercreditor Agreement, and seventh, to the Borrowers
or as the Borrowers shall direct; provided that, notwithstanding anything to the
contrary in this Agreement, in no circumstances shall proceeds of Collateral
constituting an asset of a Loan Party which is not a Qualified ECP Guarantor be
applied towards the payment of any Secured Hedging Obligations.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans of any Class resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Loans of such Class and accrued
interest thereon than the proportion received by any other Lender with Loans of
such Class, then the Lender receiving such greater proportion shall purchase
(for Cash at face value) participations in the Loans of other Lenders of such
Class at such time outstanding to the extent necessary so that the benefit of
all such payments shall be shared by the Lenders of such Class ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans of such Class; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to (x) any payment
made by the Borrowers pursuant to and in accordance with the express terms of
this Agreement, or (y) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any permitted
assignee or participant, including any payments made or deemed made in
connection with Sections 2.22, 2.23, 2.25 and 9.02(c). The Borrowers consent to
the foregoing and agree, to the extent they may effectively do so under
applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may

 

-73-



--------------------------------------------------------------------------------

exercise against the Borrowers rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the
Borrowers (or the Borrower Agent on behalf of Borrowers) prior to the date on
which any payment is due to the Administrative Agent for the account of the
Lenders hereunder that the Borrowers will not make such payment, the
Administrative Agent may assume that the Borrowers have made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrowers have
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) or Section 2.18(c) or the last paragraph of Article
VIII, then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, or if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17, then such Lender shall use reasonable efforts to designate a
different lending office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as applicable, in the future and (ii) would not subject
such Lender to any material unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender in any material respect. The Borrowers hereby
agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If (i) any Lender requests compensation under Section 2.15 or such Lender
determines it can no longer make or maintain LIBO Rate Loans pursuant to
Section 2.20, (ii) if the Borrowers are required to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant
to Section 2.17 or (iii) if in connection with any proposed amendment, waiver or
consent requiring the consent of “each Lender” or “each Lender directly affected
thereby” with respect to which Required

 

-74-



--------------------------------------------------------------------------------

Lender consent has been obtained, any Lender is a non-consenting Lender (each
such Lender, a “Non-Consenting Lender”), then the Borrowers may, at their sole
expense and effort, upon notice to such Lender and the Administrative Agent,
(x) repay all Obligations of the Borrowers owing to such Lender relating to the
Loans and participations held by such Lender as of such termination date or
(y) replace such Lender by requiring such Lender to assign and delegate (and
such Lender shall be obligated to assign and delegate), without recourse (in
accordance with and subject to the restrictions contained in Section 9.05), all
its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations (which Eligible Assignee may be
another Lender, if a Lender accepts such assignment); provided that (i) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder (including any fees otherwise payable pursuant
to Section 2.12(c)), (ii) in the case of any assignment resulting from a claim
for compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments and (iii) such assignment does not conflict with applicable law. A
Lender shall not be required to make any such assignment and delegation, and the
Borrowers may not repay the Obligations of such Lender, if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrowers to require such assignment and delegation cease to apply. Each Lender
agrees that if it is replaced pursuant to Section 2.19, it shall execute and
deliver to the Administrative Agent an Assignment and Assumption to evidence
such sale and purchase and shall deliver to the Administrative Agent any
Promissory Note (if the assigning Lender’s Loans are evidenced by Promissory
Notes) subject to such Assignment and Assumption; provided that the failure of
any Lender replaced pursuant to this Section 2.19 to execute an Assignment and
Assumption or deliver such Promissory Notes shall not render such sale and
purchase (and the corresponding assignment) invalid and such assignment shall be
recorded in the Register and the Promissory Notes shall be deemed cancelled upon
such failure. Each Lender hereby irrevocably appoints the Administrative Agent
(such appointment being coupled with an interest) as such Lender’s
attorney-in-fact, with full authority in the place and stead of such Lender and
in the name of such Lender, from time to time in the Administrative Agent’s
discretion, with prior written notice to such Lender, to take any action and to
execute any such Assignment and Assumption or other instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of this clause (b).

Section 2.20. Illegality. If any Lender reasonably determines that any Change in
Law has made it unlawful, or that any Governmental Authority has asserted after
the Closing Date that it is unlawful, for such Lender or its applicable lending
office to make or maintain any LIBO Rate Loans, then, on notice thereof by such
Lender to the Borrowers (or the Borrower Agent on behalf of Borrowers) through
the Administrative Agent, (i) any obligations of such Lender to make or continue
LIBO Rate Loans or to convert ABR Borrowings to LIBO Rate Borrowings shall be
suspended and (ii) if such notice asserts the illegality of such Lender making
or maintaining ABR Loans the interest rate on which is determined by reference
to the LIBO Rate component of the Alternate Base Rate, the interest rate on such
ABR Loans shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the LIBO Rate component of the
Alternate Base Rate, in each case until such Lender notifies the

 

-75-



--------------------------------------------------------------------------------

Administrative Agent and the Borrowers that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrowers shall upon demand from such Lender (with a copy to the Administrative
Agent), either prepay or convert all LIBO Rate Borrowings of such Lender to ABR
Borrowings, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBO Rate Borrowings to such day,
or immediately, if such Lender may not lawfully continue to maintain such Loans
and (y) if such notice asserts the illegality of such Lender determining or
charging interest rates based upon the LIBO Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the LIBO Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
LIBO Rate. Upon any such prepayment or conversion, the Borrowers shall also pay
accrued interest on the amount so prepaid or converted. Each Lender agrees to
designate a different lending office if such designation will avoid the need for
such notice and will not, in the determination of such Lender, otherwise be
materially disadvantageous to it.

Section 2.21. [Reserved.]

Section 2.22. Refinancing Amendments.

(a) Refinancing Commitments. The Borrower Agent may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (a
“Refinancing Loan Request”), request (A) a new Class of term loans (any
commitments with respect to such new Class, “Refinancing Term Commitments”) or
(B) in the case of a refinancing and/or replacement of Loans or Commitments
under any Incremental Revolving Facility, the establishment of a new Class of
revolving credit commitments (any such new Class, “Refinancing Revolving Credit
Commitments” and collectively with any Refinancing Term Commitments,
“Refinancing Commitments”), in each case, established in exchange for, or to
extend, renew, replace, repurchase, retire or refinance, in whole or in part,
any Class or Classes of existing Loans or Commitments as selected by the
Borrower Agent (with respect to a particular Refinancing Commitment or
Refinancing Loan, any such Class or Classes of existing Loans or Commitments,
“Refinanced Debt”), whereupon the Administrative Agent shall promptly deliver a
copy to each of the Lenders.

(b) Refinancing Loans. On any Refinancing Facility Closing Date on which any
Refinancing Term Commitments of any Class are effected, subject to the
satisfaction of the terms and conditions in this Section 2.22, (i) each
Refinancing Term Lender of such Class shall make a Loan to the Borrower Agent (a
“Refinancing Term Loan”) in an amount equal to its Refinancing Term Commitment
of such Class and (ii) each Refinancing Term Lender of such Class shall become a
Lender hereunder with respect to the Refinancing Term Commitment of such Class
and the Refinancing Term Loans of such Class made pursuant thereto. On any
Refinancing Facility Closing Date on which any Refinancing Revolving Credit
Commitments of any Class are effected, subject to the satisfaction of the terms
and conditions in this Section 2.22, (i) each Refinancing Revolving Credit
Lender of such Class shall make its Refinancing Commitment available to the
Borrower Agent (when borrowed, a “Refinancing Revolving Loan” and

 

-76-



--------------------------------------------------------------------------------

collectively with any Refinancing Term Loan, a “Refinancing Loan”) in an amount
equal to its Refinancing Revolving Credit Commitment of such Class and (ii) each
Refinancing Revolving Credit Lender of such Class shall become a Lender
hereunder with respect to the Refinancing Revolving Credit Commitment of such
Class and the Refinancing Revolving Loans of such Class made pursuant thereto.

(c) Refinancing Loan Request. Each Refinancing Loan Request from the Borrower
Agent pursuant to this Section 2.22 shall set forth the requested amount and
proposed terms of the relevant Refinancing Term Loans or Refinancing Revolving
Credit Commitments. Refinancing Term Loans may be made, and Refinancing
Revolving Credit Commitments may be provided, by any existing Lender (but no
existing Lender will have an obligation to provide any Refinancing Commitment or
make any Refinancing Loan, nor will the Borrower have any obligation to approach
any existing Lender to provide any Refinancing Commitment) or by any Additional
Lender (each such existing Lender or Additional Lender providing such Commitment
or Loan, a “Refinancing Revolving Credit Lender” or “Refinancing Term Lender,”
as applicable, and, collectively, “Refinancing Lenders”); provided that (i) the
Administrative Agent shall have consented (not to be unreasonably withheld or
delayed) to such Additional Lender’s making such Refinancing Term Loans or
providing such Refinancing Revolving Credit Commitments, to the extent such
consent, if any, would be required under Section 9.05(b) for an assignment of
Term Loans or Revolving Credit Commitments, as applicable, to such Lender or
Additional Lender, (ii) with respect to Refinancing Term Commitments, any
Affiliated Lender providing a Refinancing Term Commitment shall be subject to
the same restrictions set forth in Section 9.05(g) as they would otherwise be
subject to with respect to any purchase by or assignment to such Affiliated
Lender of Term Loans and (iii) Affiliated Lenders may not provide Refinancing
Revolving Credit Commitments.

(d) Effectiveness of Refinancing Amendment. The effectiveness of any Refinancing
Amendment, and the Refinancing Commitments thereunder, shall be subject to the
satisfaction on the date thereof (a “Refinancing Facility Closing Date”) of each
of the following conditions, together with any other conditions set forth in the
Refinancing Amendment:

(i) after giving effect to such Refinancing Commitments and any Loans to be
incurred thereunder on the applicable Refinancing Facility Closing Date, (x) the
representations and warranties of each Loan Party set forth in Article 3 and in
each other Loan Document shall be true and correct in all material respects on
and as of the effective date of such Refinancing Amendment with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided,
however, that, any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct (after giving effect to any qualification therein) in all respects on
such respective dates and (y) no Default or Event of Default shall exist or
would result from the incurrence of such Refinancing Commitments, any proposed
Borrowing thereunder on the applicable Refinancing Facility Closing Date or from
the application of the proceeds therefrom;

 

-77-



--------------------------------------------------------------------------------

(ii) each Refinancing Term Commitment shall be in an aggregate principal amount
that is not less than $10,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $10,000,000 and not in an increment
of $1,000,000 if such amount is equal to the entire outstanding principal amount
of Refinanced Debt) and each Refinancing Revolving Credit Commitment shall be in
an aggregate principal amount that is not less than $10,000,000 and shall be in
an increment of $1,000,000 (provided that such amount may be less than
$10,000,000 and not in an increment of $1,000,000 if such amount is equal to the
entire outstanding principal amount of Refinanced Debt); and

(iii) to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (A) customary legal opinions, board resolutions and
officers’ certificates (including solvency certificates) consistent with those
delivered on the Closing Date (conformed as appropriate) other than changes to
such legal opinions resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (B) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Refinancing Lenders are provided with the benefit of the
applicable Loan Documents.

(e) Required Terms. The terms, provisions and documentation of the Refinancing
Term Loans and Refinancing Term Commitments or the Refinancing Revolving Loans
and Refinancing Revolving Credit Commitments, as the case may be, of any Class
shall be as agreed between the Borrowers and the applicable Refinancing Lenders
providing such Refinancing Commitments, and except as otherwise set forth
herein, to the extent not identical to any Class of Term Loans or Revolving
Credit Commitments, as applicable, each existing on the Refinancing Facility
Closing Date, shall be consistent with clauses (i) and (ii) below, as
applicable, and otherwise reasonably satisfactory to the Administrative Agent
(except for covenants or other provisions (a) conformed (or added) in the Loan
Documents pursuant to the related Refinancing Amendment, (x) in the case of any
Class of Refinancing Term Loans and Refinancing Term Commitments, for the
benefit of the other Lenders of Term Loans and (y) in the case of any Class of
Refinancing Revolving Loans and Refinancing Revolving Credit Commitments, for
the benefit of the other Lenders of Revolving Credit Loans (or such Lenders who
have provided Revolving Credit Commitments) or (b) applicable only to periods
after the Latest Maturity Date as of the Refinancing Facility Closing Date). In
any event:

(i) the Refinancing Term Loans:

(A) as of the Refinancing Facility Closing Date, shall not have a final
scheduled maturity date earlier than the maturity date of the Refinanced Debt,

(B) as of the Refinancing Facility Closing Date, shall not have a Weighted
Average Life to Maturity shorter than the remaining Weighted Average Life to
Maturity of the Refinanced Debt,

 

-78-



--------------------------------------------------------------------------------

(C) shall have an Applicable Rate and LIBO Rate or Alternate Base Rate floor (if
any), and subject to clauses (e)(i)(A) and (e)(i)(B) above, amortization
determined by the Borrower Agent and the applicable Refinancing Term Lenders,

(D) shall have fees determined by the Borrower Agent and the applicable
Refinancing Term Loan arranger(s),

(E) may participate on (I) a pro rata basis or less than pro rata basis (but not
on a greater than pro rata basis) in any voluntary prepayments of Term Loans
hereunder and (II) a pro rata basis or less than pro rata basis (but not on a
greater than pro rata basis in any mandatory prepayments of Term Loans
hereunder,

(F) shall not have a greater principal amount than the principal amount of the
Refinanced Debt plus accrued but unpaid interest, fees, premiums (if any) and
penalties thereon and reasonable fees, expenses, original issue discount and
upfront fees associated with the refinancing, and

(G) (I) shall have the same or more junior rank in right of payment with respect
to the other Obligations as the applicable Refinanced Debt and (II) shall be
secured by the Collateral and shall have the same or more junior rank in right
of security with respect to the other Obligations as the applicable Refinanced
Debt (and to the extent subordinated in right of payment or security, shall be
subject to subordination and/or intercreditor arrangements (as applicable)
reasonably satisfactory to the Administrative Agent);

(H) (I) shall not be secured by any asset other than the Collateral and (II)
shall not be guaranteed by any Person other than a Loan Party; and

(ii) the Refinancing Revolving Credit Commitments and Refinancing Revolving
Loans:

(A) (I) shall have the same or more junior rank in right of payment with respect
to the other Obligations as the applicable Refinanced Debt and (II) shall be
secured by the Collateral and shall have the same rank in right of security with
respect to the other Obligations as the applicable Refinanced Debt (and to the
extent subordinated in right of payment or security, shall be subject to
subordination and/or intercreditor arrangements (as applicable) reasonably
satisfactory to the Administrative Agent),

(B) (I) shall not have a final scheduled maturity date or commitment reduction
date earlier than the Maturity Date or commitment reduction date, respectively,
with respect to the Refinanced Debt and (II) shall not have any scheduled
amortization or mandatory Commitment reductions prior to the maturity date of
the Refinanced Debt,

(C) shall provide that the borrowing and repayment (except for (1) payments of
interest and fees at different rates on Refinancing Revolving Credit Commitments
(and related outstandings), (2) repayments required upon the maturity date

 

-79-



--------------------------------------------------------------------------------

of the Refinancing Revolving Credit Commitments and (3) repayment made in
connection with a permanent repayment and termination of commitments (in
accordance with clause (D) below)) of Loans with respect to Refinancing
Revolving Credit Commitments after the associated Refinancing Facility Closing
Date shall be made on a pro rata basis or less than a pro rata basis (but not
more than a pro rata basis) with all other Revolving Credit Commitments then
existing on the Refinancing Facility Closing Date,

(D) may provide that the permanent repayment of Revolving Credit Loans with
respect to, and termination or reduction of, Refinancing Revolving Credit
Commitments after the associated Refinancing Facility Closing Date be made on a
pro rata basis, less than pro rata basis or greater than pro rata basis with all
other Revolving Credit Commitments (if on a greater than pro rata basis, only to
the extent such Refinancing Revolving Credit Commitments are terminated in
full),

(E) shall provide that assignments and participations of Refinancing Revolving
Credit Commitments and Refinancing Revolving Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans then existing, if any, on the Refinancing
Facility Closing Date,

(F) shall have an Applicable Rate and LIBO Rate or Alternate Base Rate floor (if
any) determined by the Borrower Agent and the applicable Refinancing Revolving
Credit Lenders,

(G) shall have fees determined by the Borrower Agent and the applicable
Refinancing Revolving Credit Commitment arranger(s),

(H) shall not have a greater principal amount of Commitments than the principal
amount of the Commitments of the Refinanced Debt plus accrued but unpaid
interest, fees, premiums (if any) and penalties thereon and reasonable fees,
expenses, original issue discount and upfront fees associated with the
refinancing, and

(I) (I) shall not be secured by any asset other than the Collateral and (II)
shall not be guaranteed by any Person other than a Loan Party.

(f) Refinancing Amendment. Commitments in respect of Refinancing Term Loans and
Refinancing Revolving Credit Commitments shall become additional Commitments
pursuant to an amendment (a “Refinancing Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrower Agent, each
Refinancing Lender providing such Commitments and the Administrative Agent. The
Refinancing Amendment may, without the consent of any other Loan Party, Agent or
Lender, effect such amendments to this Agreement and the other Loan Documents as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower Agent, to effect the provisions of this Section 2.22,
including amendments as deemed necessary by the Administrative Agent in its
reasonable judgment to effect any lien or payment subordination and associated
rights

 

-80-



--------------------------------------------------------------------------------

of the applicable Lenders to the extent any Refinancing Loans are to rank junior
in right of security or payment or to address technical issues relating to
funding and payments. The Borrowers will use the proceeds of the Refinancing
Term Loans and Refinancing Revolving Credit Commitments to extend, renew,
replace, repurchase, retire or refinance, substantially concurrently, the
applicable Refinanced Debt in accordance with Section 2.11(b)(iii)(B).

(g) [Reserved].

(h) Refinancing Equivalent Debt.

(i) In lieu of incurring any Refinancing Term Loans, the Borrower Agent may,
upon notice to the Administrative Agent, at any time or from time to time after
the Closing Date issue, incur or otherwise obtain (A) secured Indebtedness
(including any Registered Equivalent Notes) in the form of one or more series of
first lien senior secured notes (such notes, “Permitted Pari Passu Secured
Refinancing Debt”), (B) secured Indebtedness (including any Registered
Equivalent Notes) in the form of one or more series of second lien (or other
junior lien) secured notes or second lien (or other junior lien) secured term
loans (such notes or term loans, “Permitted Junior Secured Refinancing Debt”)
and (C) unsecured or subordinated Indebtedness (including any Registered
Equivalent Notes) in the form of one or more series of unsecured or subordinated
notes or term loans (such notes or term loans, “Permitted Unsecured Refinancing
Debt” and together with Permitted Pari Passu Secured Refinancing Debt and
Permitted Junior Secured Refinancing Debt, “Refinancing Equivalent Debt”), in
each case, in exchange for, or to extend, renew, replace, repurchase, retire or
refinance, in whole or in part, any existing Class or Classes of Term Loans as
selected by the Borrower Agent (such Term Loans, “Refinanced Term Loans”).

(ii) Any Refinancing Equivalent Debt:

(A) (1) shall not have a maturity date prior to the date that is on or after the
maturity date of the Refinanced Term Loans, (2) if in the form of term loans,
shall not have a Weighted Average Life to Maturity shorter than the remaining
Weighted Average Life to Maturity of the Refinanced Term Loans, (3) if in the
form of notes, shall not have scheduled amortization or payments of principal
and not be subject to mandatory redemption, repurchase, prepayment or sinking
fund obligations (other than customary “AHYDO catch-up payments”, offers to
repurchase and prepayment events upon a change of control, asset sale or event
of loss and a customary acceleration right after an event of default), in each
case prior to the maturity date of the Refinanced Term Loans, (4) shall not be
guaranteed by Persons other than Guarantors, (5) if in the form of subordinated
Permitted Unsecured Refinancing Debt, shall be subject to a Subordination
Agreement to which a Senior Representative acting on behalf of the holders of
such Permitted Unsecured Refinancing Debt shall have become a party or otherwise
subject (or, alternatively, terms in the definitive documentation for such
Refinancing Equivalent Debt substantially similar to those in such applicable
agreement, as agreed by the Borrower Agent and Administrative Agent); provided
that if such Permitted Unsecured Refinancing Debt is the initial subordinated
Permitted Unsecured Refinancing Debt incurred by either Borrower, then Holdings,
the Borrower Agent, the Subsidiary

 

-81-



--------------------------------------------------------------------------------

Guarantors, the Administrative Agent and the Senior Representative for such
Permitted Unsecured Refinancing Debt shall have executed and delivered a
Subordination Agreement, (6) shall not have a greater principal amount than the
principal amount of the Refinanced Term Loans plus accrued and unpaid interest,
fees, premiums (if any) and penalties thereon and reasonable fees, expenses,
original issue discount and upfront fees associated with the refinancing and
(7) except as otherwise set forth in this clause (h)(ii), shall have terms and
conditions (other than with respect to pricing, fees, rate floors and optional
prepayment or redemption terms) substantially similar to, or (taken as a whole)
no more favorable (as reasonably determined by the Borrower Agent) to the
lenders or holders providing such Refinancing Equivalent Debt, than those
applicable to the Refinanced Term Loans (except for covenants or other
provisions (a) conformed (or added) in the Loan Documents, for the benefit of
the Lenders holding Term Loans, pursuant to an amendment thereto subject solely
to the reasonable satisfaction of the Administrative Agent or (b) applicable
only to periods after the Latest Maturity Date at the time of the issuance or
incurrence of such Refinancing Equivalent Debt) or such terms and conditions
shall be current market terms for such type of Refinancing Equivalent Debt (as
determined in good faith by the Borrower Agent after consultation with the
Administrative Agent),

(B) (1) if either Permitted Pari Passu Secured Refinancing Debt or Permitted
Junior Secured Refinancing Debt, shall be subject to security agreements
relating to such Refinancing Equivalent Debt that are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent), (2) if
Permitted Pari Passu Secured Refinancing Debt, (x) shall be secured by the
Collateral on a pari passu basis with the Obligations with respect to Term Loans
and Revolving Credit Loans secured on a first lien basis and shall not be
secured by any property or assets of Holdings, the Borrower Agent or any
subsidiary other than the Collateral, and (y) shall be subject to intercreditor
arrangements reasonably satisfactory to the Borrower Agent and the
Administrative Agent and (3) if Permitted Junior Secured Refinancing Debt,
(x) shall be secured by the Collateral on a second priority (or other junior
priority) basis to the Liens securing the Obligations with respect to Term Loans
and Revolving Credit Loans secured on a first lien basis and shall not be
secured by any property or assets of Holdings, the Borrower or any subsidiary
other than the Collateral, and (y) shall be subject lien subordination or
intercreditor arrangements reasonably satisfactory to the Borrower Agent and the
Administrative Agent, and

(C) shall be incurred solely to repay, repurchase, retire or refinance
substantially concurrently the Refinanced Term Loans in accordance with
Section 2.11(b)(iii)(B).

(i) This Section 2.22 shall supersede any provisions in Section 9.02 to the
contrary.

 

-82-



--------------------------------------------------------------------------------

Section 2.23. Incremental Credit Extensions.

(a) The Borrower Agent may, at any time, on one or more occasions deliver a
written request to Administrative Agent (whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders) to (i) add one or more new
tranches of term facilities and/or increase the principal amount of the Term
Loans, any Incremental Term Loans, any Refinancing Term Loans, any Extended Term
Loans or any Replacement Term Loans by requesting new term loans commitments to
be added to such Loans (any such new tranche or increase, an “Incremental Term
Facility” and any loans made pursuant to an Incremental Term Facility,
“Incremental Term Loans”) and/or (ii) add one or more new tranches of
incremental revolving facilities (each, an “Incremental Revolving Facility” and,
together with any Incremental Term Facility, “Incremental Facilities”; and the
loans thereunder, “Incremental Revolving Loans” and, together with any
Incremental Term Loans, “Incremental Loans”) in an aggregate principal amount
not to exceed (x) $250,000,000 (which amount shall be increased by the principal
amount of any voluntary prepayments of any tranche of Term Loans (other than
with the proceeds of long-term Indebtedness)), plus (y) in the case of any
Incremental Facility that effectively extends the Maturity Date or any other
maturity date with respect to any Class of Loans or commitments hereunder, an
amount equal to the prepayment to be made with respect to the Term Loans,
Incremental Term Loans, Refinancing Term Loans, Extended Term Loans and/or
Replacement Term Loans and/or the permanent commitment reduction to be made with
respect to an Incremental Revolving Facility or a Replacement Revolving
Facility, in each case to be replaced with such Incremental Facility, plus
(z) an unlimited amount so long as, in the case of this clause (z), after giving
effect to such Incremental Facility, (1) if such Incremental Loans rank pari
passu in right of security with the Obligations with respect to the Term Loans,
the First Lien Leverage Ratio does not exceed 4.25 to 1.00 on a Pro Forma Basis
(but, for this purpose, determined without deduction of any Cash proceeds
received by either Borrower from the incurrence of such Incremental Facility) as
of the last day of the most recently ended Test Period for which financial
statements have been delivered pursuant to Section 5.01 or (2) if such
Incremental Loans rank junior in right of security with the Obligations with
respect to the Term Loans or are unsecured, the Total Leverage Ratio does not
exceed 6.00 to 1.00 on a Pro Forma Basis (but, for this purpose, determined
without deduction of any Cash proceeds received by either Borrower from the
incurrence of such Incremental Facility) as of the last day of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 5.01 (it being understood that for purposes of subclauses (1) and (2) of
this clause (z) of this Section 2.23(a), any Incremental Revolving Facilities
shall be deemed to be fully drawn) (the amounts described in clauses (x),
(y) and (z) above, the “Incremental Cap”); provided that (1) Incremental
Facilities may be incurred under one or more of clauses (x), (y) and/or
(z) above as selected by the Borrower Agent in its sole discretion, and (2) if
any Incremental Facilities are to be incurred under both clauses (x) and
(z) above in connection with a single transaction or series of related but
substantially concurrent transactions, then the maximum amount available of
Incremental Facilities (or portion of Incremental Facilities) to be incurred
under clause (z) shall first be determined by calculating the incurrence under
such clause (z) without giving effect to any Incremental Facilities (or portion
of any Incremental Facilities) incurred (or to be incurred) under clause (x),
and after such maximum amount under clause (z) has been determined, the amount
of Incremental Facilities (or portion of Incremental Facilities) incurred (or to
be incurred) under clause (x) shall be determined; provided that:

(i) such request shall be for an Incremental Commitment of not less than
$10,000,000,

 

-83-



--------------------------------------------------------------------------------

(ii) except as otherwise specifically agreed by any Lender prior to the date
hereof, or separately agreed from time to time between the Borrower Agent and
any Lender, no Lender shall be obligated to provide any Incremental Commitment
and the determination to provide such commitments shall be within the sole and
absolute discretion of such Lender,

(iii) the creation or provision of any Incremental Facility or Incremental Loan
shall not require the approval of any existing Lender other than any existing
Lender providing all or part of any Incremental Commitment,

(iv) the interest rate applicable to any Incremental Facility or Incremental
Loans will be determined by the Borrower Agent and the lenders providing such
Incremental Facility or Incremental Loans; provided that in the case of
Incremental Loans or Incremental Facilities that are secured pari passu in right
of payment and with respect to security with the Term Loans, such interest rate
will not be more than 0.50% higher than the corresponding interest rate
applicable to the existing Term Loans unless the interest rate margin with
respect to the existing Term Loans is adjusted to be equal to the interest rate
with respect to the relevant Incremental Loans or Incremental Facility, minus,
0.50%; provided, further, that in determining the applicable interest rate:
(w) original issue discount or upfront fees paid by the Borrowers in connection
with the Term Loans or such Incremental Facility or Incremental Loans (based on
a four-year average life to maturity or lesser remaining life to maturity),
shall be included, (x) any amendments to the Applicable Rate that became
effective subsequent to the Closing Date but prior to the time of the addition
of such Incremental Facility or Incremental Loans shall be included,
(y) arrangement, commitment, structuring and underwriting fees and any amendment
fees paid or payable to the Arrangers (or their Affiliates) in their respective
capacities as such in connection with the Term Loans or to one or more arrangers
(or their affiliates) in their capacities as such applicable to such Incremental
Facility or Incremental Loans shall be excluded and (z) if such Incremental
Facility or Incremental Loans include any interest rate floor greater than that
applicable to the Term Loans, and such floor is applicable to the Term Loans on
the date of determination, such excess amount shall be equated to interest
margin for determining the increase,

(v) the final maturity date with respect to any Incremental Term Loans shall be
no earlier than the Latest Maturity Date,

(vi) no Incremental Revolving Facility shall have a final maturity date earlier
than (or require commitment reductions prior to) the Latest Maturity Date,

(vii) the Weighted Average Life to Maturity of any Incremental Term Facility
shall be no shorter than the remaining Weighted Average Life to Maturity of the
then-existing Term Loans,

 

-84-



--------------------------------------------------------------------------------

(viii) any Incremental Facility shall rank pari passu or junior in right of
payment and pari passu or junior with respect to security with the Term Loans or
may be unsecured (and to the extent subordinated in right of payment or
security, shall be subject to intercreditor arrangements reasonably satisfactory
to the Administrative Agent),

(ix) any mandatory prepayment of Incremental Term Loans that are pari passu in
right of payment and pari passu with respect to security shall be made on a pro
rata basis with all then existing Term Loans (and all other then existing
Incremental Term Loans, Refinancing Term Loans, Extended Term Loans and
Replacement Term Loans requiring ratable prepayment), except that the Borrowers
and the lenders in respect of such Incremental Term Loans shall be permitted, in
their sole discretion, to elect to prepay or receive, as applicable, any
prepayments on a less than pro rata basis (but not on a greater than pro rata
basis), and

(x) except as otherwise required or permitted in clauses (i) through (ix) above,
all other terms of such Incremental Facilities, if not consistent with the terms
of the Term Loans, shall be as agreed by the Borrower Agent and the lenders
providing such Incremental Facilities.

(b) Incremental Commitments may be provided by any existing Lender, or by any
other lender (any such other lender being called an “Additional Lender”);
provided that the Administrative Agent shall have consented (such consent not to
be unreasonably withheld) to such Additional Lender’s providing such Incremental
Commitments if such consent would be required under Section 9.05(b) for an
assignment of Loans to such Additional Lender; provided, further, that any such
Additional Lender that is an Affiliated Lender shall be subject to the
provisions of Subsection 9.05(g), mutatis mutandis, to the same extent as if
such Incremental Commitments and related Obligations had been obtained by such
Lender by way of assignment.

(c) Each Lender or Additional Lender providing a portion of the Incremental
Commitments shall execute and deliver to the Administrative Agent and the
Borrower Agent all such documentation (including an amendment to this Agreement
or any other Loan Document) as may be reasonably required by the Administrative
Agent to evidence and effectuate such Incremental Commitments. On the effective
date of such Incremental Commitments, each Additional Lender added as a new
Lender pursuant to such Incremental Commitments shall become a Lender for all
purposes in connection with this Agreement.

(d) As a condition precedent to such Incremental Facility or Incremental Loans:

(i) upon its request, the Administrative Agent shall have received an opinion of
counsel to the Borrowers in form and substance reasonably satisfactory to the
Administrative Agent, as well as reaffirmation agreements, supplements and/or
amendments to the Collateral Documents (including, in the case of the Mortgages,
mortgage amendments and date down endorsements with respect to the applicable
title insurance policies) as it shall reasonably require,

 

-85-



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received an administrative
questionnaire, in the form provided to such Additional Lender by the
Administrative Agent (the “Administrative Questionnaire”) and such other
documents as it shall reasonably require for an Additional Lender and the
Administrative Agent and Lenders shall have received all fees required to be
paid in respect of such Incremental Facility or Incremental Loans

(iii) the Administrative Agent shall have received a certificate of each
Borrower signed by an authorized officer of each Borrower:

(A) certifying and attaching a copy of the resolutions adopted by the Borrowers
approving or consenting to such Incremental Facility or Incremental Loans, and

(B) except as otherwise agreed by the lenders providing such Incremental
Commitments to finance an acquisition, Investment or any repayment or redemption
of Indebtedness permitted hereunder, certifying that, before and after giving
effect to such Incremental Facility or Incremental Loans, no Event of Default
exists or has occurred and is continuing.

(e) Any portion of any Incremental Term Loans, Incremental Term Facilities,
Incremental Revolving Loans and Incremental Revolving Facilities incurred under
this Section 2.23 or Incremental Equivalent Debt incurred under Section 6.01(y),
in each case, in reliance on clause (x) or (y) of the Incremental Cap that
subsequently meets the criteria of clause (z) of the Incremental Cap may be
reclassified, as the Borrower Agent elects from time to time, as if incurred
under such clause (z) of the Incremental Cap, if such portion of such
Incremental Term Loans, Incremental Term Facilities, Incremental Revolving
Loans, Incremental Revolving Facilities or Incremental Equivalent Debt could at
such time be incurred under such clause (z); provided, that upon delivery of any
financial statements pursuant to Section 5.01(b) or (c) following the initial
incurrence of such Incremental Term Loans, Incremental Term Facilities,
Incremental Revolving Loans, Incremental Revolving Facilities or Incremental
Equivalent Debt, if any such portion of Incremental Term Loans, Incremental Term
Facilities, Incremental Revolving Loans, Incremental Revolving Facilities or
Incremental Equivalent Debt could, based on any such financial statements, have
been incurred under clause (z) of the Incremental Cap, then such portion of such
Incremental Term Loans, Incremental Term Facilities, Incremental Revolving
Loans, Incremental Revolving Facilities or Incremental Equivalent Debt shall
automatically be reclassified as incurred under the applicable provision of
clause (z) of the Incremental Cap.

(f) To the extent either Borrower elects to implement any Incremental Revolving
Facility, then notwithstanding any other provision of this Agreement to the
contrary, (i) the Borrowers shall be permitted to modify the terms of this
Agreement with the consent of only the Administrative Agent to appropriately
incorporate revolving facility mechanics (including those related to payments,
prepayments, purchases of participations and reallocation mechanisms and letter
of credit and/or swingline subfacilities) and other provisions and commitment
schedules relating to revolving facilities generally and (ii) to the extent any
other Incremental Revolving Facility or any

 

-86-



--------------------------------------------------------------------------------

Extended Revolving Credit Commitments or Replacement Revolving Facility then
exists, (1) the borrowing and repayment (except for (A) payments of interest and
fees at different rates on any such revolving facilities (and related
outstandings), (B) repayments required upon the maturity date of any such
revolving facilities and (C) repayments made in connection with a permanent
repayment and termination of commitments (subject to clause (3) below)) of Loans
with respect to any such revolving facilities after the effective date of such
Incremental Revolving Facility shall be made on a pro rata basis with all other
revolving facilities, (2) all swingline loans and letters of credit under any
such revolving facilities shall be participated on a pro rata basis by all
lenders with commitments under such revolving facilities and (3) the permanent
repayment of Loans with respect to, and termination of commitments under, any
such revolving facilities after the effective date of such Incremental Revolving
Facility shall be made on a pro rata basis with all other revolving facilities,
except that the Borrowers shall be permitted to permanently repay and terminate
commitments of any such revolving facility on a greater than pro rata basis as
compared to any other revolving facilities with a later maturity date than such
revolving facility.

(g) This Section 2.23 shall supersede any provisions in Section 2.18 or 9.02 to
the contrary.

Section 2.24. Joint and Several Liability of Borrowers.

(a) Notwithstanding anything in this Agreement or any other Loan Documents to
the contrary, each Borrower, jointly and severally, in consideration of the
financial accommodations to be provided by the Administrative Agent and Lenders
under this Agreement and the other Loan Documents, for the mutual benefit,
directly and indirectly, of each Borrower and in consideration of the
undertakings of the other Borrowers to accept joint and several liability for
the Obligations, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrowers, with respect to the payment and performance of all of the
Obligations, it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Borrowers shall be liable for all amounts
due to Administrative Agent and Lenders under this Agreement, regardless of
which Borrower actually receives the Loans hereunder or the amount of such Loans
received or the manner in which the Administrative Agent or any Lender accounts
for such Loans or other extensions of credit on its books and records. The
Obligations of Borrowers with respect to Loans made to one of them, and the
Obligations arising as a result of the joint and several liability of one of the
Borrowers hereunder with respect to Loans made to the other of the Borrowers
hereunder, shall be separate and distinct obligations, but all such other
Obligations shall be primary obligations of all Borrowers.

(b) If and to the extent that either Borrower shall fail to make any payment
with respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event, the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

 

-87-



--------------------------------------------------------------------------------

(c) The obligations of each Borrower under this Section 2.24 shall not be
diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
either Borrower. The joint and several liability of the Borrowers hereunder
shall continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of either Borrower or any of the Lenders.

(d) The provisions of this Section 2.24 hereof are made for the benefit of the
Lenders and their successors and assigns, and subject to Article 8 hereof, may
be enforced by them from time to time against either Borrower as often as
occasion therefor may arise and without requirement on the part of
Administrative Agent or any Lender first to marshal any of its claims or to
exercise any of its rights against the other Borrowers or to exhaust any
remedies available to it against the other Borrowers or to resort to any other
source or means of obtaining payment of any of the Obligations hereunder or to
elect any other remedy. The provisions of this Section 2.24 shall remain in
effect until the Termination Date. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations is rescinded or must
otherwise be restored or returned by Administrative Agent or any Lender upon the
insolvency, bankruptcy or reorganization of either Borrower, or otherwise, the
provisions of this Section 2.24 hereof will forthwith be reinstated and in
effect as though such payment had not been made.

(e) Notwithstanding any provision to the contrary contained herein or in any of
the other Loan Documents, to the extent the obligations of a Borrower shall be
adjudicated to be invalid or unenforceable for any reason (including, without
limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal, state or provincial and including, without
limitation, the Bankruptcy Code of the United States).

(f) With respect to the Obligations arising as a result of the joint and several
liability of Borrowers hereunder with respect to Loans or other extensions of
credit made to the other Borrowers hereunder, to the maximum extent permitted by
applicable law, each Borrower waives, until the payment in full in Cash of all
Obligations, any right to enforce any right of subrogation or any remedy which
Administrative Agent or any Lender now has or may hereafter have against either
Borrower, any endorser or any guarantor of all or any part of the Obligations,
and any benefit of, and any right to participate in, any security or collateral
given to Administrative Agent or any Lender. Any claim which either Borrower may
have against any other Borrower with respect to any payments to Administrative
Agent or Lenders hereunder or under any of the other Loan Documents are hereby
expressly made subordinate and junior in right of payment, without limitation as
to any increases in the Obligations arising hereunder or thereunder, to the
prior payment in full in Cash of all Obligations. Upon the occurrence of any
Event of Default and for so long as the same is continuing, to the maximum
extent permitted under applicable law, Administrative Agent and Lenders may
proceed directly and at once, without notice (to the extent notice is waivable
under applicable law), against (i) with respect to Obligations of Borrowers,
either or all of them or (ii) with respect to

 

-88-



--------------------------------------------------------------------------------

Obligations of either Borrower, to collect and recover the full amount, or any
portion of the applicable Obligations, without first proceeding against the
other Borrowers or any other Person, or against any security or collateral for
the Obligations. Each Borrower consents and agrees that Administrative Agent and
Lenders shall be under no obligation to marshal any assets in favor of
Borrower(s) or against or in payment of any or all of the Obligations. Subject
to the foregoing, in the event that a Loan or other extension of credit is made
to, or with respect to business of, one Borrower and any other Borrower makes
any payments with respect to such Loan or extension of credit, the first
Borrower shall promptly reimburse such other Borrower for all payments so made
by such other Borrower.

Section 2.25. Extensions of Loans and Incremental Revolving Commitments.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower Agent to all Lenders holding Loans with a like maturity date or
commitments with a like maturity date, in each case on a pro rata basis (based
on the aggregate outstanding principal amount of the respective Loans or
commitments with a like maturity date) and on the same terms to each such
Lender, either Borrower is hereby permitted to consummate from time to time
transactions with individual Lenders that accept the terms contained in such
Extension Offers to extend the maturity date of each such Lender’s Loans and/or
commitments and otherwise modify the terms of such Loans and/or commitments
pursuant to the terms of the relevant Extension Offer (including by increasing
the interest rate or fees payable in respect of such Loans and/or commitments
(and related outstandings) and/or modifying the amortization schedule in respect
of such Lender’s Loans) (each, an “Extension”, and each group of Loans or
commitments, as applicable, in each case as so extended, as well as the original
Loans and the original commitments (in each case not so extended), being a
“tranche”; any Extended Term Loans shall constitute a separate tranche of Loans
from the tranche of Loans from which they were converted and any Extended
Revolving Credit Commitments shall constitute a separate tranche of revolving
commitments from the tranche of revolving commitments from which they were
converted), so long as the following terms are satisfied:

(i) no Default under Sections 7.01(a), 7.01(f) or 7.01(g) and no Event of
Default shall exist at the time the notice in respect of an Extension Offer is
delivered to the applicable Lenders, and no Default under Sections 7.01(a),
7.01(f) or 7.01(g) and no Event of Default shall exist immediately prior to or
after giving effect to the effectiveness of any Extension;

(ii) except as to interest rates, fees and final maturity (which shall, subject
to immediately succeeding clause (iv), be determined by the Borrower Agent and
set forth in the relevant Extension Offer), the commitments of any Lender under
any Incremental Revolving Facility or Replacement Revolving Facility that agrees
to an extension with respect to such commitments extended pursuant to an
Extension (an “Extended Revolving Credit Commitment”; and the Loans thereunder,
“Extended Revolving Loans”), and the related outstandings, shall be a revolving
commitment (or related outstandings, as the case may be) with the same terms (or
terms not less favorable to existing Lenders) as the original revolving

 

-89-



--------------------------------------------------------------------------------

commitments (and related outstandings) provided hereunder; provided that (x) to
the extent any non-extended revolving commitments remain, or any other
Incremental Revolving Facility, Extended Revolving Credit Commitments or
Replacement Revolving Facility then exists, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on such
revolving facilities (and related outstandings), (B) repayments required upon
the maturity date of any such revolving facilities and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to such revolving facilities after the
effective date of such Extended Revolving Credit Commitments shall be made on a
pro rata basis with all other revolving facilities, (2) all swingline loans and
letters of credit under any such revolving facilities shall be participated on a
pro rata basis by all Lenders with commitments under any such revolving
facilities and (3) the permanent repayment of Loans with respect to, and
termination of commitments under, any such revolving facilities after the
effective date of such Extended Revolving Credit Commitments shall be made on a
pro rata basis with all other such revolving facilities, except that the
Borrower shall be permitted to permanently repay and terminate commitments of
any such revolving facility on a greater than pro rata basis as compared to any
other revolving facilities with a later maturity date than such revolving
facility and (y) at no time shall there be more than three separate Classes of
revolving commitments hereunder (including Extended Revolving Credit
Commitments, Incremental Revolving Commitments and Replacement Revolving
Facilities);

(iii) except as to (x) interest rates, fees, amortization, final maturity date,
premiums, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iv), (v), (vi) and (xi), be
determined by the Borrower Agent and set forth in the relevant Extension Offer)
and (y) any covenants or other provisions applicable only to periods after the
Latest Maturity Date (in each case, as of the date of such Extension), the term
Loans of any Lender extended pursuant to any Extension (any such extended term
Loans, the “Extended Term Loans”) shall have the same terms as the tranche of
term Loans subject to such Extension Offer; provided, however, that with respect
to representations and warranties, affirmative and negative covenants (including
financial covenants) and events of default to be applicable to any such tranche
of Extended Term Loans, such provisions may be more favorable to the lenders of
the applicable tranche of Extended Term Loans than those originally applicable
to the tranche of term Loans subject to the Extension Offer, so long as (and
only so long as) such provisions also expressly apply to (and for the benefit
of) the tranche of term Loans subject to the Extension Offer and each other
Class of term Loans hereunder;

(iv) (x) the final maturity date of any Extended Term Loans shall be no earlier
than the then applicable Latest Maturity Date at the time of extension and
(y) no Extended Revolving Credit Commitments or Extended Revolving Loans shall
have a final maturity date earlier than (or require commitment reductions prior
to) the latest maturity date applicable to any then-existing Incremental
Revolving Loans, Extended Revolving Loans or Loans under any Replacement
Revolving Facility;

(v) the Weighted Average Life to Maturity of any Extended Term Loans shall be no
shorter than the remaining Weighted Average Life to Maturity of the Term Loans
or any other Extended Term Loans extended thereby;

 

-90-



--------------------------------------------------------------------------------

(vi) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments in respect of the Term Loans (and any other
Incremental Term Loans, Refinancing Term Loans, Extended Term Loans or
Replacement Term Loans then subject to ratable repayment requirements), in each
case as specified in the respective Extension Offer;

(vii) if the aggregate principal amount of Loans or commitments, as the case may
be, in respect of which Lenders shall have accepted the relevant Extension Offer
shall exceed the maximum aggregate principal amount of Loans or commitments, as
the case may be, offered to be extended by the Borrower Agent pursuant to such
Extension Offer, then the Loans or commitments, as the case may be, of such
Lenders shall be extended ratably up to such maximum amount based on the
respective principal amounts (but not to exceed actual holdings of record) with
respect to which such Lenders have accepted such Extension Offer;

(viii) the Extensions shall be in a minimum amount of $25,000,000;

(ix) any applicable Minimum Extension Condition shall be satisfied or waived by
the Borrower Agent; and

(x) all documentation in respect of such Extension shall be consistent with the
foregoing.

(b) With respect to all Extensions consummated by the Borrowers pursuant to this
Section 2.25, (i) such Extensions shall not constitute voluntary or mandatory
payments for purposes of Section 2.11, (ii) the scheduled amortization payments
(in so far as such schedule affects payments due to Lenders participating in the
relevant Class) set forth in Section 2.10 shall be adjusted to give effect to
the Extension of the relevant Class and (iii) except as set forth in clause
(a)(viii) above, no Extension Offer is required to be in any minimum amount or
any minimum increment; provided that the Borrower Agent may at its election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrower Agent’s sole discretion and which may
be waived by the Borrower Agent) of Loans or commitments (as applicable) of any
or all applicable tranches be tendered. The Administrative Agent and the Lenders
hereby consent to the transactions contemplated by this Section 2.25 (including,
for the avoidance of doubt, payment of any interest, fees or premium in respect
of any Extended Term Loans and/or Extended Revolving Credit Commitments on such
terms as may be set forth in the relevant Extension Offer) and hereby waive the
requirements of any provision of this Agreement (including Sections 2.10, 2.11
or 2.18) or any other Loan Document that may otherwise prohibit any such
Extension or any other transaction contemplated by this Section.

(c) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than the consent of each Lender agreeing to such
Extension with respect to one or more of its Loans and/or commitments under any
Class (or a portion thereof). All Extended Term Loans and Extended Revolving
Credit Commitments and all obligations in respect thereof shall be Secured
Obligations under

 

-91-



--------------------------------------------------------------------------------

this Agreement and the other Loan Documents that are secured by the Collateral
and guaranteed on a pari passu basis with all other applicable Secured
Obligations under this Agreement and the other Loan Documents. The Lenders
hereby irrevocably authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrowers as may be
necessary in order to establish new tranches or sub-tranches in respect of Loans
or commitments so extended and such technical amendments as may be necessary or
appropriate in the reasonable opinion of the Administrative Agent and the
Borrowers in connection with the establishment of such new tranches or
sub-tranches, in each case on terms consistent with this Section 2.25.

(d) In connection with any Extension, the Borrower Agent shall provide the
Administrative Agent at least ten Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including regarding timing, rounding and other
adjustments and to ensure reasonable administrative management of the credit
facilities hereunder after such Extension), if any, as may be established by, or
acceptable to, the Administrative Agent, in each case acting reasonably to
accomplish the purposes of this Section 2.25.

ARTICLE 3 REPRESENTATIONS AND WARRANTIES

Each of Holdings (solely to the extent applicable to it), the Borrower Agent and
the other Loan Parties represents and warrants to the Lenders on the Closing
Date that:

Section 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is (a) duly organized, validly existing and in good standing (to
the extent such concept exists in the relevant jurisdiction) under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to carry on its business as now conducted
and, (c) is qualified to do business in, and is in good standing (to the extent
such concept exists in the relevant jurisdiction) in, every jurisdiction where
its ownership, lease or operation of properties or conduct of its business
requires such qualification; except, in each case referred to in this
Section 3.01 (other than clause (a) with respect to Borrowers and clause (b)
with respect to the Loan Parties) where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.02. Authorization; Enforceability. The Transactions are within each
applicable Loan Party’s corporate or other organizational powers and have been
duly authorized by all necessary corporate or other organizational action of
such Loan Party. Each Loan Document to which each Loan Party is a party has been
duly executed and delivered by such Loan Party and is a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency or similar laws affecting creditors’ rights
generally and to general principles of equity and principles of good faith and
dealing.

Section 3.03. Governmental Approvals; No Conflicts. The execution and delivery
of the Loan Documents and the performance by any Loan Party thereof (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect, (ii) for

 

-92-



--------------------------------------------------------------------------------

filings necessary to perfect Liens created pursuant to the Loan Documents and
(iii) such consents, approvals, registrations, filings, or other actions the
failure to be obtained or made which could not be reasonably expected to have a
Material Adverse Effect, (b) will not violate any (i) of its Organizational
Documents or (ii) any Requirements of Law applicable to any Loan Party which, in
the case of this clause (ii), could reasonably be expected to have a Material
Adverse Effect and (c) will not violate or result in a default under (i) the
Senior Notes or the ABL Facility or (ii) any other Contractual Obligation of any
of the Loan Parties which in the case of this clause (ii) could reasonably be
expected to result in a Material Adverse Effect.

Section 3.04. Financial Condition; No Material Adverse Effect.

(a) The Borrower Agent has heretofore furnished to the Lenders its consolidated
balance sheet and related consolidated statements of operations and Cash flows
and stockholders’ equity as of and for (i) the fiscal years ended December 31,
2013 and December 31, 2014, each reported on by Ernst & Young LLP, independent
public accountants, and (ii) the fiscal quarter ended on March 31, 2015,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and Cash flows of the Borrower Agent and its consolidated
subsidiaries as of such dates and for such periods in accordance with GAAP,
subject to the absence of footnotes and normal year-end adjustments in the case
of the statements referred to in clause (ii).

(b) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect, since December 31, 2014.

Section 3.05. Properties.

(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property (or each set of parcels that collectively comprise
one operating property) that is owned by each Loan Party.

(b) The Borrower Agent and each of its Subsidiaries has good and valid fee
simple title to or rights to purchase, or valid leasehold interests in, or
easements or other limited property interests in, all its Real Estate Assets
(including any Mortgaged Properties) and has good and marketable title to its
personal property and assets, in each case, except for defects in title that do
not materially interfere with its ability to conduct its business as currently
conducted or to utilize such properties and assets for their intended purposes
and except where the failure to have such title would not reasonably be expected
to have a Material Adverse Effect. All such properties and assets are free and
clear of Liens, other than Permitted Liens.

(c) To the knowledge of each Responsible Officer of the Borrowers, as of the
Closing Date, neither the Borrower Agent nor any Subsidiary is obligated under
any right of first refusal, option or other contractual right to sell, assign or
otherwise dispose of any Mortgaged Property or any interest therein.

 

-93-



--------------------------------------------------------------------------------

(d) The Borrower Agent and each of its Subsidiaries has good and marketable
title to or a valid license or right to use, all patents, patent rights,
trademarks, service marks, trade names, copyrights, technology, software,
know-how, database rights and all licenses and rights with respect to the
foregoing, and all other intellectual property rights necessary for the present
conduct of its business, without, to the knowledge of the Borrower Agent and its
Subsidiaries, any infringement, misuse, misappropriation, or violation,
individually or in the aggregate of the rights of others, and free from any
burdensome restrictions on the present conduct of its business, except where
such failure to own or license or where such infringement, misuse,
misappropriation or violation or restrictions would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

Section 3.06. Litigation and Environmental Matters.

(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower
Agent, threatened in writing against or affecting the Loan Parties or any of
their Subsidiaries which would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) Except for any matters that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, (i) no Loan Party
nor any of its Subsidiaries has received notice of any claim with respect to any
Environmental Liability or knows of any basis for any Environmental Liability
and (ii) no Loan Party nor any of its Subsidiaries (A) has failed to comply with
any Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required under any Environmental Law or (B) has become subject
to any Environmental Liability.

(c) Neither either Borrower nor any of their Subsidiaries has treated, stored,
transported or disposed of Hazardous Materials at or from any currently or
formerly operated real estate or facility relating to its business in a manner
that would reasonably be expected to have a Material Adverse Effect.

Section 3.07. Compliance with Laws. Each Borrower and its Subsidiaries is in
compliance with all Requirements of Law applicable to it or its property,
except, in each case, where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

Section 3.08. Investment Company Status. No Loan Party is an “investment
company” as defined in, or is required to be registered under, the Investment
Company Act of 1940.

Section 3.09. Taxes. Each Borrower and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it that
are due and payable, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which such Loan Party or such Subsidiary, as
applicable, has set aside on its books adequate reserves in accordance with GAAP
or (b) to the extent that the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

-94-



--------------------------------------------------------------------------------

Section 3.10. ERISA. No ERISA Event has occurred in the five-year period prior
to the date on which this representation is made or deemed made and is
continuing or is reasonably expected to occur that, when taken together with all
other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Pension Plans (based on
the assumptions used for purposes of Statement of Financial Accounting Standards
No. 87), taking into account only each Pension Plan the present value of the
accumulated benefit obligation of which exceeded the fair market value of the
assets of such Pension Plan, did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of such Pension Plans, in the aggregate.

Section 3.11. Disclosure.

(a) As of the Closing Date, all written information (other than pro forma
financial information, projections, estimates (including financial estimates and
forecasts) or other forward-looking information and information of a general
economic or industry-specific nature, that has been or made be made available)
concerning Holdings, the Borrowers, the Subsidiaries, the Transactions prepared
by or on behalf of the foregoing or their representatives and made available to
any Lender or the Administrative Agent in connection with the Transactions on or
before the date hereof (the “Information”), when taken as a whole, does not or
will not, when furnished, contain any untrue statements of a material fact or
omit to state a material fact necessary in order to make the statements
contained therein not materially misleading in light of the circumstances under
which such statements are made (after giving effect to all supplements and
updates thereto from time to time).

(b) The Projections and pro forma financial information that have been made
available to any Lenders or the Administrative Agent in connection with the
Transactions on or before the date hereof have been prepared in good faith on
the basis of assumptions believed by the Borrower Agent to be reasonable at the
time of preparation of such Projections and pro forma financial information (it
being recognized that any such Projections are not to be viewed as facts and are
subject to significant uncertainties and contingencies many of which are beyond
the Borrower Agent’s control, that no assurance can be given that any particular
financial projections will be realized, that actual results may differ from such
Projections and that such differences may be material).

Section 3.12. [Reserved.]

Section 3.13. Solvency.

Immediately after the consummation of the Transactions to occur on the Closing
Date and after giving effect to the application of the proceeds of the Term
Loans borrowed on the Closing Date, (i) the sum of the debt (including
contingent

 

-95-



--------------------------------------------------------------------------------

liabilities) of the Borrower Agent and its Subsidiaries, taken as a whole, does
not exceed the fair value of the present assets of the Borrower Agent and its
Subsidiaries, taken as a whole; (ii) the present fair saleable value of the
assets of the Borrower Agent and its Subsidiaries, taken as a whole, is not less
than the amount that will be required to pay the probable liabilities (including
contingent liabilities) of the Borrower Agent and its Subsidiaries, taken as a
whole, on their debts as they become absolute and matured; (iii) the capital of
the Borrower Agent and its Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of the Borrower Agent or its Subsidiaries,
taken as a whole, contemplated as of the date hereof; and (iv) the Borrower
Agent and its Subsidiaries, taken as a whole, do not intend to incur, or believe
that they will incur, debts (including current obligations and contingent
liabilities) beyond their ability to pay such debt as they mature in the
ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

Section 3.14. [Reserved.]

Section 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth, in each
case as of the Closing Date, (a) a correct and complete list of the name and
relationship to the Borrower Agent of each of its Subsidiaries, and (b) the type
of entity of the Borrower Agent and each of its Subsidiaries.

Section 3.16. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal, valid and enforceable Liens on all
the Collateral in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the other Secured Parties, subject, as to
enforceability, to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity and principles
of good faith and dealing, and upon the making of such filings and taking of
such other actions required to be taken hereby or by the applicable Loan
Documents (including the filings of appropriate financing statements with the
office of the Secretary of State of the state of organization of each Loan
Party, the filing of appropriate assignments or notices with the U.S. Patent and
Trademark Office and the U.S. Copyright Office, and the proper recordation of
Mortgages and fixture filings with respect to any Material Real Estate Assets,
in each case in favor of the Administrative Agent for the benefit of the Secured
Parties and the delivery to the Administrative Agent of any stock certificates
or promissory notes required to be delivered pursuant to the applicable Loan
Documents), such Liens constitute perfected and continuing First Priority Liens
on the Collateral, securing the Secured Obligations.

Section 3.17. Labor Disputes. As of the Closing Date, except as, individually or
in the aggregate, would not reasonably be expected to have a Material Adverse
Effect: (a) there are no strikes, lockouts or slowdowns against either Borrower
or any of their Subsidiaries pending or, to the knowledge of the Borrower Agent
or any of its Subsidiaries, threatened, (b) the hours worked by and payments
made to employees of either Borrower and its Subsidiaries have not been in
violation of the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign

 

-96-



--------------------------------------------------------------------------------

law dealing with such matters and (c) all payments due from either Borrower or
any of their Subsidiaries, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Loan Party or such Subsidiary to the extent required by GAAP.

Section 3.18. Federal Reserve Regulations.

(a) On the Closing Date, none of the Collateral is Margin Stock. Not more than
25% of the value of the assets of Holdings, the Borrowers and their respective
Subsidiaries taken as a whole is represented by Margin Stock.

(b) None of Holdings, either Borrower or any of their respective Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of buying or carrying Margin Stock.

(c) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of
Regulation T, U or X.

Section 3.19. [Reserved.]

Section 3.20. Anti-Terrorism Laws.

(a) None of Holdings, either Borrower or any of their respective Subsidiaries,
nor, to the knowledge of the Borrower Agent, any director, officer, agent,
employee or Affiliate of any of the foregoing is (i) a person on the list of
“Specially Designated Nationals and Blocked Persons” or (ii) currently subject
to any U.S. sanctions administered by the Office of Foreign Assets Control of
the U.S. Treasury Department (“OFAC”) or the U.S. Department of State; and the
Borrowers will not directly or indirectly use the proceeds of the Loans or
otherwise make available such proceeds to any person, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC or the U.S. Department of State, except to the extent
licensed or otherwise approved by OFAC or the U.S. Department of State.

(b) To the extent applicable, each Loan Party is in compliance, in all material
respects, with the (i) Trading with the Enemy Act, as amended, and each of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto, and (ii) the USA PATRIOT Act.

(c) No part of the proceeds of any Loan will be used, directly or, to the
knowledge of the Borrowers, indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, or any
other applicable Anti-Corruption Law.

 

-97-



--------------------------------------------------------------------------------

ARTICLE 4 CONDITIONS

Section 4.01. Closing Date. The obligations of the Lenders to make Term Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 9.02):

(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received from each of the Loan Parties a counterpart of this
Agreement signed on behalf of such party (if applicable), the Pledge and
Security Agreement, the Intercreditor Agreement, each Promissory Note (to the
extent requested at least three Business Days prior to the Closing Date) and
each other Loan Document to be executed on the Closing Date signed on behalf of
such party.

(b) Legal Opinions. The Administrative Agent shall have received, on behalf of
itself and the Lenders on the Closing Date, a favorable written opinion of
(i) Ropes & Gray LLP, counsel for Holdings, the Borrowers and each other Loan
Party and (ii) local or other counsel reasonably satisfactory to the
Administrative Agent (other than local counsel opinions relating to the
Mortgages which shall be delivered as provided in Section 5.14), in each case
(A) dated the Closing Date, (B) addressed to the Administrative Agent and the
Lenders and (C) in form and substance reasonably satisfactory to the
Administrative Agent and covering such matters relating to the Loan Documents as
the Administrative Agent shall reasonably request.

(c) Senior Notes Issuance. The Borrower Agent shall have received $350,000,000
in gross cash proceeds from the issuance and sale of the Senior Notes.

(d) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Closing Date and executed by a Secretary, Assistant
Secretary or other senior officer, which shall (A) certify that attached thereto
is a true and complete copy of the resolutions of its board of directors,
members or other governing body authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrowers, the borrowings hereunder, and that such resolutions have not been
modified, rescinded or amended and are in full force and effect, (B) identify by
name and title and bear the signatures of the officers of such Loan Party
authorized to sign the Loan Documents to which it is a party and (C) certify
that attached thereto is a true and complete copy of the certificate or articles
of incorporation or organization (or memorandum of association) of each Loan
Party certified by the relevant authority of the jurisdiction of organization of
such Loan Party and a true and correct copy of its by-laws or operating,
management or partnership agreement and that such documents or agreements have
not been amended since the date of the last amendment thereto shown on the
certificate or articles of incorporation or organization referred to above
(except as otherwise attached to such certificate and certified therein as being
the only amendments thereto as of such date) and (ii) subject to
Section 5.14(b), a good standing certificate (to the extent such concept is
known in the relevant jurisdiction) as of a recent date for each Loan Party from
its jurisdiction of organization.

 

-98-



--------------------------------------------------------------------------------

(e) Representations and Warranties. The representations and warranties of each
Loan Party set forth in Article III shall be true and correct in all material
respects on and as of the Closing Date; provided that in the case of any
representation or warranty which expressly relates to a given date or period,
such representation and warranty shall be true and correct in all material
respects as of the respective date or for the respective period, as the case may
be.

(f) Fees.

(i) Each Borrower jointly and severally agrees to pay to each Lender an initial
yield payment equal to 0.25% of its Commitment on the Closing Date (as in effect
immediately before giving effect to the termination thereof pursuant to
Section 2.09), with such payment to be earned by, and payable to, each such
Lender on the Closing Date. The parties hereto acknowledge that for tax purposes
only the initial yield payment shall be treated as a payment described in Treas.
Reg. Section 1.1273-2(g)(2).

(ii) Without duplication of fees payable pursuant to preceding clause (i), the
Administrative Agent and the Arrangers shall have received all fees required to
be paid by the Borrowers, and all expenses for which invoices have been
presented at least three business days prior to the Closing Date (including the
reasonable fees and expenses of legal counsel), on or before the Closing Date.

(g) Lien and Judgment Searches. The Administrative Agent shall have received the
results of recent Lien and judgment searches reasonably required by the
Administrative Agent, and such search shall reveal no material judgments and no
Liens on any of the assets of the Loan Parties except for Permitted Liens or
Liens discharged on or prior to the Closing Date pursuant to a pay-off letter or
other documentation reasonably satisfactory to the Administrative Agent.

(h) Refinancing. On the Closing Date, the Existing Debt Refinancing shall have
been or, substantially concurrently with the initial funding of the Term Loans
hereunder shall be, consummated.

(i) No Default or Event of Default. At the time of and immediately after giving
effect to the Borrowing of Term Loans on the Closing Date, no Default or Event
of Default shall have occurred and be continuing.

(j) Solvency. The Administrative Agent shall have received a certificate in
substantially the form of Exhibit H from a Financial Officer of the Borrower
Agent certifying as to the matters set forth therein.

(k) [Reserved.]

(l) Pledged Stock; Stock Powers; Pledged Notes. Subject to Section 5.14(b) and
the terms of the Intercreditor Agreement, the Administrative Agent (or its
bailee) shall have received (i) the certificates representing the Capital Stock
pledged pursuant to the Pledge and Security Agreement, together with an undated
stock or similar power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof,

 

-99-



--------------------------------------------------------------------------------

and (ii) each promissory note (if any) pledged to the Administrative Agent (or
its bailee) pursuant to the Pledge and Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(m) Perfection Certificate. The Administrative Agent shall have received a
completed Perfection Certificate dated the Closing Date and signed by a
Responsible Officer of the Borrower Agent, together with all attachments
contemplated thereby.

(n) Filings Registrations and Recordings. Each document (including any UCC
financing statement) required by the Collateral Documents or under law or
reasonably requested by the Administrative Agent to be filed, registered or
recorded in order to create in favor of the Administrative Agent, for the
benefit of the Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Permitted Liens), shall be in proper form for filing, registration or
recordation. The Administrative Agent, on behalf of the Lenders, shall have a
security interest in the Collateral of the type and priority described in the
Collateral Documents (except for the Mortgages) (subject to Permitted Liens and,
subject to the terms of the Intercreditor Agreement, the Liens granted under the
ABL Facility Security Documents).

(o) Insurance. Subject to Section 5.14(b), the Administrative Agent shall have
received evidence of insurance coverage in compliance with the terms of
Section 5.05 hereof and Section 4.07 of the Pledge and Security Agreement.

(p) Material Adverse Effect. Since December 31, 2014, there has not been any
event, change, occurrence or circumstance that would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

(q) USA PATRIOT Act. No later than three days in advance of the Closing Date the
Administrative Agent shall have received all documentation and other information
reasonably requested by it that is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA PATRIOT Act, not less than ten days in advance of the Closing
Date.

ARTICLE 5 AFFIRMATIVE COVENANTS

Until the date that all the commitments added under Sections 2.22, 2.23, 2.25 or
9.02(c) have expired or terminated and the principal of and interest on each
Loan and all fees, expenses and other amounts payable under any Loan Document
(other than contingent indemnification obligations for which no claim or demand
has been made) have been paid in full in Cash (such date, the “Termination
Date”), each of Holdings (solely as to the extent applicable to it), the
Borrowers and their respective Subsidiaries covenant and agree, jointly and
severally, with the Lenders that:

Section 5.01. Financial Statements and Other Reports. The Borrower Agent will
deliver to the Administrative Agent for delivery to each Lender:

(a) [Reserved.]

 

-100-



--------------------------------------------------------------------------------

(b) Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the end of each of the first three Fiscal Quarters of each
Fiscal Year (or any later date by which under applicable SEC rules the Borrower
Agent is required to file its Quarterly Report on Form 10-Q), the consolidated
balance sheet of the Borrower Agent and its subsidiaries as at the end of such
Fiscal Quarter and the related consolidated (including with respect to
statements of income, a breakdown between wholesale and retail operations)
statements of income, stockholders’ equity and cash flows of the Borrower Agent
and its subsidiaries for such Fiscal Quarter and for the period from the
beginning of the then current Fiscal Year to the end of such Fiscal Quarter, and
the corresponding figures from the Financial Plan for the current Fiscal Year
setting forth in each case in comparative form the corresponding figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto;

(c) Annual Financial Statements. As soon as available, and in any event within
90 days after the end of each Fiscal Year (or any later date by which under
applicable SEC rules the Borrower Agent is required to file its Annual Report on
Form 10-K), (i) the consolidated balance sheet of the Borrower Agent and its
subsidiaries as at the end of such Fiscal Year and the related consolidated
(including with respect to statements of income, a breakdown between wholesale
and retail operations) statements of income, stockholders’ equity and cash flows
of the Borrower Agent and its subsidiaries for such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the previous
Fiscal Year, in reasonable detail, together with a Financial Officer
Certification and a Narrative Report with respect thereto; and (ii) with respect
to such consolidated financial statements, a report thereon of Ernst & Young LLP
or other independent certified public accountants of recognized national
standing (which report shall be unqualified as to “going concern” and scope of
audit (except for qualifications pertaining to (i) debt maturities occurring
within 12 months of such audit, (ii) any prospective default of a financial
maintenance covenant (including any financial maintenance covenant in the ABL
Credit Agreement) or (iii) any actual default of a financial maintenance
covenant in the ABL Credit Agreement), and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower Agent and its subsidiaries as at the dates
indicated and the results of their operations and their Cash flows for the
periods indicated in conformity with GAAP and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with GAAP);

(d) Compliance Certificate. Together with each delivery of financial statements
of the Borrower Agent and its subsidiaries pursuant to Section 5.01(b) and
5.01(c), (i) a duly executed and completed Compliance Certificate (A) certifying
that no Default or Event of Default has occurred and is continuing (or if one
is, describing in reasonable detail such Default or Event of Default and the
steps being taken to cure,

 

-101-



--------------------------------------------------------------------------------

remedy or waive the same), (B) in the case of financial statements delivered
pursuant to Section 5.01(c), setting forth reasonably detailed calculations of
Excess Cash Flow for each Fiscal Year beginning with the financial statements
for the Fiscal Year ending on or about December 31, 2015, and (C) in the case of
financial statements delivered pursuant to Sections 5.01(b) and 5.01(c), setting
forth (i) pro forma financial statements reflecting the adjustments necessary to
eliminate the accounts of Unrestricted Subsidiaries (if any) from such financial
statements and (ii) a list of each subsidiary of the Borrower Agent that
identifies each subsidiary as a Subsidiary or an Unrestricted Subsidiary as of
the date of delivery of such Compliance Certificate or a confirmation that there
is no change in such information since the later of the Closing Date and the
date of the last such list;

(e) [Reserved];

(f) Notice of Default. Promptly upon any Responsible Officer of Holdings or
either Borrower obtaining knowledge (i) of any Default or Event of Default or
that notice has been given to either Borrower with respect thereto or (ii) of
the occurrence of any event or change that has caused or evidences, either in
any case or in the aggregate, a Material Adverse Effect, a detailed notice
specifying the nature and period of existence of such condition, event or
change, or specifying the notice given or action taken by any such Person and
the nature of such claimed Default or Event of Default, event or condition, and
what action the Borrowers have taken, are taking and propose to take with
respect thereto;

(g) Notice of Litigation. Promptly upon any Responsible Officer of either
Borrower obtaining knowledge of (i) the institution of, or threat of, any
Adverse Proceeding not previously disclosed in writing by the Loan Parties to
the Lenders, or (ii) any material development in any Adverse Proceeding that, in
the case of either clauses (i) or (ii), could reasonably be expected to have a
Material Adverse Effect, or seeks to enjoin or otherwise prevent the
consummation of, or to recover any damages or obtain relief as a result of, the
transactions contemplated hereby, written notice thereof together with such
other non-privileged information as may be reasonably available to the Loan
Parties to enable the Lenders and their counsel to evaluate such matters;

(h) ERISA. Promptly upon any Responsible Officer of either Borrower becoming
aware of the occurrence of any ERISA Event, a written notice specifying the
nature thereof;

(i) Financial Plan. As soon as practicable and in any event no later than 90
days after the beginning of each Fiscal Year, a consolidated plan and financial
forecast for each Fiscal Quarter of such Fiscal Year (a “Financial Plan”),
including a forecasted consolidated balance sheet and forecasted consolidated
statements of income and cash flows of the Borrower Agent and its subsidiaries
for each such Fiscal Year, prepared in reasonable detail setting forth, with
appropriate discussion, the principal assumptions on which such financial plan
is based; provided that any Financial Plan to be provided hereunder shall
include a breakdown between wholesale and retail operations and in reasonable
detail;

 

-102-



--------------------------------------------------------------------------------

(j) [Reserved.]

(k) [Reserved.]

(l) [Reserved.]

(m) Information Regarding Collateral. The Borrower Agent will furnish to the
Administrative Agent written notice within 45 days (or such later date as agreed
by the Administrative Agent in its sole discretion) of any change (i) in any
Loan Party’s legal name, (ii) in any Loan Party’s identity or corporate
structure, (iii) in any Loan Party’s jurisdiction of organization or (iv) in any
Loan Party’s Federal Taxpayer Identification Number or organizational
identification number;

(n) Annual Collateral Verification. Together with the delivery of each
Compliance Certificate delivered in conjunction with financial statements
delivered pursuant to Section 5.01(c), the Borrower Agent shall deliver to the
Administrative Agent a Perfection Certificate Supplement, either confirming that
there has been no change in such information since the date of the Perfection
Certificate delivered on the Closing Date or the date of the most recent
certificate or most recent report delivered pursuant to this Section and/or
identifying such changes;

(o) Other Information. (i) Promptly upon their becoming available, copies of
(A) all financial statements, reports, notices and proxy statements sent or made
available generally by the Borrower Agent or any Parent Company to its security
holders acting in such capacity or by any Subsidiary of the Borrower Agent to
its security holders other than the Borrower Agent or another Subsidiary of the
Borrower Agent, (B) all regular and periodic reports and all registration
statements (other than on Form S-8 or similar form) and prospectuses, if any,
filed by the Borrower Agent or any of its Subsidiaries with any securities
exchange or with the SEC or any governmental or private regulatory authority,
(C) all press releases and other statements made available generally by the
Borrower Agent or any of its Subsidiaries to the public concerning material
developments in the business of the Borrower Agent or any of its Subsidiaries,
and (ii) such other information and data with respect to the Borrower Agent or
any of its Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender;

(p) [Reserved.]

(q) [Reserved.]

(r) [Reserved.]

(s) Such other certificates, reports and information (financial or otherwise) as
the Administrative Agent may reasonably request from time to time in connection
with either Borrower’s or its Subsidiaries’ financial condition or business.

Documents required to be delivered pursuant to this Section 5.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower

 

-103-



--------------------------------------------------------------------------------

Agent (x) posts such documents, (y) provides a link thereto on the Borrower
Agent’s website on the Internet at the website address listed on Schedule 9.01
or (z) with respect to the items required to be delivered pursuant to
Section 5.01(o) above in respect of information filed with any securities
exchange or the SEC or any governmental or private regulatory authority (other
than Form 10-K and 10-Q reports satisfying the requirements in Section 5.01(b)
and (c), as applicable), makes such items available on the website of such
exchange authority or the SEC or other applicable governmental or private
regulatory authority; (ii) on which such documents are posted on the Borrower
Agent’s behalf on IntraLinks/SyndTrak or another relevant website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); or (iii) the date on which executed certificates or other documents are
faxed to the Administrative Agent (or electronically mailed to an address
provided by the Administrative Agent); provided that, other than with respect to
items required to be delivered pursuant to Section 5.01(o) above, the Borrower
Agent shall promptly notify (which may be by facsimile or electronic mail) the
Administrative Agent of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.

Notwithstanding the foregoing, the obligations in clauses (b) and (c) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower Agent and its subsidiaries by furnishing (A) the applicable financial
statements of any Parent Company or (B) the Form 10-K or 10-Q, as applicable, of
the Borrower Agent or any Parent Company, as applicable, filed with the SEC;
provided that, with respect to each of subclauses (A) and (B) of this paragraph,
(i) to the extent such information relates to a direct or indirect parent of the
Borrower Agent, such information is accompanied by unaudited consolidating or
other information that explains in reasonable detail the differences between the
information relating to such direct or indirect parent, on the one hand, and the
information relating to the Borrower Agent and its subsidiaries on a standalone
basis, on the other hand and (ii) to the extent such information is in lieu of
information required to be provided under Section 5.01(c), such materials are,
to the extent applicable, accompanied by a report and opinion of Ernst & Young
LLP or other independent certified public accountants meeting the requirements
of such Section.

Section 5.02. Existence. Except as otherwise permitted under Section 6.08, each
Borrower will, and will cause each of its Subsidiaries to, at all times preserve
and keep in full force and effect its existence and all rights and franchises,
licenses and permits material to its business except to the extent (other than
with respect to the preservation of existence of the Borrowers) failure to do so
could not reasonably be expected to result in a Material Adverse Effect;
provided that no Borrower or any of its Subsidiaries shall be required to
preserve any such existence, right or franchise, licenses and permits if such
Person’s board of directors (or similar governing body) shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to the Lenders.

Section 5.03. Payment of Taxes. Each Borrower will, and will cause each of its
Subsidiaries to, pay all material Taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon; provided that no such Tax need be paid if
(a) it is being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted, so long as (i) adequate reserves or

 

-104-



--------------------------------------------------------------------------------

other appropriate provisions, as shall be required in conformity with GAAP,
shall have been made therefor, and (ii) in the case of a Tax which has or may
become a Lien against any of the Collateral, such contest proceedings operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim or
(b) failure to pay or discharge the same could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.04. Maintenance of Properties. Each Borrower will, and will cause each
of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear and casualty and
condemnation excepted, all property reasonably necessary to the normal conduct
of business of the Borrowers and their respective Subsidiaries and from time to
time will make or cause to be made all needed and appropriate repairs, renewals
and replacements thereof except as expressly permitted by this Agreement or
where the failure to maintain such properties could not reasonably be expected
to have a Material Adverse Effect.

Section 5.05. Insurance. The Borrowers will maintain or cause to be maintained,
with financially sound and reputable insurers, such insurance coverage with
respect to liabilities, losses or damage in respect of the assets, properties
and businesses of the Borrowers and their respective Subsidiaries as may
customarily be carried or maintained under similar circumstances by Persons of
established reputation engaged in similar businesses, in each case in such
amounts (giving effect to self-insurance), with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons. Without limiting the generality of the foregoing, the Borrowers will
maintain or cause to be maintained (a) flood insurance with respect to each
Flood Hazard Property, in each case in compliance with the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, each as
amended from time to time, and (b) replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses. Each such policy of insurance shall
(i) name the Administrative Agent on behalf of the Lenders as an additional
insured thereunder as its interests may appear and (ii) in the case of each
casualty insurance policy (including any business interruption insurance
policy), contain a loss payable clause or endorsement, reasonably satisfactory
in form and substance to the Administrative Agent that names the Administrative
Agent, on behalf of the Lenders as the loss payee thereunder and provides for at
least 30 days’ prior written notice to the Administrative Agent of any
modification or cancellation of such policy (or ten days’ prior written notice
for any cancellation due to non-payment of premiums).

Section 5.06. Inspections. Each Borrower will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by
Administrative Agent (and, to the extent permitted under the second proviso
below, the Lenders) to visit and inspect any of the properties of any such
Borrower and any of its respective Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants (provided that such Borrower may, if it so
chooses, be present at or participate in any such discussion), all upon
reasonable notice, reasonable coordination in and at such reasonable times
during normal business hours and as often as may reasonably be requested;
provided that, excluding such visits and inspections during the continuation of
an Event of Default, (x) only the Administrative

 

-105-



--------------------------------------------------------------------------------

Agent on behalf of the Lenders may exercise the rights of the Administrative
Agent and the Lenders under this Section 5.06, (y) the Administrative Agent
shall not exercise such rights more often than one time during any calendar year
and (z) only one such time per calendar year shall be at the expense of
Borrowers; provided, further, that when an Event of Default exists, the
Administrative Agent (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrowers at any
time during normal business hours and upon reasonable advance notice; provided
that notwithstanding anything to the contrary herein, neither the Borrower Agent
nor any Subsidiary shall be required to disclose, permit the inspection,
examination or making of copies or abstracts of, or any discussion of, any
document, information, or other matter (i) that constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by applicable law or (iii) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.

Section 5.07. Maintenance of Book and Records. Each Borrower will, and will
cause its Subsidiaries to, maintain proper books of record and account, in which
entries that are full, true and correct in all material respects, in a manner to
allow financial statements to be prepared in conformity with GAAP and which
reflect all material financial transactions and matters involving the assets and
business of each Borrower and its Subsidiaries, as the case may be.

Section 5.08. Compliance with Laws. Each Borrower will comply, and shall cause
each of its Subsidiaries to comply, with the requirements of all applicable
laws, rules, regulations and orders of any Governmental Authority (including all
Environmental Laws, OFAC, USA PATRIOT Act and United States Foreign Corrupt
Practices Act of 1977, as amended), noncompliance with which could reasonably be
expected to have a Material Adverse Effect.

Section 5.09. Environmental.

(a) Environmental Disclosure. The Borrower Agent will deliver to the
Administrative Agent and the Lenders:

(i) as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of the Borrower Agent or any of its
Subsidiaries or by independent consultants, governmental authorities or any
other Persons, with respect to significant environmental matters at either
Borrower or with respect to any Environmental Claims, in each case, that might
reasonably be expected to have a Material Adverse Effect;

(ii) promptly upon the occurrence thereof, written notice describing in
reasonable detail (A) any Release required to be reported by either Borrower or
any of its Subsidiaries to any federal, state or local governmental or
regulatory agency under any applicable Environmental Laws that could reasonably
be expected to have a Material Adverse Effect, (B) any remedial action taken by
Borrower Agent or any of its Subsidiaries or any other Persons of which the
Borrower Agent or any of its Subsidiaries has knowledge in response to (1) any
Hazardous Materials Activities the existence of which has a reasonable
possibility of resulting in one or more Environmental Claims having,
individually or in the aggregate, a Material Adverse Effect, or (2) any
Environmental Claims that, individually or in the aggregate,

 

-106-



--------------------------------------------------------------------------------

have a reasonable possibility of resulting in a Material Adverse Effect, and
(C) either Borrower’s discovery of any occurrence or condition on any real
property adjoining or in the vicinity of any Facility that reasonably could be
expected to cause such Facility or any part thereof to be subject to any
material restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws;

(iii) as soon as practicable following the sending or receipt thereof by the
Borrower Agent or any of its Subsidiaries, a copy of any and all written
communications with respect to (A) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect, (B) any Release required to be reported by the Borrower Agent or
any of its Subsidiaries to any federal, state or local governmental or
regulatory agency that reasonably could be expected to have a Material Adverse
Effect, and (C) any request made to the Borrower Agent or any of its
Subsidiaries for information from any governmental agency that suggests such
agency is investigating whether the Borrower Agent or any of its Subsidiaries
may be potentially responsible for any Hazardous Materials Activity which is
reasonably expected to have a Material Adverse Effect;

(iv) prompt written notice describing in reasonable detail (A) any proposed
acquisition of stock, assets, or property by the Borrower Agent or any of its
Subsidiaries that could reasonably be expected to expose the Borrower Agent or
any of its Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect and (B) any proposed action to be taken by the Borrower Agent or
any of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject the Borrower Agent or any of its Subsidiaries
to any additional material obligations or requirements under any Environmental
Law; and

(v) with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by the Administrative Agent in relation
to any matters disclosed pursuant to this Section 5.09(a).

(b) Hazardous Materials Activities, Etc. Each Loan Party shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Loan Party or its Subsidiaries that could reasonably be expected to have a
Material Adverse Effect and (ii) make an appropriate response to any
Environmental Claim against such Loan Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder, in each case,
where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

Section 5.10. Designation of Subsidiaries. The board of directors of the
Borrower Agent may at any time designate any subsidiary of either Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Subsidiary; provided
that (i) immediately before and after such designation, no Default or Event of
Default shall have occurred and be continuing, (ii) after giving effect to such
designation, the Borrowers shall have a Total Leverage Ratio of no greater than
6.00 to 1.00 calculated on a Pro Forma Basis as of the last day of the most
recently ended Test Period for which financial statements have been delivered
pursuant to Section 5.01, (iii) the Subsidiary Borrower may not be designated as
an Unrestricted Subsidiary, (iv) no subsidiary

 

-107-



--------------------------------------------------------------------------------

may be designated as an Unrestricted Subsidiary if it is a “Subsidiary” for the
purpose of the ABL Credit Agreement, the Senior Notes or any other Indebtedness
in excess of the Threshold Amount, (v) as of the date of the designation
thereof, no Unrestricted Subsidiary shall own any Capital Stock in the Borrower
Agent or its Subsidiaries or hold any Indebtedness of, or any Lien on any
property of the Borrower Agent or its Subsidiaries, or (vi) the holder of any
Indebtedness of any Unrestricted Subsidiary shall not have any recourse to the
Borrower Agent or its Subsidiaries with respect to such Indebtedness. The
designation of any subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Borrower Agent therein at the date of designation in an amount
equal to the portion (proportionate to the Borrower Agent’s equity interest in
such subsidiary) of the fair market value of the net assets of such Subsidiary
(and such designation shall only be permitted to the extent such Investment is
permitted under Section 6.07); provided that upon a redesignation of such
Unrestricted Subsidiary as a Subsidiary, the Borrower Agent shall be deemed to
continue to have a permanent Investment in a Subsidiary in an amount (if
positive) equal to (a) the Borrower Agent’s “Investment” in such Subsidiary at
the time of such redesignation, less (b) the portion (proportionate to the
Borrower Agent’s equity interest in such Subsidiary) of the fair market value of
the net assets of such Subsidiary at the time of such redesignation. The
designation of any Unrestricted Subsidiary as a Subsidiary shall constitute the
incurrence at the time of designation of any Indebtedness or Liens of such
Subsidiary existing at such time.

Section 5.11. Use of Proceeds. The proceeds of the Term Loans are to be used
solely to finance a portion of the Transactions (including the payment of
Transaction Costs). No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that would entail a violation of
Regulations T, U or X.

Section 5.12. Additional Collateral; Further Assurances.

(a) Subject to applicable law, each Borrower and each other Loan Party shall
cause each of its Domestic Subsidiaries (other than an Excluded Subsidiary)
formed or acquired after the date of this Agreement to become a Loan Party on or
prior to the later to occur of (i) 30 days following the date of such creation
or acquisition and (ii) the earlier of the date of the required delivery of the
next Compliance Certificate following such creation or acquisition and the date
which is 45 days after the end of the most recently ended Fiscal Quarter (or
such later date as may be acceptable to the Administrative Agent in its
discretion), by executing a Joinder Agreement in substantially the form set
forth as Exhibit D hereto (the “Joinder Agreement”). Upon execution and delivery
thereof, each such Person (i) shall automatically become a Subsidiary Guarantor
hereunder and thereupon shall have all of the rights, benefits, duties, and
obligations in such capacity under the Loan Documents and (ii) will
simultaneously therewith or as soon as practicable thereafter grant Liens to the
Administrative Agent, for the benefit of the Administrative Agent and the
Lenders and each other Secured Party, in each case to the extent required by the
terms thereof, in any property (subject to the limitations with respect to
Capital Stock set forth in paragraph (b) of this Section 5.12, the limitations
with respect to real property set forth in paragraph (d) of this Section 5.12,
and any other limitations set forth in the Pledge and Security Agreement) of
such Loan Party which constitutes Collateral, on such terms as may be required
pursuant to the terms of the Collateral Documents and in such priority as may be
required pursuant to the terms of the Intercreditor Agreement.

 

-108-



--------------------------------------------------------------------------------

(b) Each Borrower and each Subsidiary that is a Loan Party will cause all
Capital Stock directly owned by them to be subject at all times to a First
Priority perfected Lien in favor of the Administrative Agent pursuant to the
terms and conditions of the Collateral Documents; provided that in no event will
any Loan Party be required to pledge or perfect more than 65.0% of the equity
interests as determined for U.S. federal income tax purposes of any Foreign
Subsidiary, FSHCO Subsidiary or Disregarded Domestic Subsidiary of such Loan
Party.

(c) Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary that is a Loan Party to, promptly execute and deliver, or cause to be
promptly executed and delivered, to the Administrative Agent such documents,
agreements and instruments, and will take or cause to be taken such further
actions (including the filing and recording of financing statements, fixture
filings, mortgages, deeds of trust and other documents and such other actions or
deliveries of the type required by Article 4, as applicable), which the
Administrative Agent may, from time to time, reasonably request to carry out the
terms and conditions of this Agreement and the other Loan Documents and to
ensure perfection and priority of the Liens created or intended to be created by
the Collateral Documents (to the extent required herein or therein), all at the
expense of the Loan Parties.

(d) Subject to the limitations set forth or referred to in this Section 5.12, if
any Material Real Estate Assets are acquired by any Loan Party after the Closing
Date (other than assets constituting Collateral under the Pledge and Security
Agreement that become subject to the Lien in favor of the Administrative Agent
upon acquisition thereof), the Borrower Agent will notify the Administrative
Agent and the Lenders thereof, and, if requested by the Administrative Agent or
the Required Lenders, within 90 days of such request (or such longer period as
may be acceptable to the Administrative Agent) the Borrower Agent will cause
such assets to be subjected to a Lien securing the Secured Obligations and will
take, and cause each Subsidiary that is a Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect such Liens, including actions described in paragraph (c) of this
Section and with respect to Material Real Estate Assets, Section 5.14, all at
the expense of the Loan Parties.

(e) After any Domestic Subsidiary ceases to constitute an Excluded Subsidiary in
accordance with the definition thereof, the Borrower Agent shall cause such
Domestic Subsidiary to take all actions required by this Section 5.12 (within
the time periods specified herein) as if such Domestic Subsidiary were then
formed or acquired.

Notwithstanding anything to the contrary in this Section 5.12 or any other
Collateral Document, (a) the Administrative Agent shall not require the taking
of a Lien on, or require the perfection of any Lien granted in, those assets as
to which the cost of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) is excessive
in relation to the benefit to the Lenders of the security afforded thereby as
reasonably

 

-109-



--------------------------------------------------------------------------------

determined by the Borrower Agent and the Administrative Agent, (b) no Lien in
Real Estate Assets shall be required except in respect of Material Real Estate
Assets (provided that in any jurisdiction in which a tax is required to be paid
in respect of the Mortgage on real property located in such jurisdiction based
on the entire amount of the Secured Obligations, the amount secured by such
Mortgage shall be limited to the estimated fair market value of the property to
be subject to the Mortgage determined in a manner reasonably acceptable to
Administrative Agent and the Borrower Agent), (c) no actions shall be required
to be taken in order to create or grant any security interest in any assets
located outside of the United States and no foreign law security or pledge
agreements shall be required and (d) Liens required to be granted or perfected
pursuant to this Section 5.12 shall be subject to the Intercreditor Agreement
and to exceptions and limitations consistent with those set forth in the
Collateral Documents.

Section 5.13. Maintenance of Ratings. The Borrowers shall use commercially
reasonable efforts to maintain public corporate credit and public corporate
family ratings with respect to the Borrowers and a public rating of the Credit
Facility from each of S&P and Moody’s; provided that in no event shall the
Borrowers be required to maintain any specific rating with such agencies.

Section 5.14. Post-Closing Items. (a) The Loan Parties shall take all necessary
actions to, within 90 days following the Closing Date or such longer period as
the Administrative Agent may agree in its sole discretion, cause the Mortgages
on each Mortgaged Property specified in Schedule 1.01(c) to be executed,
delivered and recorded and in connection therewith deliver corresponding UCC
fixture filings, flood hazard determination forms, title insurance policies
(including any endorsements thereto), surveys, local counsel opinions and other
documentation that the Administrative Agent shall reasonably require.

(b) The Loan Parties shall take all necessary actions to satisfy the items
described on Schedule 5.14(b) within the applicable periods of time specified in
such Schedule (or such longer periods as the Administrative Agent may agree in
its sole discretion).

Section 5.15. Term Proceeds Account. If any Default or Event of Default shall
have occurred and be continuing, each Loan Party shall (a) deposit the Net
Proceeds from any Prepayment Asset Sale or Net Insurance/Condemnation Proceeds
of Term Loan First Lien Collateral required to be applied to mandatory
prepayments pursuant to Section 2.11(b)(ii) or otherwise required to be so
deposited pursuant to Section 6.08 or Section 6.10 into a Term Proceeds Account
(unless and until such amounts have actually been applied to repay Term Loans
and/or reinvested pursuant to, and in accordance with the requirements of,
Section 2.11(b)(ii), or otherwise applied for a purpose not prohibited by this
Agreement, as applicable) and (b) deliver prior (or substantially concurrent)
written notice to the ABL Agent (with a copy to the Administrative Agent) of
(i) any event described in preceding clause (a) giving rise to a receipt of such
amounts and (ii) the deposit of such amounts in a Term Proceeds Account which
constitutes a “Term Proceeds Account” for purposes of the Intercreditor
Agreement and stating that such amounts are Term Loan First Lien Collateral
subject to turnover to the Administrative Agent.

 

-110-



--------------------------------------------------------------------------------

ARTICLE 6 NEGATIVE COVENANTS

Until the Termination Date has occurred, each of Holdings (solely with respect
to Section 6.16) and the other Loan Parties covenant and agree, jointly and
severally, with the Lenders that:

Section 6.01. Indebtedness. The Borrowers and the Subsidiary Guarantors shall
not, nor shall they permit any of their Subsidiaries to, directly or indirectly,
create, incur, assume or otherwise become or remain liable with respect to any
Indebtedness, except:

(a) the Secured Obligations (including, without limitation, Incremental Loans,
Refinancing Loans, Extended Term Loans, Extended Revolving Loans, Replacement
Term Loans and Loans incurred pursuant to a Replacement Revolving Facility);

(b) Indebtedness of either Borrower to any Subsidiary and of any Subsidiary to
either Borrower or any other Subsidiary; provided that in the case of any
Indebtedness of a Subsidiary that is not a Loan Party owing to a Loan Party,
such Indebtedness shall (x) be permitted as an Investment by Section 6.07 or
(y) be of the type described in clause (ii) of the parenthetical under clause
(c) of the definition of “Investment”; provided, further, that all such
Indebtedness shall be evidenced by an Intercompany Note (pursuant to which all
such Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party
must be expressly subordinated to the Obligations of such Loan Party on the
terms set forth therein) and shall be subject to a First Priority Lien pursuant
to the Pledge and Security Agreement;

(c) the Senior Notes;

(d) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including contingent
earnout obligations) incurred in connection with asset sales or other sales or
Permitted Acquisitions or other purchases of assets, or Indebtedness arising
from guaranties, letters of credit, surety bonds or performance bonds securing
the performance of any such Borrower or any such Subsidiary pursuant to such
agreements;

(e) Indebtedness which may be deemed to exist pursuant to any performance and
completion guaranties or customs, stay, performance, bid, surety, statutory,
appeal or other similar obligations incurred in the ordinary course of business
or in respect of any letters of credit related thereto;

(f) Indebtedness in respect of Banking Services Obligations and other netting
services, overdraft protections, automated clearing-house arrangements, employee
credit card programs and similar arrangements and otherwise in connection with
Cash management and Deposit Accounts;

(g) (x) guaranties of the obligations of suppliers, customers, franchisees and
licensees in the ordinary course of business and consistent with past practice
as in effect on the Closing Date and (y) Indebtedness incurred in the ordinary
course of business in respect of obligations of either Borrower or any
Subsidiary to pay the deferred purchase price of goods or services or progress
payments in connection with such goods and services;

 

-111-



--------------------------------------------------------------------------------

(h) Guarantees by either Borrower or any Subsidiary of Indebtedness or other
obligations of either Borrower or any Subsidiary with respect to Indebtedness
otherwise permitted to be incurred pursuant to this Section 6.01 or obligations
not prohibited by this Agreement; provided that (A) in the case of any
Guarantees by a Loan Party of the obligations of a non-Loan Party, the related
Investment is permitted under Section 6.07, (B) no Guarantee by any Subsidiary
of any Indebtedness permitted under Sections 6.01(c), (w), (y) and (aa) shall be
permitted unless the guaranteeing party shall have also provided a Guarantee of
the Guaranteed Obligations on the terms set forth herein, (C) if the
Indebtedness being Guaranteed is subordinated to the Obligations, such Guarantee
shall be subordinated to the Obligations on terms at least as favorable (as
reasonably determined by the Borrower Agent) to the Lenders as those contained
in the subordination of such Indebtedness and (D) any Guarantee by a Subsidiary
that is not a Loan Party of any Indebtedness permitted under Sections 6.01(r)
and (v) shall only be permitted if such Guarantee meets the requirements of such
Sections;

(i) Indebtedness existing on the Closing Date and described in Schedule 6.01(i);
provided that in the case of Indebtedness of either Borrower to any Subsidiary
and of any Subsidiary to either Borrower or any other Subsidiary, subject to
Section 5.14, all such Indebtedness shall be evidenced by an Intercompany Note
(pursuant to which all such Indebtedness of any Loan Party to any Subsidiary
that is not a Loan Party must be expressly subordinated to the Obligations of
such Loan Party on the terms set forth therein) and shall be subject to a First
Priority Lien pursuant to the Pledge and Security Agreement;

(j) Indebtedness of Subsidiaries that are not Loan Parties; provided that the
aggregate outstanding principal amount of such Indebtedness at any time
outstanding shall not exceed the greater of $100,000,000 and 3.00% of the
Consolidated Total Assets as of the last day of the last Test Period for which
financial statements most recently have been delivered pursuant to Section 5.01;

(k) [reserved];

(l) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(m) Indebtedness with respect to Capital Leases and purchase money Indebtedness
incurred prior to or within 270 days of the acquisition or lease or completion
of construction, repair of, improvement to or installation of the assets
acquired in connection with the incurrence of such Indebtedness in an aggregate
principal amount at any time outstanding not to exceed the greater of
$65,000,000 and 2.00% of Consolidated Total Assets as of the last day of the
last Test Period for which financial statements most recently have been
delivered pursuant to Section 5.01;

 

-112-



--------------------------------------------------------------------------------

(n) Indebtedness of a Person that becomes a Subsidiary or Indebtedness assumed
in connection with an acquisition permitted hereunder after the Closing Date;
provided that (i) such Indebtedness existed at the time such Person became a
Subsidiary or the assets subject to such Indebtedness were acquired and was not
created in anticipation thereof, (ii) no Event of Default then exists or would
result therefrom and (iii) the Total Leverage Ratio would not exceed 6.00:1.00
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01;

(o) Indebtedness consisting of unsecured subordinated promissory notes in form
and in substance reasonably acceptable to the Administrative Agent, issued by
either Borrower to any stockholders of any Parent Company or any current or
former directors, officers, employees, members of management or consultants of
any Parent Company, either Borrower or any Subsidiary (or their Immediate Family
Members) and not guaranteed by any Subsidiary of Holdings, to finance the
purchase or redemption of Capital Stock of any Parent Company permitted by
Section 6.05(a);

(p) the Borrowers and their Subsidiaries may become and remain liable for any
Indebtedness replacing, refunding or refinancing any Indebtedness permitted
under clauses (c), (i), (n), (q), (r), (v), (y) and (aa) of this Section 6.01
and any subsequent Refinancing Indebtedness in respect thereof (in any case,
“Refinancing Indebtedness”); provided that (i) the principal amount of such
Indebtedness does not exceed the principal amount of the Indebtedness being
refinanced, refunded or replaced, except (A) by an amount equal to unpaid
accrued interest and premiums (including tender premiums) thereon plus other
reasonable and customary fees and expenses (including upfront fees and original
issue discount) reasonably incurred in connection with such refinancing or
replacement, (B) by an amount equal to any existing commitments unutilized
thereunder and (C) by additional amounts permitted to be incurred pursuant to
this Section 6.01 (so long as such additional Indebtedness meets the other
applicable requirements of this definition and, if secured, Section 6.02),
(ii) other than in the case of Refinancing Indebtedness with respect to
clause (i), such Indebtedness has a final maturity on or later than (and, in the
case of revolving Indebtedness, shall not require mandatory commitment
reductions, if any, prior to) the final maturity of the Indebtedness being
refinanced, refunded or replaced and, other than with respect to revolving
Indebtedness, a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of the Indebtedness being refinanced, refunded
or replaced, (iii) the terms of such Indebtedness (excluding pricing, fees,
premiums, rate floors, optional prepayment or redemption terms (and, if
applicable, subordination terms) and, with respect to clauses (q), (v), (y) or
(aa) (in each case, if applicable), security), are not, taken as a whole (as
reasonably determined by the Borrower Agent), more favorable to the lenders
providing such indebtedness than those applicable to the Indebtedness being
refinanced, refunded or replaced (other than any covenants or any other
provisions applicable only to periods after the Latest Maturity Date as of such
date (or, solely in the case of clauses (c), (n), (q), (v), (y) or (aa), any
covenants or provisions which are on then current market terms for such type of
Indebtedness (as reasonably determined by the Borrower Agent))), (iv) such
Indebtedness is secured only by Permitted Liens of the same or lower priority as
the Liens securing the Indebtedness being refinanced, refunded or replaced at
the time of

 

-113-



--------------------------------------------------------------------------------

such refinancing, refunding or replacement (it being understood, however, that
such Indebtedness may go from being secured to being unsecured), (v) such
Indebtedness is incurred by either Borrower or its Subsidiary that is the
obligor on the Indebtedness being refinanced, refunded or replaced, except to
the extent otherwise permitted pursuant to Section 6.01 and Section 6.07,
(vi) if the Indebtedness being refinanced, refunded or replaced was originally
contractually subordinated to the Obligations in right of payment (or the Liens
securing such Indebtedness were originally contractually subordinated to the
Collateral), such Indebtedness is contractually subordinated to the Obligations
in right of payment (or the Liens securing such Indebtedness shall be
subordinated to the Collateral) on terms not less favorable to the Lenders than
those applicable to the Indebtedness (or Liens, as applicable) being refinanced,
refunded or replaced, taken as a whole, (vii) Indebtedness of either Borrower or
any Subsidiary shall not refinance Indebtedness of an Unrestricted Subsidiary,
(viii) as of the date of incurring such Indebtedness and after giving effect
thereto, no Event of Default shall exist or have occurred and be continuing and
(ix) in the case of clauses (y) or (aa), if such Indebtedness being refinanced,
refunded or replaced is Guaranteed, it shall not be Guaranteed by any Person
other than Holdings and the Subsidiary Guarantors;

(q) Indebtedness incurred to finance acquisitions permitted hereunder after the
Closing Date; provided that (i) no Event of Default then exists or would result
therefrom, (ii) such Indebtedness shall not mature or require any payment of
principal, in each case, prior to the date which is 91 days after the Maturity
Date, (iii) the Total Leverage Ratio would not exceed 6.00:1.00 calculated on a
Pro Forma Basis as of the last day of the most recently ended Test Period for
which financial statements have been delivered pursuant to Section 5.01 and
(iv) if such Indebtedness is in the form of a term loan and is secured on a pari
passu basis with the Term Loans, the requirements of Section 2.23(a)(iv) shall
apply, mutatis mutandis;

(r) senior or subordinated unsecured Indebtedness of the Borrower Agent or any
Subsidiary, so long as, after giving effect thereto, (A) no Default or Event of
Default has occurred and is continuing at the time of the incurrence thereof and
(B) the Total Leverage Ratio would not exceed 6.00:1.00 calculated on a Pro
Forma Basis as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01; provided that
(x) any such Indebtedness shall not mature or require any scheduled amortization
or scheduled payments of principal and is not subject to mandatory redemption,
repurchase, repayment or sinking fund obligation (other than AHYDO payments,
customary offers to repurchase on a change of control, asset sale or casualty
event and customary acceleration rights after an event of default), in each
case, prior to the date that is 91 days after the Latest Maturity Date as of
such date, (y) the terms of such Indebtedness (excluding pricing, fees, rate
floors, optional prepayment or redemption terms (and, if applicable,
subordination terms)), are not, taken as a whole (as reasonably determined by
the Borrower Agent), materially more favorable to the lenders providing such
Indebtedness than those applicable to the Senior Notes (other than any covenants
or any other provisions applicable only to periods after the Maturity Date) and
(z) with respect to Indebtedness incurred under this clause (r) (or Refinancing
Indebtedness with respect thereto) by a non-Loan Party, the aggregate
outstanding principal amount of such Indebtedness of Subsidiaries that are not
Loan

 

-114-



--------------------------------------------------------------------------------

Parties, when aggregated with the aggregate outstanding principal amount of all
Indebtedness of non-Loan Parties under Section 6.01(v), shall not exceed the
greater of $100,000,000 and 3.00% of the Consolidated Total Assets as of the
last day of the last Test Period for which financial statements have been
delivered pursuant to Section 5.01.

(s) Indebtedness under any Derivative Transaction entered into for the purpose
of hedging risks associated with the Borrower Agent’s and its Subsidiaries’
operations and not for speculative purposes;

(t) contingent obligations in respect of corporate leases assigned, sold or
otherwise transferred (i) as set forth on Schedule 6.01(t) or (ii) incurred or
created after the date hereof in connection with the sale of retail stores;
provided that in the case of clause (ii) above all such contingent obligations
shall be unsecured and shall not permit a cross-default to this Agreement;

(u) Indebtedness at any time outstanding in an aggregate principal amount not to
exceed the greater of $150,000,000 and 4.50% of the Consolidated Total Assets as
of the last day of the last Test Period for which financial statements most
recently have been delivered pursuant to Section 5.01;

(v) Indebtedness so long as (x) if such Indebtedness is secured on a pari passu
basis with the Term Loans, the First Lien Leverage Ratio would not exceed 4.25
to 1.00 calculated on a Pro Forma Basis as of the last day of the most recently
ended Test Period for which financial statements have been delivered pursuant to
Section 5.01 and (y) if such Indebtedness is unsecured or secured on a junior
basis to the Term Loans, the Total Leverage Ratio would not exceed 6.00:1.00
calculated on a Pro Forma Basis as of the last day of the most recently ended
Test Period for which financial statements have been delivered pursuant to
Section 5.01; provided that (i) except in the case of any such Indebtedness
secured by Permitted Liens, then such Indebtedness shall not mature or require
any scheduled amortization or scheduled payments of principal and shall not be
subject to mandatory redemption, repurchase, repayment or sinking fund
obligation (other than AHYDO payments, customary offers to repurchase on a
change of control, asset sale or casualty event and customary acceleration
rights after an event of default), in each case, prior to the date which is 91
days after the Latest Maturity Date as of such date, (ii) the aggregate
outstanding principal amount of such Indebtedness, together with any Refinancing
Indebtedness with respect thereto, of Subsidiaries that are not Loan Parties
shall not exceed, together with the aggregate outstanding principal amount of
all Indebtedness of non-Loan Parties incurred pursuant to Section 6.01(r), the
greater of $100,000,000 and 3.00% of the Consolidated Total Assets as of the
last day of the last Test Period for which financial statements have been
delivered pursuant to Section 5.01 at any time outstanding and (iii) any such
Indebtedness that is in the form of a term loan and is secured on a pari passu
basis with the Term Loans shall be subject to the requirements of
Section 2.23(a)(iv), mutatis mutandis.

(w) Indebtedness incurred in respect of the ABL Facility in an aggregate
principal amount that does not exceed $640,000,000 (as reduced by any permanent
reduction of the commitments thereunder other than as a result of a permitted
refinancing

 

-115-



--------------------------------------------------------------------------------

thereof) at any time outstanding; provided that such amount may be increased by
the aggregate principal amount of any Commitment Increases (as defined in the
ABL Credit Agreement) (or any equivalent term under the ABL Facility) so long as
(A) the sum of the aggregate initial principal amount of any Commitment
Increases does not exceed the amount permitted to be incurred under Section 2.23
of the ABL Credit Agreement as in effect on the date hereof and (B) with respect
to any refinancing of the ABL Facility after the Closing Date, (i) such
Indebtedness is secured only by Liens permitted under Section 6.02(t) and
Section 6.02(u) and (ii) as of the date of the consummation of such refinancing
and after giving effect thereto, no Event of Default shall exist or have
occurred and be continuing;

(x) Indebtedness incurred in connection with sale-leaseback transactions
permitted pursuant to Section 6.10;

(y) secured or unsecured notes issued by the Borrower Agent or both Borrowers
(on a joint and several basis) in lieu of Incremental Term Facilities (such
notes, “Incremental Equivalent Debt”); provided that (i) the aggregate principal
amount of all Incremental Equivalent Debt, together with the aggregate principal
amount (or committed amount, if applicable) of all Incremental Loans and
Incremental Commitments provided pursuant to Section 2.23 (other than those
provided solely in reliance on Section 2.23(a)(y)) and any Refinancing
Indebtedness with respect to any Incremental Equivalent Debt incurred in
reliance on clause (x) of the Incremental Cap, shall not exceed the Incremental
Cap (as in effect at the time of determination, including giving effect to any
reclassification on or prior to such date of determination), (ii) the incurrence
of such Indebtedness shall be subject to (A) clauses (v) and (vii) of the
proviso to Section 2.23(a) and (B) the Administrative Agent having received a
certificate of the Borrower Agent signed by an authorized officer of the
Borrower Agent certifying as to the matters set forth in Section 2.23(d)(iii),
(iii) if such notes are secured, (A) they shall be secured only by the
Collateral and on a pari passu or junior basis with the Secured Obligations and
(B) to the extent subordinated in right of payment or security, shall be subject
to intercreditor arrangements reasonably satisfactory to the Administrative
Agent, (iv) such Incremental Equivalent Debt shall not be guaranteed by any
Person other than the Guarantors and (v) any mandatory prepayment of Incremental
Equivalent Debt that is pari passu in right of payment and pari passu with
respect to security shall be made on a pro rata basis with all then existing
Term Loans (and all other then existing Incremental Term Loans, Refinancing Term
Loans, Extended Term Loans and Replacement Term Loans requiring ratable
prepayment), except that the Borrowers and the holders of such Incremental
Equivalent Debt shall be permitted, in their sole discretion, to elect to prepay
or receive, as applicable, any prepayments on a less than pro rata basis (but
not on a greater than pro rata basis);

(z) Indebtedness (including obligations in respect of letters of credit or bank
guarantees or similar instruments with respect to such Indebtedness) incurred in
respect of workers compensation claims, unemployment insurance (including
premiums related thereto), other types of social security, pension obligations,
vacation pay, health, disability or other employee benefits;

 

-116-



--------------------------------------------------------------------------------

(aa) Refinancing Equivalent Debt;

(bb) Indebtedness representing (i) deferred compensation to directors, officers,
employees, members of management and consultants of any Parent Company, the
Borrowers or any Subsidiary in the ordinary course of business and (ii) deferred
compensation or other similar arrangements in connection with the Transactions,
any Permitted Acquisition or any Investment permitted hereby;

(cc) Indebtedness in respect of any letter of credit issued in favor of any
Issuing Bank or Swingline Lender to support any Defaulting Lender’s
participation in Letters of Credit issued, or Swingline Loans made, under (and
in each case as defined in) the ABL Credit Agreement;

(dd) [Reserved];

(ee) unfunded pension fund and other employee benefit plan obligations and
liabilities incurred in the ordinary course of business to the extent that such
unfunded amounts would not otherwise cause an Event of Default under
Section 7.01(j); and

(ff) without duplications of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment in kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness hereunder.

For purposes of determining compliance with any Dollar-denominated restriction
on the incurrence of Indebtedness, the Dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable Dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such Dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including original issue discount) incurred in connection with such
refinancing.

Section 6.02. Liens. The Borrowers and the Subsidiary Guarantors shall not, nor
shall they permit any of their Subsidiaries to, create, incur, assume or permit
to exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) owned by it, whether now owned or hereafter acquired, or any income
or profits therefrom, except:

(a) Liens granted pursuant to the Loan Documents to secure the Secured
Obligations (including, without limitation, Liens granted to secure
(i) Refinancing Term Loans or Loans incurred pursuant to any Refinancing
Revolving Credit Commitments and (ii) Replacement Term Loans or Loans incurred
pursuant to any Replacement Revolving Facility);

 

-117-



--------------------------------------------------------------------------------

(b) Liens for Taxes which are (i) not then due or if due obligations with
respect to such Taxes that are not at such time required to be paid pursuant to
Section 5.03 or (ii) which are being contested in accordance with Section 5.03;

(c) statutory Liens of landlords, banks (and rights of set-off), carriers,
warehousemen, mechanics, repairmen, workmen and materialmen, and other Liens
imposed by law (other than any such Lien imposed pursuant to Section 401(a)(29)
or 412(n) of the Code or by ERISA), in each case incurred in the ordinary course
of business (i) for amounts not yet overdue by more than 30 days, (ii) for
amounts that are overdue by more than 30 days and that are being contested in
good faith by appropriate proceedings, so long as such reserves or other
appropriate provisions, if any, as shall be required by GAAP shall have been
made for any such contested amounts or (iii) with respect to which the failure
to make payment could not reasonably be expected to have a Material Adverse
Effect;

(d) Liens incurred (i) in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social security
laws and regulations, (ii) in the ordinary course of business to secure the
performance of tenders, statutory obligations, surety, stay, customs and appeal
bonds, bids, leases, government contracts, trade contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money) or (iii) pursuant to pledges and deposits of
Cash or Cash Equivalents in the ordinary course of business securing liability
for reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees for the benefit of) insurance
carriers providing property, casualty or liability insurance to Holdings and its
Subsidiaries;

(e) easements, rights-of-way, restrictions, encroachments, and other minor
defects or irregularities in title, in each case which do not, in the aggregate,
materially interfere with the ordinary conduct of the business of the Borrower
Agent and its Subsidiaries taken as a whole, or the use of the affected property
for its intended purpose;

(f) any (i) interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder, (ii) landlord liens permitted by the terms of any
lease, (iii) restrictions or encumbrances that the interest or title of such
lessor or sublessor may be subject to or (iv) subordination of the interest of
the lessee or sublessee under such lease to any restriction or encumbrance
referred to in the preceding clause (iii);

(g) Liens solely on any Cash earnest money deposits made by the Borrower Agent
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement with respect to any Investment permitted hereunder;

 

-118-



--------------------------------------------------------------------------------

(h) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property or
consignment or bailee arrangements entered into in the ordinary course of
business;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(j) Liens in connection with any zoning, building or similar law or right
reserved to or vested in any governmental office or agency to control or
regulate the use of any or dimensions of real property or the structure thereon;

(k) Liens securing Indebtedness permitted pursuant to Section 6.01(p) (solely
with respect to the permitted refinancing of Indebtedness permitted pursuant to
Sections 6.01(m), (n), (q), (v), (y) and (aa)); provided that (i) any such Lien
does not extend to any asset not covered by the Lien securing the Indebtedness
that is refinanced and (ii) if the Indebtedness being refinanced was subject to
intercreditor arrangements, then any such refinancing Indebtedness shall be
subject to intercreditor arrangements no less favorable, taken as a whole, than
the intercreditor arrangements governing the Indebtedness that is refinanced or
shall be otherwise reasonably acceptable to the Administrative Agent;

(l) Liens described in Schedule 6.02 and any modifications, replacements,
refinancings, renewals or extensions thereof; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 6.01 and (B) proceeds and
products thereof and accessions thereto and improvements thereon (it being
understood that individual financings of the type permitted under
Section 6.01(m) provided by any lender may be cross-collateralized to other
financings of such type provided by such lender or its affiliates) and (ii) the
replacement, refinancing, renewal or extension of the obligations secured or
benefited by such Liens is permitted by Section 6.01;

(m) Liens arising out of Sale and Lease-Back Transactions permitted under
Section 6.10;

(n) Liens securing Indebtedness permitted pursuant to Sections 6.01(m); provided
that any such Lien shall encumber only the asset acquired with the proceeds of
such Indebtedness and proceeds and products thereof, accessions thereto and
improvements thereon (it being understood that individual financings of the type
permitted under Section 6.01(m) provided by any lender may be
cross-collateralized to other financings of such type provided by such lender or
its affiliates);

(o) (i) Liens securing Indebtedness permitted pursuant to Section 6.01(n) on
assets acquired or on the Capital Stock of any Person (to the extent such
Capital Stock would not otherwise constitute Collateral) and assets of the newly
acquired Subsidiary; provided that such Lien (x) does not extend to or cover any
other assets (other than the proceeds or products thereof and accessions or
additions thereto and improvements

 

-119-



--------------------------------------------------------------------------------

thereon) and (y) was not created in contemplation of the applicable acquisition
of assets or Capital Stock, and (ii) Liens on the Collateral securing
Indebtedness incurred pursuant to Section 6.01(q); provided that (A) the Senior
Secured Leverage Ratio would not exceed 4.25:1.00 calculated on a Pro Forma
Basis as of the last day of the most recently ended Test Period for which
financial statements have been delivered pursuant to Section 5.01 and (B) such
Indebtedness shall be either secured on a pari passu basis with the Secured
Obligations and be subject to the Intercreditor Agreement or secured on a junior
basis with respect to the Secured Obligations pursuant to an intercreditor
arrangement reasonably satisfactory to the Administrative Agent;

(p) Liens that are contractual rights of setoff relating to (i) the
establishment of depositary relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of either Borrower or any Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of either
Borrower or any Subsidiary, (iii) relating to purchase orders and other
agreements entered into with customers of either Borrower or any Subsidiary in
the ordinary course of business, (iv) attaching to commodity trading or other
brokerage accounts incurred in the ordinary course of business and
(v) encumbering reasonable customary initial deposits and margin deposits;

(q) Liens on assets of Foreign Subsidiaries and other Subsidiaries that are not
Loan Parties (including Capital Stock owned by such Persons) securing
Indebtedness of Subsidiaries that are not Loan Parties permitted pursuant to
Section 6.01;

(r) Liens securing obligations (other than obligations representing Indebtedness
for borrowed money) under operating, reciprocal easement or similar agreements
entered into in the ordinary course of business of the Borrower Agent and its
Subsidiaries;

(s) Liens disclosed in the title insurance policies delivered pursuant to
Sections 5.12 and 5.14 with respect to any Mortgaged Property reasonably
acceptable to the Administrative Agent;

(t) Liens on the Collateral securing the Indebtedness incurred pursuant to
Sections 6.01(w), (v) and (y) and subject to the Intercreditor Agreement or
another intercreditor agreement in form and substance reasonably satisfactory to
the Administrative Agent;

(u) Liens on assets securing Indebtedness in an aggregate principal amount not
to exceed the greater of $65,000,000 and 2.00% of the Consolidated Total Assets
as of the last day of the last Test Period for which financial statements have
been delivered pursuant to Section 5.01 at any time outstanding;

(v) Liens on assets securing judgments for the payment of money not constituting
an Event of Default under Section 7.01(h);

 

-120-



--------------------------------------------------------------------------------

(w) leases, licenses, subleases or sublicenses granted to others in the ordinary
course of business which do not (i) interfere in any material respect with the
business of Holdings and its Subsidiaries (other than an Immaterial Subsidiary)
or (ii) secure any Indebtedness;

(x) Liens on the Collateral securing obligations in respect of Permitted Pari
Passu Secured Refinancing Debt or Permitted Junior Secured Refinancing Debt and
any Refinancing Indebtedness with respect to any of the foregoing; provided that
any such Liens shall be subject to intercreditor arrangements in form and
substance reasonably satisfactory to the Administrative Agent;

(y) Liens securing obligations in respect of letters of credit permitted under
Sections 6.01(e), (z) and (cc);

(z) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of any assets or property in the ordinary
course of business and permitted by this Agreement;

(aa) [Reserved];

(bb) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(cc) if no letters of credit are available under the ABL Facility, and solely
with the consent of the Administrative Agent (not to be unreasonably withheld),
Liens on specific items of inventory or other goods and the proceeds thereof
securing such Person’s obligations in respect of documentary letters of credit
or banker’s acceptances issued or created for the account of such Person to
facilitate the purchase, shipment or storage of such inventory or goods; and

(dd) Liens securing obligations in respect of any Indebtedness permitted under
Section 6.01 (other than Indebtedness permitted under Sections 6.01(a), (c),
(h) (to the extent relating to Indebtedness permitted under any provision of
Section 6.01 otherwise excluded from this clause (dd)), (i), (j), (m), (n), (o),
(p) (to the extent relating to Indebtedness permitted under any provision of
Section 6.01 otherwise excluded from this clause (dd)), (q), (r), (w), (x),
(y) or (aa)); provided, that at the time of incurrence of such Indebtedness, the
Senior Secured Leverage Ratio would not exceed 4.25 to 1.00 calculated on a Pro
Forma Basis.

Section 6.03. [Reserved].

Section 6.04. No Further Negative Pledges. Neither the Borrowers, the Subsidiary
Guarantors nor any of their Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired, except with respect to:

(a) specific property to be sold pursuant to an asset sale permitted by
Section 6.08;

 

-121-



--------------------------------------------------------------------------------

(b) restrictions contained in any agreement with respect to Indebtedness
permitted by Section 6.01 that is secured by a Permitted Lien, but only if such
agreement applies solely to the specific asset or assets to which such Permitted
Lien applies;

(c) restrictions contained in the Senior Notes Indenture and the documentation
governing Indebtedness permitted by clauses (q), (r), (u), (v), (w), (y) and
(aa) of Section 6.01;

(d) restrictions by reason of customary provisions restricting assignments,
subletting or other transfers (including the granting of any Lien) contained in
leases, subleases, licenses, sublicenses and similar agreements entered into in
the ordinary course of business (provided that such restrictions are limited to
the property or assets secured by such Liens or the property or assets subject
to such leases, subleases, licenses, sublicenses or similar agreements, as the
case may be);

(e) Permitted Liens and restrictions in the agreements relating thereto that
limit the right of the Borrower Agent or any of its Subsidiaries to dispose of
or transfer the assets subject to such Liens;

(f) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, sale-leaseback agreements, stock sale agreements and
other similar agreements, which limitation is applicable only to the assets that
are the subject of such agreements;

(g) any encumbrance or restriction assumed in connection with an acquisition of
property or new Subsidiaries, so long as such encumbrance or restriction relates
solely to the property so acquired and was not created in connection with or in
anticipation of such acquisition;

(h) restrictions imposed by customary provisions in partnership agreements,
limited liability company organizational governance documents, joint venture
agreements and other similar agreements that restrict the transfer of ownership
interests in such partnership, limited liability company, joint venture or
similar Person;

(i) restrictions on Cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business;

(j) restrictions set forth in documents which exist on the Closing Date and are
listed on Schedule 6.04 hereto; and

(k) restrictions or encumbrances imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in
clauses (a) through (j) above; provided that such amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings are, in the good faith judgment of the Borrower Agent, no more
restrictive with respect to such encumbrance and other restrictions taken as a
whole than those prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

 

-122-



--------------------------------------------------------------------------------

Section 6.05. Restricted Payments; Certain Payments of Indebtedness.

(a) The Borrower Agent shall not pay or make, directly or indirectly, any
Restricted Payment, except that:

(i) the Borrower Agent may make Restricted Payments to the extent necessary to
permit any Parent Company;

(A) to pay (x) general administrative costs and expenses (including corporate
overhead, legal or similar expenses) and franchise fees and taxes and similar
fees, taxes and expenses required to maintain the organizational existence of
such Parent Company, in each case, which are reasonable and customary and
incurred in the ordinary course of business, plus any reasonable and customary
indemnification claims made by directors, officers, members of management or
employees of any Parent Company, in each case, to the extent attributable to the
ownership or operations of any of Holdings, the Borrowers and their
Subsidiaries, and (y) without duplication of preceding clause (x), any Public
Company Costs;

(B) for any taxable period in which the Borrower Agent and/or any of its
Subsidiaries is a member of a consolidated, combined or similar income tax group
of which a direct or indirect parent of the Borrowers is the common parent (a
“Tax Group”), to discharge the consolidated tax liabilities of such Tax Group
when and as due, to the extent such liabilities are attributable to the
ownership or operations of the Borrower Agent and its Subsidiaries; provided
that the amount paid by the Borrower Agent pursuant to this paragraph (B) shall
not exceed the tax liabilities that would be due if the Borrower Agent and each
Subsidiary were separate corporations filing income and similar tax returns on a
consolidated or combined basis with the Borrower Agent as the common parent of
such affiliated group (calculated at the highest combined applicable federal,
state, local and foreign tax rate); provided further that the permitted payment
pursuant to this paragraph (B) with respect to any taxes of any Unrestricted
Subsidiary for any taxable period shall be limited to the amount actually paid
with respect to such period by such Unrestricted Subsidiary to the Borrower
Agent and its Subsidiaries for the purposes of paying such consolidated,
combined or similar taxes;

(C) to pay audit and other accounting and reporting expenses at such Parent
Company to the extent relating to the ownership or operations of the Borrowers
and their Subsidiaries;

(D) for the payment of insurance premiums to the extent relating to the
ownership or operations of the Borrowers and their Subsidiaries;

(E) pay fees and expenses related to debt or equity offerings, investments or
acquisitions permitted by this Agreement (whether or not consummated);

(F) to pay the consideration to finance any Investment permitted under
Section 6.07 (provided that (x) such Restricted Payments under this clause
(a)(i)(F) shall be made substantially concurrently with the closing of such

 

-123-



--------------------------------------------------------------------------------

Investment and (y) such Parent Company shall, promptly following the closing
thereof, cause all such property acquired to be contributed to the Borrowers or
one of their Subsidiaries, or the merger or amalgamation of the Person formed or
acquired into the Borrowers or one of their Subsidiaries, in order to consummate
such Investment in a manner that causes such Investment to comply with the
applicable requirements of Section 6.07 as if undertaken as a direct Investment
by such Borrower or such Subsidiary); and

(G) without duplication of clause (A)(y) above, to pay customary salary, bonus
and other benefits payable to directors, officers, members of management or
employees of any Parent Company to the extent such salary, bonuses and other
benefits are directly attributable and reasonably allocated to the operations of
the Borrowers and their Subsidiaries, in each case, so long as such Parent
Company applies the amount of any such Restricted Payment for such purpose;

(ii) the Borrower Agent may pay (or make Restricted Payments to allow any Parent
Company to pay) for the repurchase, redemption, retirement or other acquisition
or retirement for value of Capital Stock of any Parent Company held by any
future, present or former employee, director, member of management, officer,
manager or consultant (or any Affiliate or Immediate Family Member thereof) of
any Parent Company, the Borrowers or any Subsidiary;

(A) in exchange for notes issued pursuant to Section 6.01(o), so long as the
aggregate amount of all cash payments made in respect of such notes, together
with the aggregate amount of Restricted Payments made (x) pursuant to clause
(D) of this clause (ii) below and (y) pursuant to Section 6.05(a)(iv), does not
exceed $25,000,000 in any Fiscal Year, which, if not used in any Fiscal Year,
may be carried forward to the next subsequent Fiscal Year;

(B) in exchange for Capital Stock of any Parent Company;

(C) in exchange for net proceeds of any key-man life insurance policies received
during such fiscal year; or

(D) in exchange for Cash and Cash Equivalents in an amount not to exceed,
together with (x) the aggregate amount of all cash payments made in respect of
notes issued pursuant to Section 6.01(o) and (y) the aggregate amount of
Restricted Payments made pursuant to Section 6.05(a)(iv), $25,000,000 in any
Fiscal Year, which, if not used in any Fiscal Year, may be carried forward to
the next subsequent Fiscal Year;

(iii) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower Agent may make Restricted Payments in an amount not to
exceed (A) the portion, if any, of the Available Amount on such date that the
Borrower Agent elects to apply to this clause (iii)(A) and (B) the portion, if
any, of the Available Excluded Contribution Amount on such date that the
Borrower Agent elects to apply to this clause (iii)(B);

 

-124-



--------------------------------------------------------------------------------

(iv) the Borrower Agent may make Restricted Payments to any Parent Company to
enable such Parent Company to make Cash payments in lieu of the issuance of
fractional shares in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Capital Stock of such Parent
Company in an amount not to exceed, together with (x) the aggregate amount of
all cash payments made in respect of notes issued pursuant to Section 6.01(o)
and (y) the aggregate amount of all Restricted Payments made pursuant to
Section 6.05(a)(ii)(D), $25,000,000 in any Fiscal Year, which, if not used in
any Fiscal Year, may be carried forward to the next subsequent Fiscal Year;

(v) the Borrower Agent may repurchase Capital Stock upon exercise of options or
warrants if such Capital Stock represents all or a portion of the exercise price
of such options or warrants as part of a “cashless” exercise;

(vi) the Borrower Agent may make Restricted Payments the proceeds of which are
applied on the Closing Date, solely to effect the consummation of the
Transactions;

(vii) so long as no Event of Default under Sections 7.01(a), 7.01(f) or 7.01(g)
shall have occurred and be continuing, the Borrower Agent may (or may make
Restricted Payments to any Parent Company to enable it to) make Restricted
Payments with respect to any Capital Stock in an amount not to exceed the
greater of (A) 6.00% per annum of the Net Proceeds received by or contributed to
the Borrower Agent (being $6,255,000) in the initial public offering of shares
of common stock of Party City Holdco Inc. on April 16, 2015 and (B) 6.00% of the
then Market Capitalization;

(viii) the Borrower Agent may make Restricted Payments to (i) redeem,
repurchase, retire or otherwise acquire any (A) Capital Stock (“Treasury Capital
Stock”) of the Borrower Agent or any Subsidiary or (B) Capital Stock of any
Parent Company, in the case of each of subclauses (A) and (B), in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to the
Borrower Agent or a Subsidiary) of, Capital Stock of the Borrower Agent or any
Parent Company to the extent contributed as a common equity contribution to the
capital of the Borrower Agent or any Subsidiary (in each case, other than
Disqualified Capital Stock) (“Refunding Capital Stock”) and (ii) declare and pay
dividends on the Treasury Capital Stock out of the proceeds of the substantially
concurrent sale (other than to the Borrower Agent or a Subsidiary) of the
Refunding Capital Stock;

(ix) to the extent constituting a Restricted Payment, the Borrower Agent may
consummate any transaction permitted by Sections 6.07 (other than Sections
6.07(j) and (t)), Section 6.08 (other than Section 6.08(g)) and
Sections 6.11(h);

(x) the Borrower Agent may make Restricted Payments in an aggregate amount not
to exceed the greater of $50,000,000 and 1.50% of the Consolidated Total Assets
as of the last day of the last Test Period for which financial statements have
been delivered pursuant to Section 5.01 at any time outstanding, so long as no
Default or Event of Default shall have occurred and be continuing; and

(xi) the Borrowers and the Subsidiary Guarantors may make Restricted Payments so
long as, after giving pro forma effect to the payment of each such

 

-125-



--------------------------------------------------------------------------------

Restricted Payment, the Total Leverage Ratio shall not exceed 4.00 to 1.00;
provided that no Event of Default shall have occurred and be continuing at the
time of declaration of such Restricted Payment.

(b) The Borrowers and the Subsidiary Guarantors shall not, nor shall they permit
any Subsidiary to, make, directly or indirectly, any payment or other
distribution (whether in Cash, securities or other property) on or in respect of
principal of or interest on any Junior Indebtedness, or any payment or other
distribution (whether in Cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Junior Indebtedness
(collectively, “Restricted Debt Payments”), except:

(i) the defeasance, redemption, repurchase or other acquisition or retirement of
Junior Indebtedness made by exchange for, or out of the proceeds of the
substantially concurrent incurrence of, Refinancing Indebtedness permitted by
Section 6.01;

(ii) payments as part of an “applicable high yield discount obligation” catch-up
payment, so long as no Event of Default shall have occurred and be continuing;

(iii) payments of regularly scheduled interest and fees, expenses and
indemnification obligations as and when due in respect of any Indebtedness
(other than payments with respect to Subordinated Indebtedness prohibited by the
subordination provisions thereof);

(iv) payments with respect to intercompany Indebtedness permitted under
Section 6.01, subject to the subordination provisions applicable thereto;

(v) payments in connection with the Existing Debt Refinancing;

(vi) (A) payments of any Junior Indebtedness in exchange for, or with proceeds
of any substantially contemporaneous issuance of Qualified Capital Stock of any
Parent Company or the Borrower Agent, and any substantially contemporaneous
capital contribution in respect of Qualified Capital Stock of the Borrower
Agent, (B) payments of Indebtedness by the conversion of all or any portion
thereof into Qualified Capital Stock of any Parent Company or the Borrower Agent
and (C) payments of interest in respect of Indebtedness in the form of
payment-in-kind interest with respect to such Indebtedness permitted under
Section 6.01;

(vii) so long as no Default under Sections 7.01(a), 7.01(f) or 7.01(g) and no
Event of Default then exists or would result therefrom, additional Restricted
Debt Payments in an aggregate amount not to exceed (A) the portion, if any, of
the Available Amount on such date that the Borrower Agent elects to apply to
this clause (vii)(A) and (B) the portion, if any, of the Available Excluded
Contribution Amount on such date that the Borrower Agent elects to apply to this
clause (vii)(B); and

(viii) Restricted Debt Payments in an aggregate principal amount not to exceed
the greater of $50,000,000 and 1.50% of Consolidated Total Assets as of the last
day of the last Test Period for which financial statements have been delivered
pursuant to Section 5.01 at any time outstanding, so long as no Event of Default
under Sections 7.01(a), 7.01(f) or 7.01(g) shall have occurred and be
continuing.

 

-126-



--------------------------------------------------------------------------------

Section 6.06. Restrictions on Subsidiary Distributions. Except as provided
herein or in any other Loan Document, in the Senior Notes Indenture, the ABL
Credit Agreement or in agreements with respect to refinancings, renewals or
replacements of such Indebtedness permitted by Section 6.01, so long as such
refinancing, renewal or replacement does not expand the scope of such
contractual obligation, the Borrowers and the Subsidiary Guarantors shall not,
nor shall they permit any of their Subsidiaries to, create or otherwise cause or
suffer to exist or become effective any consensual encumbrance or restriction of
any kind on the ability of any Subsidiary of the Borrowers to:

(a) pay dividends or make any other distributions on any of such Subsidiary’s
Capital Stock owned by either Borrower or any other Subsidiary;

(b) repay or prepay any Indebtedness owed by such Subsidiary to either Borrower
or any other Subsidiary;

(c) make loans or advances to either Borrower or any other Subsidiary of the
Borrower Agent; or

(d) transfer any of its property or assets to either Borrower or any other
Subsidiary other than restrictions:

(i) in any agreement evidencing (x) Indebtedness of a Subsidiary other than a
Loan Party permitted by Section 6.01, (y) Indebtedness permitted by Section 6.01
that is secured by a Permitted Lien if such encumbrances or restrictions apply
only to the Person obligated under such Indebtedness and its Subsidiaries or the
property or assets intended to secure such Indebtedness and (z) Indebtedness
permitted pursuant to clauses (p) (as it relates to Indebtedness in respect of
clauses (a), (q), (r), (u), (v), (y) and (aa) of Section 6.01), (q), (r), (u),
(v), (y), and (aa) of Section 6.01;

(ii) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, subleases, licenses, sublicenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business;

(iii) that are or were created by virtue of any Lien granted upon, transfer of,
agreement to transfer or grant of any option or right with respect to any
property, assets or Capital Stock not otherwise prohibited under this Agreement;

(iv) assumed in connection with an acquisition of property or new Subsidiaries,
so long as such encumbrance or restriction relates solely to the property so
acquired and was not created in connection with or in anticipation of such
acquisition;

(v) in any agreement for the sale or other disposition of a Subsidiary that
restricts distributions by that Subsidiary pending the sale or other
disposition;

(vi) in provisions in agreements or instruments which prohibit the payment of
dividends or the making of other distributions with respect to any class of
Capital Stock of a Person other than on a pro rata basis;

 

-127-



--------------------------------------------------------------------------------

(vii) imposed by customary provisions in partnership agreements, limited
liability company organizational governance documents, joint venture agreements
and other similar agreements that restrict the transfer of ownership interests
in such partnership, limited liability company, joint venture or similar Person;

(viii) on Cash or other deposits imposed by customers under contracts entered
into in the ordinary course of business;

(ix) set forth in documents which exist on the Closing Date and are listed on
Schedule 6.06 hereto; and

(x) of the types referred to in clauses (a) through (d) above imposed by any
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings of the contracts, instruments or
obligations referred to in clauses (i) through (ix) above; provided that such
amendments, modifications, restatements, renewals, increases, supplements,
refundings, replacements or refinancings are, in the good faith judgment of the
Borrower Agent, no more restrictive with respect to such restrictions taken as a
whole than those prior to such amendment, modification, restatement, renewal,
increase, supplement, refunding, replacement or refinancing.

Section 6.07. Investments. The Borrowers and the Subsidiary Guarantors shall
not, nor shall they permit any of their Subsidiaries to make or own any
Investment in any Person except:

(a) Cash or Cash Equivalents;

(b) (i) equity Investments owned as of the Closing Date in any Subsidiary,
(ii) Investments made after the Closing Date in Subsidiaries that are Loan
Parties and (iii) equity Investments by a Loan Party in a non-Loan Party
consisting of the Capital Stock of any Person which is not a Loan Party;

(c) Investments (i) constituting deposits, prepayments and other credits to
suppliers, (ii) made in connection with obtaining, maintaining or renewing
client and customer contracts and (iii) in the form of advances made to
distributors, suppliers, licensors and licensees, in each case, in the ordinary
course of business;

(d) Investments (i) by any Subsidiary that is not a Loan Party in any other
Subsidiary that is not a Loan Party and (ii) by either Borrower or any
Subsidiary Guarantor in any Subsidiary that is not a Loan Party so long as, in
the case of this clause (ii), the aggregate amount of any such Investments
outstanding at any time does not exceed the greater of $100,000,000 and 3.00% of
the Consolidated Total Assets as of the last day of the last Test Period for
which financial statements have been delivered pursuant to Section 5.01;

(e) (i) Permitted Acquisitions and (ii) Investments in any Subsidiary that is
not a Loan Party in an amount required to permit such Subsidiary to consummate a
Permitted Acquisition (so long as the consideration for such Permitted
Acquisition shall be included for the purposes of calculating any amount
available for Permitted Acquisitions pursuant to clause (d) of the proviso to
the definition of “Permitted Acquisition” (without regard to the proviso
contained in such clause (d)));

 

-128-



--------------------------------------------------------------------------------

(f) Investments existing on, or contractually committed to as of, the Closing
Date and described in Schedule 6.07 and any modification, replacement, renewal
or extension thereof so long as any such modification, renewal or extension
thereof does not increase the amount of such Investment except by the terms
thereof or as otherwise permitted by this Section 6.07;

(g) Investments received in lieu of Cash in connection with any asset sale
permitted by Section 6.08;

(h) loans or advances to officers, directors, employees, consultants or
independent contractors of any Parent Company, the Borrower Agent or its
Subsidiaries to the extent permitted by Requirements of Law, in connection with
such Person’s purchase of Capital Stock of any Parent Company, in an aggregate
principal amount not to exceed $10,000,000 at any one time outstanding;

(i) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business;

(j) Investments consisting of Indebtedness permitted under Section 6.01 (other
than Indebtedness permitted under Sections 6.01(b) and (h)), Permitted Liens,
Restricted Payments permitted under Section 6.05 (other than
Section 6.05(a)(ix)), Restricted Debt Payments permitted by Section 6.05 and
mergers, consolidations or asset sales or dispositions permitted by Section 6.08
(other than Section 6.08(a) (if made in reliance on sub-clause (ii)(y)),
Section 6.08(b) (if made in reliance on clause (ii)) and Section 6.08(c)(i) (if
made in reliance on the proviso therein) and Section 6.08(g));

(k) Investments in the ordinary course of business consisting of endorsements
for collection or deposit and customary trade arrangements with customers;

(l) Investments (including debt obligations and Capital Stock) received (i) in
connection with the bankruptcy or reorganization of any Person, (ii) in
settlement of delinquent obligations of, or other disputes with, customers,
suppliers and other financially troubled account debtors arising in the ordinary
course of business and/or (iii) upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

(m) loans and advances of payroll payments or other compensation to employees,
officers, directors, consultants or independent contractors of any Parent
Company (to the extent attributable to the ownership or operation of the
Borrower Agent and its Subsidiaries), the Borrower Agent or any Subsidiary in
the ordinary course of business;

 

-129-



--------------------------------------------------------------------------------

(n) Investments to the extent that payment for such Investments is made solely
with Capital Stock (other than Disqualified Capital Stock) of Holdings or any
Parent Company, in each case to the extent not resulting in a Change of Control;

(o) Investments of any Person acquired by, or merged into or consolidated or
amalgamated with, either Borrower or any Subsidiary pursuant to an Investment
otherwise permitted by this Section 6.07 after the Closing Date to the extent
that such Investments of such Person were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger, amalgamation or
consolidation and any modification, replacement, renewal or extension thereof so
long as any such modification, renewal or extension thereof does not increase
the amount of such Investment except as otherwise permitted by this Section 6.07
(it being understood that the “grandfathering” of Investments pursuant to this
clause (o) is not intended to limit the application of clause (d) of the
definition of “Permitted Acquisition” to existing Investments in non-Loan
Parties acquired pursuant to a Permitted Acquisition);

(p) the Transactions;

(q) Investments made after the date hereof by the Borrower Agent and its
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed the greater of $115,000,000 and 3.50% of the Consolidated Total Assets as
of the last day of the last Test Period for which financial statements have been
delivered pursuant to Section 5.01;

(r) so long as no Default under Sections 7.01(a), 7.01(f) or 7.01(g) and no
Event of Default then exists or would result therefrom, Investments made after
the date hereof by the Borrower Agent and its Subsidiaries in an aggregate
amount not to exceed (i) the portion, if any, of the Available Amount on such
date that the Borrower Agent elects to apply to this clause (r)(i) and (ii) the
portion, if any, of the Available Excluded Contribution Amount on such date that
the Borrower Agent elects to apply to this clause (r)(ii);

(s) Guarantees of leases (other than Capital Leases) or of other obligations not
constituting Indebtedness, in each case in the ordinary course of business;

(t) Investments in Holdings in amounts and for purposes for which Restricted
Payments to Holdings are permitted under Section 6.05(a); provided that any such
Investments made as provided above in lieu of such Restricted Payments shall
reduce availability under any applicable Restricted Payment basket under
Section 6.05(a);

(u) Investments made by any Subsidiary that is not a Loan Party to the extent
such Investments are made with the proceeds received by such Subsidiary from an
Investment made by a Loan Party in such Subsidiary pursuant to this Section 6.07
(other than Investments pursuant to clause (ii) of Section 6.07(e));

 

-130-



--------------------------------------------------------------------------------

(v) Investments under any Derivative Transactions permitted to be entered into
under Section 6.01; and

(w) loans or advances in favor of franchisees of the Borrowers and their
respective Subsidiaries made in the ordinary course of business in an aggregate
principal amount not to exceed $15,000,000 at any one time outstanding.

Section 6.08. Fundamental Changes; Disposition of Assets. The Borrowers and the
Subsidiary Guarantors shall not, nor shall they permit any of their Subsidiaries
to, enter into any transaction of merger or consolidation, or liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution), or convey, sell,
lease or sublease (as lessor or sublessor), transfer or otherwise dispose of, in
one transaction or a series of transactions, all or any part of its business,
assets or property of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, except:

(a) any Subsidiary may be merged or consolidated or amalgamated with or into
either Borrower or any other Subsidiary; provided that (i) in the case of such a
merger, amalgamation or consolidation with or into either Borrower, such
Borrower shall be the continuing or surviving Person (or, in the case of any
such transaction involving both Borrowers, the Borrower Agent shall be the
continuing or surviving Person) and (ii) in the case of such a merger,
amalgamation or consolidation with or into any Subsidiary Guarantor, either
(x) such Subsidiary Guarantor shall be the continuing or surviving Person or
(y) such transaction shall be treated as an Investment and shall comply
Section 6.07;

(b) sales or other dispositions among the Borrowers and their Subsidiaries (upon
voluntary liquidation or otherwise); provided that any such sales or
dispositions by a Loan Party to a Person that is not a Loan Party shall be
(i) for fair market value (as reasonably determined by such Person) and at least
75.0% of the consideration for such sale or disposition consists of Cash or Cash
Equivalents payable at the time of consummation of such sale or other
disposition or (ii) treated as an Investment and otherwise made in compliance
with Section 6.07;

(c) (i) the liquidation or dissolution of any Subsidiary (so long as, in the
case of the liquidation or dissolution of the Subsidiary Borrower, the Borrower
Agent receives any assets of such entity) or change in form of entity of any
Subsidiary if the Borrower Agent determines in good faith that such liquidation,
dissolution or change in form is in the best interests of the Borrowers, is not
materially disadvantageous to the Lenders and the Borrowers or any Subsidiary
receives any assets of such dissolved or liquidated Subsidiary; provided that in
the case of a dissolution or liquidation of a Loan Party that results in a
distribution of assets to a Subsidiary that is not a Loan Party, such
distribution shall be treated as an Investment and shall comply with
Section 6.07 (other than Section 6.07(j)) and (ii) any merger, amalgamation,
dissolution, liquidation or consolidation, the purpose of which is to effect a
sale or disposition otherwise permitted under this Section 6.08 (other than
clause (a), clause (b) or this clause (c)); provided, further, in the case of a
change in the form of entity of any Subsidiary that is a Loan Party, the
security interests in the Collateral shall remain in full force and effect and
perfected to the same extent as prior to such change;

 

-131-



--------------------------------------------------------------------------------

(d) (x) sales or leases of inventory or equipment in the ordinary course of
business (including on an intercompany basis) and (y) the leasing or subleasing
of real property in the ordinary course of business;

(e) (x) disposals of surplus, obsolete, used or worn out property or other
property that, in the reasonable judgment of the Borrower Agent, is no longer
useful in its business and (y) any assets acquired in connection with the
acquisition of another Person or a division or line of business of such Person
which the Borrower Agent reasonably determines are surplus assets;

(f) sales of Cash Equivalents for the fair market value thereof;

(g) dispositions, mergers, amalgamations, consolidations or conveyances that
constitute Investments permitted pursuant to Section 6.07 (other than
Section 6.07(j)), Permitted Liens, Restricted Payments permitted by
Section 6.05(a) (other than Section 6.05(a)(ix)) and sale-leaseback transactions
permitted by Section 6.10;

(h) sales or other dispositions of any assets of the Borrowers or any Subsidiary
for fair market value; provided that with respect to sales or dispositions
(other than any Store Exchange) in an aggregate amount in excess of the greater
of $25,000,000 and 0.75% of the Consolidated Total Assets as of the last day of
the last Test Period for which financial statements have been delivered pursuant
to Section 5.01, at least 75.0% of the consideration for such sale or
disposition shall consist of Cash or Cash Equivalents (provided that for
purposes of the 75.0% Cash consideration requirement (w) the amount of any
Indebtedness or other liabilities (other than Indebtedness or other liabilities
that are subordinated to the Obligations or that are owed to the Borrower Agent
or a Subsidiary) of either Borrower or any Subsidiary (as shown on such person’s
most recent balance sheet or in the notes thereto) that are assumed by the
transferee of any such assets and for which the Borrower Agent and its
Subsidiaries shall have been validly released by all creditors in writing,
(x) the amount of any trade-in value applied to the purchase price of any
replacement assets acquired in connection with such sale or disposition, (y) any
Securities received by such Subsidiary from such transferee that are converted
by such Subsidiary into Cash or Cash Equivalents (to the extent of the Cash or
Cash Equivalents received) within 180 days following the closing of the
applicable sale or disposition and (z) any Designated Non-Cash Consideration
received in respect of such sale or disposition having an aggregate fair market
value, taken together with all other Designated Non-Cash Consideration received
pursuant to this clause (z) that is at that time outstanding, not in excess of
$40,000,000, in each case, shall be deemed to be Cash); provided further that
(i) immediately prior to and after giving effect to such sale or disposition, no
Event of Default shall have occurred that is continuing on the date on which the
agreement governing such sale or disposition is executed and (ii) the Net
Proceeds of such sale or disposition (including any “cash boot” arising in
connection with a Store Exchange) shall be applied and/or reinvested as (and to
the extent) required by Section 2.11(b)(ii) (with any Net Proceeds of Term Loan
First Lien Collateral to be held in a Term Proceeds Account pending application
for such purpose if any Default then exists);

 

-132-



--------------------------------------------------------------------------------

(i) to the extent that (i) such property is exchanged for credit against the
purchase price of similar replacement property or (ii) the proceeds of such
disposition are promptly applied to the purchase price of such replacement
property;

(j) dispositions of Investments in joint ventures to the extent required by, or
made pursuant to, buy/sell arrangements between the joint venture parties set
forth in joint venture arrangements and similar binding arrangements;

(k) sales, discounting or forgiveness of accounts receivable in the ordinary
course of business in connection with the collection or compromise thereof;

(l) leases, subleases, licenses or sublicenses (including the provision of
software under an open source license), in each case in the ordinary course of
business and which (i) do not materially interfere with the business of the
Borrowers and their Subsidiaries or (ii) relate to closed stores;

(m) (i) termination of leases in the ordinary course of business, (ii) the
expiration of any option agreement in respect of real or personal property and
(iii) any surrender or waiver of contractual rights or the settlement, release
or surrender of contractual rights or other litigation claims in the ordinary
course of business;

(n) transfers of property subject to casualty, eminent domain or condemnation
proceedings (including in lieu thereof);

(o) licenses for the conduct of licensed departments within the Loan Parties’
stores in the ordinary course of business;

(p) as long as no Event of Default then exists or would arise therefrom, bulk
sales or other dispositions of the Loan Parties’ Inventory outside of the
ordinary course of business in connection with store closings that are conducted
on an arm’s-length basis; provided that such store closures and related
Inventory dispositions shall not exceed, in any Fiscal Year, 20.0% of the number
of the Loan Parties’ stores as of the beginning of such Fiscal Year (net of
store relocations (x) occurring substantially contemporaneously with, but in no
event later than ten Business Days after, the related store closure date and
(y) wherein a binding lease has been entered into for a new store opening prior
to the related store closure date);

(q) sales of non-core assets acquired in connection with a Permitted Acquisition
and sales of Real Estate Assets acquired in a Permitted Acquisition which,
within 30 days of the date of the acquisition, are designated in writing to the
Administrative Agent as being held for sale and not for the continued operation
of a store; provided that (i) the Net Proceeds received in connection with any
such sales (except to the extent constituting ABL Facility First Lien Collateral
required to be applied to repay outstandings under the ABL Facility) shall be
applied and/or reinvested as (and to the extent required) by Section 2.11(b)(ii)
(with any Net Proceeds of Term

 

-133-



--------------------------------------------------------------------------------

Loan First Lien Collateral to be held in a Term Proceeds Account pending
application for such purpose if any Default then exists) and (ii) no Event of
Default shall have occurred and be continuing;

(r) exchanges or swaps, including, without limitation, transactions covered by
Section 1031 of the Code, of Real Estate Assets so long as the exchange or swap
is made for fair value and on an arm’s length basis for other Real Estate
Assets; provided that (i) upon the consummation of such exchange or swap, in the
case of any Loan Party, the Administrative Agent has a perfected Lien having the
same priority as any Lien held on the Real Estate Assets so exchanged or swapped
and (ii) any Net Proceeds received as “cash boot” in connection with any such
transaction shall be applied and/or reinvested as (and to the extent required)
by Section 2.11(b)(ii) (with any Net Proceeds of Term Loan First Lien Collateral
under this clause (ii) to be held in a Term Proceeds Account pending application
for such purpose if any Default then exists);

(s) sales and dispositions for fair market value in an aggregate amount since
the Closing Date of up to the greater of $30,000,000 and 1.00% of the
Consolidated Total Assets as of the last day of the last Test Period for which
financial statements have been delivered pursuant to Section 5.01; provided that
any Net Proceeds of a sale or disposition of Term Loan First Lien Collateral
pursuant to this clause (s) shall be held in a Term Proceeds Account pending
application by the Borrower Agent and/or any of its Subsidiaries for a purpose
not prohibited by this Agreement if any Default or Event of Default then exists;

(t) (i) licensing and cross-licensing arrangements involving any technology or
other intellectual property of either Borrower or any Subsidiary in the ordinary
course of business and (ii) dispositions of property in the ordinary course of
business consisting of the abandonment of intellectual property rights which, in
the reasonable good faith determination of the Borrower Agent, are not material
to the conduct of the business of the Borrowers and the Subsidiaries;

(u) terminations of Derivative Transactions;

(v) sales or dispositions of Capital Stock of Unrestricted Subsidiaries; and

(w) sales or dispositions of ABL Facility First Lien Collateral to the extent
the Net Proceeds thereof are required to be applied to repay outstandings under
the ABL Facility.

To the extent any Collateral is disposed of as expressly permitted by this
Section 6.08 to any Person other than a Loan Party, such Collateral shall
automatically be sold free and clear of the Liens created by the Loan Documents,
and the Administrative Agent shall be authorized to take any actions deemed
appropriate in order to effect the foregoing.

Section 6.09. [Reserved].

Section 6.10. Sales and Lease-Backs. The Borrowers and the Subsidiary Guarantors
shall not, nor shall they permit any of their Subsidiaries to, directly or
indirectly, become or

 

-134-



--------------------------------------------------------------------------------

remain liable as lessee or as a guarantor or other surety with respect to any
lease of any property (whether real, personal or mixed), whether now owned or
hereafter acquired, which such Borrower or Subsidiary (a) has sold or
transferred or is to sell or to transfer to any other Person (other than the
Borrower Agent or any of its Subsidiaries) and (b) intends to use for
substantially the same purpose as the property which has been or is to be sold
or transferred by such Borrower or Subsidiary to any Person (other than the
Borrower Agent or any of its Subsidiaries) in connection with such lease (such a
transaction described herein, a “Sale and Lease-Back Transaction”); provided
that a Sale and Lease-Back Transaction shall be permitted so long as such Sale
and Lease-Back Transaction is either (A) permitted by Section 6.01(m) or (B)(1)
made for cash consideration, (2) the Borrower Agent or its applicable Subsidiary
would otherwise be permitted to enter into, and remain liable under, the
applicable underlying lease and (3) the aggregate fair market value of the
assets sold subject to all Sale and Lease-Back Transactions under this clause
(B) shall not exceed the greater of $35,000,000 and 1.00% of the Consolidated
Total Assets as of the last day of the last Test Period for which financial
statements have been delivered pursuant to Section 5.01; provided, further, that
the Net Proceeds of a sale or disposition of Term Loan First Lien Collateral
pursuant to this Section 6.10 shall be held in a Term Proceeds Account pending
application by the Borrower Agent and/or any of its Subsidiaries for a purpose
not prohibited by this Agreement if any Default or Event of Default then exists;

Section 6.11. Transactions with Affiliates. The Borrowers and the Subsidiary
Guarantors shall not, nor shall they permit any of their Subsidiaries to enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any of their
Affiliates on terms that are less favorable to such Borrower or such Subsidiary,
as the case may be, than those that might be obtained at the time in a
comparable arm’s-length transaction from a Person who is not an Affiliate;
provided that the foregoing restriction shall not apply to:

(a) to the extent permitted or not restricted by this Agreement, any transaction
between or among either Borrower and/or one or more Subsidiaries;

(b) reasonable and customary fees, indemnities and reasonable out-of-pocket
expenses paid to members of the board of directors (or similar governing body)
of any Parent Company, the Borrowers and their Subsidiaries in the ordinary
course of business and, in the case of payments to any Parent Company, to the
extent attributable to the operations of the Borrower Agent and its
Subsidiaries;

(c) (i) any employment, severance agreements or compensatory (including profit
sharing) arrangements entered into by either Borrower or any of the Subsidiaries
with their respective current or former officers, directors, members of
management, employees, consultants or independent contractors in the ordinary
course of business, (ii) any subscription agreement or similar agreement
pertaining to the repurchase of Capital Stock pursuant to put/call rights or
similar rights with current or former officers, directors, members of
management, employees, consultants or independent contractors and
(iii) transactions pursuant to any employee compensation, benefit plan, stock
option plan or arrangement, any health, disability or similar insurance plan
which covers employees or any employment contract or arrangement;

 

-135-



--------------------------------------------------------------------------------

(d) (x) transactions permitted by Sections 6.01(d), (o) and (bb), 6.05 and
6.07(h), (m) and (t) and (y) issuances of Capital Stock and debt securities not
restricted by this Agreement;

(e) the transactions in existence on the Closing Date and described on
Schedule 6.11 and any amendment thereto to the extent such amendment is not
adverse to the Lenders in any material respect;

(f) [reserved];

(g) the Transactions, including the payment of the Transaction Costs;

(h) customary compensation to Affiliates in connection with any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities and other transaction fees, which payments are
approved by the majority of the members of the board of directors (or similar
governing body) or a majority of the disinterested members of the board of
directors (or similar governing body) of the Borrower Agent in good faith;

(i) Guarantees permitted by Section 6.01;

(j) loans and other transactions among the Borrowers, Holdings and any
Subsidiaries to the extent permitted under this Article 6;

(k) the payment of customary fees, reasonable out of pocket costs to and
indemnities provided on behalf of, directors, officers, employees, members of
management, consultants and independent contractors of the Borrower Agent and
its Subsidiaries in the ordinary course of business and, in the case of payments
to any Parent Company, to the extent attributable to the operations of the
Borrower Agent and its Subsidiaries;

(l) transactions with customers, clients, suppliers or joint ventures for the
purchase or sale of goods and services entered into in the ordinary course of
business, which are fair to the Borrower Agent and its Subsidiaries, in the
reasonable determination of the board of directors of the Borrower Agent or the
senior management thereof, or are on terms at least as favorable as might
reasonably have been obtained at such time from an unaffiliated party; and

(m) the payment of reasonable out-of-pocket costs and expenses related to
registration rights and customary indemnities provided to shareholders under any
shareholder agreement.

Section 6.12. Conduct of Business. From and after the Closing Date, the
Borrowers and the Subsidiary Guarantors shall not, nor shall they permit any of
their Subsidiaries to, engage in any material line of business other than
(a) the businesses engaged in by either Borrower or Subsidiary on the Closing
Date and similar, complementary, ancillary or related businesses and (b) such
other lines of business as may be consented to by Required Lenders.

 

-136-



--------------------------------------------------------------------------------

Section 6.13. Amendments or Waivers of Organizational Documents. The Borrowers
and the Subsidiary Guarantors shall not, nor shall they permit any of their
Subsidiaries to amend or modify, in each case in a manner that is materially
adverse to the Lenders, such Person’s Organizational Documents without obtaining
the prior written consent of Required Lenders.

Section 6.14. Amendments of or Waivers with Respect to Certain Indebtedness and
Other Documents. (a) The Borrowers and the Subsidiary Guarantors shall not, nor
shall they permit any of their Subsidiaries to, amend or otherwise change
(i) the terms of any Junior Indebtedness (or the documentation governing the
foregoing) or (ii) the subordination provisions of any Subordinated Indebtedness
(and the component definitions as used therein), in each case, if the effect of
such amendment or change, together with all other amendments or changes made, is
materially adverse to the interests of the Lenders; provided that the foregoing
limitation shall not otherwise prohibit Refinancing Indebtedness permitted under
Section 6.01 in respect thereof.

(b) [Reserved].

Section 6.15. Fiscal Year. The Borrowers and the Subsidiary Guarantors shall
not, nor shall they permit any of their Subsidiaries to, change its Fiscal
Year-end to a date other than December 31 or the Saturday closest to
December 31.

Section 6.16. Permitted Activities of Holdings. Holdings shall not (a) incur,
directly or indirectly, any Indebtedness for borrowed money other than (i) the
Indebtedness under the Loan Documents and the ABL Facility or otherwise in
connection with the Transactions, (ii) Guarantees of Indebtedness of the
Borrowers and their Subsidiaries permitted hereunder and (iii) Qualified Holding
Company Debt; (b) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired by it other than the Liens created under the
Collateral Documents or, subject to the Intercreditor Agreement, the ABL
Facility, in each case, to which it is a party or any other Lien created in
connection with the Transactions, Permitted Liens on the Collateral that are
secured on a pari passu or junior basis with the Secured Obligations, so long as
such Permitted Liens secure Guarantees permitted under clause (a)(ii) above and
the underlying Indebtedness subject to such Guarantee is permitted to be secured
on the same basis pursuant to Section 6.02 or Liens of the type permitted under
Section 6.02 (other than in respect of debt for borrowed money); (c) engage in
any business activity or own any material assets other than (i) holding 100.0%
of the Capital Stock of the Borrower Agent and, indirectly, any other
subsidiary, (ii) performing its obligations under the Loan Documents and the ABL
Facility and other Indebtedness, Liens (including the granting of Liens) and
Guarantees permitted hereunder, (iii) issuing its own Capital Stock, (iv) filing
tax reports and paying taxes in the ordinary course (and contesting any taxes);
(v) preparing reports to Governmental Authorities and to its shareholders;
(vi) holding director and shareholder meetings, preparing corporate records and
other corporate activities required to maintain its separate corporate structure
or to comply with applicable Requirements of Law; (vii) [reserved];
(viii) holding Cash and other assets received in connection with Restricted
Payments or Investments made by the Borrowers and their Subsidiaries or
contributions to, or proceeds from the issuance of, issuances of Capital Stock
of Holdings, in each case, pending the application thereof in a manner not
prohibited by this Agreement; (x) providing indemnification for its officers,
directors or members of management; (xi) participating in tax, accounting and
other administrative matters; (xii) the performance of its obligations under the
other documents, agreements and Investments

 

-137-



--------------------------------------------------------------------------------

contemplated by the Transactions and (xiii) activities incidental to the
foregoing; (d) consolidate with or merge with or into, or convey, transfer or
lease all or substantially all its assets to, any Person; provided that, so long
as no Default or Event of Default exists or would result therefrom, Holdings may
merge with any other Person (other than the Borrower Agent and any of its
Subsidiaries) so long as (i) Holdings shall be the continuing or surviving
Person or (ii) if the Person formed by or surviving any such merger or
consolidation is not Holdings, (A) the successor Holdings shall expressly assume
all the obligations of Holdings under this Agreement and the other Loan
Documents to which Holdings is a party pursuant to a supplement hereto or
thereto in a form reasonably satisfactory to the Administrative Agent; (B) such
successor shall be an entity organized under the laws of the United States, any
state thereof or the District of Columbia and (C) the Borrower Agent shall
deliver a certificate of a Responsible Officer with respect to the satisfaction
of the conditions under clauses (A) and (B) hereof; provided, further, that if
the conditions set forth in the preceding proviso are satisfied, the successor
Holdings will succeed to, and be substituted for, Holdings under this Agreement;
or (e) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.

ARTICLE 7 EVENTS OF DEFAULT

Section 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) Failure To Make Payments When Due. Failure by the Borrowers to pay (i) when
due any installment of principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise; or (ii) any interest on any Loan or any fee or any other amount due
hereunder within five Business Days after the date due; or

(b) Default in Other Agreements. (i) Failure of any Loan Party or any of their
respective Subsidiaries to pay when due any principal of or interest on or any
other amount payable in respect of one or more items of Indebtedness (other than
Indebtedness referred to in clause (a) above) with an aggregate principal amount
exceeding the Threshold Amount, in each case beyond the grace period, if any,
provided therefor; or (ii) breach or default by any Loan Party with respect to
any other term of (A) one or more items of Indebtedness with an aggregate
principal amount exceeding the Threshold Amount or (B) any loan agreement,
mortgage, indenture or other agreement relating to such item(s) of Indebtedness
in an aggregate principal amount exceeding the Threshold Amount, in each case
beyond the grace period, if any, provided therefor, if the effect of such breach
or default is to cause, or to permit the holder or holders of that Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, that
Indebtedness to become or be declared due and payable (or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; provided that, in the case of this subclause (ii), (x) a breach or
default by any Loan Party with respect to the ABL Credit Agreement will not
constitute an Event of Default for purposes of this sub-clause (ii) unless such
breach or default has continued for 60 consecutive days or the agent and/or
lenders thereunder have demanded repayment of, or otherwise accelerated, any of
the Indebtedness or other obligations thereunder (or terminated commitments
thereunder) and (y) notwithstanding clause (x) above, a breach or default by any
Loan

 

-138-



--------------------------------------------------------------------------------

Party under Section 6.18 of the ABL Credit Agreement will not constitute an
Event of Default unless the agent and/or lenders thereunder have terminated the
commitments thereunder and demanded repayment of, or otherwise accelerated,
Indebtedness or other obligations thereunder in an aggregate amount in excess of
the Threshold Amount; or

(c) Breach of Certain Covenants. Failure of the Borrowers or any Loan Party, as
required by the relevant provision, to perform or comply with any term or
condition contained in Section 5.01(f)(i), Section 5.02 (as it applies to the
Borrowers) or Article 6; or

(d) Breach of Representations, Etc. Any representation, warranty, certification
or other statement made or deemed made by any Loan Party in any Loan Document or
in any certificate or document required to be delivered in connection herewith
or therewith shall be untrue in any material respect as of the date made or
deemed made; or

(e) Other Defaults Under Loan Documents. Any Loan Party shall default in the
performance of or compliance with any term contained herein or any of the other
Loan Documents, other than any such term referred to in any other Section of
this Article 7, and such default shall not have been remedied or waived within
30 days after receipt by either Borrower (or the Borrower Agent on behalf of
such Borrower) of written notice from the Administrative Agent of such default;
or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
the Borrowers or any of their respective Subsidiaries (other than an Immaterial
Subsidiary) in an involuntary case under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or hereafter in effect,
which decree or order is not stayed; or any other similar relief shall be
granted under any applicable federal or state law; or (ii) an involuntary case
shall be commenced against the Borrowers or any of their respective Subsidiaries
(other than an Immaterial Subsidiary) under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency or similar law now or hereafter in
effect; or a decree or order of a court having jurisdiction in the premises for
the appointment of a receiver, liquidator, sequestrator, trustee, custodian or
other officer having similar powers over the Borrowers or any of their
respective Subsidiaries other than its Immaterial Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of the Borrowers or any of their respective Subsidiaries other than
its Immaterial Subsidiaries for all or a substantial part of its property; and
any such event described in this clause (ii) shall continue for 60 consecutive
days without having been dismissed, bonded or discharged; or

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) The Borrowers or any
of their respective Subsidiaries (other than an Immaterial Subsidiary) shall
have an order for relief entered with respect to it or shall commence a
voluntary case under the Bankruptcy Code or under any other applicable
bankruptcy, insolvency or similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an

 

-139-



--------------------------------------------------------------------------------

involuntary case, or to the conversion of an involuntary case to a voluntary
case, under any such law, or shall consent to the appointment of or taking
possession by a receiver, trustee or other custodian for all or a substantial
part of its property; or (ii) the Borrowers or any of their respective
Subsidiaries (other than an Immaterial Subsidiary) shall make a general
assignment for the benefit of creditors; or (iii) the Borrowers or any of their
respective Subsidiaries (other than an Immaterial Subsidiary) shall admit in
writing its inability, to pay its debts as such debts become due; or

(h) Judgments and Attachments. Any one or more final money judgments, writs or
warrants of attachment or similar process involving in the aggregate at any time
an amount in excess of the Threshold Amount (in either case to the extent not
adequately covered by self-insurance (if applicable) or by insurance as to which
a third party insurance company has been notified and not denied coverage) shall
be entered or filed against either Borrower or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed pending appeal for a period of 60 days; or

(i) [Reserved]; or

(j) Employee Benefit Plans. (i) There shall occur one or more ERISA Events or
(ii) there shall occur the imposition of a Lien or security interest under
Section 430(k) of the Code or under ERISA, in either case of clauses (i) or
(ii), which individually or in the aggregate results in liability of the
Borrowers or any of their respective Subsidiaries in an aggregate amount which
would reasonably be expected to result in a Material Adverse Effect; or

(k) Change of Control. A Change of Control shall occur; or

(l) Guaranties, Collateral Documents and Other Loan Documents. At any time after
the execution and delivery thereof, (i) any guaranty set forth in Article 10 for
any reason, other than the satisfaction in full of all Obligations, shall cease
to be in full force and effect (other than in accordance with its terms) or
shall be declared to be null and void or any Guarantor shall repudiate in
writing its obligations thereunder (other than as a result of the discharge of
such Guarantor in accordance with the terms thereof), (ii) this Agreement or any
Collateral Document ceases to be in full force and effect (other than by reason
of a release of Collateral in accordance with the terms hereof or thereof or the
satisfaction in full of the Obligations in accordance with the terms hereof or
any other termination of such Collateral Document in accordance with the terms
thereof) or shall be declared null and void, or the Administrative Agent shall
not have or shall cease to have a valid and perfected Lien in any Collateral
purported to be covered by the Collateral Documents with the priority required
by and subject to such limitations and restrictions as are set forth by the
relevant Collateral Document, except to the extent (x) any such loss of
perfection or priority results from the failure of the Administrative Agent or
any Secured Party to take any action within its control (unless such failure
results from the breach or non-compliance by any Loan Party with the terms of
the Loan Documents), (y) such loss is covered by a lender’s title insurance
policy as to which the insurer has been notified of such loss and does not deny
coverage and the Administrative Agent shall be

 

-140-



--------------------------------------------------------------------------------

reasonably satisfied with the credit of such insurer or (z) such loss of
perfected security interest may be remedied by the filing of appropriate
documentation without the loss of priority or (iii) any Loan Party shall contest
the validity or enforceability of any material provision of any Loan Document in
writing or deny in writing that it has any further liability, including with
respect to future advances by the Lenders, under any Loan Document to which it
is a party;

then, and in every such event (other than an event with respect to the Borrowers
described in clause (f) or (g) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower Agent, take any
of the following actions, at the same or different times: (i) terminate any
commitments added under Sections 2.22, 2.23, 2.25, or 9.02(c), and thereupon
such Commitments shall terminate immediately and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrowers accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers; provided that upon the
occurrence of an event with respect to the Borrowers described in clause (f) or
(g) of this Article, any such commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrowers accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers, in
each case without further action of the Administrative Agent or any Lender. Upon
the occurrence and the continuance of an Event of Default, the Administrative
Agent may, and at the request of the Required Lenders shall, exercise any rights
and remedies provided to the Administrative Agent under the Loan Documents or at
law or equity, including all remedies provided under the UCC.

ARTICLE 8 THE ADMINISTRATIVE AGENT

Each of the Lenders hereby irrevocably appoints DB (or any successor appointed
pursuant hereto) as its agent and authorizes the Administrative Agent to take
such actions on its behalf, including execution of the other Loan Documents, and
to exercise such powers as are delegated to the Administrative Agent by the
terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.

Any Person serving as Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, unless the context
otherwise requires or unless such Person is in fact not a Lender, include each
Person serving as Administrative Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Loan Parties or any subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
The Lenders acknowledge that, pursuant to such activities, the Administrative
Agent or its Affiliates may receive information regarding any Loan Party or any

 

-141-



--------------------------------------------------------------------------------

of its Affiliates (including information that may be subject to confidentiality
obligations in favor of such Loan Party or such Affiliate) and acknowledge that
the Administrative Agent shall not be under any obligation to provide such
information to them.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default or Event of
Default has occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” herein and in the other Loan
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law and instead, such term is used merely as a matter
of market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02); provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable laws, and (c) except as expressly set forth in the Loan
Documents, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to any
Loan Party or any of its Subsidiaries that is communicated to or obtained by the
Person serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct as determined by the final judgment of a court
of competent jurisdiction, in connection with its duties expressly set forth
herein. The Administrative Agent shall not be deemed to have knowledge of any
Default or Event of Default unless and until written notice thereof is given to
the Administrative Agent by either Borrower or any Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence, value or sufficiency of the Collateral, (vi) the satisfaction of any
condition set forth in Article 4 or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or (vii) the properties, books or records of any Loan Party
or any Affiliate thereof.

If any Lender acquires knowledge of a Default or Event of Default, it shall
promptly notify the Administrative Agent and the other Lenders thereof in
writing. Each Lender agrees

 

-142-



--------------------------------------------------------------------------------

that, except with the written consent of the Administrative Agent, it will not
take any enforcement action hereunder or under any other Loan Document,
accelerate the Obligations under any Loan Documents, or exercise any right that
it might otherwise have under applicable law or otherwise to credit bid at
foreclosure sales, UCC sales, any sale under Section 363 of the Bankruptcy Code
or other similar dispositions of Collateral. Notwithstanding the foregoing,
however, a Lender may take action to preserve or enforce its rights against a
Loan Party where a deadline or limitation period is applicable that would,
absent such action, bar enforcement of the Obligations held by such Lender,
including the filing of proofs of claim in a case under the Bankruptcy Code.

Notwithstanding anything to the contrary contained herein or in any of the other
Loan Documents, the Borrowers, the Administrative Agent and each Secured Party
agrees that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Loan Guaranty, it being understood
and agreed that all powers, rights and remedies hereunder may be exercised
solely by the Administrative Agent, on behalf of the Secured Parties in
accordance with the terms hereof and all powers, rights and remedies under the
other Loan Documents may be exercised solely by the Administrative Agent, and
(ii) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or in the event of any other
disposition (including pursuant to Section 363 of the Bankruptcy Code), (A) the
Administrative Agent, as agent for and representative of the Secured Parties,
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
sale, to use and apply any of the Obligations as a credit on account of the
purchase price for any collateral payable by the Administrative Agent at such
sale or other disposition and (B) Administrative Agent or any Lender may be the
purchaser or licensor of any or all of such Collateral at any such sale or other
disposition.

No holder of Secured Hedging Obligations shall have any rights in connection
with the management or release of any Collateral or of the obligations of any
Loan Guarantor under this Agreement.

Each of the Lenders hereby irrevocably authorizes (and by entering into a Hedge
Agreement with respect to Secured Hedging Obligations, each of the other Secured
Parties hereby authorizes and shall be deemed to authorize) the Administrative
Agent, on behalf of all Secured Parties to take any of the following actions
upon the instruction of the Required Lenders:

(a) consent to the sale or other disposition of all or any portion of the
Collateral free and clear of the Liens securing the Secured Obligations in
connection with any such sale or other transfer pursuant to the applicable
provisions of the Bankruptcy Code, including Section 363 thereof;

(b) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral, (in each case, either directly or through one or
more acquisition vehicles) in connection with any sale or other disposition of
all or any portion of the Collateral pursuant to the applicable provisions of
the Bankruptcy Code, including under Section 363 thereof;

 

-143-



--------------------------------------------------------------------------------

(c) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral, (in each case, either directly or through one or
more acquisition vehicles) in connection with any sale or other disposition of
all or any portion of the Collateral pursuant to the applicable provisions of
the UCC, including pursuant to Sections 9-610 or 9-620 of the UCC;

(d) credit bid all or any portion of the Secured Obligations, or purchase all or
any portion of the Collateral, (in each case, either directly or through one or
more acquisition vehicles) in connection with any sale, foreclosure or other
disposition conducted in accordance with applicable law following the occurrence
of an Event of Default, including by power of sale, judicial action or
otherwise; and/or

(e) estimate the amount of any contingent or unliquidated Secured Obligations of
such Lender or other Secured Party;

it being understood that no Lender shall be required to fund any amounts in
connection with any purchase of all or any portion of the Collateral by the
Administrative Agent pursuant to the foregoing clauses (b), (c) or (d) without
its prior written consent.

Each Lender and other Secured Party agrees that the Administrative Agent is
under no obligation to credit bid any part of the Secured Obligations or to
purchase or retain or acquire any portion of the Collateral; provided that, in
connection with any credit bid or purchase under clause (b), (c) or (d) of the
preceding paragraph, the Secured Obligations owed to all of the Secured Parties
(other than with respect to contingent or unliquidated liabilities as set forth
in the next succeeding paragraph) shall be entitled to be, and shall be, credit
bid by the Administrative Agent on a ratable basis.

With respect to each contingent or unliquidated claim that is a Secured
Obligation, the Administrative Agent is hereby authorized, but is not required,
to estimate the amount of any such claim for purposes of the credit bid or
purchase so long as the fixing or liquidation of such claim would not unduly
delay the ability of the Administrative Agent to credit bid the Secured
Obligations or purchase the Collateral at such sale or other disposition. In the
event that the Administrative Agent, in its sole and absolute discretion, elects
not to estimate any such contingent or unliquidated claim or any such claim
cannot be estimated without unduly delaying the ability of the Administrative
Agent to credit bid or purchase in accordance with the second preceding
paragraph, then those of the contingent or unliquidated claims not so estimated
shall be disregarded, shall not be credit bid, and shall not be entitled to any
interest in the portion or the entirety of the Collateral purchased by means of
such credit bid.

Each Secured Party whose Secured Obligations are credit bid under clauses (b),
(c) or (d) of the third preceding paragraph shall be entitled to receive
interests in the Collateral or other asset or assets acquired in connection with
such credit bid (or in the Capital Stock of the acquisition vehicle or vehicles
that are used to consummate such acquisition) on a ratable basis in accordance
with the percentage obtained by dividing (x) the amount of the Secured
Obligations of such Secured Party that were credit bid in such credit bid, sale
or other disposition, by (y) the aggregate amount of all Secured Obligations
that were credit bid in such credit bid, sale or other disposition.

 

-144-



--------------------------------------------------------------------------------

In addition, in case of the pendency of any proceeding under any Debtor Relief
Law or any other judicial proceeding relative to any Loan Party, each Secured
Party agrees that the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrowers) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts to the extent due to the
Lenders and the Administrative Agent under Sections 2.12 and 9.03) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(c) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amount to the
extent due to the Administrative Agent under Sections 2.12 and 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan. Administrative Agent may consult with legal
counsel (who may be counsel for the Borrowers), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.

 

-145-



--------------------------------------------------------------------------------

The Administrative Agent may perform any and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as the Administrative
Agent. The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agents.

The Administrative Agent may resign at any time by giving ten days written
notice to the Lenders and the Borrowers. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrowers (not to be unreasonably withheld or delayed), to appoint a successor
Administrative Agent which shall be a commercial bank with an office in the
United States having combined capital and surplus in excess of $1,000,000,000
and a “U.S. person” and a “financial institution” within the meaning of Treasury
Regulations Section 1.1441-1T(c); provided that during the existence and
continuation of an Event of Default under Section 7.01(a) or, with respect to
the Borrowers, Section 7.01(f) or (g), no consent of the Borrowers shall be
required. If no successor shall have been so appointed as provided above and
shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may (but shall not be obligated to), on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above; provided that if such Administrative Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly (and each Lender will cooperate with the
Borrowers to enable the Borrowers to take such actions), until such time as the
Required Lenders or the Borrowers, as applicable, appoint a successor
Administrative Agent, as provided for above in this Article 8 and meeting the
qualifications set forth above. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent (other than any rights to indemnity payments owed
to the retiring Administrative Agent), and the retiring Administrative Agent
shall be discharged from its duties and obligations hereunder. The fees payable
by the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

-146-



--------------------------------------------------------------------------------

Each Lender acknowledges that it has, independently and without reliance upon
either Administrative Agent or any other Lender or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon either
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder. Except for notices, reports
and other documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of the Administrative
Agent or any of its Related Parties.

Anything herein to the contrary notwithstanding, the Arrangers, the joint
bookrunners, the Syndication Agent, and the Co-Documentation Agents shall not
have any right, power, obligation, liability, responsibility or duty under this
Agreement, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

Each of the Lenders irrevocably authorize and instruct the Administrative Agent
to, and the Administrative Agent shall,

(a) release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the occurrence of the Termination Date,
(ii) that is sold or to be sold or transferred as part of or in connection with
any sale or other transfer permitted under the Loan Documents to a Person that
is not a Loan Party, (iii) that does not constitute (or ceases to constitute)
Collateral, (iv) if the property subject to such Lien is owned by a Subsidiary
Guarantor, upon the release of such Subsidiary Guarantor from its Loan Guaranty
otherwise in accordance with the Loan Documents or (v) if approved, authorized
or ratified in writing by the Required Lenders in accordance with Section 9.02;

(b) release any Subsidiary Guarantor from its obligations under the Loan
Guaranty if such Person ceases to be a Subsidiary (or becomes an Excluded
Subsidiary, provided, however, that the release of any Subsidiary Guarantor from
its obligations under this Agreement if such Subsidiary Guarantor becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof shall only be permitted if at the time such Subsidiary Guarantor becomes
an Excluded Subsidiary of such type, (1) no Default or Event of Default shall
have occurred and be outstanding, (2) after giving pro forma effect to such
release and the consummation of the transaction or event that causes such Person
to be an Excluded Subsidiary of such type, the Borrower is deemed to have made a
new Investment in such Person (as if such Person were then newly acquired) and
such Investment is permitted at such time and (3) a Responsible Officer of the
Borrower

 

-147-



--------------------------------------------------------------------------------

Agent certifies to the Administrative Agent compliance with preceding clauses
(1) and (2)) as a result of a transaction permitted hereunder; provided,
further, that no such release shall occur if such Subsidiary Guarantor continues
to be a guarantor in respect of the Senior Notes, any Incremental Equivalent
Debt, any Refinancing Equivalent Debt, the ABL Facility or any Refinancing
Indebtedness in respect of any of the foregoing; and

(c) subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 6.02(m), Section 6.02(n), Section 6.02(o)
and, solely to the extent such Liens do not secure any Indebtedness for borrowed
money (other than Indebtedness under the ABL Facility, so long as such
Indebtedness remains subject to the Intercreditor Agreement), Section 6.02(u).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Guarantor from its obligations under the Loan Guaranty pursuant to this
Article 8 and Section 10.13 hereunder. In each case as specified in this Article
8, the Administrative Agent will (and each Lender hereby authorizes the
Administrative Agent to), at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Loan Guarantor from its obligations
under the Loan Guaranty, in each case in accordance with the terms of the Loan
Documents and this Article 8.

The Administrative Agent is authorized to enter into the Intercreditor Agreement
and any other intercreditor and/or subordination agreement contemplated hereby
with respect to Indebtedness that is (i) required or permitted to be
subordinated hereunder and/or (ii) secured by Liens and which Indebtedness
contemplates an intercreditor, subordination or collateral trust agreement (any
such other intercreditor agreement, an “Additional Agreement”), and the parties
hereto acknowledge that the Intercreditor Agreement and any Additional Agreement
is binding upon them. Each Lender (a) hereby consents to the subordination of
the Liens on the Collateral other than the Term Loan First Lien Collateral
securing the Secured Obligations on the terms set forth in the Intercreditor
Agreement, (b) hereby agrees that it will be bound by and will take no actions
contrary to the provisions of the Intercreditor Agreement or any Additional
Agreement and (c) hereby authorizes and instructs the Administrative Agent to
enter into the Intercreditor Agreement or any Additional Agreement and to
subject the Liens on the Collateral securing the Secured Obligations to the
provisions thereof. The foregoing provisions are intended as an inducement to
the Secured Parties to extend credit to the Borrowers and such Secured Parties
are intended third-party beneficiaries of such provisions and the provisions of
the Intercreditor Agreement or any Additional Agreement.

To the extent the Administrative Agent (or any affiliate thereof) is not
reimbursed and indemnified by the Borrowers, the Lenders will reimburse and
indemnify the Administrative Agent (and any affiliate thereof) in proportion to
their respective Applicable Percentage for and against any and all liabilities,
obligations, losses, damages, penalties, claims, actions, judgments, costs,
expenses or disbursements of whatsoever kind or nature which may be imposed on,

 

-148-



--------------------------------------------------------------------------------

asserted against or incurred by the Administrative Agent (or any affiliate
thereof) in performing its duties hereunder or under any other Loan Document or
in any way relating to or arising out of this Agreement or any other Loan
Document; provided that no Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s (or such affiliate’s) gross negligence or willful
misconduct (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

ARTICLE 9 MISCELLANEOUS

Section 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to any Loan Party, to the Borrower Agent at:

80 Grasslands Road

Elmsford, New York 10523

Attn: Michael A. Correale, Chief Financial Officer

Tel.: (914) 784-4050

Fax: (914) 345-2056

Email: mccorreale@amscan.com

with copy to:

80 Grasslands Road

Elmsford, New York 10523

Attn: Joseph Zepf, General Counsel and Secretary

Tel.: (914) 784-4188

Fax: (914) 345-3982

Email: jzepf@amscan.com

100 Federal Street

Boston, MA 02110

Attn: Joshua Nelson, Managing Director

Tel.: (617) 227-1050

Fax: (617) 227-3514

Email: jnelson@thl.com

Ropes & Gray LLP

1211 Avenue of the Americas

New York, NY 10036-8704

Attn: Jay J. Kim

Tel.: (212) 497-3626

Fax: (646) 728-1667

Email: jay.kim@ropesgray.com

 

-149-



--------------------------------------------------------------------------------

(ii) if to the Administrative Agent, at:

60 Wall Street

New York, New York 10005

Attn: Dusan Lazarov

Tel.: (212) 250-0211

Fax: (212) 797-5695

(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.

All such notices and other communications sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices and other communications sent by telecopier shall
be deemed to have been given when sent (except that, if not given during normal
business hours for the recipient, shall be deemed to have been given at the
opening of business on the next Business Day for the recipient). Notices and
other communications delivered through electronic communications to the extent
provided in clause (b) below shall be effective as provided in such clause (b).

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and Internet or
intranet websites) pursuant to procedures set forth herein or otherwise approved
by the Administrative Agent. The Administrative Agent or the Borrower Agent (on
behalf of the Loan Parties) may, in its discretion, agree to accept notices and
other communications to it hereunder by electronic communications pursuant to
procedures set forth herein or otherwise approved by it; provided that approval
of such procedures may be limited to particular notices or communications. All
such notices and other communications (i) sent to an e-mail address shall be
deemed received upon the sender’s receipt of an acknowledgement from the
intended recipient (such as by the “return receipt requested” function, as
available, return e-mail or other written acknowledgement); provided that if not
given during the normal business hours of the recipient, such notice or
communication shall be deemed to have been given at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
Intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(b)(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

Section 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder or under any other Loan Document shall operate

 

-150-



--------------------------------------------------------------------------------

as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and under any other Loan Document are cumulative and are
not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of any Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, to the extent permitted
by law, the making of a Loan shall not be construed as a waiver of any Default
or Event of Default, regardless of whether the Administrative Agent, or any
Lender may have had notice or knowledge of such Default or Event of Default at
the time.

(b) Subject to clauses (A) and (B) below, neither this Agreement nor any other
Loan Document nor any provision hereof or thereof may be waived, amended or
modified, except (i) in the case of this Agreement, pursuant to an agreement or
agreements in writing entered into by the Borrowers and the Required Lenders (or
the Administrative Agent with the consent of the Required Lenders) or (ii) in
the case of any other Loan Document (other than any such amendment to effectuate
any modification thereto expressly contemplated by the terms of such other Loan
Documents), pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that:

(A) notwithstanding the foregoing, no such agreement shall, without the consent
of each Lender directly and adversely affected thereby (but without the
necessity of obtaining the consent of the Required Lenders),

(1) extend or increase the Commitment of any Lender;

(2) reduce or forgive the principal amount of any Loan or any amount due on any
Loan Installment Date or postpone any Loan Installment Date or the date of any
scheduled payment of interest or fees payable hereunder;

(3) extend the scheduled final maturity of any Loan (in each case, other than
extension for administrative reasons agreed by the Administrative Agent);

(4) reduce the rate of interest (other than to waive any obligations of the
Borrowers to pay interest at the default rate of interest under Section 2.13(c))
or the amount of any fees owed to such Lender;

(5) change any of the provisions of this Section or the definitions of “Required
Lenders” to reduce any of the voting percentages

 

-151-



--------------------------------------------------------------------------------

required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the consent of each
Lender;

(6) amend or modify the provisions of Section 2.18(a) (with respect to pro rata
allocation among Lenders), 2.18(b) and 2.18(c) of this Agreement in a manner
that would by its terms alter the pro rata sharing of payments required thereby
(except in connection with transactions permitted under Sections 2.22, 2.23,
2.25, 9.02(c) or 9.05(g) or as otherwise provided in this Section 9.02); and

(B) notwithstanding the foregoing, no such agreement shall:

(1) release all or substantially all of the Collateral (except as otherwise
permitted herein or in the other Loan Documents, including pursuant to Article 8
or Section 10.13 hereof), without the prior written consent of each Lender; or

(2) release all or substantially all of the value of the Loan Guaranties (except
as otherwise permitted herein or in the other Loan Documents, including pursuant
to Section 10.13 hereof), without the prior written consent of each Lender;

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder without the
prior written consent of the Administrative Agent.

(c) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower Agent and the
Lenders providing the Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans of any Class (“Replaced Term Loans”)
with replacement term loans (“Replacement Term Loans”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Term Loans shall not
exceed the aggregate principal amount of such Replaced Term Loans, plus accrued
interest, fees, premiums (if any) and penalties thereon and reasonable fees and
expenses associated with such Replacement Term Loans, (b) the all-in yield with
respect to such Replacement Term Loans (or similar interest rate spread
applicable to such Replacement Term Loans) shall not be higher than the all-in
yield for such Replaced Term Loans (or similar interest rate spread applicable
to such Replaced Term Loans) immediately prior to such refinancing unless the
maturity of the Replacement Term Loans is at least one year later than the
maturity of the Replaced Term Loans, (c) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Replaced Term Loans at the time of such refinancing
(except by virtue of amortization or prepayment of the Replaced Term Loans prior
to the time of such incurrence) and (d) all other terms and conditions
applicable to such Replacement Term Loans shall be substantially identical to,
or less favorable to the Lenders providing such Replacement Term Loans than,
those applicable to such

 

-152-



--------------------------------------------------------------------------------

Replaced Term Loans, except to the extent necessary to provide for covenants and
other terms applicable to any period after the Latest Maturity Date of the Term
Loans in effect immediately prior to such refinancing. Each amendment to this
Agreement providing for Replacement Term Loans may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent and the Borrower Agent to effect the provisions of this
paragraph, and for the avoidance of doubt, this paragraph shall supersede any
other provisions in this Section 9.02 to the contrary.

Notwithstanding anything to the contrary contained in this Section 9.02,
(i) guarantees, collateral security agreements, pledge agreements and related
documents (if any) executed by the Loan Parties in connection with this
Agreement may be in a form reasonably determined by the Administrative Agent and
may be amended, supplemented and/or waived with the consent of the
Administrative Agent at the request of the Borrowers (or the Borrower Agent on
behalf of Borrowers) without the input or need to obtain the consent of any
other Lenders if such amendment or waiver is delivered in order (x) to comply
with local law or advice of local counsel, (y) to cure ambiguities, omissions or
defects or (z) to cause such guarantees, collateral security agreements, pledge
agreement or other document to be consistent with this Agreement and the other
Loan Documents, (ii) the Borrowers and the Administrative Agent may, without the
input or consent of any other Lender (other than the relevant Lenders (including
Additional Lenders) providing Loans under such Sections), effect amendments to
this Agreement and the other Loan Documents as may be necessary in the
reasonable opinion of the Borrowers and the Administrative Agent to effect the
provisions of Sections 2.22, 2.23, 2.25 or 9.02(c) and (iii) if the
Administrative Agent and the Borrowers have jointly identified an obvious error
or any error or omission of a technical nature, in each case, in any provision
of the Loan Documents, then the Administrative Agent and the Borrowers shall be
permitted to amend such provision.

Section 9.03. Expenses; Indemnity; Damage Waiver.

(a) The Borrowers shall pay (i) all reasonable and documented out-of-pocket
expenses incurred by each Arranger, the Administrative Agent and their
respective Affiliates (but limited, in the case of legal fees and expenses, to
the actual reasonable and documented out-of-pocket fees, disbursements and other
charges of one firm of outside counsel to all such persons taken as a whole and,
if necessary, of one counsel in any relevant material jurisdiction to such
Persons, taken as a whole) in connection with the syndication and distribution
(including, without limitation, via the Internet or through a service such as
Intralinks) of the Credit Facility, the preparation, execution, delivery and
administration of the Loan Documents and related documentation, including in
connection with any amendments, modifications or waivers of the provisions of
any Loan Documents (whether or not the transactions contemplated thereby shall
be consummated, but only to the extent such amendments, modifications or waivers
were requested by the Borrowers to be prepared) and (ii) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers or the Lenders and each of their respective Affiliates (but limited,
in the case of legal fees and expenses, to the actual reasonable and documented
out-of-pocket fees, disbursements and other charges of one firm of outside
counsel to all such persons taken as a whole and, solely in the case of an
actual or potential conflict of interest, one additional outside counsel to all
such persons

 

-153-



--------------------------------------------------------------------------------

taken as a whole, and, if necessary, of one local counsel in any relevant
material jurisdiction to such persons, taken as a whole and, solely in the case
of an actual or potential conflict of interest, one additional local counsel in
such relevant material jurisdiction to all such persons taken as a whole) in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made hereunder. Expenses reimbursable by the
Borrowers under this Section include, subject to any other applicable provision
of any Loan Document, reasonable and documented out-of-pocket costs and expenses
incurred in connection with: (A) lien and title searches and title insurance,
(B) taxes, fees and other charges for recording the Mortgages, filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Administrative Agent’s Liens and (C) forwarding loan proceeds and
costs and expenses of preserving and protecting the Collateral. Other than to
the extent required to be paid on the Closing Date, all amounts due under this
paragraph (a) shall be payable by the Borrowers within 30 days of receipt of an
invoice relating thereto, setting forth such expenses in reasonable detail and
together with backup documentation supporting such reimbursement requests.

(b) The Borrowers shall indemnify each Arranger, the Administrative Agent and
each Lender, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and expenses (but
limited, in the case of legal fees and expenses, to the actual reasonable and
documented out-of-pocket fees, disbursements and other charges of one counsel to
all Indemnitees taken as a whole and, solely in the case of a conflict of
interest, one additional counsel to all affected Indemnitees, taken as a whole,
and, if reasonably necessary, one local counsel in any relevant material
jurisdiction to all Indemnitees, taken as a whole and, solely in the case of an
actual or potential conflict of interest, one additional local counsel to all
affected Indemnitees, taken as a whole), incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby or thereby, (ii) the use of the proceeds of the
Loans or (iii) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory and regardless of whether any Indemnitee is a party thereto
(and regardless of whether such matter is initiated by a third party or by the
Borrowers, any other Loan Party or any of their respective Affiliates); provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
(i) determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or of any affiliate of such Indemnitee or, to the
extent such judgment finds such Indemnitee in material breach of the Loan
Documents or (ii) arise out of any claim, litigation, investigation or
proceeding brought by such Indemnitee (or its Related Parties) against another
Indemnitee (or its Related Parties) (other than any claim, litigation,
investigation or proceeding brought by or against the Administrative Agent,
acting in its capacity as the Administrative Agent or any Arranger, acting in
its capacity as an Arranger) that does not involve any act or omission of the

 

-154-



--------------------------------------------------------------------------------

Sponsors, Holdings, either Borrower or any of their Subsidiaries. Each
Indemnitee shall be obligated to refund or return any and all amounts paid by
either Borrower pursuant to this Section 9.03(b) to such Indemnitee for any
fees, expenses, or damages to the extent such Indemnitee is not entitled to
payment of such amounts in accordance with the terms hereof. All amounts due
under this paragraph (b) shall be payable by the Borrowers within 30 days
(x) after written demand thereof, in the case of any indemnification obligations
and (y) in the case of reimbursement of costs and expenses, after receipt of an
invoice relating thereto, setting forth such expenses in reasonable detail and
together with backup documentation supporting such reimbursement requests. This
Section 9.03 shall not apply to Taxes other than Taxes that represent losses,
claims, damages, liabilities or related expenses arising from any non-Tax claim.
Payments under this Section 9.03(b) shall be made by the Borrower to the
Administrative Agent for the benefit of the relevant Indemnitee.

Section 9.04. Waiver of Claim. To the extent permitted by applicable law, no
party to this Agreement shall assert, and each hereby waives, any claim against
any other party hereto or any Related Party thereof, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof, except, in the case of the
Borrowers, to the extent such damages would otherwise be subject to
indemnification pursuant to the terms of Section 9.03.

Section 9.05. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) except as provided under Section 6.08, the
Borrowers may not assign or otherwise transfer any of their rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by either Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the limitations set forth in paragraph (a) above and the
conditions set forth in paragraph (b)(ii) below, any Lender may assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of the Loans or commitments added
pursuant to Section 2.22, 2.23, 2.25 or 9.02(c) at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed except in connection with a proposed assignment to any Disqualified
Institution) of:

(A) the Borrower Agent; provided that the Borrower Agent shall have been deemed
to have consented to any such assignment unless it shall have objected thereto
by written notice to the Administrative Agent within 15 Business Days after
receiving written notice thereof; provided, further, that no consent of the
Borrower Agent shall be required for an assignment to another Lender, an
Affiliate of a Lender, an Approved Fund or, if an Event of Default under
Section 7.01(a) or Section 7.01(f) or (g) (with respect to the Borrowers only)
has occurred and is continuing, any other Eligible Assignee; and

(B) the Administrative Agent; provided, that no consent of the Administrative
Agent shall be required for an assignment to another Lender, an Affiliate of a
Lender, an Approved Fund.

 

-155-



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Loans or commitments of any Class, the principal amount
of Loans or commitments of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent and determined on an
aggregate basis in the event of concurrent assignments to Related Funds or by
Related Funds (as defined below)) shall not be less than $1,000,000 unless each
of the Borrower Agent and the Administrative Agent otherwise consent;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or, if previously agreed with the
Administrative Agent, manually), and shall pay to the Administrative Agent a
processing and recordation fee of $3,500 (which fee may be waived or reduced in
the sole discretion of the Administrative Agent); and

(D) the Eligible Assignee, if it shall not be a Lender, shall deliver on or
prior to the effective date of such assignment, to the Administrative Agent
(1) an Administrative Questionnaire and (2) if applicable, any Internal Revenue
Service forms required under Section 2.17.

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

 

-156-



--------------------------------------------------------------------------------

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the Eligible Assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03 with respect to facts and circumstances occurring on
or prior to the effective date of such assignment and subject to its obligations
thereunder and under Section 9.13). If any such assignment by a Lender holding a
Promissory Note hereunder occurs after the issuance of any Promissory Note
hereunder to such Lender, the assigning Lender shall, upon the effectiveness of
such assignment or as promptly thereafter as practicable, surrender such
Promissory Note to the Administrative Agent for cancellation, and thereupon the
applicable Borrower shall issue and deliver a new Promissory Note, if so
requested by the assignee and/or assigning Lender, to such assignee and/or to
such assigning Lender, with appropriate insertions, to reflect the new
commitments and/or outstanding Loans of the assignee and/or the assigning
Lender.

If any assignment or participation under this Section 9.05 is made to (1) any
Affiliate of any Disqualified Institution (other than any bona fide debt fund
that is not itself a Disqualified Institution) or (2) any Disqualified
Institution without the Borrower Agent’s prior written consent (any such Person,
a “Disqualified Person”), then the Borrower Agent may, at its sole expense and
effort, upon notice to the applicable Disqualified Person and the Administrative
Agent, (A) terminate any Commitment of such Disqualified Person and repay the
outstanding amount of Loans, together with accrued and unpaid interest thereon,
accrued and unpaid fees and all other amounts owing to such Disqualified Person,
(B) in the case of any outstanding Term Loans, purchase such Term Loans by
paying the lesser of (x) par and (y) the amount that such Disqualified Person
paid to acquire such Term Loans, plus in the case of each of clauses (x) and
(y), accrued and unpaid interest thereon, accrued and unpaid fees and all other
amounts due and payable to it hereunder and/or (C) require such Disqualified
Person to assign, without recourse (in accordance with and subject to the
restrictions contained in this Section 9.05), all of its interests, rights and
obligations under this Agreement to one or more Eligible Assignees at the lesser
of (x) par and (y) the amount that such Disqualified Person paid to acquire such
Term Loans, plus in the case of each of clauses (x) and (y), accrued and unpaid
interest thereon, accrued and unpaid fees and all other amounts due and payable
to it hereunder; provided that (I) in the case of clauses (A) and (B), the
Borrower Agent shall be liable to the relevant Disqualified Person under
Section 2.16 if any LIBO Rate Loan owing to such Disqualified Person is repaid
or purchased other than on the last day of the Interest Period relating thereto
and (II) in the case of clause (C), the relevant assignment shall otherwise
comply with this Section 9.05 (except that no registration and processing fee
required under this Section 9.05 shall be required with any assignment pursuant
to this paragraph). Nothing in this Section 9.05 shall be deemed to prejudice
any right or remedy that Holdings or either Borrower may otherwise have at law
or equity. Each Lender acknowledges and agrees that Holdings and its
Subsidiaries will suffer irreparable harm if such Lender breaches any obligation
under this Section 9.05 insofar as such obligation relates to any assignment or
participation to any Disqualified Institution. Additionally, each Lender agrees
that Holdings and/or either Borrower may seek to obtain specific

 

-157-



--------------------------------------------------------------------------------

performance or other equitable or injunctive relief to enforce this paragraph
against any Disqualified Person and the immediately following paragraph of this
Section 9.05 against any Disqualified Institution, in each case with respect to
such breach without posting a bond or presenting evidence of irreparable harm.

Notwithstanding anything to the contrary contained in this Agreement, each
Disqualified Institution (A) will not receive information provided solely to
Lenders by either Borrower, the Administrative Agent or any Lender and will not
be permitted to attend or participate in conference calls or meetings attended
solely by the Lenders and the Administrative Agent, other than the right to
receive notices of prepayments and other administrative notices in respect of
its Loans or Commitments required to be delivered to Lenders pursuant to Article
II and (B) (x) for purposes of determining whether the Required Lenders have
(i) consented (or not consented) to any amendment, modification, waiver, consent
or other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
with respect to or under any Loan Document, shall not have any right to consent
(or not consent), otherwise act or direct or require the Administrative Agent or
any Lender to take (or refrain from taking) any such action, and all Loans held
by any Disqualified Institution shall be deemed to be not outstanding for all
purposes of calculating whether the Required Lenders or all Lenders have taken
any actions, except that no amendment, modification or waiver of any Loan
Document shall, without the consent of the applicable Disqualified Institution,
deprive any Disqualified Institution of its pro rata share of any payment to
which all Lenders of the applicable Class of Loans are entitled and (y) hereby
agrees that if a proceeding under any Debtor Relief Law shall be commenced by or
against a Borrower or any other Loan Party, such Disqualified Institution will
be deemed to vote in the same proportion as Lenders that are not Disqualified
Institutions.

The Administrative Agent shall have the right, and the Borrowers hereby
expressly authorize the Administrative Agent, to provide the Disqualified
Institutions List to each Lender requesting the same (provided that such Lender
agrees to maintain the confidentiality of the Disqualified Institutions List
(which agreement may be by way of a “click through” or other affirmative action
on the part of the recipient to access the Disqualified Institutions List and
acknowledge its confidentiality obligations in respect thereof)).

The Administrative Agent shall not be responsible or have any liability for, or
have any duty to ascertain, inquire into, monitor the list or identities of, or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions or Disqualified Person. Without limiting the generality of the
foregoing, the Administrative Agent shall not (x) be obligated to ascertain,
monitor or inquire as to whether any Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or Disqualified Person or (y) have
any liability with respect to or arising out of any assignment or participation
of Loans, or disclosure of confidential information, to any Disqualified
Institution or Disqualified Person.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders and their respective successors and assigns, and the
commitment of, and principal amount of and

 

-158-



--------------------------------------------------------------------------------

interest on the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). Failure to make any such recordation, or any
error in such recordation, shall not affect the Borrowers’ obligations in
respect of such Loans. The entries in the Register shall be conclusive, absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender and the owner of the amounts owing to it under the Loan
Documents as reflected in the Register for all purposes of the Loan Documents,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrowers and any Lender (but only as to its own holdings), at
any reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an Eligible Assignee, the Eligible Assignee’s completed
Administrative Questionnaire and tax certifications required by
Section 9.05(b)(ii)(D)(2) (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section, if applicable, and any written consent to such assignment required
by paragraph (b) of this Section, the Administrative Agent shall promptly accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the Eligible Assignee thereunder shall be deemed to
confirm and agree with each other and the other parties hereto as follows:
(A) such assigning Lender warrants that it is the legal and beneficial owner of
the interest being assigned thereby free and clear of any adverse claim and that
its commitments, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (B) except as set forth in (A) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrowers or any Subsidiary or the
performance or observance by the Borrowers or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (C) such assignee represents
and warrants that it is an Eligible Assignee, legally authorized to enter into
such Assignment and Assumption; (D) such assignee confirms that it has received
a copy of this Agreement and the Intercreditor Agreement, together with copies
of the most recent financial statements referred to in Section 3.04(a) or
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (E) such assignee will independently and
without reliance upon the Administrative Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (F) such assignee appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agent, by the terms hereof, together with such powers as are
reasonably incidental thereto; and (G) such assignee agrees that it will perform
in accordance with their terms all the obligations which by the terms of this
Agreement are required to be performed by it as a Lender.

 

-159-



--------------------------------------------------------------------------------

(c) (i) Any Lender may, without the consent of either Borrower, the
Administrative Agent or any other Lender, sell participations to one or more
banks or other entities (other than to any Disqualified Institution) (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its commitments and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrowers, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in (x) clause (A) to the first proviso to Section 9.02(b) that
directly and adversely affects the Loans or commitments in which such
Participant has an interest and (y) clause (B) to the first proviso to
Section 9.02(b). Subject to paragraph (c)(ii) of this Section, the Borrowers
agree that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15, 2.16 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower
Agent’s prior written consent expressly acknowledging such Participant may
receive a greater benefit. A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 2.17 unless the
Borrower Agent is notified of the participation sold to such Participant and
such Participant agrees, for the benefit of the Borrowers, to comply with
Section 2.17(e) as though it were a Lender.

Each Lender that sells a participation shall, acting for this purpose as a
non-fiduciary agent of the Borrowers, maintain at one of its offices a copy of a
register for the recordation of the names and addresses of each Participant and
their respective successors and assigns, and principal amount of and interest on
the Loans (the “Participant Register”). The entries in the Participant Register
shall be conclusive, absent manifest error, and such Lender may treat each
Person whose name is recorded in the Participant Register pursuant to the terms
hereof as the owner of such participation for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

-160-



--------------------------------------------------------------------------------

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (other than to any natural
person) to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank or other
central bank having jurisdiction over such Lender, and this Section 9.05 shall
not apply to any such pledge or assignment of a security interest; provided that
no such pledge or assignment of a security interest shall release a Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(e) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower Agent, the option to provide to the
Borrowers all or any part of any Loan that such Granting Lender would otherwise
be obligated to make to the Borrowers pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to make any Loan;
(ii) if an SPC elects not to exercise such option or otherwise fails to provide
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof; and (iii) if an SPC elects to exercise
such option and provides all or any part of such Loan, such SPC shall be
recorded in the Register as the Lender with respect to the portion of a Loan
made by such SPC. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Each party hereto hereby agrees that (i) neither
the grant to any SPC nor the exercise by any SPC of such option shall increase
the costs or expenses or otherwise increase or change the obligations of the
Borrowers under this Agreement (including its obligations under Section 2.15,
2.16 or 2.17) and no SPC shall be entitled to any greater amount under
Section 2.13, 2.14 or 2.15 or any other provision of this Agreement or any other
Loan Document that the Granting Lender would have been entitled to receive,
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender) and (iii) the Granting Lender shall for all purposes including approval
of any amendment, waiver or other modification of any provision of the Loan
Documents, remain the Lender of record hereunder. In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof; provided that (i) in the case of the Borrowers,
such SPC’s Granting Lender is in compliance in all material respects with its
obligations to the Borrowers hereunder and (ii) each Lender designating any SPC
hereby agrees to indemnify, save and hold harmless each other party hereto for
any loss, cost, damage or expense arising out of its inability to institute such
a proceeding against such SPC during such period of forbearance. In addition,
notwithstanding anything to the contrary contained in this Section 9.05, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
Agent or the Administrative Agent and without paying any processing fee
therefor, assign all or a portion of its interests in any Loans to the Granting
Lender, which

 

-161-



--------------------------------------------------------------------------------

assignment shall be recorded in the Register, and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

(f) [Reserved].

(g) Notwithstanding anything to the contrary contained herein, any Lender may,
at any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans, which assignment shall be recorded in
the Register, to an Affiliated Lender on a non-pro rata basis (A) through Dutch
Auctions open to all applicable Lenders on a pro rata basis or (B) through open
market purchases, in each case with respect to clauses (A) and (B), without the
consent of the Administrative Agent; provided that:

(i) any Term Loans acquired by Holdings, either Borrower or any of their
respective Subsidiaries shall be retired and cancelled immediately upon the
acquisition thereof;

(ii) any Term Loans acquired by any Non-Debt Fund Affiliate may (but shall not
be required to) be contributed to Holdings, the Borrowers or any of their
subsidiaries for purposes of cancellation of such Indebtedness (it being
understood that such Term Loans shall be retired and cancelled immediately upon
such contribution); provided that upon such cancellation of Indebtedness, the
aggregate outstanding principal amount of the Term Loans shall be deemed
reduced, as of the date of such contribution, by the full par value of the
aggregate principal amount of the Term Loans so contributed and cancelled, and
each principal repayment installment with respect to the Term Loans pursuant to
Section 2.10(a) shall be reduced pro rata by the aggregate principal amount of
Term Loans so contributed and cancelled;

(iii) in connection with any Dutch Auction by Holdings, either Borrower and/or
any of their Subsidiaries, such Affiliated Lender shall either (x) represent and
warrant to the assigning Lender, as of the date of any such purchase and
assignment, that it is not in possession of material non-public information
(“MNPI”) with respect to the Borrowers or any of their subsidiaries or their
respective Securities that (A) has not been disclosed to the assigning Lender
prior to such date and (B) could reasonably be expected to have a material
effect upon, or otherwise be material to, a Lender’s decision to assign Term
Loans to such Affiliated Lender (in each case, other than because such assigning
Lender does not wish to receive MNPI with respect to the Borrowers or any of
their subsidiaries or their respective securities) or (y) disclose to the
assigning Lender of such Term Loans that it cannot make such representation and
warranty, in which case, by such assigning Lender’s assignment of such Term
Loans to such Affiliated Lender, such assigning Lender shall be deemed to
acknowledge and agree that in connection with such assignment, (1) such
Affiliated Lender or its Affiliates may have, and later may come into possession
of, MNPI, (2) such assigning Lender has independently, without reliance on the
applicable Affiliated Lender, the Sponsors, Holdings, either Borrower, any of
their subsidiaries, the Administrative Agent, the Arrangers or any of their
respective Affiliates, made its own analysis and determination to participate in
such assignment notwithstanding such assigning Lender’s lack of knowledge of the
MNPI, (3) none of the applicable Affiliated Lenders, the

 

-162-



--------------------------------------------------------------------------------

Sponsors, Holdings, either Borrower, any of their subsidiaries, the
Administrative Agent, the Arrangers or any of their respective Affiliates shall
have any liability to such assigning Lender, and such assigning Lender hereby
waives and releases, to the extent permitted by law, any claims such may have
against the applicable Affiliated Lender, the Sponsors, Holdings, each Borrower,
each of their subsidiaries, the Administrative Agent, the Arrangers and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the MNPI and (4) the MNPI may not be available to the
Administrative Agent, the Arrangers or the other Lenders;

(iv) after giving effect to such assignment and to all other assignments to all
Affiliated Lenders, the aggregate principal amount of all Term Loans then held
by all Affiliated Lenders shall not exceed 25.0% of the aggregate principal
amount of the Term Loans then outstanding (after giving effect to any
substantially simultaneous cancellations thereof); provided that each of the
parties hereto agrees and acknowledges that the Administrative Agent shall not
be liable for any losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses and disbursements of any kind or nature
whatsoever incurred or suffered by any Person in connection with any compliance
or non-compliance with this clause (g)(iv) or any purported assignment exceeding
such percentage (it being understood and agreed that the cap set forth in this
clause (iv) is intended to apply to any Loans made available by Affiliated
Lenders by means other than formal assignment (e.g., as a result of an
acquisition of another Lender (other than a Debt Fund Affiliate) by an
Affiliated Lender or the provision of Incremental Term Loans, Refinancing Term
Loans, Extended Term Loans or Replacement Term Loans by an Affiliated Lender));

(v) in connection with any assignment effected pursuant to a Dutch Auction
and/or open market purchase conducted by Holdings, either Borrower or any of
their Subsidiaries, (A) Indebtedness incurred under the ABL Facility, any
Incremental Revolving Facility, any Extended Revolving Credit Commitment or any
Replacement Revolving Facility shall not be utilized to fund such assignment and
(B) no Default or Event of Default shall have occurred and be continuing at the
time of acceptance of bids for the Dutch Auction or the consummation of such
open market purchase;

(vi) in connection with each assignment pursuant to this clause (g), the
Administrative Agent shall have been provided written notice in connection with
each assignment to an Affiliated Lender or a Person that upon effectiveness of
such assignment would constitute an Affiliated Lender with respect to the
identity of such Affiliated Lender and the amount of the Loans being assigned
thereto;

(vii) by its acquisition of Term Loans, an Affiliated Lender shall be deemed to
have acknowledged and agreed that:

(A) the Term Loans held by such Affiliated Lender shall be disregarded in both
the numerator and denominator in the calculation of Required Lenders or any
other Lender vote (and the Term Loans held by such Affiliated Lender shall be
deemed to be voted pro rata along with the other Lenders that are not Affiliated
Lenders), except that such Affiliated Lender shall have the right to vote (and
the Term Loans held by such Affiliated Lender shall not be so disregarded) with
respect to any

 

-163-



--------------------------------------------------------------------------------

amendment, modification, waiver, consent or other action that requires the vote
of all Lenders or all Lenders directly and adversely affected thereby, as the
case may be; provided that no amendment, modification, waiver, consent or other
action shall (1) disproportionately affect such Affiliated Lender in its
capacity as a Lender as compared to other Lenders of the same Class that are not
Affiliated Lenders or (2) deprive any Affiliated Lender of its share of any
payments which the Lenders are entitled to share on a pro rata basis hereunder,
in each case without the consent of such Affiliated Lender; and

(B) Affiliated Lenders, solely in their capacity as an Affiliated Lender, will
not be entitled to (i) attend (including by telephone) or participate in any
meeting or discussions (or portion thereof) among the Administrative Agent or
any Lender or among Lenders to which the Loan Parties or their representatives
are not invited or (ii) receive any information or material prepared by the
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
Borrowings, prepayments and other administrative notices in respect of its Term
Loans required to be delivered to Lenders pursuant to Article 2).

Each Affiliated Lender and each Debt Fund Affiliate agrees to notify the
Administrative Agent promptly if it acquires any Person who is also a Lender,
and each Lender agrees to notify the Administrative Agent promptly if it becomes
an Affiliated Lender or a Debt Fund Affiliate, it being understood that if an
Affiliated Lender or a Debt Fund Affiliate acquires a Lender that would
otherwise constitute (i) a Debt Fund Affiliate, then the 49.9% threshold below
shall include the Term Loans and any commitments and other Loans of such newly
acquired Lender and (ii) a Non-Debt Fund Affiliate, then the 25.0% threshold set
forth in clause (g)(iv) above shall include the Term Loans of such newly
acquired Lender.

Notwithstanding anything to the contrary contained herein, any Lender may, at
any time, assign all or a portion of its rights and obligations under this
Agreement in respect of its Term Loans to a Debt Fund Affiliate, which
assignment shall be recorded in the Register, and any Debt Fund Affiliate may,
from time to time, purchase Term Loans (x) on a non-pro rata basis through Dutch
Auctions open to all applicable Lenders on a pro rata basis or (y) through open
market purchases without the consent of the Administrative Agent, in each case,
without the necessity of meeting the requirements set forth in subclauses
(i) through (vii) of this clause (g); provided that the Term Loans and
commitments and other Loans of any Debt Fund Affiliates shall not account for
more than 49.9% of the amounts included in determining whether the Required
Lenders have (A) consented to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, or subject to the immediately succeeding
paragraph, any plan of reorganization pursuant to the Bankruptcy Code,
(B) otherwise acted on any matter related to any Loan Document, or (C) directed
or required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document. Any
Term Loans acquired by any Debt Fund Affiliate may (but shall not be required
to) be contributed to Holdings, the Borrowers or any of their subsidiaries for
purposes of cancellation of such Indebtedness (it being understood that such
Term Loans shall be retired and cancelled immediately upon such contribution);

 

-164-



--------------------------------------------------------------------------------

provided that upon such cancellation of Indebtedness, the aggregate outstanding
principal amount of the Term Loans shall be deemed reduced, as of the date of
such contribution, by the full par value of the aggregate principal amount of
the Term Loans so contributed and cancelled, and each principal repayment
installment with respect to the Term Loans pursuant to Section 2.10(a) shall be
reduced pro rata by the aggregate principal amount of Term Loans so contributed
and cancelled.

Notwithstanding anything in this Agreement or the other Loan Documents to the
contrary, each Affiliated Lender hereby agrees that, if a proceeding under any
Debtor Relief Law shall be commenced by or against either Borrower or any other
Loan Party at a time when such Lender is an Affiliated Lender, such Affiliated
Lender irrevocably authorizes and empowers the Administrative Agent to vote on
behalf of such Affiliated Lender with respect to the Term Loans held by such
Affiliated Lender in any manner in the Administrative Agent’s sole discretion,
unless the Administrative Agent instructs such Affiliated Lender to vote, in
which case such Affiliated Lender shall vote with respect to the Term Loans held
by it as the Administrative Agent directs; provided that (a) such Affiliated
Lender shall be entitled to vote in accordance with its sole discretion (and not
in accordance with the direction of the Administrative Agent) and (b) the
Administrative Agent shall not be entitled to vote on behalf of such Affiliated
Lender, in each case, in connection with any matter to the extent any such
matter proposes to treat any Obligations held by such Affiliated Lender in a
manner that is different than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower Agent. Each Affiliated Lender
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Affiliated Lender’s attorney-in-fact, with
full authority in the place and stead of such Affiliated Lender and in the name
of such Affiliated Lender (solely in respect of Term Loans and participations
therein and not in respect of any other claim or status such Affiliated Lender
may otherwise have), from time to time in the Administrative Agent’s discretion
to take any action and to execute any instrument that the Administrative Agent
may deem reasonably necessary to carry out the provisions of (but subject to the
limitations set forth in) this paragraph.

Section 9.06. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent may have had notice or knowledge of any Default or
Event of Default or incorrect representation or warranty at the time any credit
is extended hereunder, and shall continue in full force and effect until the
Termination Date. The provisions of Sections 2.15, 2.16, 2.17, 9.03 and 9.13 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the occurrence of the Termination Date or the termination of this
Agreement or any provision hereof but in each case, subject to the limitations
set forth in this Agreement.

Section 9.07. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.

 

-165-



--------------------------------------------------------------------------------

This Agreement, the other Loan Documents and the Fee Letter and any separate
letter agreements with respect to fees payable to the Arrangers constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by Holdings,
the Borrowers, the Subsidiaries of the Borrowers party hereto and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or by email as a “.pdf” or “.tif” attachment shall be
effective as delivery of a manually executed counterpart of this Agreement.

Section 9.08. Severability. To the extent permitted by law, any provision of any
Loan Document held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions thereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 9.09. Right of Setoff. If an Event of Default shall have occurred and be
continuing, upon the written consent of the Administrative Agent, each Lender
and each of its Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by the Administrative Agent or such
Lender or Affiliate (including, without limitation, by branches and agencies of
the Administrative Agent or such Lender, wherever located) to or for the credit
or the account of either Borrower or any Loan Guarantor against any of and all
the Secured Obligations held by the Administrative Agent or such Lender or
Affiliate, irrespective of whether or not the Administrative Agent or such
Lender or Affiliate shall have made any demand under the Loan Documents and
although such obligations may be unmatured. The applicable Lender shall promptly
notify the Borrower Agent and the Administrative Agent of such set-off or
application; provided that any failure to give or any delay in giving such
notice shall not affect the validity of any such set-off or application under
this Section. The rights of each Lender under this Section are in addition to
other rights and remedies (including other rights of setoff) which such Lender
may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE SECURED
OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO LENDER
SHALL EXERCISE A RIGHT OF SETOFF LENDER’S LIEN OR COUNTERCLAIM OR TAKE ANY COURT
OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF
THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE CONSENT OF THE
LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT OR APPROVED IN WRITING BY THE
ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT
(PURSUANT TO SECTIONS 580a, 580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL
PROCEDURE OR SECTION 2924 OF THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR
OTHERWISE) AFFECT OR IMPAIR THE VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE
LIENS GRANTED TO THE

 

-166-



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT PURSUANT TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY
OF THE PROMISSORY NOTES AND OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED
EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS PARAGRAPH SHALL BE
SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT
HEREUNDER.

Section 9.10. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS EXPRESSLY SET
FORTH IN OTHER LOAN DOCUMENTS) AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING
UNDER OR RELATED TO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN THE OTHER LOAN DOCUMENTS), WHETHER IN TORT, CONTRACT (AT
LAW OR IN EQUITY) OR OTHERWISE, SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW YORK
STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, IN THE CITY OF NEW YORK (OR ANY
APPELLATE COURT THEREFROM) OVER ANY SUIT, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO ANY LOAN DOCUMENTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING SHALL (EXCEPT AS PERMITTED BELOW) BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, FEDERAL
COURT. THE PARTIES HERETO AGREE THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR
DOCUMENT BY REGISTERED MAIL ADDRESSED TO SUCH PERSON SHALL BE EFFECTIVE SERVICE
OF PROCESS AGAINST SUCH PERSON FOR ANY SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR
PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH OF THE PARTIES HERETO
AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. EACH PARTY HERETO AGREES THAT THE ADMINISTRATIVE AGENT AND LENDERS RETAIN
THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER
JURISDICTION SOLELY IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER ANY
COLLATERAL DOCUMENT.

 

-167-



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY CLAIM OR
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION, SUIT OR
PROCEEDING IN ANY SUCH COURT.

(d) TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS
PROVIDED FOR IN SECTION 9.01. EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ANY
OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES
NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER
ANY LOAN DOCUMENT THAT SERVICE OF PROCESS WAS INVALID AND INEFFECTIVE. NOTHING
IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY
TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

Section 9.11. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY SUIT, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY) DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

Section 9.12. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.13. Confidentiality. The Administrative Agent and each Lender agrees
(and each Lender agrees to cause its SPC, if any) to maintain the
confidentiality of the Confidential Information (as defined below), except that
Confidential Information may be disclosed (a) to its and its Affiliates’
directors (or equivalent managers), officers, employees, independent auditors,

 

-168-



--------------------------------------------------------------------------------

or other experts and advisors, including accountants, legal counsel and other
advisors (collectively, the “Representatives”) on a “need to know” basis solely
in connection with the transactions completed hereby and who are informed of the
confidential nature of such Confidential Information and are or have been
advised of their obligation to keep such Confidential Information of this type
confidential; provided that such Person shall be responsible for its Affiliates’
and their Representatives’ compliance with this paragraph, (b) upon the demand
or request of any regulatory (including any self-regulatory body, such as the
National Association of Insurance Commissioners), governmental or administrative
authority purporting to have jurisdiction over such Person or its Affiliates (in
which case such Person shall (i) except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority exercising
examination or regulatory authority, to the extent practicable and not
prohibited by law, inform the Borrower Agent promptly in advance thereof and
(ii) use commercially reasonable efforts to ensure that any such information so
disclosed is accorded confidential treatment), (c) to the extent compelled by
legal process in, or reasonably necessary to, the defense of such legal,
judicial or administrative proceeding, in any legal, judicial or administrative
proceeding or otherwise as required by applicable Requirements of Law, rule or
regulation (in which case such party shall (i) to the extent practicable and not
prohibited by law, inform the Borrower Agent promptly in advance thereof and
(ii) use commercially reasonable efforts to ensure that any such information so
disclosed is accorded confidential treatment), (d) to any other party to this
Agreement, (e) subject to an acknowledgment and agreement by such recipient that
such information is being disseminated on a confidential basis (on substantially
the terms set forth in this paragraph or as is otherwise reasonably acceptable
to the Borrower Agent) (which agreement may be by way of a “click through” or
other affirmative action on the part of the recipient to access the Confidential
Information and acknowledge its confidentiality obligations in respect thereof),
to (i) any Eligible Assignee of or Participant in, or any prospective Eligible
Assignee of or Participant in, any of its rights or obligations under this
Agreement, including, without limitation, any SPC (in each case other than a
Disqualified Institution), (ii) any pledgee referred to in Section 9.05 or
(iii) any actual or prospective, direct or indirect contractual counterparty (or
its advisors) to any swap or derivative transaction (including any credit
default swap) or similar product relating to the Loan Parties and their
obligations subject to acknowledgment and agreement by such recipient that such
information is being disseminated on a confidential basis (on substantially the
terms set forth in this paragraph or as is otherwise reasonably acceptable to
the Borrower Agent), (f) with the prior written consent of the Borrower Agent,
(g) subject to the Borrower Agent’s prior approval of the information to be
disclosed, to any rating agency in connection with obtaining ratings for the
Borrowers, the Term Loans or the Senior Notes, (h) to the extent applicable and
reasonably necessary or advisable, for purposes of establishing a “due
diligence” defense, (i) for purposes of enforcing their rights under this
Agreement and (j) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section by such
Person, its Affiliates or their respective Representatives or (ii) becomes
available to the Administrative Agent or any Lender on a non-confidential basis
other than as a result of a breach of this Section from a source other than any
Loan Party. For the purposes of this Section, “Confidential Information” means
all information received from any Loan Party relating to the Loan Parties or
their businesses, any Sponsor or the Transactions other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by any Loan Party. For the avoidance
of doubt, in no event shall any disclosure of such Confidential Information be
made to any Disqualified Institution (at the time such disclosure was made).

 

-169-



--------------------------------------------------------------------------------

Section 9.14. No Fiduciary Duty. Each of the Administrative Agent, the
Syndication Agent and the Co-Documentation Agents, each Lender and their
respective Affiliates (collectively, solely for purposes of this paragraph, the
“Lenders”), may have economic interests that conflict with those of the Loan
Parties, their stockholders and/or their respective affiliates. Each Loan Party
agrees that nothing in the Loan Documents or otherwise will be deemed to create
an advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and any Loan Party, its respective
stockholders or its respective affiliates, on the other. The Loan Parties
acknowledge and agree that: (i) the transactions contemplated by the Loan
Documents (including the exercise of rights and remedies hereunder and
thereunder) are arm’s-length commercial transactions between the Lenders, on the
one hand, and each Loan Party, on the other, and (ii) in connection therewith
and with the process leading thereto, (x) no Lender has assumed an advisory or
fiduciary responsibility in favor of any Loan Party, its respective stockholders
or its respective affiliates with respect to the transactions contemplated
hereby (or the exercise of rights or remedies with respect thereto) or the
process leading thereto (irrespective of whether any Lender has advised, is
currently advising or will advise any Loan Party, its respective stockholders or
its respective Affiliates on other matters) or any other obligation to any Loan
Party except the obligations expressly set forth in the Loan Documents and
(y) each Lender is acting solely as principal and not as the agent or fiduciary
of such Loan Party, its respective management, stockholders, creditors or any
other Person. Each Loan Party acknowledges and agrees that such Loan Party has
consulted its own legal and financial advisors to the extent it deemed
appropriate and that it is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto. Each Loan
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Loan Party, in connection with such transaction or the process leading thereto.

Section 9.15. Several Obligations. The respective obligations of the Lenders
hereunder are several and not joint and the failure of any Lender to make any
Loan or perform any of its obligations hereunder shall not relieve any other
Lender from any of its obligations hereunder.

Section 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Loan Parties that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies each Borrower and Loan Guarantor, which information
includes the name, address and tax identification number of each Loan Party and
other information regarding such Loan Party that will allow such Lender to
identify the Loan Parties in accordance with the USA PATRIOT Act. This notice is
given in accordance with the requirements of the USA PATRIOT Act and is
effective as to the Lenders and the Administrative Agent.

Section 9.17. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.

 

-170-



--------------------------------------------------------------------------------

Section 9.18. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof; and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

Section 9.19. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

Section 9.20. Intercreditor Agreement. REFERENCE IS MADE TO THE INTERCREDITOR
AGREEMENT. EACH LENDER HEREUNDER (a) CONSENTS TO THE SUBORDINATION OF LIENS
PROVIDED FOR IN THE INTERCREDITOR AGREEMENT, (b) AGREES THAT IT WILL BE BOUND BY
AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR
AGREEMENT AND (c) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT TO ENTER
INTO THE INTERCREDITOR AGREEMENT AS “TERM LOAN AGENT” AND ON BEHALF OF SUCH
LENDER. THE PROVISIONS OF THIS SECTION 9.20 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE INTERCREDITOR AGREEMENT, THE FORM OF WHICH IS
ATTACHED AS AN EXHIBIT TO THIS AGREEMENT. REFERENCE MUST BE MADE TO THE
INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF.
EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF THE
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
INTERCREDITOR AGREEMENT. THE FOREGOING PROVISIONS ARE INTENDED AS AN INDUCEMENT
TO THE LENDERS UNDER THE ABL CREDIT AGREEMENT TO EXTEND CREDIT AND SUCH LENDERS
ARE INTENDED THIRD PARTY BENEFICIARIES OF SUCH PROVISIONS AND THE PROVISIONS OF
THE INTERCREDITOR AGREEMENT.

Section 9.21. Conflicts. Notwithstanding anything to the contrary contained
herein, in any other Loan Document (but excluding the Intercreditor Agreement),
in the event of any

 

-171-



--------------------------------------------------------------------------------

conflict or inconsistency between this Agreement and any other Loan Document
(excluding the Intercreditor Agreement), the terms of this Agreement shall
govern and control; provided that in the case of any conflict or inconsistency
between the Intercreditor Agreement and any other Loan Document, the terms of
the Intercreditor Agreement shall govern and control.

Section 9.22. NY Mortgage Excluded Obligations. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, no real property
located in the State of New York will be required to secure any Secured Hedging
Obligations or any Obligations under any Revolving Credit Commitments (including
any Revolving Credit Loans) (such obligations being the “NY Mortgage Excluded
Obligations”); provided that to the extent any of the Secured Parties other than
the holders of NY Mortgage Excluded Obligations, or the Administrative Agent, on
behalf of such other Secured Parties, receives proceeds from the sale, lease,
transfer or other disposition of Collateral to satisfy all of the Secured
Obligations (including, without limitation, the NY Mortgage Excluded
Obligations) that are due and payable at such time, each of the Secured Parties
agrees, and directs the Administrative Agent, to apply (subject to the
Intercreditor Agreement) the proceeds from any such sale, lease, transfer or
other disposition of Collateral comprised of real estate located in the State of
New York to all such Secured Obligations (including, without limitation, the NY
Mortgage Excluded Obligations) that are due and payable at such time in
accordance with Section 2.18(b).

ARTICLE 10 LOAN GUARANTY

Section 10.01. Guaranty. Each Loan Guarantor hereby agrees that it is jointly
and severally liable for, and, as primary obligor and not merely as surety, and
absolutely and unconditionally and irrevocably guarantees to the Administrative
Agent for the ratable benefit of the Secured Parties the full and prompt payment
upon the failure of the Borrowers to do so, when and as the same shall become
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, of the Secured Obligations (collectively the “Guaranteed
Obligations”). Each Loan Guarantor further agrees that the Guaranteed
Obligations may be extended or renewed in whole or in part without notice to or
further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. If any or all of the Guaranteed
Obligations becomes due and payable hereunder, each Loan Guarantor,
unconditionally and irrevocably, promises to pay such indebtedness to the
Administrative Agent and/or the other Secured Parties, on demand, together with
any and all expenses which may be incurred by the Administrative Agent and the
other Secured Parties in collecting any of the Guaranteed Obligations, to the
extent reimbursable in accordance with Section 9.03. Each Loan Guarantor
unconditionally and irrevocably guarantees the payment of any and all of the
Guaranteed Obligations to the Secured Parties whether or not due or payable by
the Borrowers upon the occurrence of any of the events specified in Sections
7.01(f) or (g), and in such event, irrevocably and unconditionally promises to
pay such indebtedness to the Secured Parties, on demand, in lawful money of the
United States.

Section 10.02. Guaranty of Payment. This Loan Guaranty is a guaranty of payment
and not of collection. Each Loan Guarantor waives any right to require the
Administrative Agent or any Lender to sue either Borrower, any other Loan
Guarantor, any other guarantor, or any other Person obligated for all or any
part of the Guaranteed Obligations (each, an “Obligated Party”), or otherwise to
enforce its rights in respect of any Collateral securing all or any part of the
Guaranteed Obligations. The Administrative Agent may enforce this Loan Guaranty
upon the occurrence and during the continuance of an Event of Default.

 

-172-



--------------------------------------------------------------------------------

Section 10.03. No Discharge or Diminishment of Loan Guaranty.

(a) Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional, irrevocable and absolute and not subject
to any reduction, limitation, impairment or termination for any reason (other
than as set forth in Section 10.13), including: (i) any claim of waiver,
release, extension, renewal, settlement, surrender, alteration, or compromise of
any of the Guaranteed Obligations, by operation of law or otherwise; (ii) any
change in the corporate existence, structure or ownership of either Borrower or
any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, any Lender or
any other Person, whether in connection herewith or in any unrelated
transactions; (v) any direction as to application of payments by either Borrower
or by any other party; (vi) any other continuing or other guaranty, undertaking
or maximum liability of a guarantor or of any other party as to the Guaranteed
Obligations; (vii) any payment on or in reduction of any such other guaranty or
undertaking; (viii) any dissolution, termination or increase, decrease or change
in personnel by the Borrowers or (ix) any payment made to any Secured Party on
the Guaranteed Obligations which any such Secured Party repays to either
Borrower pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding, and each Loan Guarantor waives any
right to the deferral or modification of its obligations hereunder by reason of
any such proceeding.

(b) Except for termination of a Loan Guarantor’s obligations hereunder or as
expressly permitted by Section 10.13, the obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or any
provision of applicable law or regulation purporting to prohibit payment by any
Obligated Party, of the Guaranteed Obligations or any part thereof.

(c) Further, the obligations of any Loan Guarantor hereunder are not discharged
or impaired or otherwise affected by: (i) the failure of the Administrative
Agent or any Secured Party to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of the
Borrowers for all or any part of the Guaranteed Obligations or any obligations
of any other guarantor of or other Person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent or
any Secured Party with respect to any Collateral securing any part of the
Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of

 

-173-



--------------------------------------------------------------------------------

any of the Guaranteed Obligations, or any other circumstance, act, omission or
delay that might in any manner or to any extent vary the risk of such Loan
Guarantor or that would otherwise operate as a discharge of any Loan Guarantor
as a matter of law or equity (other than as set forth in Section 10.13).

Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, and except for termination of a Loan Guarantor’s obligations hereunder or
as expressly permitted by Section 10.13, each Loan Guarantor hereby waives any
defense based on or arising out of any defense of either Borrower or any other
Loan Guarantor or arising out of the disability of the Borrowers or any other
Loan Guarantor or any other party or the unenforceability of all or any part of
the Guaranteed Obligations or any part thereof from any cause, or the cessation
from any cause of the liability of either Borrower or any other Loan Guarantor.
Without limiting the generality of the foregoing, each Loan Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and, to the
fullest extent permitted by law, any notice not provided for herein, including
notices of nonperformance, notices of protest, notices of dishonor, notices of
acceptance of this Loan Guaranty, and notices of the existence, creation or
incurring of new or additional Guaranteed Obligations, as well as any
requirement that at any time any action be taken by any Person against any
Obligated Party, or any other Person, including any right (except as shall be
required by applicable statute and cannot be waived) to require any Secured
Party to (i) proceed against either Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from either Borrower,
any other guarantor or any other party or (iii) pursue any other remedy in any
Secured Party’s power whatsoever. The Administrative Agent may, at its election,
foreclose on any Collateral held by it by one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable
(to the extent permitted by applicable law), accept an assignment of any such
Collateral in lieu of foreclosure or otherwise act or fail to act with respect
to any Collateral securing all or a part of the Guaranteed Obligations, and the
Administrative Agent may, at its election, compromise or adjust any part of the
Guaranteed Obligations, make any other accommodation with any Obligated Party or
exercise any other right or remedy available to it against any Obligated Party,
or any security, without affecting or impairing in any way the liability of such
Loan Guarantor under this Loan Guaranty except as otherwise provided in
Section 10.13. To the fullest extent permitted by applicable law, each Loan
Guarantor waives any defense arising out of any such election even though that
election may operate, pursuant to applicable law, to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Loan
Guarantor against any Obligated Party or any security.

Section 10.05. Authorization. The Loan Guarantors authorize the Secured Parties
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder
(except as set forth in Section 10.13), from time to time to:

(a) change the manner, place or terms of payment of, and/or change or extend the
time of payment of, renew, increase, accelerate or alter, any of the Guaranteed
Obligations (including any increase or decrease in the principal amount thereof
or the rate of interest or fees thereon), any security therefor, or any
liability incurred directly or indirectly in respect thereof, and this Loan
Guaranty shall apply to the Guaranteed Obligations as so changed, extended,
renewed or altered;

 

-174-



--------------------------------------------------------------------------------

(b) take and hold security for the payment of the Guaranteed Obligations and
sell, exchange, release, impair, surrender, realize upon or otherwise deal with
in any manner and in any order any property by whomsoever at any time pledged or
mortgaged to secure, or howsoever securing, the Guaranteed Obligations or any
liabilities (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or any offset thereagainst;

(c) exercise or refrain from exercising any rights against the Borrowers, any
other Loan Party or others or otherwise act or refrain from acting;

(d) release or substitute any one or more endorsers, guarantors, the Borrowers,
other Loan Parties or other obligors;

(e) settle or compromise any of the Guaranteed Obligations, any security
therefor or any liability (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any liability (whether due or not) of
the Borrowers to their creditors other than the Secured Parties;

(f) apply any sums by whomsoever paid or howsoever realized to any liability or
liabilities of the Borrowers to the Secured Parties regardless of what liability
or liabilities of the Borrowers remain unpaid;

(g) consent to or waive any breach of, or any act, omission or default under,
this Agreement, any other Loan Document, any Hedge Agreement or any of the
instruments or agreements referred to herein or therein, or otherwise amend,
modify or supplement this Agreement, any other Loan Document, any Hedge
Agreement or any of such other instruments or agreements; and/or

(h) take any other action which would, under otherwise applicable principles of
common law, give rise to a legal or equitable discharge of the Loan Guarantors
from their respective liabilities under this Loan Guaranty.

Section 10.06. Rights of Subrogation. Any indebtedness of the Borrowers now or
hereafter owing to any Loan Guarantor is hereby subordinated to the Obligations
owing to the Secured Parties; and if the Administrative Agent so requests at a
time when an Event of Default exists, all such indebtedness of the Borrowers to
such Loan Guarantor shall be collected, enforced and received by such Loan
Guarantor for the benefit of the Secured Parties and be paid over to the
Administrative Agent on behalf of the Secured Parties on account of the
Guaranteed Obligations to the Secured Parties, but without affecting or
impairing in any manner the liability of such Loan Guarantor under the other
provisions of this Loan Guaranty. Prior to the transfer by any Loan Guarantor of
any note or negotiable instrument evidencing any such indebtedness of the
Borrowers to such Loan Guarantor, such Loan Guarantor shall mark such note or
negotiable instrument with a legend that the same is subject to this
subordination. No Loan Guarantor will assert any right, claim or cause of
action, including a claim of subrogation, contribution or indemnification that
it has against any Loan Party in respect of this Loan Guaranty until the
occurrence of the Termination Date.

 

-175-



--------------------------------------------------------------------------------

Section 10.07. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of
either Borrower or otherwise, each Loan Guarantor’s obligations under this Loan
Guaranty with respect to that payment shall be reinstated at such time as though
the payment had not been made. If acceleration of the time for payment of any of
the Guaranteed Obligations is stayed upon the insolvency, bankruptcy or
reorganization of either Borrower, all such amounts otherwise subject to
acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the other Loan Guarantors forthwith
on demand by the Administrative Agent.

Section 10.08. Information. Each Loan Guarantor assumes all responsibility for
being and keeping itself informed of the Borrowers’ financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent or any Secured Party shall have any duty to
advise any Loan Guarantor of information known to it regarding those
circumstances or risks.

Section 10.09. [Reserved.]

Section 10.10. Maximum Liability. It is the desire and intent of the Loan
Guarantors and the Secured Parties that this Loan Guaranty shall be enforced
against the Loan Guarantors to the fullest extent permissible under the laws and
public policies applied in each jurisdiction in which enforcement is sought. The
provisions of this Loan Guaranty are severable, and in any action or proceeding
involving any state corporate law, or any state, Federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Loan Guarantor under this Loan Guaranty
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of such Loan Guarantor’s liability under this Loan
Guaranty, then, notwithstanding any other provision of this Loan Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Loan Guarantors or the Secured Parties, be automatically limited and reduced to
the highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant Loan
Guarantor’s “Maximum Liability”). Each Loan Guarantor agrees that the Guaranteed
Obligations may at any time and from time to time exceed the Maximum Liability
of each Loan Guarantor without impairing this Loan Guaranty or affecting the
rights and remedies of the Secured Parties hereunder; provided that nothing in
this sentence shall be construed to increase any Loan Guarantor’s obligations
hereunder beyond its Maximum Liability.

Section 10.11. Contribution. In the event any Loan Guarantor (a “Paying
Guarantor”) shall make any payment or payments under this Loan Guaranty or shall
suffer any loss as a result of any realization upon any Collateral granted by it
to secure its obligations under this Loan Guaranty, each other Loan Guarantor
(each a “Non-Paying Guarantor”) shall contribute to such Paying Guarantor an
amount equal to such Non-Paying Guarantor’s “Guarantor Percentage” of such
payment or payments made, or losses suffered, by such Paying Guarantor. For
purposes of this Article 10, each Non-Paying Guarantor’s “Guarantor Percentage”
with respect to any such payment or loss by a Paying Guarantor shall be
determined as of the date on which such

 

-176-



--------------------------------------------------------------------------------

payment or loss was made by reference to the ratio of (a) such Non-Paying
Guarantor’s Maximum Liability as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder) or, if such
Non-Paying Guarantor’s Maximum Liability has not been determined, the aggregate
amount of all monies received by such Non-Paying Guarantor from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means) to
(b) the aggregate Maximum Liability of all Loan Guarantors hereunder (including
such Paying Guarantor) as of such date (without giving effect to any right to
receive, or obligation to make, any contribution hereunder), or to the extent
that a Maximum Liability has not been determined for any Loan Guarantor, the
aggregate amount of all monies received by such Loan Guarantors from the
Borrowers after the date hereof (whether by loan, capital infusion or by other
means). Nothing in this provision shall affect any Loan Guarantor’s several
liability for the entire amount of the Guaranteed Obligations (up to such Loan
Guarantor’s Maximum Liability). Each of the Loan Guarantors covenants and agrees
that its right to receive any contribution under this Loan Guaranty from a
Non-Paying Guarantor shall be subordinate and junior in right of payment to the
Secured Obligations until the Termination Date. This provision is for the
benefit of the Administrative Agent, the Lenders and the other Secured Parties
and may be enforced by any one, or more, or all of them in accordance with the
terms hereof.

Section 10.12. Liability Cumulative. The liability of each Loan Guarantor under
this Article 10 is in addition to and shall be cumulative with all liabilities
of such Loan Guarantor to the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents to which such Loan Guarantor is a party
or in respect of any obligations or liabilities of the other Loan Guarantors,
without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.

Section 10.13. Release of Loan Guarantors. Notwithstanding anything in
Section 9.02(b) to the contrary, a Subsidiary Guarantor shall automatically be
released from its obligations hereunder and its Loan Guaranty shall be
automatically released (i) upon the consummation of any transaction permitted
hereunder if as a result thereof such Subsidiary Guarantor shall cease to be a
Subsidiary (or becomes an Excluded Subsidiary, provided, however, that the
release of any Subsidiary Guarantor from its obligations under this Agreement if
such Subsidiary Guarantor becomes an Excluded Subsidiary of the type described
in clause (a) of the definition thereof shall only be permitted if at the time
such Subsidiary Guarantor becomes an Excluded Subsidiary of such type, (1) no
Default or Event of Default shall have occurred and be outstanding, (2) after
giving pro forma effect to such release and the consummation of the transaction
or event that causes such Person to be an Excluded Subsidiary of such type, the
Borrower is deemed to have made a new Investment in such Person (as if such
Person were then newly acquired) and such Investment is permitted at such time
and (3) a Responsible Officer of the Borrower Agent certifies to the
Administrative Agent compliance with preceding clauses (1) and (2)); provided,
further, that no such release shall occur if such Subsidiary Guarantor continues
to be a guarantor in respect of the Senior Notes, any Incremental Equivalent
Debt, any Refinancing Equivalent Debt, the ABL Facility or any Refinancing
Indebtedness in respect of any of the foregoing or (ii) upon the occurrence of
the Termination Date. In connection with any such release, the Administrative
Agent shall promptly execute and deliver to any Loan Guarantor, at such Loan
Guarantor’s expense, all documents that such Loan Guarantor shall reasonably
request to evidence termination or release. Any execution and delivery of
documents pursuant to the preceding sentence of this Section 10.13 shall be
without recourse to or warranty by the Administrative Agent (other than to the
Administrative Agent’s authority to deliver such documents).

 

-177-



--------------------------------------------------------------------------------

Section 10.14. Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Loan Guaranty in respect of
Swap Obligations (provided, however, that each Qualified ECP Guarantor shall
only be liable under this Section 10.14 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this
Section 10.14, or otherwise under this Loan Guaranty, as it relates to such
other Loan Party, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until the Termination Date. Each Qualified ECP Guarantor
intends that this Section 10.14 constitute, and this Section 10.14 shall be
deemed to constitute, a “keepwell, support, or other agreement” for the benefit
of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

 

-178-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PC INTERMEDIATE HOLDINGS, INC. By:  

/s/ Michael A. Correale

  Name: Michael A. Correale   Title: Chief Financial Officer PARTY CITY HOLDINGS
INC. By:  

/s/ Michael A. Correale

  Name: Michael A. Correale   Title: Chief Financial Officer PARTY CITY
CORPORATION ANAGRAM INTERNATIONAL, INC. ANAGRAM INTERNATIONAL HOLDINGS, INC.
AM-SOURCE, LLC AMSCAN INC. TRISAR, INC. US BALLOON MANUFACTURING CO., INC. By:  

/s/ Michael A. Correale

  Name: Michael A. Correale   Title: Vice President ANAGRAM EDEN PRAIRIE
PROPERTY   HOLDINGS LLC By:   PARTY CITY HOLDINGS INC., its sole member By:  

/s/ Michael A. Correale

  Name: Michael A. Correale   Title: Chief Financial Officer

 

[Signature Page to Party City Term Loan Credit Agreement]



--------------------------------------------------------------------------------

AMSCAN PURPLE SAGE, LLC

AMSCAN NM LAND, LLC

By:   AMSCAN INC., its sole manager By:  

/s/ Michael A. Correale

  Name: Michael A. Correale   Title: Vice President

 

[Signature Page to Party City Term Loan Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, individually, as Administrative Agent and as a
Lender By:  

/s/ Dusan Lazarov

  Name:   Title: By:  

/s/ Anca Trifan

  Name:   Title:

 

[Signature Page to Party City Term Loan Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULES TO TERM LOAN CREDIT AGREEMENT

Index

 

Schedule 1.01(a)   -    Commitment Schedule Schedule 1.01(b)   -    Existing
Letters of Credit Schedule 1.01(c)   -    Mortgaged Properties Schedule 1.01(d)
  -    Adjustments to Consolidated Adjusted EBITDA Schedule 3.05   -    Real
Property Schedule 3.15   -    Capitalization and Subsidiaries Schedule 5.14(b)  
-    Post-Closing Obligations Schedule 6.01(i)   -    Existing Indebtedness
Schedule 6.01(t)   -    Corporate Leases Assigned/Sold/Transferred Schedule 6.02
  -    Existing Liens Schedule 6.04   -    Negative Pledges Schedule 6.06   -   
Restrictive Agreements Schedule 6.07   -    Existing Investments Schedule 6.11  
-    Transactions with Affiliates Schedule 9.01   -    Borrowers’ Website for
Electronic Delivery

 

1



--------------------------------------------------------------------------------

Schedule 1.01(a)

COMMITMENT SCHEDULE

 

Lender

   Commitment  

Deutsche Bank AG New York Branch

   $ 1,340,000,000.00      

 

 

 

Total

   $ 1,340,000,000.00      

 

 

 

 

2



--------------------------------------------------------------------------------

Schedule 1.01(b)

EXISTING LETTERS OF CREDIT

 

Issuing Bank

  

Applicant

  

Beneficiary

  

LC#

   Amount     

Exp. Date

  

Evergreen

Wells Fargo

  

Party City Holdings Inc.

  

Liberty Mutual Insurance

   NZS666974    $ 6,107,000.00       11/1/2015    YES

Wells Fargo

  

Party City Holdings Inc.

  

Travelers

   NZS666110    $ 252,000.00       12/31/2015    YES

Wells Fargo

  

Party City Holdings Inc.

  

See below1

   NZS666975    $ 1,610,146.00       12/31/2015    YES

Wells Fargo

  

Amscan Inc.

  

Avalon Risk Management Insurance Agency, LLC

   IS0011471    $ 1,200,000.00       4/20/2016    YES

Wells Fargo

  

Party City Holdings Inc.

  

Travelers

   NZS532458    $ 500,000.00       12/31/2015    YES

Wells Fargo

  

Party City Holdings Inc.

  

Travelers

   IS0017082U    $ 10,650,000.00       12/1/2015    YES

Wells Fargo

  

Party City Holdings Inc.

  

American Alternative Insurance

   IS0193566U    $ 2,800,000.00       6/17/2016    YES

Bank of America

  

Party City Holdings Inc.

  

Zurich American Insurance Company

   3079171    $ 500,000.00       9/2/2016    YES

Wells Fargo

  

Party City Holdings Inc.

  

Latex Occidental Exportadora S.A.

   NZS666992    $ 500,000.00       8/31/2016    YES

 

1  National Union Fire Insurance Company of Pittsburgh, PA; American Home
Assurance Company; The Insurance Company of the State of Pennsylvania; Commerce
and Industry Insurance Company; Chartis Property Casualty Company; Illinois
National Insurance Co.; Granite State Insurance company; AIU Insurance company;
Chartis Casualty Company; National Union Fire Insurance company of Louisiana;
and New Hampshire Insurance Company

 

3



--------------------------------------------------------------------------------

Schedule 1.01(c)

MORTGAGED PROPERTIES

7700 Anagram Drive, Eden Prairie, Hennepin County, MN 55344

 

4



--------------------------------------------------------------------------------

Schedule 1.01(d)

ADJUSTMENTS TO CONSOLIDATED ADJUSTED EBITDA

None.

 

5



--------------------------------------------------------------------------------

Schedule 3.05

REAL PROPERTY

1. Owned Real Property

 

Company

  

Address

Anagram International, Inc.   

7700 Anagram Drive

Eden Prairie, MN

 

6



--------------------------------------------------------------------------------

2. Leased Retail Stores

[SEE ATTACHED]

 

188



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

485    PCC    Corporate    2534 Enterprise Dr       Opelika    Lee    AL   
36801 76    PCC    Corporate    3357 S Bristol St       Santa Ana    Orange   
CA    92704 401    PCC    Corporate    3009 S Dogwood Rd    Imperial Vally Mall
   El Centro    Imperial    CA    92243 414    PCC    Corporate    3015 N Tegner
Rd       Turlock    Stanislaus    CA    95380 419    PCC    Corporate    4211
Century Blvd       Pittsburg    Contra Costa    CA    94565 420    PCC   
Corporate    208 Vintage Way    Suite K-19    Novato    Marin    CA    94945 427
   PCC    Corporate    4037 Grand Ave       Chino    San Bernardino    CA   
91710 436    PCC    Corporate    8620 Washington Blvd       Pico Rivera    Los
Angeles    CA    90660 437    PCC    Corporate    27835 Santa Margarita Pkwy   
   Mission Viejo    Orange    CA    92691 439    PCC    Corporate    2935 Los
Feliz Blvd       Los Angeles    Los Angeles    CA    90039 441    PCC   
Corporate    9850 Mission Gorge Rd       Santee    San Diego    CA    92071 442
   PCC    Corporate    6559 Fallbrook Ave       West Hills    Los Angeles    CA
   91307 443    PCC    Corporate    11098 Foothill Blvd    Suite 110    Rancho
Cucamonga    San Bernardino    CA    91730 444    PCC    Corporate    2470 Sand
Creek Rd       Brentwood    Contra Costa    CA    94513 445    PCC    Corporate
   1270 Auto Park Way Ste A       Escondido    San Diego    CA    92029 446   
PCC    Corporate    2715 Teller Rd       Thousand Oaks    Ventura    CA    91320
449    PCC    Corporate    1692 Arden Way       Sacramento    Sacramento    CA
   95815 459    PCC    Corporate    622 W Huntington Dr       Monrovia    Los
Angeles    CA    91016 470    PCC    Corporate    1684 N Main St       Salinas
   Monterey    CA    93906 486    PCC    Corporate    12339 Limonite Ave      
Mira Loma    Riverside    CA    91752 498    PCC    Corporate    1335 Gateway
Blvd       Fairfield    Solano    CA    94533 506    PCC    Corporate    418 N
Euclid St       Anaheim    Orange    CA    92801 507    PCC    Corporate    624
Palomar St       Chula Vista    San Diego    CA    91911 514    PCC    Corporate
   2480 S Sepulveda Blvd       Los Angeles    Los Angeles    CA    90064 520   
PCC    Corporate    1601 W Imperial Hwy       La Habra    Orange    CA    90631
521    PCC    Corporate    3410 Highland Ave       National City    San Diego   
CA    91950 526    PCC    Corporate    1016 N El Camino Real       Encinitas   
San Diego    CA    92024 541    PCC    Corporate    3060 Baldwin Park Blvd   
Suite C-100    Baldwin Park    Los Angeles    CA    91706 544    PCC   
Corporate    2500 W Commonwealth Ave    B    Alhambra    Los Angeles    CA   
91803 546    PCC    Corporate    1600 Saratoga Ave    Suite 101    San Jose   
Santa Clara    CA    95129 548    PCC    Corporate    2826 El Camino Real      
Tustin    Orange    CA    92782 559    PCC    Corporate    25670 The Old Rd   
   Valencia    Los Angeles    CA    91381 560    PCC    Corporate    2620 E
Workman Ave    Space # 2    West Covina    Los Angeles    CA    91791 563    PCC
   Corporate    1917 Douglas Blvd    Suite 89    Roseville    Placer    CA   
95661 566    PCC    Corporate    2485 E Imperial Hwy       Brea    Orange    CA
   92821 571    PCC    Corporate    317 Gellert Blvd       Daly City    San
Mateo    CA    94015 572    PCC    Corporate    2130 Vista Way       Oceanside
   San Diego    CA    92054 573    PCC    Corporate    3353 E Foothill Blvd   
   Pasadena    Los Angeles    CA    91107 580    PCC    Corporate    852 W Arrow
Hwy       San Dimas    Los Angeles    CA    91773 582    PCC    Corporate   
5549 Philadelphia St Ste B       Chino    San Bernardino    CA    91710 592   
PCC    Corporate    2883 Jamacha Rd    Suite 12-E    El Cajon    San Diego    CA
   92019 605    PCC    Corporate    7401 Carson Blvd       Long Beach    Los
Angeles    CA    90808 607    PCC    Corporate    7171 Firestone Blvd      
Downey    Los Angeles    CA    90241 614    PCC    Corporate    1986 Tully Rd   
   San Jose    Santa Clara    CA    95122

 

189



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

622    PCC    Corporate    208 Towne Center Drive       Compton    Los Angeles
   CA    90220 624    PCC    Corporate    2401 McHenry Ave       Modesto   
Stanislaus    CA    95350 626    PCC    Corporate    3500A Klose Way      
Richmond    Contra Costa    CA    94806 634    PCC    Corporate    14153
Whittier Blvd    Suite 106    Whittier    Los Angeles    CA    90605 635    PCC
   Corporate    15584 Hesperian Blvd       San Lorenzo    Alameda    CA    94580
638    PCC    Corporate    863 Blossom Hill Rd       San Jose    Santa Clara   
CA    95123 639    PCC    Corporate    7882 Van Nuys Blvd       Van Nuys    Los
Angeles    CA    91402 644    PCC    Corporate    4922 Dublin Blvd       Dublin
   Alameda    CA    94568 661    PCC    Corporate    157 South Las Posas Road   
   San Marcos    San Diego    CA    92078 669    PCC    Corporate    19670
Hawthorne Blvd       Torrance    Los Angeles    CA    90503 679    PCC   
Corporate    763 S Main St       Orange    Orange    CA    92868 703    PCC   
Corporate    1685 Bryant St       San Francisco    San Francisco    CA    94103
707    PCC    Corporate    2015 Birch Road    Otay Ranch Town Center    Chula
Vista    San Diego    CA    91915 736    PCC    Corporate    9661 Chapman Ave   
   Garden Grove    Orange    CA    92841 743    PCC    Corporate    39451 10th
Street West       Palmdale    Los Angeles    CA    93551 749    PCC    Corporate
   16100 Beach Blvd       Huntington Beach    Orange    CA    92647 750    PCC
   Corporate    2550 Canyon Springs Pkwy    Suite H    Riverside    Riverside   
CA    92507 751    PCC    Corporate    27110 Alicia Pkwy       Laguna Niguel   
Orange    CA    92677 752    PCC    Corporate    19389 Victory Blvd       Reseda
   Los Angeles    CA    91335 760    PCC    Corporate    42800 Jackson Ave      
Indio    Riverside    CA    92203 809    PCC    Corporate    1386 E. Main Street
      Woodland    Yolo    CA    95776 810    PCC    Corporate    20740 Stevens
Creek Blvd.       Cupertino    Santa Clara    CA    95014 837    PCC   
Corporate    125 Gen Stillwell Dr.       Marina    Monterey    CA    93933 858
   PCC    Corporate    2410 S Broadway       Santa Maria    Santa Barbara    CA
   93454 874    PCC    Corporate    2200 Harbor Blvd    Suite P-110    Costa
Mesa    Orange    CA    92627 1101    PCC    Corporate    2675 Santa Rosa Ave   
   Santa Rosa    Sonoma    CA    95407 1203    PCC    Corporate    545 Contra
Costa Blvd       Pleasant Hill    Contra Costa    CA    94523 1204    PCC   
Corporate    141 Plaza Dr    Suite B    Vallejo    Solano    CA    94591 1211   
PCC    Corporate    1289 Veterans Blvd       Redwood City    San Mateo    CA   
94063 1213    PCC    Corporate    30761 Dyer St       Union City    Alameda   
CA    94587 1218    PCC    Corporate    1448 Kooser Rd       San Jose    Santa
Clara    CA    95118 1219    PCC    Corporate    43732 Christy St       Fremont
   Alameda    CA    94538 1301    PCC    Corporate    6736 Stanford Ranch Rd   
   Roseville    Placer    CA    95678 1304    PCC    Corporate    7440 Laguna
Blvd    104    Elk Grove    Sacramento    CA    95758 1305    PCC    Corporate
   2780 E Bidwell St    100    Folsom    Sacramento    CA    95630 1401    PCC
   Corporate    44426 Valley Central Way       Lancaster    Los Angeles    CA   
93536 1504    PCC    Corporate    2011 N Hollywood Way       Burbank    Los
Angeles    CA    91505 1505    PCC    Corporate    12121 W Pico Blvd       Los
Angeles    Los Angeles    CA    90064 1506    PCC    Corporate    25361 Crenshaw
Blvd       Torrance    Los Angeles    CA    90505 1508    PCC    Corporate   
2415 Tuscany St    Suite 101    Corona    Riverside    CA    92881 1509    PCC
   Corporate    349 S Mountain Ave       Upland    San Bernardino    CA    91786
1510    PCC    Corporate    27588 W Lugonia Ave       Redlands    San Bernardino
   CA    92374 1512    PCC    Corporate    1521 S Harbor Blvd       Fullerton   
Orange    CA    92832 1514    PCC    Corporate    25410 Marguerite Pkwy      
Mission Viejo    Orange    CA    92691

 

190



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

1515    PCC    Corporate    415 Cochran St    Suite 100    Simi Valley   
Ventura    CA    93065 1516    PCC    Corporate    211 W Esplanade Dr      
Oxnard    Ventura    CA    93030 1517    PCC    Corporate    27029 McBean Pkwy
      Santa Clarita    Los Angeles    CA    91355 1519    PCC    Corporate   
12410 Amargosa Rd    Suite B    Victorville    San Bernardino    CA    92393
1520    PCC    Corporate    1500 E Village Way    Ste 2380    Orange    Orange
   CA    92865 1521    PCC    Corporate    12076 Lakewood Blvd       Downey   
Los Angeles    CA    90242 117    PCC    Corporate    2530 S. Colorado Blvd.   
   Denver    Denver    CO    80222 457    PCC    Corporate    14160 E Ellsworth
Ave       Aurora    Arapahoe    CO    80012 472    PCC    Corporate    7735 W
Long Dr       Littleton    Jefferson    CO    80123 570    PCC    Corporate   
2924 Council Tree    Suite 106    Fort Collins    Larimer    CO    80525 610   
PCC    Corporate    8481 S Yosemite St    Suite C-1    Littleton    Douglas   
CO    80124 642    PCC    Corporate    1730 E Woodmen Rd       Colorado Springs
   El Paso    CO    80920 1065    PCC    Corporate    6774 South University
Blvd.       Centennial    Arapahoe    CO    80122 1072    PCC    Corporate   
450 E 120th Ave    A-1    Northglenn    Adams    CO    80233 3201    PCC   
Corporate    9420 Sheridan Blvd       Westminster    Adams    CO    80031 3202
   PCC    Corporate    7000 W Alameda Ave    Unit C    Lakewood    Jefferson   
CO    80226 3203    PCC    Corporate    7757 E 36th Ave    620    Denver   
Denver    CO    80238 3206    PCC    Corporate    23901 E Orchard Rd      
Aurora    Arapahoe    CO    80016 3301    PCC    Corporate    3036 New Center Pt
      Colorado Springs    El Paso    CO    80922 545    PCC    Corporate    2255
Summer St       Stamford    Fairfield    CT    06905 575    PCC    Corporate   
192 Kitts Ln       Newington    Hartford    CT    06111 591    PCC    Corporate
   292 Boston Post Rd       Orange    New Haven    CT    06477 852    PCC   
Corporate    1047 North Dupont Hwy    Suite #1049    Dover    Kent    DE   
19901 135    PCC    Corporate    8675 SW 24th St       Miami    Miami-Dade    FL
   33155 166    PCC    Corporate    775 W 49th St    Unit 2    Hialeah   
Miami-Dade    FL    33012 207    PCC    Corporate    11865 SW 26th St    Units
C20 & C21    Miami    Miami-Dade    FL    33175 210    PCC    Corporate    3727
NW 7th St       Miami    Miami-Dade    FL    33126 238    PCC    Corporate   
20831 S Dixie Hwy       Miami    Miami-Dade    FL    33189 266    PCC   
Corporate    5025 S Cleveland Ave       Ft Myers    Lee    FL    33907 302   
PCC    Corporate    2134 South University Drive       Davie    Broward    FL   
33324 304    PCC    Corporate    843 East Commercial Blvd       Oakland Park   
Broward    FL    33334 308    PCC    Corporate    220 University Drive      
Pembroke Pines    Broward    FL    33024 309    PCC    Corporate    18861
Biscayne Blvd.       Aventura    Miami-Dade    FL    33180 315    PCC   
Corporate    3911 Oakwood Blvd       Hollywood    Broward    FL    33020 316   
PCC    Corporate    15947 Biscayne Blvd       Miami    Miami-Dade    FL    33161
317    PCC    Corporate    13615 South Dixie Hwy    Suite 119    Palmetto Bay   
Miami-Dade    FL    33176 319    PCC    Corporate    13865 SW 88th St      
Kendall    Miami-Dade    FL    33186 323    PCC    Corporate    22191 Powerline
Rd Ste 23C       Boca Raton    Palm Beach    FL    33433 324    PCC    Corporate
   14804 Pines Blvd       Pembroke Pines    Broward    FL    33027 326    PCC   
Corporate    12121 W Sunrise Blvd       Plantation    Broward    FL    33323 327
   PCC    Corporate    1665 Apalachee Pkwy       Tallahassee    Leon    FL   
32301 331    PCC    Corporate    520 N State Road 7       Royal Palm Beach   
Palm Beach    FL    33411 332    PCC    Corporate    1270 N University Dr      
Coral Springs    Broward    FL    33071 333    PCC    Corporate    10650 NW 19th
St    International Plaza    Miami    Miami-Dade    FL    33172

 

191



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

338    PCC    Corporate    6241-A North Davis Highway       Pensacola   
Escambia    FL    32504 348    PCC    Corporate    8070 Mediterranean Dr      
Estero    Lee    FL    33928 350    PCC    Corporate    4189 NW Federal Hwy   
   Jensen Beach    Martin    FL    34957 357    PCC    Corporate    1557 W New
Haven Ave       Melbourne    Brevard    FL    32904 367    PCC    Corporate   
10550 SW 88th St       Miami    Miami-Dade    FL    33176 374    PCC   
Corporate    13550 SW 120th St    Suite 438    Miami    Miami-Dade    FL   
33186 376    PCC    Corporate    3089 Daniels Rd       Winter Garden    Orange
   FL    34787 377    PCC    Corporate    2003 W Osceola Pkwy    D-1   
Kissimmee    Osceola    FL    34741 424    PCC    Corporate    4024 Eastgate
Drive    Suite 104    Orlando    Orange    FL    32839 500    PCC    Corporate
   3220 East Colonial Drive       Orlando    Orange    FL    32803 503    PCC   
Corporate    6391 W Colonial Dr       Orlando    Orange    FL    32818 510   
PCC    Corporate    18452-18538 NW 67th Avenue       Miami    Miami-Dade    FL
   33015 523    PCC    Corporate    8095 Glades Rd       Boca Raton    Palm
Beach    FL    33434 540    PCC    Corporate    7344 W Commercial Blvd      
Lauderhill    Broward    FL    33319 549    PCC    Corporate    3501 N Federal
Hwy       Lighthouse Point    Broward    FL    33064 558    PCC    Corporate   
6272 S Dixie Hwy       South Miami    Miami-Dade    FL    33143 577    PCC   
Corporate    2334 Pine Ridge Rd       Naples    Collier    FL    34109 586   
PCC    Corporate    11460 Pines Blvd       Pembroke Pines    Broward    FL   
33026 595    PCC    Corporate    3615 S Florida Ave       Lakeland    Polk    FL
   33803 623    PCC    Corporate    339 N Congress Ave       Boynton Beach   
Palm Beach    FL    33426 651    PCC    Corporate    4262 Okeechobee Blvd      
West Palm Beach    Palm Beach    FL    33409 655    PCC    Corporate    7153
Narcoosse Road       Orlando    Orange    FL    32822 671    PCC    Corporate   
911 N Homestead Blvd       Homestead    Miami-Dade    FL    33030 697    PCC   
Corporate    331 N Alafaya Trl       Orlando    Orange    FL    32828 705    PCC
   Corporate    3401 N Miami Avenue #126       Miami    Miami-Dade    FL   
33127 708    PCC    Corporate    1745 NW St Lucie West Blvd       Port St Lucie
   Saint Lucie    FL    34986 825    PCC    Corporate    11860 Hialeah Gardens
Blvd       Hialeah Gardens    Miami-Dade    FL    33018 866    PCC    Corporate
   5916 Red Bug Lake Rd       Winter Springs    Seminole    FL    32708 878   
PCC    Corporate    8111 Cooper Creek Blvd       University Park    Manatee   
FL    34201 5237    PCC    Corporate    5503 S. Williamson Blvd.       Port
Orange    Volusia    FL    32128 5245    PCC    Corporate    1474 W Granada Blvd
Ste 455    Ormond Town Sq    Ormond Beach    Volusia    FL    32174 5249    PCC
   Corporate    15064 N Dale Mabry Hwy    Carrollwood Commons    Tampa   
Hillsborough    FL    33618 5285    PCC    Corporate    845 Cortez Rd W   
Cortez Plz E    Bradenton    Manatee    FL    34207 5289    PCC    Corporate   
4286 US Highway 98 N    Village Plaza    Lakeland    Polk    FL    33809 5290   
PCC    Corporate    1420 del Prado Blvd S       Cape Coral    Lee    FL    33990
5332    PCC    Corporate    2171 Wp Ball Blvd    Market Place @ Seminole Towne
   Sanford    Seminole    FL    32771 102    PCC    Corporate    1905 Scenic
Highway    Suite 710    Snellville    Gwinnett    GA    30078 115    PCC   
Corporate    6247 Roswell Rd NE       Atlanta    Fulton    GA    30328 139   
PCC    Corporate    4155 Austell Rd    Suite 500    Austell    Cobb    GA   
30106 143    PCC    Corporate    3675 Satellite Blvd    Suite 580    Duluth   
Gwinnett    GA    30096 158    PCC    Corporate    1892 Mount Zion Rd      
Morrow    Clayton    GA    30260 159    PCC    Corporate    50 Barrett Pkwy   
   Marietta    Cobb    GA    30066 178    PCC    Corporate    2900 Peachtree
Road NW    Suite 100E    Atlanta    Fulton    GA    30305 183    PCC   
Corporate    2100-A Henderson Mill Rd NE       Atlanta    Dekalb    GA    30345

 

192



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

220    PCC    Corporate    2955 Cobb Pkwy SE    Suite 330    Atlanta   
Snellville    GA    30339 221    PCC    Corporate    1390 Dogwood Dr SE      
Conyers    Great Falls    GA    30013 222    PCC    Corporate    126 Pavilion
Pkwy       Fayetteville    Fayette    GA    30214 223    PCC    Corporate    863
Dawsonville Highway    Suite 710    Gainesville    Hall    GA    30501 234   
PCC    Corporate    2910 Chapel Hill Rd       Douglasville    Douglas    GA   
30135 239    PCC    Corporate    4281 Roswell Rd       Marietta    Cobb    GA   
30062 240    PCC    Corporate    11720 Medlock Bridge Road    Suite 540 & 545   
Johns Creek    Gwinnett    GA    30097 248    PCC    Corporate    553 Bullsboro
Dr       Newnan    Coweta    GA    30265 264    PCC    Corporate    1150 Market
Place Blvd       Cumming    Forsyth    GA    30041 275    PCC    Corporate   
3658-O Atlanta Hwy       Athens    Clarke    GA    30606 289    PCC    Corporate
   4666 Presidential Pkwy       Macon    Bibb    GA    31206 292    PCC   
Corporate    6110 N Point Pkwy       Alpharetta    Fulton    GA    30022 310   
PCC    Corporate    5555 Whittlesey Blvd    2400    Columbus    Muscogee    GA
   31909 336    PCC    Corporate    3628 Marketplace Blvd       East Point   
Fulton    GA    30344 337    PCC    Corporate    3205 Woodward Crossing Blvd   
   Buford    Gwinnett    GA    30519 619    PCC    Corporate    249 Robert C
Daniel Jr Pkwy       Augusta    Richmond    GA    30909 737    PCC    Corporate
   4743-A Ashford Dunwoody Road       Atlanta    Dekalb    GA    30338 740   
PCC    Corporate    4794 Jimmy Lee Smith Pkwy    Suite 122    Hiram    Paulding
   GA    30141 823    PCC    Corporate    2702 Martha Berry Highway       Rome
   Floyd    GA    30165 829    PCC    Corporate    1554 HWY 20 West      
McDonough    Henry    GA    30253 862    PCC    Corporate    40 Altama Village
Drive       Brunswick    Glynn    GA    31525 863    PCC    Corporate    2709
Dawson Road    Suite 2    Albany    Dougherty    GA    31707 763    PCC   
Corporate    6925 Mills Civic Pkwy    Suite 110    West Des Moines    Polk    IA
   50266 5151    PCC    Corporate    1370 Twixt Town Rd    Collins Road Sq   
Marion    Linn    IA    52302 5156    PCC    Corporate    6325 SE 14th St   
Southport S/C    Des Moines    Polk    IA    50320 5191    PCC    Corporate   
1415 Flamming Drive       Waterloo    Black Hawk    IA    50702 5203    PCC   
Corporate    5255 Elmore Ave       Davenport    Scott    IA    52807 5225    PCC
   Corporate    190 John F Kennedy Rd    Staples Plaza    Dubuque    Dubuque   
IA    52002 5329    PCC    Corporate    2010 SE Delaware Ave Ste 214    Delaware
Centre Ii    Ankeny    Polk    IA    50021 5334    PCC    Corporate    5001
Sergeant Rd Ste 70    Lakeport Commons S/C    Sioux City    Woodbury    IA   
51106 15    PCC    Corporate    5651 W. Touhy Avenue       Niles    Cook    IL
   60714 144    PCC    Corporate    1140 75th St       Downers Grove    DuPage
   IL    60516 168    PCC    Corporate    227 Skokie Valley Rd       Highland
Park    Lake    IL    60035 171    PCC    Corporate    3417 N Western Ave      
Chicago    Cook    IL    60618 196    PCC    Corporate    111 W Rand Rd      
Arlington Heights    Cook    IL    60004 197    PCC    Corporate    116 Danada
Sq W       Wheaton    DuPage    IL    60187 432    PCC    Corporate    139 S
Weber Rd       Bolingbrook    Will    IL    60490 433    PCC    Corporate    795
W Il Route 22       Lake Zurich    Lake    IL    60047 477    PCC    Corporate
   3060 Route 34       Oswego    Kendall    IL    60543 482    PCC    Corporate
   14906 S La Grange Rd       Orland Park    Cook    IL    60462 505    PCC   
Corporate    8141 S Cicero Ave       Chicago    Cook    IL    60652 532    PCC
   Corporate    450 River Oaks West       Calumet City    Cook    IL    60409
533    PCC    Corporate    6440 West 95th St       Chicago Ridge    Cook    IL
   60415 569    PCC    Corporate    6370 E State St       Rockford    Winnebago
   IL    61108

 

193



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

584    PCC    Corporate    2155 W 22nd St       Oak Brook    DuPage    IL   
60523 601    PCC    Corporate    401 N Veterans Pkwy    Unit 1    Bloomington   
McLean    IL    61704 629    PCC    Corporate    7123 Cermak Rd Plaza      
Berwyn    Cook    IL    60402 650    PCC    Corporate    1755 W Fullerton Ave   
   Chicago    Cook    IL    60614 664    PCC    Corporate    1514 W 33rd St   
Units 3-9    Chicago    Cook    IL    60608 685    PCC    Corporate    1242 East
Main St       Carbondale    Jackson    IL    62901 709    PCC    Corporate   
3392 Shoppers Drive    Shops at Fox River    McHenry    McHenry    IL    60050
817    PCC    Corporate    11325 Lincoln Hwy       Mokena    Will    IL    60448
820    PCC    Corporate    13220 S. Cicero Ave.       Crestwood    Cook    IL   
60445 5105    PCC    Corporate    152 S. Gary Avenue       Bloomingdale   
DuPage    IL    60108 5113    PCC    Corporate    2661 Plainfield Rd    Louis
Joliet Pointe    Joliet    Will    IL    60435 5117    PCC    Corporate    6560
W Fullerton Ave    STE L    Chicago    Cook    IL    60707 5119    PCC   
Corporate    102 Countryside Plz    Coutntryside S/C Sp.A2&3    Countryside   
Cook    IL    60525 5137    PCC    Corporate    428 S Route 59    Heritage Sq
#108    Naperville    DuPage    IL    60540 5139    PCC    Corporate    4371
16th St       Moline    Rock Island    IL    61265 5162    PCC    Corporate   
10845 Lincoln Trail       Fairview Heights    Saint Clair    IL    62208 5171   
PCC    Corporate    375 S. Barrington Road       Schaumburg    Cook    IL   
60193 5190    PCC    Corporate    2019 N Prospect Ave    Baytowne Sq   
Champaign    Champaign    IL    61822 5197    PCC    Corporate    1595 N State
Rte 50       Bourbonnais    Kankakee    IL    60914 5207    PCC    Corporate   
1222 Winston Plz       Melrose Park    Cook    IL    60160 5209    PCC   
Corporate    3163 S Veterans Pkwy    Southwest Plaza    Springfield    Sangamon
   IL    62704 5210    PCC    Corporate    555 East Townline Road       Vernon
Hills    Lake    IL    60061 5219    PCC    Corporate    2350 Sycamore Rd Ste C
   Dekalb Mkt Sq    DeKalb    DeKalb    IL    60115 5229    PCC    Corporate   
801 W Lake Ave Ste 128    Evergreen Sq    Peoria    Peoria    IL    61614 5256
   PCC    Corporate    10 Golf Ctr Ste 194    Golf Rose Ctr    Hoffman Estates
   Cook    IL    60169 5266    PCC    Corporate    9471 N Milwaukee Ave    Four
Flags S/C    Niles    Cook    IL    60714 5283    PCC    Corporate    6675 Grand
Ave Ste B    Stonebrook Commons    Gurnee    Lake    IL    60031 5295    PCC   
Corporate    1548 S Randall Rd    Randell Square S/C    Geneva    Kane    IL   
60134 5318    PCC    Corporate    704 S Randall Rd    Woodscreek Shopping Ctr   
Algonquin    McHenry    IL    60102 5320    PCC    Corporate    11830 S State
Route 59 Ste G    Plainfield Marketplace    Plainfield    Will    IL    60585
5327    PCC    Corporate    3050 W Il Route 60    Mundelein Crossings S/C   
Mundelein    Lake    IL    60060 5331    PCC    Corporate    5561 Northwest Hwy
Ste B    Crystal Court    Crystal Lake    McHenry    IL    60014 5336    PCC   
Corporate    9705 Skokie Blvd    Shoppes At Orchard Place    Skokie    Cook   
IL    60077 5341    PCC    Corporate    17810 Halsted St    Washington Park
Plaza    Homewood    Cook    IL    60430 5342    PCC    Corporate    2292 W
Indian Trl    Greenfield Commons    Aurora    Kane    IL    60506 5343    PCC   
Corporate    988 Brook Forest Ave    Shorewood Crossing    Shorewood    Will   
IL    60404 5345    PCC    Corporate    6133 N Lincoln Ave    Lincoln Village
Shopping Ctr    Chicago    Cook    IL    60659 574    PCC    Corporate    2565 E
80th Ave       Merrillville    Lake    IN    46410 583    PCC    Corporate   
10537 E Washington St    Suite #I    Indianapolis    Marion    IN    46229 587
   PCC    Corporate    311 N Burkhardt Rd       Evansville    Vanderburgh    IN
   47715 589    PCC    Corporate    8600 E 96th St       Fishers    Hamilton   
IN    46038 602    PCC    Corporate    2609 E Main St       Plainfield   
Hendricks    IN    46168 673    PCC    Corporate    14299 Clay Terrace Blvd   
Suite 110    Carmel    Hamilton    IN    46032 813    PCC    Corporate    1171 N
National Avenue    Suite 14    Columbus    Bartholomew    IN    47201

 

194



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

822    PCC    Corporate    610 Porters Vale Blvd       Valparaiso    Porter   
IN    46383 5135    PCC    Corporate    5816 Grape Rd    Indian Ridge S/C   
Mishawaka    St Joseph    IN    46545 5148    PCC    Corporate    906 US Highway
31 N    Greenwood Shoppes    Greenwood    Johnson    IN    46142 5149    PCC   
Corporate    3622 Bethany Road       Indianapolis    Marion    IN    46268 5150
   PCC    Corporate    283 East Coliseum Blvd       Fort Wayne    Allen    IN   
46805 5178    PCC    Corporate    305 Lewis and Clark Parkway    Suite 241   
Clarksville    Clark    IN    47129 5185    PCC    Corporate    2817 E 3rd St   
   Bloomington    Monroe    IN    47401 5198    PCC    Corporate    311 Sagamore
Pkwy N    Ste 18    Lafayette    Tippecanoe    IN    47904 5199    PCC   
Corporate    10229 Indianapolis Blvd    Highland Grove    Highland    Lake    IN
   46322 5226    PCC    Corporate    4615 E Main St    East Gateway Ctr   
Richmond    Wayne    IN    47374 5276    PCC    Corporate    800 E McGalliard Rd
   Suite A    Muncie    Delaware    IN    47303 5317    PCC    Corporate   
17160 Mercantile Blvd       Noblesville    Hamilton    IN    46060 5321    PCC
   Corporate    10397 E US Highway 36    Avon Commons Shopping Ctr    Avon   
Hendricks    IN    46123 5326    PCC    Corporate    2132 E Boulevard   
Boulevard Crossing    Kokomo    Howard    IN    46902 1103    PCC    Corporate
   14673 W 119th St       Olathe    Johnson    KS    66062 1120    PCC   
Corporate    2855 Market Pl    Ste B    Salina    Saline    KS    67401 618   
PCC    Corporate    2172 Sir Barton Way       Lexington    Fayette    KY   
40509 5155    PCC    Corporate    4048 Taylorsville Rd    Hikes Point Plaza   
Louisville    Jefferson    KY    40220 5179    PCC    Corporate    7646 Mall Rd
      Florence    Boone    KY    41042 5180    PCC    Corporate    4921-A Dixie
Hwy    K-Mart Plaza    Louisville    Jefferson    KY    40216 5204    PCC   
Corporate    5101 Frederica St       Owensboro    Daviess    KY    42301 5281   
PCC    Corporate    4631 Outer Loop    Festival @ Jefferson Ct    Louisville   
Jefferson    KY    40219 5346    PCC    Corporate    10230 Westport Rd      
Louisville    Jefferson    KY    40241 625    PCC    Corporate    5638 Johnston
St       Lafayette    Lafayette    LA    70503 633    PCC    Corporate    3140 E
Prien Lake Rd       Lake Charles    Calcasieu    LA    70615 656    PCC   
Corporate    6590 Youree Dr       Shreveport    Caddo    LA    71105 515    PCC
   Corporate    6000 Greenbelt Rd       Greenbelt    Prince Georges    MD   
20770 581    PCC    Corporate    3311-3319 Corridor Marketplace       Laurel   
Anne Arundel    MD    20724 600    PCC    Corporate    3316 Donnell Dr      
Forestville    Prince Georges    MD    20747 738    PCC    Corporate    9101
Woodmore Centre Drive    Suite 312    Lanham    Prince Georges    MD    20706
5306    PCC    Corporate    405 N Center St Ste 30       Westminster    Carroll
   MD    21157 5324    PCC    Corporate    3841 Evergreen Pkwy    Bowie Town
Center    Bowie    Prince Georges    MD    20716 5503    PCC    Corporate   
9958 York Rd    Church Lane Ctr    Cockeysville    Baltimore    MD    21030 5507
   PCC    Corporate    585 E. Ordnance Road    Ordnance Plaza    Glen Burnie   
Anne Arundel    MD    21061 5513    PCC    Corporate    2910 Festival Way   
Festival @ Waldorf    Waldorf    Charles    MD    20601 5518    PCC    Corporate
   615 Bel Air Rd    Tollgate Mktplace    Bel Air    Harford    MD    21014 5520
   PCC    Corporate    2325H Forest Dr    Festival @ Riva    Annapolis    Anne
Arundel    MD    21401 5524    PCC    Corporate    2640 N Salisbury Blvd      
Salisbury    Wicomico    MD    21801 430    PCC    Corporate    35745 Warren Rd
      Westland    Wayne    MI    48185 431    PCC    Corporate    4515 Canal Ave
SW       Grandville    Kent    MI    49418 476    PCC    Corporate    29305
Orchard Lake Rd       Farmington Hills    Oakland    MI    48334 492    PCC   
Corporate    420 Frandor Ave       Lansing    Ingham    MI    48912 497    PCC
   Corporate    22938 Michigan Ave       Dearborn    Wayne    MI    48124 511   
PCC    Corporate    32469 Gratiot Avenue Macomb Mall       Roseville    Macomb
   MI    48066



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

513    PCC    Corporate    23195 Outer Dr       Allen Park    Wayne    MI   
48101 516    PCC    Corporate    30979 Woodward Ave       Royal Oak    Oakland
   MI    48073 529    PCC    Corporate    12220 Hall Rd       Sterling Heights
   Macomb    MI    48313 539    PCC    Corporate    29350 Plymouth Rd      
Livonia    Wayne    MI    48150 551    PCC    Corporate    1328 S Rochester Rd
      Rochester Hills    Oakland    MI    48307 849    PCC    Corporate    2918
Tittabawassee Rd       Saginaw    Saginaw    MI    48604 856    PCC    Corporate
   50679 Waterside Dr.       Chesterfield    Macomb    MI    48051 4000    PCC
   Corporate    5725 South Harvey St       Muskegon    Muskegon    MI    49444
4102    PCC    Corporate    G3549 Miller Rd       Flint    Genesee    MI   
48507 4104    PCC    Corporate    3175 Alpine Ave NW       Walker    Kent    MI
   49544 4107    PCC    Corporate    5114 28th St SE    Suite A    Grand Rapids
   Kent    MI    49512 4109    PCC    Corporate    6805 South Westnedge Ave   
   Portage    Kalamazoo    MI    49002 4110    PCC    Corporate    32011 John R
Rd       Madison Heights    Oakland    MI    48071 4111    PCC    Corporate   
2857 Oak Valley Dr       Ann Arbor    Washtenaw    MI    48103 4112    PCC   
Corporate    3837 Lapeer Rd       Flint    Genesee    MI    48503 4113    PCC   
Corporate    462 E Edgewood Blvd       Lansing    Ingham    MI    48911 4117   
PCC    Corporate    14528 Racho Blvd       Taylor    Wayne    MI    48180 4124
   PCC    Corporate    43741 W Oaks Dr       Novi    Oakland    MI    48377 4133
   PCC    Corporate    8057 Challis Rd       Brighton    Livingston    MI   
48116 4134    PCC    Corporate    4846 S Baldwin Rd    Unit 8    Orion Township
   Oakland    MI    48359 4135    PCC    Corporate    3050 Beeline Rd    Suite
20    Holland    Ottawa    MI    49424 5234    PCC    Corporate    1599 Mall Dr
Ste A    K-Mart Plaza    Benton Harbor    Berrien    MI    49022 412    PCC   
Corporate    10861 Old Halls Ferry Rd       Saint Louis    Saint Louis    MO   
63136 561    PCC    Corporate    9612 Olive Blvd       Olivette    Saint Louis
   MO    63132 564    PCC    Corporate    10790 Sunset Hills Plz       Saint
Louis    Saint Louis    MO    63127 838    PCC    Corporate    790 Gravois
Bluffs Plaza Dr       Fenton    Saint Louis    MO    63026 839    PCC   
Corporate    15894 Manchester Rd       Ellisville    Saint Louis    MO    63011
1107    PCC    Corporate    305 NE Englewood Rd    B    Kansas City    Clay   
MO    64118 1109    PCC    Corporate    20130 E Jackson Dr    Ste B   
Independence    Jackson    MO    64057 1115    PCC    Corporate    967 NE Rice
Rd       Lees Summit    Jackson    MO    64086 1119    PCC    Corporate    8450
Church Rd       Kansas City    Clay    MO    64158 1121    PCC    Corporate   
13647 Washington St       Kansas City    Jackson    MO    64145 5163    PCC   
Corporate    2560 Lemay Ferry Rd    Lemay Plaza    Saint Louis    Saint Louis   
MO    63125 5202    PCC    Corporate    263 Mid Rivers Mall Dr    Mid Rivers
Plaza    Saint Peters    Saint Charles    MO    63376 5205    PCC    Corporate
   244 Siemers Dr    Cape West Plaza    Cape Girardeau    Cape Girardeau    MO
   63701 5231    PCC    Corporate    21 Conley Rd Ste K    Broadway Mktplace   
Columbia    Boone    MO    65201 5260    PCC    Corporate    430 Rangeline Rd   
Northpoint Center    Joplin    Jasper    MO    64801 5322    PCC    Corporate   
34 Thf Blvd    Chesterfield Commons East    Chesterfield    Saint Louis    MO   
63005 5330    PCC    Corporate    2935 Highway K    O’Fallon Retail Walk S/C   
O Fallon    Saint Charles    MO    63368 5157    PCC    Corporate    13439 W
Center Rd    Bakers Square    Omaha    Douglas    NE    68144 5187    PCC   
Corporate    2235 N Webb Rd    Ile De Grand S/C    Grand Island    Hall    NE   
68803 5189    PCC    Corporate    4720 N 27th St    Abe Lincoln Mall    Lincoln
   Lancaster    NE    68521 5194    PCC    Corporate    6404 N 73rd Plz   
Sorenson Park Place    Omaha    Douglas    NE    68134 2    PCC    Corporate   
477 Route 10 E       Randolph    Morris    NJ    07869



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

3    PCC    Corporate    418 Route 10       East Hanover    Morris    NJ   
07936 4    PCC    Corporate    1625 Route 23       Wayne    Passaic    NJ   
07470 402    PCC    Corporate    455 Green St       Woodbridge    Middlesex   
NJ    07095 403    PCC    Corporate    2706 Rte 22       Union    Union    NJ   
07083 406    PCC    Corporate    733 Highway 440       Jersey City    Hudson   
NJ    07304 408    PCC    Corporate    1684 Route 22 East       Watchung   
Somerset    NJ    07069 480    PCC    Corporate    530 Consumer Sq       Mays
Landing    Atlantic    NJ    08330 534    PCC    Corporate    1756 Route 46   
   West Paterson    Passaic    NJ    07424 597    PCC    Corporate    1240 Rte
22       Phillipsburg    Warren    NJ    08865 636    PCC    Corporate    2200
Mount Holly Rd    Suite 5    Burlington    Burlington    NJ    08016 695    PCC
   Corporate    1500 Almonesson Rd       Deptford    Gloucester    NJ    08096
710    PCC    Corporate    385 Route 3       Clifton    Passaic    NJ    07014
711    PCC    Corporate    3111 Kennedy Blvd       North Bergen    Hudson    NJ
   07047 712    PCC    Corporate    670 Nassau Park Blvd    #28    Princeton   
Mercer    NJ    08540 713    PCC    Corporate    180 Marketplace Blvd      
Hamilton    Mercer    NJ    08691 714    PCC    Corporate    1560 Nixon Dr      
Moorestown    Burlington    NJ    08057 715    PCC    Corporate    2154 N 2nd St
   Union Lake Crossing Shopping Center    Millville    Cumberland    NJ    08332
716    PCC    Corporate    3501 Route 42    Units 1A-2A    Turnersville   
Camden    NJ    08012 717    PCC    Corporate    79 Route 73 & Cooper Rd    4   
Voorhees    Camden    NJ    08043 734    PCC    Corporate    1885 Route 57      
Hackettstown    Warren    NJ    07840 745    PCC    Corporate    165 W Rt 4   
Kohl’s Shopping Center    Paramus    Bergen    NJ    07652 746    PCC   
Corporate    669 N Rt 17       Paramus    Bergen    NJ    07652 747    PCC   
Corporate    730 Rte 202       Bridgewater    Somerset    NJ    08807 748    PCC
   Corporate    509 River Rd       Edgewater    Bergen    NJ    07020 828    PCC
   Corporate    4004 U.S. 130    Suite 8    Delran    Burlington    NJ    08075
426    PCC    Corporate    7751 W Tropical Pkwy       Las Vegas    Clark    NV
   89149 429    PCC    Corporate    520 Marks St    Suite 110    Henderson   
Clark    NV    89014 487    PCC    Corporate    7285 Arroyo Crossing Pkwy   
Suite 130    Las Vegas    Clark    NV    89118 538    PCC    Corporate    3860
South Maryland Parkway    Suite #3    Las Vegas    Clark    NV    89119 550   
PCC    Corporate    2301 N Rainbow Blvd       Las Vegas    Clark    NV    89108
646    PCC    Corporate    2825 Northtowne Ln       Reno    Washoe    NV   
89512 116    PCC    Corporate    2189 Hylan Blvd       Staten Island    Richmond
   NY    10306 404    PCC    Corporate    2183B Ralph Ave       Brooklyn   
Kings    NY    11234 409    PCC    Corporate    3098 Long Beach Rd      
Oceanside    Nassau    NY    11572 411    PCC    Corporate    4525 Commercial Dr
   Rte 5A    New Hartford    Oneida    NY    13413 422    PCC    Corporate   
435 Boston Post Rd       Portchester    Westchester    NY    10573 423    PCC   
Corporate    80 Nardozzi Place       New Rochelle    Westchester    NY    10805
425    PCC    Corporate    737 W Montauk Hwy       West Babylon    Suffolk    NY
   11704 478    PCC    Corporate    3541 Hempstead Tpke       Levittown   
Nassau    NY    11756 504    PCC    Corporate    470 Route 211 E      
Middletown    Orange    NY    10940 512    PCC    Corporate    3460 48th St   
   Long Island City    Queens    NY    11101 519    PCC    Corporate    625
Atlantic Ave       Brooklyn    Kings    NY    11217 522    PCC    Corporate   
310-320 Baychester Ave       Bronx    Bronx    NY    10475 525    PCC   
Corporate    253 Centereach Mall       Centereach    Suffolk    NY    11720



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

527    PCC    Corporate    348 Rockaway Tpke       Lawrence    Nassau    NY   
11559 530    PCC    Corporate    3797-3849 Nostrand Ave       Brooklyn    Kings
   NY    11235 531    PCC    Corporate    945 White Plains Rd       Bronx   
Bronx    NY    10473 555    PCC    Corporate    8063 Jericho Tpke       Woodbury
   Nassau    NY    11797 556    PCC    Corporate    2317 New Hyde Park Rd      
New Hyde Park    Nassau    NY    11042 562    PCC    Corporate    192 Glen Cove
Rd    Suite 290    Carle Place    Nassau    NY    11514 565    PCC    Corporate
   1239 Deer Park Ave (Rte 231)       North Babylon    Suffolk    NY    11703
567    PCC    Corporate    1445 Hempstead Tpke       Elmont    Nassau    NY   
11003 603    PCC    Corporate    1549 Forest Ave       Staten Island    Richmond
   NY    10302 613    PCC    Corporate    58 Veterans Memorial Hwy       Commack
   Suffolk    NY    11725 615    PCC    Corporate    5500 Sunrise Hwy      
Massapequa    Nassau    NY    11758 647    PCC    Corporate    3 Main St      
Mount Kisco    Westchester    NY    10549 668    PCC    Corporate    610
Broadhollow Rd    Rte 110    Melville    Suffolk    NY    11747 674    PCC   
Corporate    2795 Richmond Ave       Staten Island    Richmond    NY    10314
675    PCC    Corporate    205 Hallock Rd       Stony Brook    Suffolk    NY   
11790 681    PCC    Corporate    38 W 14th St       New York    New York    NY
   10011 686    PCC    Corporate    128 Bailey Farm Road    Suite 6    Monroe   
Orange    NY    10950 687    PCC    Corporate    7417 Grand Ave       Elmhurst
   Queens    NY    11373 689    PCC    Corporate    2396 Sunrise Hwy       Islip
   Suffolk    NY    11751 690    PCC    Corporate    3333 Crompond Rd      
Yorktown Heights    Westchester    NY    10598 692    PCC    Corporate    120
Sunrise Hwy       Patchogue    Suffolk    NY    11772 701    PCC    Corporate   
950 Miron Lane    Dena Marie Plaza    Kingston    Ulster    NY    12401 704   
PCC    Corporate    3565 West Genesee Street    Fairmount Fair Shopping Center
   Syracuse    Onondaga    NY    13219 718    PCC    Corporate    2642 Central
Park Ave    Central Plaza    Yonkers    Westchester    NY    10710 821    PCC   
Corporate    223 W 34th St       New York    New York    NY    10001 836    PCC
   Corporate    431 Tarrytown Rd       White Plains    Westchester    NY   
10607 846    PCC    Corporate    123 Rockland Center       Nanuet    Rockland   
NY    10954 847    PCC    Corporate    2309 N Triphammer Road       Ithaca   
Tompkins    NY    14850 848    PCC    Corporate    301 W. 125th St.       New
York    New York    NY    10027 860    PCC    Corporate    1 Fordham Plaza      
Bronx    Bronx    NY    10458 5224    PCC    Corporate    2255 E Ridge Rd   
Culver Ridge Plaza    Irondequoit    Monroe    NY    14622 5242    PCC   
Corporate    579 Troy Schenectady Rd    Lathams Farm Ctr    Latham    Albany   
NY    12110 5250    PCC    Corporate    7220 Niagara Falls Blvd    Niagra Falls
Consumer Sq    Niagara Falls    Niagara    NY    14304 5258    PCC    Corporate
   3179 Erie Blvd E    Hachinger Plaza    Syracuse    Onondaga    NY    13214
5261    PCC    Corporate    1601 Penfield Rd Ste 61    Pandorama Plz   
Rochester    Monroe    NY    14625 42    PCC    Corporate    11747 Princeton
Pike    Suite B    Cincinnati    Hamilton    OH    45246 165    PCC    Corporate
   8063 Montgomery Rd       Cincinnati    Hamilton    OH    45236 407    PCC   
Corporate    278 Howe Ave       Cuyahoga Falls    Summit    OH    44221 495   
PCC    Corporate    5364 Westpointe Plaza Dr       Columbus    Franklin    OH   
43228 552    PCC    Corporate    9863 Waterstone Blvd       Cincinnati   
Hamilton    OH    45249 594    PCC    Corporate    36315 Euclid Ave      
Willoughby    Lake    OH    44094 609    PCC    Corporate    4962 Monroe St   
   Toledo    Lucas    OH    43623 627    PCC    Corporate    4450 Eastgate Blvd.
   Suite 280    Cincinnati    Clermont    OH    45245 649    PCC    Corporate   
1297 Polaris Parkway       Columbus    Delaware    OH    43240



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

790    PCC    Corporate    72 Consumer Center Drive       Chillicothe    Ross   
OH    45601 861    PCC    Corporate    10701 Blacklist Eastern Road    Suite 400
   Pickerington    Fairfield    OH    43147 4138    PCC    Corporate    6460
Centers Dr       Holland    Lucas    OH    43528 4139    PCC    Corporate   
8160 Old Troy Pike       Huber Heights    Montgomery    OH    45424 4140    PCC
   Corporate    137 Springboro Pike       W Carrollton    Montgomery    OH   
45449 5168    PCC    Corporate    10204 Colerain Ave    Colerain Town Ctr   
Cincinnati    Hamilton    OH    45251 5175    PCC    Corporate    9597 Mentor
Ave    Creekside Commons    Mentor    Lake    OH    44060 5177    PCC   
Corporate    24800 Brookpark Road       North Olmsted    Cuyahoga    OH    44070
5193    PCC    Corporate    2630 Bethel Rd    Carriage Place    Columbus   
Franklin    OH    43220 5213    PCC    Corporate    50825 Valley Plaza Dr   
Ohio Valley Plaza    Saint Clairsville    Belmont    OH    43950 5217    PCC   
Corporate    6935 Southland Drive    Unit C    Middleburg Heights    Cuyahoga   
OH    44130 5228    PCC    Corporate    3793 Burbank Rd    The Wooster Place   
Wooster    Wayne    OH    44691 5273    PCC    Corporate    5557 Dressler Rd NW
   Belden Park Cross    North Canton    Stark    OH    44720 5275    PCC   
Corporate    2720 Towne Dr Ste 400    Shops At Beaver Creek    Dayton    Greene
   OH    45431 5279    PCC    Corporate    3707 Easton Market    Easton Mkt   
Columbus    Franklin    OH    43219 5287    PCC    Corporate    937 Hebron Rd #
945    Cross Creek    Heath    Licking    OH    43056 5293    PCC    Corporate
   5555 Glenway Ave    Western Hills    Cincinnati    Hamilton    OH    45238
5298    PCC    Corporate    1320 River Valley Blvd    River Valley Plz   
Lancaster    Fairfield    OH    43130 5338    PCC    Corporate    6025 Kruse Dr
   Uptown Solon S/C    Solon    Cuyahoga    OH    44139 5340    PCC    Corporate
   3431 Princeton Rd # 105    Bridgewater Falls Shopping Ctr    Hamilton   
Butler    OH    45011 1161    PCC    Corporate    10111 East 71st Street   
Suite 1A    Tulsa    Tulsa    OK    74133 1162    PCC    Corporate    5301 E
41st St       Tulsa    Tulsa    OK    74135 490    PCC    Corporate    3460
Wilkes-Barre Twp Commons       Wilkes Barre    Luzerne    PA    18702 496    PCC
   Corporate    101 Pocono Commons Dr    Pocono Commons    Stroudsburg    Monroe
   PA    18360 599    PCC    Corporate    991 Freeport Rd    Room 20   
Pittsburgh    Allegheny    PA    15238 645    PCC    Corporate    20215-20217
Rte 19       Cranberry Township    Butler    PA    16066 662    PCC    Corporate
   420 Clairton (State Hwy Rte 51)       Pleasant Hills    Allegheny    PA   
15236 727    PCC    Corporate    2404 Catasauqua Rd       Bethlehem    Lehigh   
PA    18018 728    PCC    Corporate    2560 Macarthur Rd       Whitehall   
Lehigh    PA    18052 735    PCC    Corporate    120 Quinn Drive    Plaza at the
Pointe    Pittsburgh    Allegheny    PA    15275 753    PCC    Corporate    1736
E. 3rd Street       Williamsport    Lycoming    PA    17701 812    PCC   
Corporate    115 Wagner Road       Monaca    Beaver    PA    15061 816    PCC   
Corporate    275 Monroeville Mall       Monroeville    Allegheny    PA    15146
850    PCC    Corporate    1155 Washington Pike    #35    Bridgeville   
Allegheny    PA    15017 5218    PCC    Corporate    303 Benner Pike # SR0150   
Barnes & Noble Plaza    State College    Centre    PA    16801 5268    PCC   
Corporate    630 Commerce Blvd    Dickson City Crossing    Dickson City   
Lackawanna    PA    18519 373    PCC    Corporate    432 Azalea Square Blvd   
Unit 15    Summerville    Dorchester    SC    29483 877    PCC    Corporate   
1396 Whiskey Road       Aiken    Aiken    SC    29803 5523    PCC    Corporate
   7800 Rivers Avenue    Suite 1270    North Charleston    Charleston    SC   
29406 691    PCC    Corporate    1979 Old Fort Prkwy       Murfreesboro   
Rutherford    TN    37129 840    PCC    Corporate    8503 Kingston Pike      
Knoxville    Knox    TN    37919 841    PCC    Corporate    2901 Tazewell Pike
      Knoxville    Knox    TN    37918 842    PCC    Corporate    11334 Parkside
Drive       Knoxville    Knox    TN    37922 5208    PCC    Corporate    5756
Highway 153    Ste H    Hixson    Hamilton    TN    37343



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

5291    PCC    Corporate    377 W Jackson St Ste 3B       Cookeville    Putnam
   TN    38501 59    PCC    Corporate    501 W Belt Line Rd       Richardson   
Dallas    TX    75080 60    PCC    Corporate    1515 N Town East Blvd    Suite
104    Mesquite    Dallas    TX    75150 61    PCC    Corporate    1701 Preston
Rd       Plano    Collin    TX    75093 62    PCC    Corporate    1520 W
Interstate 20       Arlington    Tarrant    TX    76017 63    PCC    Corporate
   2540 N Josey Ln    Suite 132    Carrollton    Dallas    TX    75006 64    PCC
   Corporate    3929 West Airport Freeway    Irving Market Place    Irving   
Dallas    TX    75062 65    PCC    Corporate    305 Medallion Ctr       Dallas
   Dallas    TX    75214 169    PCC    Corporate    2525 Town Center Blvd N   
   Sugar Land    Fort Bend    TX    77479 189    PCC    Corporate    39759 LBJ
Freeway    Suite 410    Dallas    Dallas    TX    75237 203    PCC    Corporate
   735 Hebron Pkwy       Lewisville    Denton    TX    75057 219    PCC   
Corporate    3308 North Central Expwy    Suite A    Plano    Collin    TX   
75074 400    PCC    Corporate    3065 N President George Bush Hwy    Firewheel
Plaza    Garland    Dallas    TX    75040 410    PCC    Corporate    5786
Fairmont Pkwy       Pasadena    Harris    TX    77505 413    PCC    Corporate   
20260 - C1 Katy Freeway       Katy    Harris    TX    77449 416    PCC   
Corporate    2315 Colorado Blvd    Suite 120    Denton    Denton    TX    76205
418    PCC    Corporate    435 Sherry Lane       Fort Worth    Tarrant    TX   
76116 421    PCC    Corporate    2097 North Central Expressway       McKinney   
Collin    TX    75070 440    PCC    Corporate    732 E Expressway 83      
McAllen    Hidalgo    TX    78503 469    PCC    Corporate    6101 Long Prairie
Rd    Ste 600    Flower Mound    Denton    TX    75028 479    PCC    Corporate
   7620 Denton Hwy    Suite 616    Watauga    Tarrant    TX    76148 481    PCC
   Corporate    439 E Fm 1382       Cedar Hill    Dallas    TX    75104 488   
PCC    Corporate    2800 State Highway 121       Euless    Tarrant    TX   
76039 489    PCC    Corporate    2215 S Cooper St       Arlington    Tarrant   
TX    76013 491    PCC    Corporate    3000 Pablo Kisel Blvd    Suite 200F   
Brownsville    Cameron    TX    78526 578    PCC    Corporate    3225 Southwest
Fwy       Houston    Harris    TX    77027 588    PCC    Corporate    2525
Highway 6 S       Houston    Harris    TX    77082 593    PCC    Corporate   
6002 Slide Rd       Lubbock    Lubbock    TX    79414 608    PCC    Corporate   
1551 Highway 287 North    Suite #651    Mansfield    Dallas    TX    76063 621
   PCC    Corporate    11066 Pecan Park Blvd    Suite 403    Cedar Park   
Williamson    TX    78613 631    PCC    Corporate    7840 W Tidwell Rd      
Houston    Harris    TX    77040 641    PCC    Corporate    5425 S Spid Dr      
Corpus Christi    Nueces    TX    78411 648    PCC    Corporate    524 W
Interstate 20    Suite 300    Grand Prairie    Dallas    TX    75052 652    PCC
   Corporate    2601 S Ih 35    B    Round Rock    Williamson    TX    78664 683
   PCC    Corporate    6705 FM 1960 East       Humble    Harris    TX    77346
699    PCC    Corporate    1323 W Pipeline Rd       Hurst    Tarrant    TX   
76053 739    PCC    Corporate    12640 South Freeway    McAlister Square   
Burleson    Johnson    TX    76028 754    PCC    Corporate    2560 Gulf Freeway
South       League City    Galveston    TX    77573 755    PCC    Corporate   
10065 Almeda Genoa Road       Houston    Harris    TX    77075 757    PCC   
Corporate    5466 West Grand Parkway South       Richmond       TX    77406 758
   PCC    Corporate    6819 Highway 6 N       Houston    Harris    TX    77084
759    PCC    Corporate    5725 Eastex Freeway       Beaumont    Jefferson    TX
   77706 761    PCC    Corporate    1261 W Bay Area Blvd       Webster    Harris
   TX    77598 786    PCC    Corporate    5946 East Sam Houston Pkwy North      
Houston    Harris    TX    77049



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

807    PCC    Corporate    2608 Smith Ranch Rd       Pearland    Brazoria    TX
   77584 808    PCC    Corporate    516 Gulfgate Center Mall       Houston   
Harris    TX    77087 811    PCC    Corporate    305 E. Trenton Road      
Edinburg    Hidalgo    TX    78539 814    PCC    Corporate    4101 Hwy 77    Ste
K2    Corpus Christi    Hidalgo    TX    78410 854    PCC    Corporate    4826
SW Loop 820       Fort Worth    Palm Beach    TX    76109 857    PCC   
Corporate    28591 Tomball Parkway       Tomball    Harris    TX    77375 10   
PCC    Corporate    4001 Virginia Beach Blvd       Virginia Beach    Virginia
Beach City    VA    23452 137    PCC    Corporate    1420 Battlefield Blvd N   
   Chesapeake    Chesapeake City    VA    23320 611    PCC    Corporate   
1217-1229 N Military Hwy       Norfolk    Norfolk City    VA    23502 628    PCC
   Corporate    1280 Carl D Silver Pkwy       Fredericksburg    Fredericksburg
City    VA    22401 688    PCC    Corporate    6721 Frontier Dr    Suite B   
Springfield    Fairfax    VA    22150 698    PCC    Corporate    2076 S
Independence Blvd Ste 001    B    Virginia Beach    Virginia Beach City    VA   
23453 706    PCC    Corporate    143 Market Street    Rutherford Crossings   
Winchester    Frederick    VA    22603 827    PCC    Corporate    1240 Stafford
Market Pl.    Suite 101    Stafford    Stafford    VA    22556 843    PCC   
Corporate    4107 Portsmouth Blvd.    Suite 116    Chesapeake       VA    23321
865    PCC    Corporate    1790-40 East Market Street       Harrisonburg   
Harrisonburg City    VA    22801 5220    PCC    Corporate    1865 Southpark Blvd
   Southpark Sq    Colonial Heights    Colonial Heights City    VA    23834 5280
   PCC    Corporate    12134 Jefferson Ave    Yoder Plaza    Newport News   
Newport News City    VA    23602 5522    PCC    Corporate    3700 Candlers Mt Rd
   Candlers Station    Lynchburg    Lynchburg City    VA    24502 438    PCC   
Corporate    3114 NW Randall Way       Silverdale    Kitsap    WA    98383 450
   PCC    Corporate    2315 4th Ave W.       Olympia    Thurston    WA    98502
463    PCC    Corporate    15600 NE 8th St    Suite F-17    Bellevue    King   
WA    98008 464    PCC    Corporate    26225 104th Ave SE       Kent    King   
WA    98030 465    PCC    Corporate    3721 116th St       Marysville   
Snohomish    WA    98271 466    PCC    Corporate    10408 156th St. East   
Suite 101    Puyallup    Pierce    WA    98374 471    PCC    Corporate    18027
Garden Way NE       Woodinville    King    WA    98072 474    PCC    Corporate
   147 Cascade Mall Dr       Burlington    Skagit    WA    98233 665    PCC   
Corporate    17356 Southcenter Pkwy       Tukwila    King    WA    98188 672   
PCC    Corporate    32021 Pacific Hwy S       Federal Way    King    WA    98003
853    PCC    Corporate    1402 SE Everett Mall Way       Everett    Snohomish
   WA    98208 518    PCC    Corporate    223 Junction Rd       Madison    Dane
   WI    53717 4002    PCC    Corporate    4679 W College Ave       Appleton   
Outagamie    WI    54915 4005    PCC    Corporate    9402 St Hwy 16      
Onalaska    La Crosse    WI    54650 5136    PCC    Corporate    9190 N Green
Bay Rd    Mktpl.Of Brown Deer #5    Brown Deer    Milwaukee    WI    53209 5140
   PCC    Corporate    16900 W Bluemound Rd Ste J    Brookfield Fashion Ctr   
Brookfield    Waukesha    WI    53005 5141    PCC    Corporate    6718 W
Greenfield Ave    West Allis Town Ctr    West Allis    Milwaukee    WI    53214
5154    PCC    Corporate    5201 Washington Ave Ste Q    Racine Ctr    Racine   
Racine    WI    53406 5174    PCC    Corporate    7150 Green Bay Road      
Kenosha    Kenosha    WI    53142 5182    PCC    Corporate    1530 Koeller Road
   Shops at Market Fair    Oshkosh    Winnebago    WI    54902 5184    PCC   
Corporate    2031 Zeier Rd    East Towne Plaza S/C    Madison    Dane    WI   
53704 5259    PCC    Corporate    831 S Military Ave    Green Bay Plaza    Green
Bay    Brown    WI    54304 5337    PCC    Corporate    5058 S 74th St   
Greenfield Place S/C    Greenfield    Milwaukee    WI    53220 5274    PCC   
Corporate    526 Emily Dr    New Pointe Plaza    Clarksburg    Harrison    WV   
26301 867    PCC    Corporate    1007 Cochrane Road       Morgan Hill    Santa
Clara    CA    95037



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

879    PCC    Corporate    6628 Lake Worth Blvd    Suite 400    Lake Worth   
Tarrant    TX    76135 868    PCC    Corporate    2770 Hwy 365       Port Arthur
   Jefferson    TX    77640 876    PCC    Corporate    1613 Hilltop Drive   
Suites E-K    Redding    Shasta    CA    96003 880    PCC    Corporate    1701
Route 9       Wappinger’s Falls    Dutchess    NY    12590 882    PCC   
Corporate    6302 Sunrise Blvd       Citrus Heights    Sacramento    CA    95610
897    PCC    Corporate    8920 NE 5th AVE       VANCOUVER    Clark    WA   
98665 893    PCC    Corporate    5225 Settlers Market Blvd    Suite 200   
Williamsburg    James City    VA    23188 892    PCC    Corporate    13806 E.
Indiana Avenue       Spokane Valley    Spokane    WA    99216 881    PCC   
Corporate    171 W. 230th Street       Bronx    Bronx    NY    10463 904    PCC
   Corporate    215 Dorset Street       South Burlington    Chittenden    VT   
05403 894    PCC    Corporate    9956 N. Newport Hwy       Spokane    Spokane   
WA    99218 896    PCC    Corporate    5650 Cottle Road       San Jose    Santa
Clara    CA    95123 885    PCC    Corporate    1125 Arsenal Street      
Watertown    Jefferson    NY    13601 905    PCC    Corporate    1865 Campbell
Lane Suite 300       Bowling Green    Warren    KY    42104 899    PCC   
Corporate    32 Highland Common East       Hudson    Middlesex    MA    01749
887    PCC    Corporate    910 Wolcott Street       Waterbury    New Haven    CT
   06705 889    PCC    Corporate    2100 Dixwell Avenue       Hamden    New
Haven    CT    06514 891    PCC    Corporate    127 W Tiverton Way      
Lexington    Fayette    KY    40503 886    PCC    Corporate    854 W Main Street
      Branford    New Haven    CT    06405 888    PCC    Corporate    356
Washington Ave       North Haven    New Haven    CT    06473 890    PCC   
Corporate    900 South Hover St       Longmont    Boulder    CO    80501 6010   
PCC    Corporate    750 Queen St.       Southington    Hartford    CT    06489
6011    PCC    Corporate    6 Simms Rd At Albany Ave       West Hartford   
Hartford    CT    06117 6014    PCC    Corporate    34 Hazard Ave.       Enfield
   Hartford    CT    06082 6039    PCC    Corporate    1238 South Broad St.   
   Wallingford    New Haven    CT    06492 6049    PCC    Corporate    915
Hartford Tpke       Waterford    New London    CT    06385 6062    PCC   
Corporate    15-17 Main Street    Putnam Bridge Plaza    East Hartford   
Hartford    CT    06118 6071    PCC    Corporate    1444 Pleasant Valley Rd D-01
   THE PLAZA AT BUCKLAND HILLS    Manchester    Hartford    CT    06040 6025   
PCC    Corporate    1960 Tyrone Blvd.       St. Petersburg    Pinellas    FL   
33710 6027    PCC    Corporate    2539 Countryside Blvd       Clearwater   
Pinellas    FL    33761 6028    PCC    Corporate    3670 Bee Ridge Rd.      
Sarasota    Sarasota    FL    34233 6058    PCC    Corporate    12799 Citrus
Plaza Dr    Plaza at Citrus Park    Tampa    Hillsborough    FL    33625 6064   
PCC    Corporate    9442 Us Hwy 19 N.    Embassy Plaza    Port Richey    Pasco
   FL    34668 6001    PCC    Corporate    1457 Vfw Parkway       West Roxbury
   Suffolk    MA    02132 6002    PCC    Corporate    880 Broadway, Rt. 1      
Saugus    Essex    MA    01906 6004    PCC    Corporate    321 Worcester Rd   
Rt. 9    Natick    Middlesex    MA    01760 6005    PCC    Corporate    100
Granite St.       Quincy    Norfolk    MA    02169 6006    PCC    Corporate   
100 Boston Tpke.       Shrewsbury    Worcester    MA    01545 6009    PCC   
Corporate    440 North Main St.       East Longmeadow    Hampden    MA    01028
6013    PCC    Corporate    34 Cambridge St.       Burlington    Middlesex    MA
   01803 6015    PCC    Corporate    1190 Newport Ave.       South Attleboro   
Bristol    MA    02703 6017    PCC    Corporate    3850 Mystic Valley Pkwy      
Medford    Middlesex    MA    02155 6018    PCC    Corporate    209 Hartford
Ave.       Bellingham    Norfolk    MA    02019 6022    PCC    Corporate    1
Harrison Blvd       Avon    Norfolk    MA    02322



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

6026    PCC    Corporate    270 New Highway Rt. 44       Raynham    Bristol   
MA    02767 6030    PCC    Corporate    86 N. Dartmouth Mall       North
Dartmouth    Bristol    MA    02747 6034    PCC    Corporate    95 Drumhill Rd.
      Chelmsford    Middlesex    MA    01824 6036    PCC    Corporate    296 Old
Oak St.       Pembroke    Plymouth    MA    02359 6038    PCC    Corporate   
1660 Soldiers Field Rd.       Brighton    Suffolk    MA    02135 6046    PCC   
Corporate    30 Providence Highway    Space #2    Walpole    Norfolk    MA   
02032 6048    PCC    Corporate    70 Worcester Providence Tpke    Ste 190   
Millbury    Worcester    MA    01527 6052    PCC    Corporate    516 North Main
Street       Leominster    Worcester    MA    01453 6060    PCC    Corporate   
591 W Memorial Dr       Chicopee    Hampden    MA    01020 6065    PCC   
Corporate    231A Highland Ave       Seekonk    Bristol    MA    02771 6068   
PCC    Corporate    300 Andover St       Peabody    Essex    MA    01960 6069   
PCC    Corporate    8 Allstate Rd Unit    Unit #85    Dorchester    Suffolk   
MA    02125 6070    PCC    Corporate    356 Boylston Street       Boston   
Suffolk    MA    02116 6073    PCC    Corporate    1030 Main Street    Main
Street Marketplace    Waltham    Middlesex    MA    02451 6019    PCC   
Corporate    220 Maine Mall Rd.       South Portland    Cumberland    ME   
04106 6050    PCC    Corporate    33 Stephen King Dr.    The Marketplace at
Augusta    Augusta    Kennebec    ME    04330 6066    PCC    Corporate    480
Stillwater Ave    Suite C    Bangor    Penobscot    ME    04401 6042    PCC   
Corporate    904 South Willow St.       Manchester    Hillsborough    NH   
03103 6043    PCC    Corporate    12 Northwest Blvd.       Nashua   
Hillsborough    NH    03063 6044    PCC    Corporate    2064 Woodbury Ave.      
Newington    Rockingham    NH    03801 6047    PCC    Corporate    261 Daniel
Webster Hwy       Nashua    Hillsborough    NH    03060 6053    PCC    Corporate
   250 Plainfield Rd    Rte 12A - Unit # 222    West Lebanon    Grafton    NH   
03784 6059    PCC    Corporate    14 Ash Brook Road    Monadnock Marketplace   
Keene    Chesire    NH    03431 6072    PCC    Corporate    4 Plaistow Road   
State Line Plaza    Plaistow    Rockingham    NH    03865 6012    PCC   
Corporate    162 Hillside Rd.       Cranston    Providence    RI    02920 6054
   PCC    Corporate    622 George Washington Hwy    Lincoln Mall    Lincoln   
Providence    RI    02865 6056    PCC    Corporate    300 Quaker Lane   
Cowesett Corners    Warwick    Kent    RI    02886 6051    PCC    Corporate   
41 Hawthorne St    Bldg. A    Williston    Chittenden    VT    05495 900    PCC
   Corporate    380 Lafayette Road    Building #1 Unit #6    Seabrook   
Rockingham    NH    03874 901    PCC    Corporate    530 Bushy Hill Road   
Suite 50    Simsbury    Hartford    CT    06070 741    PCC    Corporate    670
Columbus Avenue       New York    New York    NY    10025 912    PCC   
Corporate    500 Connecticut Ave       Norwalk    Fairfield    CT    06854 913
   PCC    Corporate    2009 Black Rock Tpke       Fairfield    Fairfield    CT
   06825 919    PCC    Corporate    10375 Dixie Hwy       Louisville    KY   
Jefferson    40272 906    PCC    Corporate    5200 E Ramon Rd    Suite B-4   
Cathedral City    Riverside    CA    92264 898    PCC    Corporate    114 Woody
Jones Blvd       Florence    Florence    SC    29501 895    PCC    Corporate   
8301 W Flagler St.       Miami    FL    Miami-Dade    33144 884    PCC   
Corporate    1255 Raritan Road    Unit #710    Clark    NJ    Union    07066 910
   PCC    Corporate    3702 Frederick Ave Suite L12       St. Joseph    MO   
Buchanan    64506 2001    PCC    Corporate    1225 Finch Ave. West       Toronto
   Canada    Ontario    M3J 2E8 2004    PCC    Corporate    3050 Vega Blvd.   
Unit 5    Mississauga    Canada    Ontario    L5L 5X8 2005    PCC    Corporate
   40 Kingston Rd. East    Unit 108    Ajax    Canada    Ontario    L1Z 1E9 2006
   PCC    Corporate    821 Golf Links Rd.    Unit 2-4    Ancaster    Canada   
Ontario    L9K 1L5 2007    PCC    Corporate    29 William Kitchen Rd.    Unit 2
   Scarborough    Canada    Ontario    M1P 5B7



--------------------------------------------------------------------------------

Location #*

  

Type

  

C/F

  

Ship Street

  

Ship Street (2)

  

Ship City

  

Ship County

  

Ship State

  

Ship Zip

2008    PCC    Corporate    39 Orfus Rd.    Unit D    Toronto    Canada   
Ontario    M6A 1L7 2009    PCC    Corporate    227 Vodden Rd. East      
Brampton    Canada    Ontario    L6V 1N2 2010    PCC    Corporate    5051 Hwy 7
East    Unit 1A    Markham    Canada    Ontario    L3R 1N3 2011    PCC   
Corporate    5915 Rodeo Dr.       Mississauga    Canada    Ontario    L5R 4C1
2013    PCC    Corporate    17480 Yonge St.    Unit C1A    Newmarket    Canada
   Ontario    L3Y 8A8 2014    PCC    Corporate    400 Bayfield St.    Unit 53   
Barrie    Canada    Ontario    L4M 5A1 2015    PCC    Corporate    3537 Fairview
St.    Unit 1    Burlington    Canada    Ontario    L7N 2R4 2016    PCC   
Corporate    589 Fairway Rd. South    Unit 16    Kitchener    Canada    Ontario
   N2C 1X4 2017    PCC    Corporate    9625 Yonge St.    Unit 1    Richmond Hill
   Canada    Ontario    L4C 5T2 2019    PCC    Corporate    370 Southdale Rd.
West       London    Canada    Ontario    N6J 4G7 2020    PCC    Corporate   
4115 Walker Rd.    Unit 40    Windsor    Canada    Ontario    N8W 3T6 2021   
PCC    Corporate    286 Bunting Rd.    Unit 26    St. Catharines    Canada   
Ontario    L2M 7S5 2022    PCC    Corporate    1872 Merivale Rd.    Unit B1   
Ottawa    Canada    Ontario    K2G 1E6 2023    PCC    Corporate    30 Broadleaf
Ave.    Unit C1    Whitby    Canada    Ontario    L1R 0B5 2024    PCC   
Corporate    561 Hespeler Rd.       Cambridge    Canada    Ontario    N1R 6J4
2025    PCC    Corporate    70 Great Lakes Dr.    Unit 147    Brampton    Canada
   Ontario    L6R 2L7 2026    PCC    Corporate    2085 Tenth Line Rd.    Unit 3
   Ottawa    Canada    Ontario    K4A 4C5 2027    PCC    Corporate    14 Lebovic
Ave.       Scarborough    Canada    Ontario    M1L 4V9 2028    PCC    Corporate
   160 North Queen St.       Etobicoke    Canada    Ontario    M9C 1A8 2029   
PCC    Corporate    911 Taunton Rd. East    Building M    Oshawa    Canada   
Ontario    L1K 7K5 2030    PCC    Corporate    339 Main St., Unit A2      
Thunder Bay    Canada    Ontario    P7B5L6 2031    PCC    Corporate    1080
Lansdowne St. West       Peterborough    Canada    Ontario    K9J1Z9 2032    PCC
   Corporate    199 Bell Blvd.    Unit 4    Belleville    Canada    Ontario   
K8P5K6 2033    PCC    Corporate    1925 Dundas St.       London    Canada   
Ontario    N5V1P7 2140    PCC    Corporate    9450 137th Ave.       Edmonton   
Canada    Alberta    T5E 6C2 2141    PCC    Corporate    2119 99 St. NW      
Edmonton    Canada    Alberta    T6N 1L4 2142    PCC    Corporate    302
Mayfield Commons NW       Edmonton    Canada    Alberta    T5P 4B3 2143    PCC
   Corporate    11517 Westgate Dr.    Unit 108    Grande Prairie    Canada   
Alberta    T8V 3B1 2144    PCC    Corporate    222 Baseline Rd., Unit C3      
Sherwood Park    Canada    Alberta    T8H1S8 2145    PCC    Corporate    3320
20th Ave. NE    Unit 109    Calgary    Canada    Alberta    T1Y 6E8 2146    PCC
   Corporate    9950 MacLeod Trail South    Unit 40    Calgary    Canada   
Alberta    T2J3K9 2150    PCC    Corporate    879 Marine Dr.    Unit 120   
Vancouver    Canada    BC    V7P 1R7 2151    PCC    Corporate    6900 Island Hwy
   Unit 102    Nanaimo    Canada    BC    V9V1P6 2160    PCC    Corporate    50
White Rose Dr.       St. John’s    Canada    Newfoundland    A1A0H5 2161    PCC
   Corporate    201 Chain Lake Dr.    Unit 12-14    Halifax    Canada    Nova
Scotia    B351C8 2170    PCC    Corporate    4805 Gordon Rd.    Unit 40   
Regina    Canada    Saskatchewan    S4W0B7 2162    PCC    Corporate    79 Wyse
Street    Unit B6    Moncton       NB    E1G 5R1 2034    PCC    Corporate    410
Fairview Drive    Unit C4    Brantford       ON    N3R 2X8



--------------------------------------------------------------------------------

Schedule 3.15

CAPITALIZATION AND SUBSIDIARIES

 

Legal Entity

  

Equity Holder

   Percentage
Interest     Jurisdiction of
Organization    Type of Entity

Party City Holdings Inc.

  

PC Intermediate Holdings, Inc.

     100 %    Delaware    Corporation

US Balloon Manufacturing Co., Inc.

  

Party City Holdings Inc.

     100 %    New York    Corporation

Amscan Inc.

  

Party City Holdings Inc.

     100 %    New York    Corporation

Anagram International, Inc.

  

Party City Holdings Inc.

     100 %    Minnesota    Corporation

Anagram Eden Prairie Property Holdings LLC

  

Party City Holdings Inc.

     100 %    Delaware    Limited liability company

Am-Source, LLC

  

Party City Holdings Inc.

     100 %    Rhode Island    Limited liability company

Trisar, Inc.

  

Party City Holdings Inc.

     100 %    California    Corporation

Party City Corporation

  

Party City Holdings Inc.

     100 %    Delaware    Corporation

Amscan Purple Sage, LLC

  

Amscan Inc.

     100 %    Delaware    Limited liability company

Amscan NM Land, LLC

  

Amscan Inc.

     100 %    Delaware    Limited liability company

Amscan Custom Injection Molding LLC

  

Amscan Inc.

     75 %    Delaware    Limited liability company

Anagram International Holdings, Inc.

  

Anagram International, Inc.

     100 %    Minnesota    Corporation

Anagram International, LLC

  

Anagram International, Inc.

     98 %    Nevada    Limited liability company   

Anagram International Holdings, Inc.

     2 %      

Christy’s By Design Limited

  

Party City Holdings Inc.

     100 %    United Kingdom    Company

Amscan Asia International Limited

  

Party City Holdings Inc.

     100 %    Hong Kong    Corporation

Christy Asia Limited

  

Party City Holdings Inc.

     100 %    Hong Kong    Corporation

Christy Garments and Accessories Limited

  

Party City Holdings Inc.

     100 %    United Kingdom    Company

Christy Dressup Limited

  

Party City Holdings Inc.

     100 %    United Kingdom    Company

Anagram Espana S.L.

  

Party City Holdings Inc.

     100 %    Spain    Corporation

Amscan Japan Co., Ltd.

  

Party City Holdings Inc.

     100 %    Japan    Corporation

Everts International Ltd

  

Party City Holdings Inc.

     100 %    United Kingdom    Company

Riethmuller (Polaska) Sp z.o.o.

  

Party City Holdings Inc.

     100 %    Poland    Limited liability company

Amscan Distributors (Canada), Ltd.

  

Party City Holdings Inc.

     100 %    Canada    Corporation

Amscan Partyartikel GmbH

  

Party City Holdings Inc.

     100 %    Germany    Company

Party City Canada Inc.

  

Party City Holdings Inc.

     100 %    Canada    Corporation

Everts Malaysia SDN BHD

  

Party City Holdings Inc.

     100 %    Malaysia    Corporation

 

7



--------------------------------------------------------------------------------

Legal Entity

  

Equity Holder

   Percentage
Interest     Jurisdiction of
Organization    Type of Entity

Amscan Party Goods Pty. Limited

  

Party City Holdings Inc.

     100 %    Australia    Corporation

Amscan de Mexico S.A. de C.V.

  

Party City Holdings Inc.

     50 %    Mexico    Corporation   

Amscan Inc.

     50 %      

Amscan Europe GmbH

  

Party City Holdings Inc.

     100 %    Germany    Company

Amscan Holdings Limited

  

Party City Holdings Inc.

     100 %    United Kingdom    Company

Anagram France S.C.S.

  

Anagram International Holdings, Inc.

     78 %    France    Limited partnership   

Anagram International, Inc.

     22 %      

Amscan International Limited

  

Amscan Holdings Limited

     100 %    United Kingdom    Company

Travis Designs Limited

  

Amscan International Limited

     100 %    United Kingdom    Company

Party Delights Ltd.

  

Amscan International Limited

     100 %    United Kingdom    Company

Delights Limited

  

Party Delights Ltd.

     100 %    United Kingdom    Company

 

8



--------------------------------------------------------------------------------

Schedule 5.14(b)

POST-CLOSING OBLIGATIONS

Borrowers shall, as promptly as practicable (and in any event within the time
frames set forth below):

 

  1. Insurance. No later than the 60th calendar day following the Closing Date
(or such later date as the Administrative Agent may determine in its sole
discretion), deliver to the Administrative Agent insurance endorsements for the
Loan Parties’ casualty insurance policies (including any business interruption
insurance policy) naming the Administrative Agent on behalf of the Lenders as an
additional insured and property insurance policies containing a loss payable
clause or endorsement, reasonably satisfactory in form and substance to the
Administrative Agent, that names the Administrative Agent, on behalf of the
Lenders as the loss payee thereunder and provides for at least 30 days’ prior
written notice to the Administrative Agent of any modification or cancellation
of such policy (or ten days’ prior written notice for any cancellation due to
non-payment of premiums).

 

  2. Good Standing. No later than the 60th calendar day following the Closing
Date (or such later date as the Administrative Agent may determine in its sole
discretion), use commercially reasonable efforts to deliver to the
Administrative Agent a tax good standing certificate from the New York State
Department of Taxation and Finance for each of Amscan Inc. and US Balloon
Manufacturing Co., Inc. (collectively, the “New York Guarantors”).

 

  3. Intellectual Property. No later than the 60th calendar day following the
Closing Date (or such later date as the Administrative Agent may determine in
its sole discretion), use commercially reasonable efforts to deliver to the
Administrative Agent evidence of termination with regard to the following Liens:

 

  a. Liens in connection with the following Trademarks recorded at Reel/Frame
Number 4107/0644 in favor of Wells Fargo Bank, N.A Recorded on December 3, 2009:

 

Owner

  

Trademark

  

Application Number

  

Registration Number

US Balloon Manufacturing Co., Inc.    CLIP-N-WEIGHT    76296890    2540488 US
Balloon Manufacturing Co., Inc.    BELLY BEARS    73564952    1409598 US Balloon
Manufacturing Co., Inc.    U.S. BALLOON    73450148    1350802

 

  b. Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3598 D311 in favor of Credit Suisse, AG, Cayman Islands
Branch, recorded on August 16, 2010.

 

9



--------------------------------------------------------------------------------

  c. Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3598 D322 in favor of Wells Fargo Retail Finance, LLC,
recorded on August 27, 2010.

 

  d. Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3597 D236 in favor of Credit Suisse AG, Cayman Islands
Branch, recorded on December 6, 2010.

 

10



--------------------------------------------------------------------------------

Schedule 6.01(i)

EXISTING INDEBTEDNESS

 

1. Indebtedness (i) secured by liens referenced on UCC-1 filings listed on
Schedule 6.02 and (ii) in connection with the following Capital Leases
outstanding as of the Closing Date:

 

Lessee

  

Lender

   Type of Debt      Outstanding  

Amscan, Inc.

  

Raymond Equipment Co. and Wells Fargo

     Equipment Leases       $ 2,289,000   

Party City Corporation

  

Raymond Equipment Co.

     Equipment Leases       $ 291,000   

 

2. The following Indebtedness of Subsidiaries as of the Closing Date:

 

  •   GBP 1 million overdraft facility provided by NatWest to Christys By Design
Limited

 

  •   RM 1.0 million overdraft facility, RM 1.0 million bank guarantee and RM
40.0 million foreign exchange contract limit, each provided by HSBC Bank to
Everts (Malaysia) SDN BHD

 

  •   EUR 1.0 million overdraft facility provided by Commerzbank
Aktiengesellchaft Filliale Esslingen

 

  •   EUR 1.0 million overdraft facility provided by Kreissparkasse
Esslingen-Nürtingen

 

  •   C$6.4 million demand operating credit, and C$0.7 million demand credit for
foreign exchange contracts, each provided by Canadian Imperial Bank of Commerce
to Party City Canada Inc.

 

11



--------------------------------------------------------------------------------

3. Intercompany Indebtedness among the Loan Parties and non-Loan Parties
existing on the Closing Date:

[SEE ATTACHED.]

 

Payee

  

Payor

   Amounts USD  

Amscan International Limited

   Party City Holdings Inc.      52,081,693.99   

Amscan Europe GmbH

   Party City Holdings Inc.      5,115,954.73   

Christy Asia Limited

   Amscan Inc.      11,668,807.50   

Amscan Asia International Limited

   Amscan Inc.      6,998,807.69   

Amscan de Mexico S.A. de C.V.

   Amscan Inc.      410,536.50   

Christy Asia Limited

   Trisar, Inc.      312,678.56   

Amscan Japan Co., Ltd.

   Anagram International Inc.      2,575,604.88   

Everts Malaysia SDN BHD

   Anagram International Inc.      8,250.85   

Amscan Asia International Limited

   Anagram International Inc.      3,368.00   

Amscan de Mexico S.A. de C.V.

   Anagram International Inc.      1,537.41   

Amscan Asia International Limited

   Party City Corporation      1,544,703.43   

Payee

  

Payor

   Amounts USD  

Amscan Inc.

   Amscan Europe GmbH      4,303,646.83   

Anagram International Inc.

   Amscan Europe GmbH      2,141,411.79   

Trisar, Inc.

   Amscan Europe GmbH      139,496.64   

Amscan Inc.

   Amscan International Limited      45,388,835.38   

Trisar, Inc.

   Amscan International Limited      104,968.84   

Anagram International Inc.

   Amscan International Limited      44,644,124.45   

Anagram International Inc.

   Everts International Ltd      130,553.58   

Amscan Inc.

   Party Delights Ltd.      1,236,576.38   

Amscan Inc.

   Everts Malaysia SDN BHD      2,756,076.67   

Amscan Inc.

   Anagram International LLC.      6,367,990.11   

Trisar, Inc.

   Anagram International LLC.      245,234.08   

Anagram International Inc.

   Anagram International LLC.      4,603,033.37   

Amscan Inc.

   Amscan Distributors (Canada), Ltd.,      14,919,067.42   

Am-Source, LLC

   Amscan de Mexico S.A. de C.V.      548,771.38   

Amscan Inc.

   Party City Canada Inc.      7,762.64   

Trisar, Inc.

   Party City Canada Inc.      126,638.00   

Anagram International Inc.

   Party City Canada Inc.      15,797.05   

Party City Corporation

   Party City Canada Inc.      1,791,317.90   



--------------------------------------------------------------------------------

Schedule 6.01(t)

CORPORATE LEASES ASSIGNED/SOLD/TRANSFERRED

Franchise Locations Guaranteed/Assigned by Party City Corporation as of the
Closing Date:

 

Franchise No.

  

Franchise Store Address

359    4715 East Ray Road, Phoenix, AZ 85044 732   

2470 Chemical Road, Plymouth Meeting, PA 19462

19341

5347    10327 E Shelby Dr., Collierville, TN 38017

 

28



--------------------------------------------------------------------------------

Schedule 6.02

EXISTING LIENS

1. Liens securing Indebtedness listed on item 1(ii) of Schedule 6.01 and the
Liens evidenced by the following UCC filings or judgment search results:

 

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File

Number

Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

Key

Equipment

Finance Inc.

  

Collateral

obtained by leases, loans, or other agreements with the Secured Party

   6/8/2006   

200606085560

370

      Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

  

UCC-3 –

Continuation

  

Key

Equipment

Finance Inc.

      6/8/2006   

200606085560

370

   3/30/2011   

201103305330

250

Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1    US Bancorp   

Various

Equipment

   8/6/2010   

201008065773

356

      Amscan Inc.    NY – Department of State   

A thru

7/21/15

   UCC-1   

Raymond

Leasing

Corporation

  

Various

Equipment

   11/4/2010   

201011046089

486

      Amscan Inc.    NY – Department of State   

A thru

7/21/15

   UCC-1   

Wells Fargo

Bank, N.A.

  

Various

Equipment

   11/16/2010   

201011166128

411

      Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

Wells Fargo

Bank, N.A.

  

Various

Equipment

   1/27/2011   

201101275094

562

      Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

Wells Fargo

Bank, N.A.

  

Various

Equipment

   2/16/2011   

201102165168

188

      Amscan Inc.    NY – Department of State   

A thru

7/21/15

   UCC-1   

Raymond

Leasing

Corporation

  

Various

Equipment

   3/18/2011   

201103185283

570

     

 

29



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File

Number

Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

U.S. Bancorp

Equipment

Finance, Inc.

  

Various

Equipment

   6/16/2011   

201106165658

729

      Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

Toyota Motor

Credit Corporation (Assignee); Summit Handling Systems, Inc. (Assignor)

  

Various

Equipment

   6/23/2011   

201106235683

626

      Amscan Inc.    NY – Department of State   

A thru

7/21/15

   UCC-1   

Crown Credit

Company

  

Various

Equipment

   8/26/2011   

201108265934

617

      Amscan Inc.    NY – Department of State   

A thru

7/21/15

   UCC-1   

Raymond

Leasing

Corporation

  

Various

Equipment

   8/26/2011   

201108265934

681

      Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

Raymond

Leasing

Corporation

  

Various

Equipment

   11/26/2011   

201111266319

003

      Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

Raymond

Leasing

Corporation

  

Various

Equipment

   11/26/2011   

201111266319

015

      Amscan Inc.    NY – Department of State   

A thru

7/21/15

   UCC-1   

Raymond

Leasing

Corporation

  

Various

Equipment

   12/7/2011   

201112076367

260

      Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

IBM Credit

LLC

  

Various

Equipment

   1/25/2012   

201201255100

452

      Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

U.S. Bank

Equipment

Finance

  

Various

Equipment

   3/16/2012   

201203165312

088

      Amscan Inc.   

NY –

Department of State

   A thru 7/21/15    UCC-1    U.S. Bank Equipment Finance    Various Equipment
   8/28/2012    201208285965101       Amscan Inc.    NY – Department of State   
A thru 7/21/15    UCC-1    Raymond Leasing Corporation    Various Equipment   
8/29/2012    201208295972312      

 

30



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File

Number

Amscan Inc.    NY – Department of State    A thru 7/21/15    UCC-1    U.S. Bank
Equipment Finance, a Division of U.S. Bank National Association    Various
Equipment    1/2/2013    201301025002232       Amscan Inc.    NY – Department of
State    A thru 7/21/15    UCC-1    U.S. Bank Equipment Finance, a division of
U.S. Bank National Association    Various Equipment    1/3/2013   
201307035726672       Amscan Inc.   

NY –

Department of State

  

A thru

7/21/15

   UCC-1   

Toyota Motor

Credit Corporation (Assignee); Summit Handling Systems, Inc. (Assignor)

  

Various

Equipment

   7/26/2013    201307265804020       Amscan Inc.    NY – Department of State   
A thru 7/21/15    UCC-1    U.S. Bank Equipment Finance    Various Equipment   
8/28/2013    201308285923371       Amscan Inc. dba Deco Paper Products a
Division of Amscan Inc.    NY – Department of State    A thru 7/21/15    UCC-1
   American Packaging Capital, Inc. (Assignor)    Various Equipment    4/22/2014
   201404228153169      

 

31



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File

Number

Amscan Inc. dba Deco Paper Products a Division of Amscan Inc.    NY – Department
of State    A thru 7/21/15    UCC-3 – Assignment   

TCF Equipment Finance, Inc. (Assignee);

American Packaging Capital, Inc. (Assignor)

   Various Equipment    4/22/2014    201404228153169    4/28/2014   
201404285428604 Amscan, Inc.    NY – Department of State    A thru 7/21/15   
UCC-1    U.S. Bank Equipment Finance    Various Equipment    5/7/2014   
201405075472403       Amscan Inc.    NY – Department of State    A thru 7/21/15
   UCC-1    U.S. Bank Equipment Finance, a Division of U.S. Bank National
Association (Assignee); eCap Leasing, Inc. (Assignor)    Various Equipment   
12/26/2014    201412260722769       Amscan Inc.    NY – Department of State    A
thru 7/21/15    UCC-1    Marlin Business Bank    Various Equipment    3/12/2015
   201503125249005       Am-Source, LLC    RI – SOS    A thru 7/17/15    UCC-1
   Konica Minolta Premier    Various Equipment    11/13/2012    201211843990   
  

 

32



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File

Number

Anagram

International, Inc.

   MN – SOS   

A thru

7/17/15

   UCC-1   

U.S. Bancorp

Equipment

Finance, Inc.

  

Various

Equipment

   5/18/2011    201124301274      

Anagram

International, Inc.

   MN – SOS   

A thru

7/17/15

   UCC-1   

Wells Fargo

Bank, N.A.

  

Various

Equipment

   5/25/2011    201124381004      

Anagram

International, Inc.

   MN – SOS   

A thru

7/17/15

   UCC-1   

Wells Fargo

Bank, N.A.

  

Various

Equipment

   5/25/2011    201124381016      

Anagram

International, Inc.

   MN – SOS   

A thru

7/17/15

   UCC-1   

Wells Fargo

Bank, N.A.

  

Various

Equipment

   4/10/2013    201331920909      

Anagram

International, Inc.

   MN – SOS   

A thru

7/17/15

   UCC-1    Crown Credit Company   

Various

Equipment

   8/1/2014    201437465689       Party City Corporation    DE - SOS    A thru
7/16/2015    UCC-1    Canon Financial Services    Various Equipment    8/6/2010
   20102749921       Party City Corporation    DE – SOS    A thru 7/16/15   
UCC-1    Canon Financial Services    Various Equipment    9/21/2011   
20113633982       Trisar, Inc.    CA – SOS   

A thru

7/10/15

   UCC-1   

General

Electric Capital Business Asset

Funding

Corporation FKA MetLife Capital Corporation

  

Various

Equipment

   12/8/2005    057051542594      

 

33



--------------------------------------------------------------------------------

Debtor

  

Jurisdiction

  

Scope of

Search

  

Type of

filing found

  

Secured

Party

  

Collateral

  

Original

File Date

  

Original

File Number

  

Amdt.

File Date

  

Amdt. File

Number

Trisar, Inc.    CA – SOS   

A thru

7/19/15

  

UCC-3 –

Continuation

  

General

Electric Capital Business Asset Funding Corporation FKA MetLife Capital
Corporation

  

Various

Equipment

   12/8/2005    057051542594    8/30/2010    1072432321 US Balloon Manufacturing
Co., Inc.    NY – Department of State    A thru 7/21/15    UCC-1    Betallic,
L.L.C.   

Various

Equipment

   3/23/11    201103238097303      

2. Liens existing on the following intellectual property:

 

  A) Liens in connection with the following Trademarks recorded at Reel/Frame
Number 4107/0644 in favor of Wells Fargo Bank, N.A on December 3, 2009:

 

Owner

  

Trademark

  

Application Number

  

Registration Number

U.S. Balloon Manufacturing Company, Inc.    CLIP-N-WEIGHT    76296890    2540488
U.S. Balloon Manufacturing Company, Inc.    BELLY BEARS    73564952    1409598
U.S. Balloon Manufacturing Company, Inc.    U.S. BALLOON    73450148    1350802

 

  B) Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3598 D311 in favor of Credit Suisse, AG, Cayman Islands
Branch, recorded on August 16, 2010.

 

34



--------------------------------------------------------------------------------

  C) Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3598 D322 in favor of Wells Fargo Retail Finance, LLC,
recorded on August 27, 2010.

 

  D) Liens in connection with substantially all of the Company’s then-existing
Copyrights recorded at V3597 D236 in favor of Credit Suisse AG, Cayman Islands
Branch, recorded on December 6, 2010.

 

35



--------------------------------------------------------------------------------

Schedule 6.04

NEGATIVE PLEDGES

None.

 

36



--------------------------------------------------------------------------------

Schedule 6.06

RESTRICTIVE AGREEMENTS

None.

 

37



--------------------------------------------------------------------------------

Schedule 6.07

EXISTING INVESTMENTS

 

1. Existing Investments of the Subsidiaries in the entities listed on Schedule
3.15.

 

2. Investments made by any Loan Party or any of their Subsidiaries in connection
with the intercompany Indebtedness listed on item 3 of Schedule 6.01(i).

 

38



--------------------------------------------------------------------------------

Schedule 6.11

TRANSACTIONS WITH AFFILIATES

 

1. Employment Agreement between Party City Holdings Inc. and James M. Harrison
dated as of January 1, 2015

 

2. Employment Agreement between Party City Holdings Inc. and Gerald Rittenberg
dated as of January 1, 2015

 

3. Employment Agreement between Party City Holdings Inc. and Gregg A. Melnick
effective January 1, 2015

 

4. Letter Agreement between Party City Holdings Inc. and Michael A. Correale
dated as of March 24, 2015

 

5. The Basic and Performance Stock Options issued to employees

 

6. Severance agreements (or severance provisions in employment agreements), made
by Amscan Holdings Inc. or its Subsidiaries with the following management
employees: Bill Finch, John Conlon, Robert Ashey, John Kupsch and Bill Goodwin.

 

7. License Agreement among Pretty Ugly LLC, Amscan Inc. David Horvath and
Sun-Min Kim dated February 14, 2011, as amended August 16, 2011 for the license
of the Ugly Dolls characters. James Harrison and Gerry Rittenberg are members of
Pretty Ugly LLC.

 

8. License Agreement among Pretty Ugly LLC, Grassland Road, a division of Amscan
Inc., David Horvath and Sun-Min Kim dated November 9, 2011, as amended April 5,
2012 for the license of the Ugly Dolls characters. James Harrison and Gerry
Rittenberg are members of Pretty Ugly LLC.

 

9. The Supply and Distribution Agreement among Amscan Inc. and American
Greetings Corporation, dated as of December 21, 2009, as amended August 25,
2014.

 

10. Second Amended and Restated Supply Agreement among Amscan Holdings, Inc.,
Party City Corporation, Factory Card & Party Outlet Corp., Party America
Franchising Inc., Party Concepts and American Greetings Corporation, dated as of
December 21, 2009, as amended May 2, 2014.

 

39



--------------------------------------------------------------------------------

Schedule 9.01

BORROWER’S WEBSITE ADDRESS FOR ELECTRONIC DELIVERY

http://investor.partycity.com/investors/default.aspx

 

40



--------------------------------------------------------------------------------

EXHIBIT A

[Reserved]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

[FORM OF]

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Term Loan Credit Agreement identified below (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Assignee. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below, (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). In the case the Assigned Interest covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a party thereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16, 2.17 and 9.03 of the Credit Agreement with respect to facts
and circumstances occurring on or prior to the Effective Date and subject to its
obligations hereunder and under Section 9.13 of the Credit Agreement. Such sale
and assignment is (i) subject to acceptance and recording thereof in the
Register by the Administrative Agent pursuant to Section 9.05(b)(iv) of the
Credit Agreement, (ii) without recourse to the Assignor and (iii) except as
expressly provided in this Assignment and Assumption, without representation or
warranty by the Assignor.

 

1.    Assignor:   

 

   2.    Assignee:   

 

      [and is an Affiliate/Approved Fund of [identify Lender]1] 3.    Borrowers:
   Party City Holdings Inc. and Party City Corporation.

4. Administrative Agent: Deutsche Bank AG New York Branch, as administrative
agent and collateral agent under the Credit Agreement.

 

1  Select as applicable.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT B

 

5. Credit Agreement: The Term Loan Credit Agreement dated as of August 19, 2015,
by and among, inter alia, Party City Holdings Inc., a Delaware corporation,
Party City Corporation, a Delaware corporation (together with Party City
Holdings Inc., the “Borrowers”), PC Intermediate Holdings, Inc., a Delaware
corporation, the Subsidiaries of the Borrowers from time to time party thereto,
the Lenders from time to time party thereto and Deutsche Bank AG New York
Branch, as administrative agent and as collateral agent.

6. Assigned Interest:

 

Aggregate Amount
of
Commitment/Loans     Class of Loans
Assigned   Amount of
Commitment/Loans
Assigned     Percentage Assigned
of
Commitment/Loans
under Relevant Class2     CUSIP
Number $                     $                          %    $          $       
       %    $          $               %   

Effective Date:                  , 20     [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR].

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]   By:  

 

    Name:     Title:

 

ASSIGNEE   [NAME OF ASSIGNEE]   By:  

 

    Name:     Title:

 

2  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

B-2



--------------------------------------------------------------------------------

EXHIBIT B

 

Consented to and Accepted:

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent   By:  

 

    Name:     Title:   By:  

 

    Name:     Title:

[Consented to:]3

 

  PARTY CITY HOLDINGS INC., as Borrower Agent   By:  

 

    Name:     Title:

 

3  To be added only if the consent of the Borrower Agent is required by the
terms of the Credit Agreement.

 

B-3



--------------------------------------------------------------------------------

ANNEX I

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth herein, and (iv) it has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) makes no representation
or warranty and assumes no responsibility with respect to (i) any statements,
warranties or representations made in or in connection with the Credit
Agreement, any other Loan Document or any other instrument or document furnished
pursuant thereto (other than this Assignment and Assumption) or any collateral
thereunder, (ii) the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Documents or any collateral thereunder,
(iii) the financial condition of the Borrowers, any of their Subsidiaries or
Affiliates or any other Person obligated in respect of any Loan Document or
(iv) the performance or observance by Holdings, the Borrowers, any of their
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee and has full power and authority, and has taken all action
necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iii) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements referred to in Section 3.04(a) or delivered pursuant to Section 5.01
thereof, as applicable, and such other documents and information as it deems
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest and (vii) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, (ii) it appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers and discretion under the Credit Agreement, the other Loan Documents or
any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Administrative Agent, by the terms thereof, together with such
powers as are reasonably incidental thereto, and (iii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender. To the extent the
Assignee is an Affiliated Lender, in connection with any Dutch Auction by
Holdings, either Borrower and/or any of their Subsidiaries, such Assignee
(x) represents and warrants to the Assignor, as of the date of any such purchase
and assignment, that it is not in possession of MNPI with respect to the
Borrowers or any of

 

B-4



--------------------------------------------------------------------------------

EXHIBIT B

 

their subsidiaries or their respective Securities that (A) has not been
disclosed to the Assignor prior to such date and (B) could reasonably be
expected to have a material effect upon, or otherwise be material to, the
Assignor’s decision to assign Term Loans to such Assignee (in each case, other
than because the Assignor does not wish to receive MNPI with respect to the
Borrowers or any of their subsidiaries or their respective securities) or
(y) has disclosed to the Assignor that it cannot make such representation and
warranty, in which case, by this Assignment and Assumption, the Assignor has
acknowledged and agreed that in connection with this Assignment and Assumption,
(1) such Affiliated Lender or its Affiliates may have, and later may come into
possession of, MNPI, (2) such Assignor has independently, without reliance on
the applicable Affiliated Lender, the Sponsors, Holdings, either Borrower, any
of their subsidiaries, the Administrative Agent, the Arrangers or any of their
respective Affiliates, made its own analysis and determination to participate in
such assignment notwithstanding such Assignor’s lack of knowledge of the MNPI,
(3) none of the applicable Affiliated Lenders, the Sponsors, Holdings, either
Borrower, any of their subsidiaries, the Administrative Agent, the Arrangers or
any of their respective Affiliates shall have any liability to such Assignor,
and such Assignor hereby waives and releases, to the extent permitted by law,
any claims it may have against the applicable Affiliated Lender, the Sponsors,
Holdings, each Borrower, each of their subsidiaries, the Administrative Agent,
the Arrangers and their respective Affiliates, under applicable laws or
otherwise, with respect to the nondisclosure of the MNPI and (4) the MNPI may
not be available to the Administrative Agent, the Arrangers or the other
Lenders. If the Assignee is an Affiliated Lender, it agrees that solely in its
capacity as an Affiliated Lender, it will not be entitled to (i) attend
(including by telephone) or participate in any meeting or discussions (or
portion thereof) among the Administrative Agent or any Lender or among Lenders
to which the Loan Parties or their representatives are not invited or
(ii) receive any information or material prepared by the Administrative Agent or
any Lender or any communication by or among the Administrative Agent and one or
more Lenders, except to the extent such information or materials have been made
available to any Loan Party or its representatives (and in any case, other than
the right to receive notices of Borrowings, prepayments and other administrative
notices in respect of its Term Loans required to be delivered to Lenders
pursuant to Article 2 of the Credit Agreement).

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
facsimile or by email as a “.pdf” or “.tif” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Assumption.
This Assignment and Assumption shall be construed in accordance with and
governed by the laws of the State of New York.

 

B-5



--------------------------------------------------------------------------------

EXHIBIT C

[FORM OF]

COMPLIANCE CERTIFICATE

[                 , 20    ]

 

To: The Administrative Agent and each of the Lenders parties to the

Credit Agreement described below

This Compliance Certificate is furnished pursuant to that certain Term Loan
Credit Agreement dated as of August 19, 2015 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among, inter alia, Party City Holdings Inc., a Delaware
corporation, Party City Corporation, a Delaware corporation (together with Party
City Holdings Inc., the “Borrowers”), PC Intermediate Holdings, Inc., a Delaware
corporation, the Subsidiaries of the Borrowers from time to time party thereto,
the Lenders party thereto and Deutsche Bank AG New York Branch, as
administrative agent and as collateral agent for the Lenders. Unless otherwise
defined herein, capitalized terms used in this Compliance Certificate have the
meanings ascribed thereto in the Credit Agreement.

THE UNDERSIGNED HEREBY CERTIFIES, AS A FINANCIAL OFFICER OF THE BORROWER AGENT,
IN SUCH CAPACITY AND NOT IN AN INDIVIDUAL CAPACITY, THAT:

1. I am the duly elected                      of Borrower Agent and a Financial
Officer of the Borrower Agent;

2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and conditions of the Borrower Agent and its Subsidiaries, on a
consolidated basis, during the [Fiscal Quarter][Fiscal Year] covered by the
attached financial statements;

3. [Except as set forth below, the] [The] examinations described in paragraph 2
did not disclose, and I have no knowledge of [(i)] the existence of any
condition or event which constitutes a Default or Event of Default that has
occurred and is continuing as of the date of this Compliance Certificate [and
(ii) the disclosure set forth below specifies, in reasonable detail, the nature
of any such condition or event and any action taken or proposed to be taken with
respect thereto;]

4. [[For annual certificates (commencing with the Fiscal Year ending on
December 31, 2015), add:] Schedule 1 attached hereto sets forth Excess Cash Flow
for the Fiscal Year ended [        ].]

5. [Attached as Schedule 2 hereto are pro forma financial statements with
respect to the [Fiscal Quarter] [Fiscal Year] ended [        ] reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries
from such financial statements.] [There are no Unrestricted Subsidiaries as of
the date hereof.]

6. [Attached as Schedule 3 hereto is a list of each subsidiary of the Borrower
Agent that identifies each subsidiary as a Subsidiary or an Unrestricted
Subsidiary as of the date hereof.] [There is no change in the list of
Subsidiaries or Unrestricted Subsidiaries from that set forth in [Schedule 3.15
of the Credit Agreement] [the Compliance Certificate delivered with respect to
the [Fiscal Quarter] [Fiscal Year] ended [        ].]

 

C-1



--------------------------------------------------------------------------------

[The description below sets forth the exceptions to paragraph 3 by listing, in
reasonable detail, the nature of the condition or event, the period during which
it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event:

 

 

 

   

 

   

 

  ]

 

C-2



--------------------------------------------------------------------------------

The foregoing certifications, together with the information set forth in the
Schedules hereto and the financial statements delivered with this Compliance
Certificate in support hereof, are made and delivered as of the date first
written above.

 

PARTY CITY HOLDINGS INC., as Borrower Agent By:  

 

  Name:   Title:

 

C-3



--------------------------------------------------------------------------------

SCHEDULE 1

Calculation of Excess Cash Flow

 

C-4



--------------------------------------------------------------------------------

SCHEDULE 2

Pro Forma Financial Statements Eliminating Accounts of Unrestricted Subsidiaries

 

C-5



--------------------------------------------------------------------------------

SCHEDULE 3

List of Subsidiaries/Unrestricted Subsidiaries

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

[FORM OF]

JOINDER AGREEMENT

THIS JOINDER AGREEMENT (this “Agreement”), dated as of             
            , 20    , is entered into among                     , a
                     (the “New Subsidiary”) and DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent (in such capacity, the “Administrative Agent”)
and as collateral agent (in such capacity, the “Collateral Agent”), under that
certain Term Loan Credit Agreement dated as of August 19, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among, inter alia, Party City Holdings Inc., a
Delaware corporation, Party City Corporation, a Delaware corporation (together
with Party City Holdings Inc., the “Borrowers”), PC Intermediate Holdings, Inc.,
a Delaware corporation, the Subsidiaries of the Borrowers from time to time
party thereto, the Lenders from time to time party thereto, the Administrative
Agent and the Collateral Agent. All capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement.

The New Subsidiary, the Administrative Agent and the Collateral Agent, for the
benefit of the Lenders, hereby agree as follows:

1. The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a Loan Guarantor for all purposes of the
Credit Agreement and shall have all of the rights, benefits, duties and
obligations of a Loan Party and a Loan Guarantor thereunder as if it had
executed the Credit Agreement. The New Subsidiary hereby ratifies, as of the
date hereof, and agrees to be bound by, all of the terms, provisions and
conditions contained in the Credit Agreement, including without limitation
(a) all of the covenants set forth in Articles V and VI of the Credit Agreement
and (b) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby absolutely and unconditionally
guarantees, jointly and severally with the other Loan Guarantors, to the
Administrative Agent and the Lenders, the prompt payment of the Guaranteed
Obligations in full when due (whether at stated maturity, upon acceleration or
otherwise) to the extent of and in accordance with Article X of the Credit
Agreement.

2. The New Subsidiary is, simultaneously with the execution of this Agreement,
executing and delivering such Collateral Documents (or supplements, joinders or
other modifications with respect thereto) as requested by the Administrative
Agent in accordance with the Credit Agreement.

3. The New Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.

4. This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. Delivery of an executed counterpart of a
signature page of this Agreement by facsimile or by email as a “.pdf” or “.tif”
attachment shall be effective as delivery of a manually executed counterpart of
this Agreement.

5. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER, AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT
(WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY) OR OTHERWISE) SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

 

D-1



--------------------------------------------------------------------------------

[Signature Page Follows]

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, the Administrative Agent and the Collateral
Agent, for the benefit of the Lenders, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

[NEW SUBSIDIARY] By:  

 

  Name:   Title: Acknowledged and accepted: DEUTSCHE BANK AG NEW YORK BRANCH, as
Administrative Agent and as Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E

[FORM OF] BORROWING REQUEST

Deutsche Bank AG New York Branch,

as Administrative Agent for the Lenders referred to below

60 Wall Street

New York, NY 10005

Attention: Dusan Lazarov

Fax: 212-797-5690

August [●], 20151

Ladies and Gentlemen:

Reference is made to the Term Loan Credit Agreement dated as of August 19, 2015,
among, inter alia, Party City Holdings Inc. (the “Borrower Agent”), Party City
Corporation (the “Subsidiary Borrower”, and together with the Borrower Agent,
the “Borrowers”), PC Intermediate Holdings, Inc., a Delaware corporation, the
Subsidiaries of the Borrowers from time to time party thereto, the Lenders
parties thereto, and Deutsche Bank AG New York Branch, as administrative agent
(in such capacity, the “Administrative Agent”) and as collateral agent (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”). Terms defined in the Credit Agreement are
used herein with the same meanings.

The undersigned hereby gives you notice pursuant to Section 2.03 of the Credit
Agreement that each Borrower (on a joint and several basis in accordance with
Section 2.24 of the Credit Agreement) requests the Borrowing under the Credit
Agreement to be made on [the Closing Date] [Insert date of proposed Borrowing],
and in that connection sets forth below the terms on which the Borrowing is
requested to be made:

 

(A)    Date of Borrowing          (which shall be a Business Day)   

 

   (B)    Principal Amount of Borrowing   

 

   (C)    Class and Type of Borrowing   

 

   (D)    Interest Period and the last day thereof   

 

      (in the case of a LIBO Rate Borrowing)       (E)    Amount, Account Number
and Location for Borrower Agent   

 

1  Must be notified in writing or by telephone (with such telephonic
notification to be confirmed promptly in writing) not later than 12:00 p.m., New
York City time (i) two (2) Business Days before the proposed Closing Date (or
three (3) Business Days before the date of the proposed Borrowing, in the case
of a Borrowing occurring after the Closing Date), in the case of a LIBO Rate
Borrowing (or such later time as shall be acceptable to the Administrative
Agent) or (ii) on the date of the proposed Borrowing, in the case of an ABR
Borrowing (or such later time as shall be acceptable to the Administrative
Agent).

 

E-1



--------------------------------------------------------------------------------

Wire Transfer Instructions:    Amount    [●] Bank:    [●] ABA No.:    [●]
Account No.:    [●] Account Name:    Party City Holdings Inc.

 

(F) Amount, Account Number and Location for Subsidiary Borrower

 

Wire Transfer Instructions: Amount:    [●] Bank:    [●] ABA No.:    [●] Account
No.:    [●] Account Name:    Party City Corporation

[SIGNATURE PAGE FOLLOWS]

 

E-2



--------------------------------------------------------------------------------

EXHIBIT E

 

PARTY CITY HOLDINGS INC. By:  

 

  Name:   [●]     Title:   [●]  

 

PARTY CITY CORPORATION By:  

 

  Name:   [●]     Title:   [●]  

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

[FORM OF]

PROMISSORY NOTE

 

$[        ]    New York, New York       [●], 201[●]   

FOR VALUE RECEIVED, the undersigned, Party City Holdings Inc., a Delaware
corporation and Party City Corporation, a Delaware corporation (together with
Party City Holdings Inc., collectively the “Borrowers”), each hereby promise (on
a joint and several basis in accordance with Section 2.24 of the below
referenced Credit Agreement) to pay on demand to [            ] (the “Lender”)
or its registered assigns, at the office of Deutsche Bank AG New York Branch
(the “Agent”) at 60 Wall Street, New York, New York 10005, the principal sum of
$[        ] or such lesser amount as is outstanding from time to time, on the
dates and in the amounts set forth in the Term Loan Credit Agreement dated as of
August 19, 2015 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among, inter alia, the Borrowers, PC Intermediate Holdings, Inc., the
Subsidiaries from time to time party thereto, the Lenders party thereto and the
Agent, in lawful money of the United States of America. Each Borrower also
promises (on a joint and several basis in accordance with Section 2.24 of the
Credit Agreement) to pay interest from the date of such Loans on the principal
amount thereof from time to time outstanding, in like funds, at said office, in
each case, in the manner and at the rate or rates per annum and payable on the
dates provided in the Credit Agreement. Terms used but not defined herein shall
have the meanings assigned to them in the Credit Agreement.

Each Borrower promises (on a joint and several basis in accordance with
Section 2.24 of the Credit Agreement) to pay interest on any overdue principal
and, to the extent permitted by law, overdue interest from the due dates, in
each case, in the manner and at the rate or rates provided in the Credit
Agreement.

Each Borrower hereby waives diligence, presentment, demand, protest and notice
of any kind to the extent possible under any Requirements of Law. The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in that or any
subsequent instance.

All borrowings evidenced by this promissory note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedules attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrowers under this Promissory Note.

This promissory note is one of the Promissory Notes referred to in the Credit
Agreement that, among other things, contains provisions for the acceleration of
the maturity hereof upon the happening of certain events, for optional and
mandatory prepayment of the principal hereof prior to the maturity hereof and
for the amendment or waiver of certain provisions of the Credit Agreement, all
upon the terms and conditions therein specified. This Promissory Note is
entitled to the benefit of the Credit Agreement and is guaranteed and secured as
provided therein and in the other Loan Documents referred to in the Credit
Agreement.

 

F-1



--------------------------------------------------------------------------------

THE ASSIGNMENT OF THIS PROMISSORY NOTE AND ANY RIGHTS WITH RESPECT THERETO IS
SUBJECT TO THE PROVISIONS OF THE CREDIT AGREEMENT INCLUDING THE PROVISIONS
GOVERNING THE REGISTER AND THE PARTICIPANT REGISTER.

THIS PROMISSORY NOTE, AND ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR
RELATED TO THIS PROMISSORY NOTE (WHETHER IN TORT, CONTRACT (AT LAW OR IN EQUITY)
OR OTHERWISE) SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK.

 

F-2



--------------------------------------------------------------------------------

PARTY CITY HOLDINGS INC. By:  

 

  Name:   Title:

 

PARTY CITY CORPORATION By:  

 

  Name:     Title:  

 

3



--------------------------------------------------------------------------------

Schedule A to Promissory Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date

   Class of
Loans    Amount of
ABR Loans    Amount Converted
to ABR Loans    Amount of
Principal of
ABR Loans
Repaid    Amount of ABR
Loans
Converted to
LIBO Rate
Loans    Unpaid
Principal
Balance of ABR
Loans    Notation
Made By                                                                        
                                                                                
                                   

 

F-4



--------------------------------------------------------------------------------

Schedule B to Promissory Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF LIBO RATE LOANS

 

Date

   Class of
Loans    Amount of
LIBO Rate
Loans    Amount
Converted to
LIBO Rate
Loans    Interest Period
and Adjusted
LIBO with
Respect Thereto    Amount of
Principal of
LIBO Rate
Loans Repaid    Amount of
LIBO Rate
Loans
Converted to
ABR Loans    Unpaid
Principal
Balance of
LIBO Rate
Loans    Notation
Made
By                                                                              
                                                                                
                                                        

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

[FORM OF]

INTEREST ELECTION REQUEST

Deutsche Bank AG New York Branch,

as Administrative Agent for the Lenders referred to below

60 Wall Street

New York, NY 10005

Attention: Dusan Lazarov

Fax: 212-797-5690

[●], 201[●]1            

Ladies and Gentlemen:

Reference is made to the Term Loan Agreement dated as of August 19, 2015, among,
inter alia, Party City Holdings Inc., a Delaware corporation, Party City
Corporation, a Delaware corporation (together with Party City Holdings Inc.,
collectively the “Borrowers”), PC Intermediate Holdings, Inc., a Delaware
corporation, the Subsidiaries of the Borrowers from time to time party thereto,
the Lenders party thereto and Deutsche Bank AG New York Branch, as
administrative agent and collateral agent (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Terms defined in the Credit Agreement are used herein with the same meanings.

The undersigned hereby gives you notice pursuant to Section 2.08 of the Credit
Agreement of an interest rate election, and in that connection sets forth below
the terms thereof:

(A) on [date ] (which is a Business Day) convert $[        ]2 of the aggregate
outstanding principal amount of the [Term Loans made on the Closing Date]
[Insert description of Loans of any other Class], bearing interest at the
[            ] Rate, into a(n) [            ] Loan [and, in the case of a LIBO
Rate Loan, having an Interest Period of [            ] month(s)];

(B) on [date ] (which is a Business Day) continue $[        ]1 of the aggregate
outstanding principal amount of the Term Loans, bearing interest at the LIBO
Rate, as LIBO Loans having an Interest Period of [            ] month(s)]

 

1  Must be notified in writing (by hand delivery, fax or other electronic
transmission (including “.pdf” or “.tif”)) or by telephone, with such telephonic
notification to be irrevocable and to be confirmed promptly in writing (by hand
delivery, fax or other electronic transmission (including “.pdf” or “.tif”))
(i) in the case of a LIBO Rate Borrowing, not later than 12:00 p.m., New York
City time, three (3) Business Days before the date of the proposed election or
(ii) in the case of an ABR Borrowing, not later than 12:00 p.m., New York City
time, on the date of the proposed election.

2  Not less than an aggregate principal amount as indicated in Section 2.02(c)
of the Credit Agreement and in an integral multiple as indicated therein.

 

G-1



--------------------------------------------------------------------------------

EXHIBIT G

 

 

[PARTY CITY HOLDINGS INC. By:  

 

  Name:   Title: ] [PARTY CITY CORPORATION By:  

 

  Name:   Title: ]

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

[FORM OF] TERM LOAN AGREEMENT SOLVENCY CERTIFICATE

August [●], 2015

This Term Loan Agreement Solvency Certificate (“Solvency Certificate”) is being
executed and delivered pursuant to Section 4.01(j) of that certain Term Loan
Agreement, dated as of the date hereof (the “Credit Agreement”; the terms
defined therein being used herein as therein defined unless otherwise defined
herein), by and among, PARTY CITY CORPORATION, a Delaware corporation (the
“Subsidiary Borrower”), PARTY CITY HOLDINGS INC., a Delaware corporation (the
“Company” or the “Borrower Agent”), PC INTERMEDIATE HOLDINGS, INC., a Delaware
corporation, the subsidiaries of the Borrower Agent from time to time party
thereto, the Lenders from time to time party thereto, DEUTSCHE BANK AG NEW YORK
BRANCH, as administrative agent and collateral agent for the Lenders, and the
other agents party thereto.

I, Michael A. Correale, the Chief Financial Officer of the Borrower Agent, in
such capacity and not in an individual capacity, hereby certify as follows:

 

1. I am generally familiar with the businesses and assets of the Borrower Agent
and its subsidiaries, taken as a whole, and am duly authorized to execute this
Solvency Certificate on behalf of the Borrower Agent pursuant to the Credit
Agreement; and

 

2. As of the date hereof and after giving effect to the Transactions and the
incurrence of the indebtedness and obligations being incurred in connection with
the Credit Agreement and the Transactions, that, (i) the sum of the debt
(including contingent liabilities) of the Borrower Agent and its subsidiaries,
taken as a whole, does not exceed the fair value of the present assets of the
Borrower Agent and its subsidiaries, taken as a whole; (ii) the present fair
saleable value of the assets of the Borrower Agent and its subsidiaries, taken
as a whole, is not less than the amount that will be required to pay the
probable liabilities (including contingent liabilities) of the Borrower Agent
and its subsidiaries, taken as a whole, on their debts as they become absolute
and matured; (iii) the capital of the Borrower Agent and its subsidiaries, taken
as a whole, is not unreasonably small in relation to the business of the
Borrower Agent or its subsidiaries, taken as a whole, contemplated as of the
date hereof; and (iv) the Borrower Agent and its subsidiaries, taken as a whole,
do not intend to incur, or believe that they will incur, debts (including
current obligations and contingent liabilities) beyond their ability to pay such
debt as they mature in the ordinary course of business. For the purposes hereof,
the amount of any contingent liability at any time shall be computed as the
amount that, in light of all of the facts and circumstances existing at such
time, represents the amount that can reasonably be expected to become an actual
or matured liability.

[SIGNATURE PAGE FOLLOWS]

 

H-1



--------------------------------------------------------------------------------

EXHIBIT H

 

IN WITNESS WHEREOF, I have hereunto set my hand to this Solvency Certificate as
of the date first above written.

 

PARTY CITY HOLDINGS INC. By:  

 

  Name:   Michael A. Correale   Title:   Chief Financial Officer

 

H-2



--------------------------------------------------------------------------------

EXHIBIT H

 

EXHIBIT I-1

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
August 19, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), by and
among, inter alia, PARTY CITY HOLDINGS INC., a Delaware corporation (the
“Company”), PARTY CITY CORPORATION, a Delaware corporation (“Party City”), PC
INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”), the
subsidiaries of the Borrowers from time to time party thereto, DEUTSCHE BANK AG
NEW YORK BRANCH, as administrative agent and collateral agent for the Lenders
(in its capacity as administrative and collateral agent, the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.17(e)(i)(B)(3) of the Term Loan Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Promissory Notes evidencing such
Loan(s)) in respect of which it is providing this certificate, (ii) it is not a
“bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
“ten percent shareholder” of the Borrower Agent or the Subsidiary Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a
“controlled foreign corporation” related to the Borrower Agent or the Subsidiary
Borrower as described in Section 881(c)(3)(C) of the Code, and (v) if it is a
“disregarded entity” for U.S. tax purposes, as such term is used in U.S.
Treasury Regulation section 301.7701-2(a), then it is providing this form on
behalf of its beneficial owner as determined for U.S. federal income tax
purposes.

The undersigned has furnished the Administrative Agent and the Borrower Agent
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform each of the Borrower Agent and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
each of the Borrower Agent and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

4



--------------------------------------------------------------------------------

EXHIBIT I-2

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Term Loan Credit Agreement dated as of
August 19, 2015 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Term Loan Credit Agreement”), by and
among, inter alia, PARTY CITY HOLDINGS INC., a Delaware corporation (the
“Company”), PARTY CITY CORPORATION, a Delaware corporation (“Party City”), PC
INTERMEDIATE HOLDINGS, INC., a Delaware corporation (“Holdings”), the
subsidiaries of the Borrowers from time to time party thereto, DEUTSCHE BANK AG
NEW YORK BRANCH, as administrative agent and collateral agent for the Lenders
(in its capacity as administrative and collateral agent, the “Administrative
Agent”), and each lender from time to time party thereto.

Pursuant to the provisions of Section 2.17(e)(i)(B)(4) of the Term Loan Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (iii) it is not a “ten percent shareholder” of the Borrower Agent
or the Subsidiary Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
Agent or the Subsidiary Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) if it is a “disregarded entity” for U.S. tax purposes, as such
term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

5



--------------------------------------------------------------------------------

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

6



--------------------------------------------------------------------------------

EXHIBIT I-3

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of August 19, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement”), by and among, inter alia, PARTY
CITY HOLDINGS INC., a Delaware corporation (the “Company”), PARTY CITY
CORPORATION, a Delaware corporation (“Party City”), PC INTERMEDIATE HOLDINGS,
INC., a Delaware corporation (“Holdings”), the subsidiaries of the Borrowers
from time to time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent and collateral agent for the Lenders (in its capacity as
administrative and collateral agent, the “Administrative Agent”), and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.17(e)(i)(B)(4) of the Term Loan Credit
Agreement, the undersigned hereby certifies (with respect to its direct or
indirect partners/members (or owner for U.S. federal income tax purposes, as
applicable) that are claiming the portfolio interest exemption) that (i) it is
the sole record owner of the participation in respect of which it is providing
this certificate, (ii) its direct or indirect partners/members (or owner for
U.S. federal income tax purposes, as applicable) are the sole beneficial owners
of such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members (or owner for
U.S. federal income tax purposes, as applicable) is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members (or owner for U.S. federal income tax
purposes, as applicable) is a “ten percent shareholder” of the Borrower Agent or
the Subsidiary Borrower within the meaning of Section 871(h)(3)(B) of the Code,
(v) none of its direct or indirect partners/members (or owner for U.S. federal
income tax purposes, as applicable) is a “controlled foreign corporation”
related to the Borrower Agent or Subsidiary Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) if it is a “disregarded entity” for
U.S. tax purposes, as such term is used in U.S. Treasury Regulation section
301.7701-2(a), then it is providing this form on behalf of its beneficial owner
as determined for U.S. federal income tax purposes.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members (or
owner for U.S. federal income tax purposes, as applicable) that is claiming the
portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable; or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

7



--------------------------------------------------------------------------------

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF PARTICIPANT] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

8



--------------------------------------------------------------------------------

EXHIBIT I-4

[FORM OF]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of August 19, 2015 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Term Loan Credit Agreement”), by and among, inter alia, PARTY
CITY HOLDINGS INC., a Delaware corporation (the “Company”), PARTY CITY
CORPORATION, a Delaware corporation (“Party City”), PC INTERMEDIATE HOLDINGS,
INC., a Delaware corporation (“Holdings”), the subsidiaries of the Borrowers
from time to time party thereto, DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent and collateral agent for the Lenders (in its capacity as
administrative and collateral agent, the “Administrative Agent”), and each
lender from time to time party thereto.

Pursuant to the provisions of Section 2.17(e)(i)(B)(4) of the Term Loan Credit
Agreement, the undersigned hereby certifies (with respect to its direct or
indirect partners/members (or owner for U.S. federal income tax purposes, as
applicable) that are claiming the portfolio interest exemption) that (i) it is
the sole record owner of the Loan(s) (as well as any Promissory Notes evidencing
such Loan(s)) in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members (or owner for U.S. federal income tax
purposes, as applicable) are the sole beneficial owners of such Loan(s) (as well
as any Promissory Notes(s) evidencing such Loan(s)), (iii) with respect to the
extension of credit pursuant to the Term Loan Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members (or owner for U.S. federal income tax purposes, as applicable)
is a “bank” extending credit pursuant to a loan agreement entered into in the
ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members (or owner for U.S. federal income tax purposes, as applicable)
is a “ten percent shareholder” of the Borrower Agent or the Subsidiary Borrower
within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct
or indirect partners/members (or owner for U.S. federal income tax purposes, as
applicable) is a “controlled foreign corporation” related to the Borrower Agent
or Subsidiary Borrower as described in Section 881(c)(3)(C) of the Code, and(vi)
if it is a “disregarded entity” for U.S. tax purposes, as such term is used in
U.S. Treasury Regulation section 301.7701-2(a), then it is providing this form
on behalf of its beneficial owner as determined for U.S. federal income tax
purposes.

The undersigned has furnished the Administrative Agent and the Borrower Agent
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members (or owner’s for U.S. federal income tax purposes, as
applicable) that is claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable; or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so

 

9



--------------------------------------------------------------------------------

inform the Borrower Agent and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower Agent and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Term Loan Credit Agreement
and used herein shall have the meanings given to them in the Term Loan Credit
Agreement.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

Date:                  , 20[    ]

 

10



--------------------------------------------------------------------------------

EXHIBIT J

[FORM OF]

INTERCOMPANY NOTE

August 19, 2015

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on a signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to the order of such
other entity listed below (each, in such capacity, a “Payee”), in lawful money
of the United States of America, or in such other currency as agreed to by such
Payor and such Payee, in immediately available funds, at such location as a
Payee shall from time to time designate, the unpaid principal amount of all
loans and advances constituting Indebtedness made by such Payee to such Payor.
Each Payor promises also to pay interest, if any, on the unpaid principal amount
of all such loans and advances in like money at said location from the date of
such loans and advances until paid at such rate per annum as shall be agreed
upon from time to time by such Payor and such Payee.

Reference is made to (i) that certain ABL Credit Agreement, dated as of
August 19, 2015 (as amended, supplemented, restated, amended and restated and/or
modified from time to time, the “ABL Facility Credit Agreement”), among PC
Intermediate Holdings, Inc. a Delaware corporation (“Holdings”), Party City
Holdings Inc., a Delaware corporation ( the “Borrower Agent”), Party City
Corporation, a Delaware corporation (the “Subsidiary Borrower” and, together
with the Borrower Agent, the “Borrowers”), the subsidiaries of the Borrowers
from time to time party thereto, the lenders from time to time party thereto
(the “ABL Facility Lenders”), JPMorgan Chase Bank, N.A., as administrative agent
and collateral agent (in such capacities and together with its successors and
assigns in such capacities, the “ABL Agent”) and the other parties referred to
therein, (ii) that certain Term Loan Credit Agreement, dated as of August 19,
2015 (as amended, supplemented, restated, amended and restated and/or modified
from time to time, the “Term Loan Credit Agreement” and, together with the ABL
Facility Credit Agreement, the “Credit Agreements”), among Holdings, each
Borrower, the subsidiaries of the Borrowers from time to time party thereto, the
lenders from time to time party thereto (the “Term Loan Lenders” and, together
with the ABL Facility Lenders, the “Lenders”), Deutsche Bank AG New York Branch
(“DBNY”), as administrative agent and collateral agent (in such capacities and
together with its successors and assigns in such capacities, the “Term Loan
Agent” and, together with the ABL Agent, the “Agents”) and the other parties
referred to therein and (iii) that certain Intercreditor Agreement dated as of
August 19, 2015 (as amended, restated, amended and restated, replaced,
supplemented and/or otherwise modified from time to time, the “Intercreditor
Agreement”) among the Term Loan Agent, the ABL Agent, Holdings, the Borrowers
and the other Grantors from time to time party thereto and the other parties
referred to therein. Each Payee hereby acknowledges and agrees that the Term
Loan Agent or ABL Agent (after the Discharge of Term Loan Obligations), as
applicable, may exercise all rights provided in the Term Loan Documents and the
ABL Facility Documents, as applicable, with respect to this Note. Capitalized
terms used in this Intercompany Note (this “Note”) but not otherwise defined
herein shall have the meanings given to them in the Intercreditor Agreement, ABL
Facility Credit Agreement or Term Loan Credit Agreement, as applicable. This
Note is the Intercompany Note referred to in the ABL Facility Credit Agreement
and the Term Loan Credit Agreement and constitutes Subordinated Indebtedness (as
defined in and referred to in the Term Loan Credit Agreement and the ABL
Facility Credit Agreement).



--------------------------------------------------------------------------------

EXHIBIT J

 

Notwithstanding anything to the contrary contained in this Note, each Payee
understands and agrees that no Payor shall be required to make, and shall make,
any payment of principal, interest or other amounts on this Note to the extent
that such payment is prohibited by, or would give rise to a default or an event
of default under, the terms of any Senior Indebtedness (as defined below),
including, but not limited to, Sections 6.01 and 6.05 of either Credit Agreement
(each a “Credit Agreement Default”). The failure to make such payment as a
result of any Credit Agreement Default shall not constitute a default hereunder.

This Note shall be pledged by each Payee that is a Grantor (i) to the Term Loan
Agent, for the benefit of the Term Loan Secured Parties, pursuant to the Term
Loan Documents as collateral security for the full and prompt payment when due
of, and the performance of, such Payee’s Term Loan Obligations and (ii) to the
ABL Agent, for the benefit of the ABL Facility Credit Agreement Secured Parties,
pursuant to the ABL Facility Documents as collateral security for the full and
prompt payment when due of, and the performance of, such Payee’s ABL Facility
Obligations. Each Payee hereby acknowledges and agrees that (x) after the
occurrence of and during the continuance of an Event of Default under and as
defined in the Term Loan Credit Agreement, but subject to the terms of the
Intercreditor Agreement, the Term Loan Agent may, in addition to the other
rights and remedies provided pursuant to the Term Loan Documents and otherwise
available to it (subject to any applicable notice requirements thereunder),
exercise all rights of the Payees that are Loan Parties with respect to this
Note and (y) after the occurrence of and during the continuance of an Event of
Default under and as defined in the ABL Facility Credit Agreement, but subject
to the terms of the Intercreditor Agreement, the ABL Agent may, in addition to
the other rights and remedies provided pursuant to the ABL Facility Documents
and otherwise available to it (subject to any applicable notice requirements
thereunder), exercise all rights of the Payees that are Loan Parties with
respect to this Note.

Upon the commencement of any insolvency or bankruptcy proceeding, or any
receivership, liquidation (voluntary or otherwise), reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, winding up or other similar
proceeding in connection therewith, relating to any Payor owing any amounts
evidenced by this Note to any Grantor, or to any property of any such Payor, all
amounts evidenced by this Note owing by such Payor to any and all Loan Parties
shall become immediately due and payable, without presentment, demand, protest
or notice of any kind.

Anything in this Note to the contrary notwithstanding, the Indebtedness
evidenced by this Note owed by any Payor that is a Grantor to any Payee that is
not a Grantor shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to all Term Loan Obligations of such
Payor to the Term Loan Secured Parties and to all ABL Facility Obligations of
such Payor to the ABL Facility Secured Parties; provided that each Payor may
make payments to the applicable Payee so long as no Event of Default under and
as defined in either the Term Loan Credit Agreement or the ABL Facility Credit
Agreement shall have occurred and be continuing or would result therefrom (such
Term Loan Obligations, ABL Facility Obligations and, in each case, other
indebtedness and obligations in connection with any renewal, refunding,
restructuring or refinancing thereof, including interest, fees and expenses

 

2



--------------------------------------------------------------------------------

EXHIBIT J

 

thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest, fees and expenses is an allowed claim
in such proceeding, being hereinafter collectively referred to as “Senior
Indebtedness”) and:

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Payor that is a Grantor (each such Payor,
an “Affected Payor”) or to its property, and in the event of any proceedings for
voluntary liquidation, dissolution or other winding up of such Affected Payor
(except as expressly permitted by the Term Loan Documents and the ABL Facility
Documents), whether or not involving insolvency or bankruptcy, if an Event of
Default (as defined in either the Term Loan Credit Agreement or the ABL Facility
Credit Agreement, as applicable) has occurred and is continuing (x) the holders
of Senior Indebtedness shall be paid in full in cash in respect of all amounts
constituting Senior Indebtedness (including, without limitation, post-petition
interest at the rate provided in the documentation with respect to the Senior
Indebtedness, whether or not such post-petition interest is an allowed claim
against the debtor in any bankruptcy or similar proceeding) (other than
(A) contingent indemnification obligations as to which no claim has been
asserted, (B) any obligations under any Term Loan Secured Hedging Agreement or
any ABL Facility Secured Hedging Agreement and (C)ABL Facility Bank Product
Obligations) and no Letter of Credit (as used herein, as defined in the ABL
Facility Credit Agreement) shall remain outstanding (unless the L/C Exposure (as
used herein, as defined in the ABL Facility Credit Agreement) related thereto
has been cash collateralized or back-stopped by a letter of credit reasonably
satisfactory to the applicable Issuing Bank (as used herein, as defined in the
ABL Facility Credit Agreement) or such Letter of Credit has been deemed reissued
under another agreement reasonably acceptable to the applicable Issuing Bank)
before any Payee that is not a Grantor (each such Payee, an “Affected Payee”) is
entitled to receive (whether directly or indirectly), or make any demands for,
any payment on account of this Note and (y) until the holders of Senior
Indebtedness are paid in full in cash in respect of all amounts constituting
Senior Indebtedness (including, without limitation, post-petition interest at
the rate provided in the documentation with respect to the Senior Indebtedness,
whether or not such post-petition interest is an allowed claim against the
debtor in any bankruptcy or similar proceeding) (other than (A) contingent
indemnification obligations as to which no claim has been asserted, (B) any
obligations under any Term Loan Secured Hedging Agreement or any ABL Facility
Secured Hedging Agreement and (C) ABL Facility Bank Product Obligations) and no
Letter of Credit shall remain outstanding (unless the L/C Exposure related
thereto has been cash collateralized or back-stopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank or such Letter of Credit
has been deemed reissued under another agreement reasonably acceptable to the
applicable Issuing Bank), any payment or distribution to which such Affected
Payee would otherwise be entitled (other than equity or debt securities of such
Affected Payor that are subordinated, to at least the same extent as this Note,
to the payment of all Senior Indebtedness then outstanding (such securities
being hereinafter referred to as “Restructured Securities”)) shall be made to
the holders of Senior Indebtedness;

 

3



--------------------------------------------------------------------------------

EXHIBIT J

 

(ii) (x) if any Event of Default under Sections 7.01(a), 7.01(f) or 7.01(g) of
either the Term Loan Credit Agreement or ABL Facility Credit Agreement occurs
and is continuing and (y) subject to the Intercreditor Agreement, either the
Term Loan Agent or the ABL Agent delivers notice to the Borrowers instructing
the Borrowers that the Term Loan Agent or ABL Agent, as applicable, is thereby
exercising its rights pursuant to this clause (ii) (provided that no such notice
shall be required to be given in the case of any Event of Default arising under
Section 7.01(f) or 7.01(g) of the Term Loan Credit Agreement or ABL Facility
Credit Agreement, as applicable), then, unless otherwise agreed in writing by
the Term Loan Agent or the ABL Agent (as applicable) in its reasonable
discretion, no payment or distribution of any kind or character shall be made by
or on behalf of any Affected Payor or any other Person on its behalf, and no
payment or distribution of any kind or character shall be received by or on
behalf of any Affected Payee or any other Person on its behalf, with respect to
this Note until (x) the applicable Senior Indebtedness shall have been paid in
full in cash (other than (A) contingent indemnification obligations as to which
no claim has been asserted, (B) any obligations under any Term Loan Secured
Hedging Agreement or any ABL Facility Secured Hedging Agreement, (C) Banking
Services Obligations and (D) the L/C Exposure related to any Letter of Credit
that has been cash collateralized or back-stopped by a letter of credit
reasonably satisfactory to the applicable Issuing Bank or been deemed reissued
under another agreement reasonably acceptable to the applicable Issuing Bank) or
(y) such Event of Default shall have been cured or waived in accordance with the
Term Loan Credit Agreement and/or the ABL Facility Credit Agreement, as
applicable;

(iii) if any payment or distribution of any kind or character, whether in cash,
securities or other property (other than Restructured Securities), in respect of
this Note shall (despite these subordination provisions) be received by any
Affected Payee in violation of the foregoing clause (i) or (ii), such payment or
distribution shall be held in trust for the benefit of, and shall be paid over
or delivered in accordance with the relevant Security Documents, the Term Loan
Agent or the ABL Agent, on behalf of the applicable Secured Parties, subject to
the terms of the Intercreditor Agreement; and

(iv) Each Affected Payee agrees to file all claims against each relevant
Affected Payor in any bankruptcy or other proceeding in which the filing of
claims is required by law in respect of any Senior Indebtedness and the Agent
shall be entitled to all of such Affected Payee’s rights thereunder. If for any
reason an Affected Payee fails to file such claim at least ten (10) days prior
to the last date on which such claim should be filed, such Affected Payee hereby
irrevocably appoints each Agent as its true and lawful attorney-in-fact and each
Agent is hereby authorized to act as attorney-in-fact in such Affected Payee’s
name to file such claim or, in such Agent’s discretion, to assign such claim to
and cause proof of claim to be filed in the name of such Agent or its nominee.
In all such cases, whether in administration, bankruptcy or otherwise, the
person or persons authorized to pay such claim shall pay to the applicable Agent
the full amount payable on the claim in the proceeding, and, to the full extent
necessary for that purpose, each Affected Payee hereby assigns to each of the
Agents all of such Affected Payee’s rights to any payments or distributions to
which such Affected Payee otherwise would be entitled. If the amount so paid is
greater than such Affected Payor’s liability hereunder, the Agents shall pay the
excess amount to the party entitled thereto under the

 

4



--------------------------------------------------------------------------------

EXHIBIT J

 

Intercreditor Agreement and applicable law. In addition, upon the occurrence and
during the continuance of an Event of Default (as defined in the Term Loan
Credit Agreement and the ABL Facility Credit Agreement, as applicable), each
Affected Payee hereby irrevocably appoints each Agent as its attorney-in-fact to
exercise all of such Affected Payee’s voting rights in connection with any
bankruptcy proceeding or any plan for the reorganization of each relevant
Affected Payor.

Except as otherwise set forth in clauses (i) and (ii) of the immediately
preceding paragraph or in the proviso appearing in the introductory wording in
such paragraph, any Payor is permitted to pay, and any Payee is entitled to
receive, any payment or prepayment of principal and interest on the Indebtedness
evidenced by this Note.

To the fullest extent permitted by applicable law, no present or future holder
of Senior Indebtedness shall at any time or in any way be prejudiced or impaired
in its right to enforce the subordination of this Note by any act or failure to
act on the part of any Affected Payor or Affected Payee or by any act or failure
to act on the part of such holder or any trustee or agent for such holder, or by
any noncompliance by the Payor with the terms and provisions of the Note,
regardless of any knowledge thereof which any such holder may have or be
otherwise charged with. Each Affected Payee and each Affected Payor hereby
agrees that the subordination of this Note is for the benefit of each Agent,
each Issuing Bank and the other Secured Parties. Each Agent and the other
Secured Parties are obligees under this Note to the same extent as if their
names were written herein as such and each Agent (or any New Term Loan Agent or
New ABL Facility Security Agent) may, on behalf of itself, and the Secured
Parties, proceed to enforce the subordination provisions herein, in each case,
subject to the terms of the Intercreditor Agreement. In the event that the
Borrowers or any other Payor or Payee incurs any Additional Debt pursuant to the
terms of the Intercreditor Agreement, all applicable references herein to the
ABL Facility Obligations, the ABL Facility Loan Documents, the Term Loan
Obligations and the Term Loan Documents shall be deemed to refer to the then
outstanding Senior Obligations (including any such Additional Debt) and all
related Term Loan Documents and ABL Facility Documents, respectively.

The holders of the Senior Indebtedness may, without in any way affecting the
obligations of the holders of this Note with respect hereto, at any time or from
time to time and in their absolute discretion, change the manner, place or terms
of payment of, change or extend the time of payment of, or renew or alter, any
Senior Indebtedness or amend, modify or supplement any agreement or instrument
governing or evidencing such Senior Indebtedness or any other document referred
to therein, or exercise or refrain from exercising any other of their rights
under the Senior Indebtedness including, without limitation, the waiver of
default thereunder and the release of any collateral securing such Senior
Indebtedness, all without notice to or assent from the holder of the Note.

The Indebtedness evidenced by this Note owed by any Payor that is not a Grantor
shall not be subordinated to, and shall rank pari passu in right of payment
with, any other obligation of such Payor (except as otherwise agreed between
such Payor and Payee or required pursuant to the terms of the ABL Facility
Documents or the Term Loan Documents).

 

5



--------------------------------------------------------------------------------

EXHIBIT J

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness.

Each Payee is hereby authorized (but not required) to record all loans and
advances made by it to any Payor (all of which shall be evidenced by this Note),
and all repayments or prepayments thereof, in its books and records, such books
and records constituting prima facie evidence of the accuracy of the information
contained therein. For the avoidance of doubt, this Note shall not in any way
replace, or affect the principal amount of, any intercompany loan outstanding
between any Payor and any Payee prior to the execution hereof, and to the extent
permitted by applicable law, from and after the date hereof, each such
intercompany loan shall be deemed to incorporate the terms set forth in this
Note to the extent applicable and shall be deemed to be evidenced by this Note
together with any documents and instruments executed prior to the date hereof in
connection with such intercompany Indebtedness.

Each Payor hereby waives presentment, demand, protest or notice of any kind in
connection with this Note. Except to the extent of any taxes required by law to
be withheld, all payments under this Note shall be made without offset,
counterclaim or deduction of any kind.

It is understood that this Note shall evidence only Indebtedness and not amounts
owing in respect of accounts payable incurred in connection with goods sold or
services rendered in the ordinary course of business and not in connection with
the borrowing of money.

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and their respective successors and assigns, including subsequent holders
hereof.

If, at any time, all or part of any payment with respect to Senior Indebtedness
theretofore made by the Payor or any other Person or entity is rescinded or must
otherwise be returned by the holders of the Senior Indebtedness for any reason
whatsoever (including, without limitation, the insolvency, bankruptcy or
reorganization of the Payor or such other Person or entity), the subordination
provisions set forth herein shall continue to be effective or be reinstated, as
the case may be, all as though such payment had not been made.

If any Payee shall acquire by indemnification, subrogation or otherwise, any
lien, estate, right or other interest in any of the assets or properties of any
Payor, that lien, estate, right or other interest shall be subordinate in right
of payment to the Senior Indebtedness and the lien of the Senior Indebtedness as
provided herein, and each Payee hereby waives any and all rights it may acquire
by subrogation or otherwise to any lien of the Senior Indebtedness or any
portion thereof until such time as all Senior Indebtedness has been indefeasibly
repaid in full in cash.

 

6



--------------------------------------------------------------------------------

EXHIBIT J

 

From time to time after the date hereof, additional Subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page hereto, which shall be automatically incorporated
into this Note (each additional Subsidiary, an “Additional Party”). Upon
delivery of such counterpart signature page to the Payees, notice of which is
hereby waived by the other Payors, each Additional Party shall be a Payor and/or
a Payee, as the case may be, and shall be as fully a party hereto as if such
Additional Party were an original signatory hereof. Each Payor expressly agrees
that its obligations arising hereunder shall not be affected or diminished by
the addition or release of any other Payor or Payee hereunder. This Note shall
be fully effective as to any Payor or Payee that is or becomes a party hereto
regardless of whether any other person becomes or fails to become or ceases to
be a Payor or Payee hereunder.

Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended. The Payor or its designee (which shall, at the applicable
Administrative Agent’s request, be that respective Administrative Agent, acting
solely for these purposes as agent of the Payor) shall record the transfer of
the right to payments of principal and interest on the Indebtedness governed by
this Note to holders of the Senior Indebtedness in a register (the “Register”),
and no such transfer shall be effective until entered in the Register (provided
that, for the avoidance of doubt, nothing in this paragraph shall affect the
subordination provisions in favor of the holders of the Senior Indebtedness as
set forth herein).

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

This Note may be executed in any number of counterparts (and by different
parties hereto in different counterparts), each of which shall constitute and
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this Note
by telecopy or other electronic imaging (including in .pdf format) means shall
be effective as delivery of a manually executed counterpart of this Note.

The Secured Parties and the Agent shall be third party beneficiaries hereof and
shall be entitled to enforce the subordination provisions hereof in accordance
with the terms of the Term Loan Documents and the ABL Facility Documents.

[Signature Pages Follow]

 

7



--------------------------------------------------------------------------------

EXHIBIT J

 

 

[Holdings and Subsidiaries] By:  

 

  Name:   Title:

[Signature Page to Global Intercompany Note]